Exhibit 10.2
 


 
THIRD AMENDMENT TO AMENDED AND
RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
This THIRD AMENDMENT TO AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN
AGREEMENT, dated as of March 29, 2011 (this "Amendment"), is by and among
(a) EMMIS COMMUNICATIONS CORPORATION (the "Parent"), an Indiana corporation,
(b) EMMIS OPERATING COMPANY (the "Borrower"), an Indiana corporation, and
(c) certain Lenders (as defined below) and is acknowledged by BANK OF AMERICA,
N.A., as administrative agent (the "Administrative Agent") for itself and the
other Lenders party to that certain Amended and Restated Revolving Credit and
Term Loan Agreement, dated November 2, 2006, as amended by (i) that certain
First Amendment and Consent to Amended and Restated Revolving Credit And Term
Loan Agreement, dated as of March 3, 2009, by and among the Borrower, the
Parent, the lending institutions party thereto (the "Lenders"), the
Administrative Agent, Deutsche Bank Trust Company Americas, as syndication
agent, General Electric Capital Corporation, Cooperatieve Centrale
Raiffeisen-Boerenleenbank B.A., "Rabobank Nederland", New York Branch and
SunTrust Bank, as co-documentation agents; and (ii) that certain Second
Amendment to Amended and Restated Revolving Credit and Term Loan Facility, dated
as of August 19, 2009 (as further amended, supplemented, and restated or
otherwise modified and in effect from time to time, the "Credit Agreement"),
among the Borrower, the Parent, the Lenders and the Administrative
Agent.  Capitalized terms used herein without definition shall have the meanings
assigned to such terms in the Credit Agreement as set forth on Annex I.
 
WHEREAS, the Borrower and the Parent desire to modify certain terms and
conditions of the Credit Agreement as specifically set forth in this Amendment;
 
WHEREAS, the Borrower, the Parent and certain Lenders (the “Backstop Lenders”)
have entered into that certain Backstop Agreement, dated as March 27, 2011,
pursuant to which the Backstop Lenders have agreed to consent to this Amendment
and to offer to purchase such additional Tranche B Term Loans as may be
necessary such that this Amendment shall be consented to by the Required
Lenders;
 
NOW THEREFORE, in consideration of the foregoing premises and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Borrower, the Parent, and the Lenders hereby agree as follows:
 
§1.  Amendment to Credit Agreement.  The Credit Agreement is hereby amended in
its entirety and replaced with the document attached hereto as Annex I.
 
§2.  Amendment to Schedules and Exhibits to Credit Agreement.
 

 
(a) 
Schedule 1 to the Credit Agreement is hereby amended in its entirety and
replaced with the document attached hereto as Annex II.

 

 
(b)  
Exhibit H to the Credit Agreement is hereby amended in its entirety and replaced
with the document attached hereto as Annex III.

 
 
 
 

--------------------------------------------------------------------------------

 
 
§3.           Extended Term Loans.  Upon the Third Amendment Effective Date (as
defined below), all of the Tranche B Term Loans held by the Backstop Lenders
shall be deemed Extended Tranche B Term Loans.  From the Third Amendment
Effective Date, through and including March 31, 2011, the interest rate of the
Extended Tranche B Term Loans shall be 12.25%, to be paid in cash on March 31,
2011.
 
§4.           Conditions to Effectiveness.  This Amendment shall become
effective as of the date set forth above upon the receipt by the Administrative
Agent of the following items (the “Third Amendment Effective Date”:
 
(a)           there shall exist no Default or Event of Default immediately prior
to and immediately after giving effect to this Amendment; and
 
(b)           the Administrative Agent shall have received a counterpart
signature page to this Amendment, duly executed and delivered by the Borrower,
the Parent, each Guarantor, and the Required Lenders; and
 
(c)           the Administrative Agent and the Lenders shall have received a
legal opinion of Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the
Borrower, the Parent and their respective Subsidiaries, which shall be in form,
scope and substance satisfactory to the Backstop Lenders and include, without
limitation, an unqualified no conflicts opinion with respect to the Credit
Agreement and Loan Documents; and
 
(d)           the representations and warranties set forth in §6 of this
Amendment shall be true and correct as of the date of this Amendment; and
 
(e)           the Administrative Agent and the Backstop Lenders shall have
received, in form and substance acceptable to them, all resolutions, incumbency
certificates, certificates of no default, and such other certificates and
documents as reasonably requested by the Backstop Lenders; and
 
(f)           at the request of the Backstop Lenders, confirmations and
affirmations of the Borrower, the Parent and the Subsidiaries (and Excluded
Subsidiaries, where applicable) with respect to the Loan Documents, including,
without limitation, the Security Documents; and
 
(g)           the Borrower shall have paid all reasonable unpaid fees and
expenses of the Administrative Agent's counsel, Winstead PC, to the extent that
copies of invoices for such fees and expenses have been delivered to the
Borrower.
 
§5.           Affirmation of Borrower and Parent.  The Borrower and the Parent
each hereby affirms its Obligations under the Credit Agreement (as amended
hereby) and under each of the other Loan Documents to which each is a party and
each hereby affirms its absolute and unconditional promise to pay to the Lenders
the Loans and all other amounts due under the Credit Agreement (as amended
hereby) and the other Loan Documents, including, without limitation for the
avoidance of doubt, the CUSIP fee paid by the Administrative Agent in respect of
the Extended Tranche B Term Loans.
 
§6.           Representations and Warranties.  The Parent and the Borrower each
hereby represents and warrants to the Administrative Agent and the Lenders as
follows:
 
(a)           Representations and Warranties.  Each of the representations and
warranties contained in §8 of the Credit Agreement were true and correct in all
material respects (except to the extent such representations and warranties are
already qualified by materiality, in which case,
 
 
2

--------------------------------------------------------------------------------

 
 
such representations and warranties were true and correct in all respects) when
made, and, after giving effect to this Amendment, are true and correct in all
material respects on and as of the date hereof (except to the extent such
representations and warranties are already qualified by materiality, in which
case, such representations and warranties are true and correct in all respects),
except to the extent of changes resulting from transactions contemplated or
permitted by the Credit Agreement and the other Loan Documents and to the extent
that such representations and warranties relate specifically to a prior date.
 
(b)           Enforceability.  The execution and delivery by the Borrower and
the Parent of this Amendment, and the performance by the Borrower and the Parent
of this Amendment and the Credit Agreement, as amended hereby, are within the
corporate authority of each of the Borrower and the Parent and have been duly
authorized by all necessary corporate proceedings.  This Amendment and the
Credit Agreement, as amended hereby, constitute valid and legally binding
obligations of each of the Borrower and the Parent, enforceable against it in
accordance with their terms, except as limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or affecting the
enforcement of creditors' rights in general.
 
(c)           No Default or Event of Default.  No Default or Event of Default
has occurred and is continuing, and after giving effect to this Amendment, no
Default or Event of Default will result from the execution, delivery and
performance by the Parent and the Borrower of this Amendment or from the
consummation of the transactions contemplated herein.
 
(d)           Disclosure.  None of the information provided to the
Administrative Agent and the Lenders on or prior to the date of this Amendment
relating to this Amendment contained any untrue statement of material fact or
omitted to state any material fact (known to the Parent, the Borrower or any of
its Subsidiaries in the case of any document or information not furnished by it
or any of its Subsidiaries) necessary in order to make the statements herein or
therein not misleading.  On the date hereof, neither the Borrower nor the Parent
possess any material information with respect to the operations, business,
assets, properties, liabilities (actual or contingent) or financial condition of
the Parent, the Borrower and their respective Subsidiaries taken as a whole as
to which the Lenders do not have access.
 
§7.           No Other Amendments, etc.  Except as expressly provided in this
Amendment, (a) all of the terms and conditions of the Credit Agreement and the
other Loan Documents remain unchanged, and (b) all of the terms and conditions
of the Credit Agreement, as amended hereby, and of the other Loan Documents are
hereby ratified and confirmed and remain in full force and effect.  Nothing
herein shall be construed to be an amendment, consent or a waiver of any
requirements of the Parent, the Borrower or of any other Person under the Credit
Agreement or any of the other Loan Documents except as expressly set forth
herein.  Nothing in this Amendment shall be construed to imply any willingness
on the part of any Lender to grant any similar or future amendment, consent or
waiver of any of the terms and conditions of the Credit Agreement or the other
Loan Documents.
 
§8.           Release.  In order to induce the Backstop Lenders to enter into
this Amendment, the Borrower and the Parent each acknowledges and agrees
that:  (i) the Borrower and the Parent do not have any claim or cause of action
against the Administrative Agent or any Lender (or any of their respective
directors, officers, employees or agents); (ii) the Borrower and the Parent do
not have any offset right, counterclaim, right of recoupment or any
 
 
3

--------------------------------------------------------------------------------

 
 
defense of any kind against the Borrower's or the Parent's obligations,
indebtedness or liabilities to the Administrative Agent or any Lender; and
(iii) each of the Administrative Agent and the Lenders has heretofore properly
performed and satisfied in a timely manner all of its obligations to the
Borrower and the Parent.  The Borrower and the Parent each wishes to eliminate
any possibility that any past conditions, acts, omissions, events, circumstances
or matters would impair or otherwise adversely affect any of the Administrative
Agent's and the Lenders' rights, interests, contracts, collateral security or
remedies.  Therefore, the Borrower and the Parent each unconditionally releases,
waives and forever discharges (A) any and all liabilities, obligations, duties,
promises or indebtedness of any kind of the Administrative Agent or any Lender
to the Borrower, except the obligations to be performed by the Administrative
Agent or any Lender on or after the date hereof as expressly stated in this
Amendment, the Credit Agreement and the other Loan Documents, and (B) all
claims, offsets, causes of action, right of recoupment, suits or defenses of any
kind whatsoever (if any), whether arising at law or in equity, whether known or
unknown, which the Borrower or the Parent might otherwise have against the
Administrative Agent, any Lender or any of their respective directors, officers,
employees or agents, in either case (A) or (B), on account of any past or
presently existing condition, act, omission, event, contract, liability,
obligation, indebtedness, claim, cause of action, defense, circumstance or
matter of any kind.
 
§9.           Execution in Counterparts.  This Amendment may be executed in any
number of counterparts and by each party on a separate counterpart, each of
which when so executed and delivered shall be an original, but all of which
together shall constitute one instrument.  In proving this Amendment, it shall
not be necessary to produce or account for more than one such counterpart signed
by the party against whom enforcement is sought.
 
§10.           Interpretation.  The Credit Agreement as amended and restated as
of August 19, 2009 and the other Loan Documents executed on or before that date
were the result of negotiation among, and have been reviewed by counsel to,
among others, the Administrative Agent and the Borrower and were the product of
discussions and negotiations among all parties.  However, neither this Amendment
nor Annex I hereto have been the result of any negotiation involving either the
Administrative Agent or its counsel.  In any event, this Amendment, Credit
Agreement and the other Loan Documents are not intended to be construed against
the Administrative Agent or any of the Lenders whether or to the extent of the
Administrative Agent’s or any Lender’s involvement in the preparation of such
documents.
 
§11.           Loan Document.  This Amendment is a Loan Document under the terms
of the Credit Agreement, and any breach of any provision of this Amendment shall
be a Default or Event of Default under the Credit Agreement (as applicable).
 
§12.           Miscellaneous.  This Amendment shall for all purposes be
construed in accordance with and governed by the laws of the State of New York
(excluding the laws applicable to conflicts or choice of law) (other than
Section 5-1401 and Section 5-1402 of the General Obligations Laws of the State
of New York).  The captions in this Amendment are for convenience of reference
only and shall not define or limit the provisions hereof.  The Borrower agrees
to pay to the Administrative Agent, on demand by the Administrative Agent, all
reasonable costs and expenses incurred or sustained by the Administrative Agent
in connection with the preparation of this Amendment, including reasonable legal
fees in accordance with §18.2 of the Credit Agreement.
 
[Remainder of Page Intentionally Left Blank]
 
 

 
4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have duly executed this Amendment as a
sealed instrument as of the date first set forth above.
 

   The Borrower:          
EMMIS OPERATING COMPANY
 
         
 
By:
/s/  J. Scott Enright       Name:   J. Scott Enright       Title:     Executive
Vice President, General Counsel and Secretary        

 
 

   The Parent:          
EMMIS COMMUNICATIONS
   CORPORATION
 
         
 
By:
/s/  J. Scott Enright       Name:   J. Scott Enright       Title:     Executive
Vice President, General Counsel and Secretary        

 
 
 
 
 
 
 
 

[Signature Page to Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]


 
 

--------------------------------------------------------------------------------

 
 
 
 

   The Backstop Lenders:          
CANYON SPECIAL OPPORTUNITIES MASTER FUND (CAYMAN), LTD.
 
    By:  Canyon Capital Advisors LLC, its Investment Advisor                  
 
By:
/s/  Jonathan Kaplan       Name:  Jonathan Kaplan          Title:    General
Counsel          

 
 

 
CANPARTNERS INVESTMENTS IV, LLC
            By:
 Canyon Capital Advisors LLC, its Manager
 
         
 
By:
/s/  Jonathan Kaplan       Name:   Jonathan Kaplan       Title:     General
Counsel          

 
 

  Lenders:          
Silver Oak Capital, L.L.C., as a Lender
 
         
 
By:
/s/  Thomas M. Fuller       Name:   Thomas M. Fuller       Title:     Authorized
Signatory          

  
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
Receipt of the preceding Amendment is hereby acknowledged by the Administrative
Agent in its role as administrative agent, but such Amendment is not consented
to by the Administrative Agent, or by Bank of America, N.A., in its capacity as
a Lender.
 
The Administrative Agent's acknowledgement of receipt of this Amendment should
not be construed as an agreement by the Administrative Agent or Bank of America,
N.A., or confirmation by the Administrative Agent or Bank of America, N.A., that
such Amendment and the process of entering into such Amendment was completed in
accordance with the terms of the Credit Agreement and the other Loan Documents.
 
The Administrative Agent and Bank of America, N.A., as Administrative Agent and
Lender, respectively, each reserves all of its rights in connection with the
Amendment, including any and all rights that it may have to challenge the
process by which the Amendment occurred and/or any or all of the terms of the
Amendment and the other documents executed in connection therewith.
 

 
BANK OF AMERICA, N.A.,
as Administrative Agent
 
         
 
By:
/s/  Edna Aguilar Mitchell       Name:  Edna Aguilar Mitchell      
Title:    Senior Vice President          


 
 


 




 

[Signature Page to Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]


 
 

--------------------------------------------------------------------------------

 

RATIFICATION OF GUARANTORS
 
Each of the undersigned Guarantors hereby (a) acknowledges and consents to the
foregoing Amendment and the Borrower's and the Parent's execution thereof;
(b) joins the foregoing Amendment for the sole purpose of consenting to and
being bound by the provisions of Sections 5, 7 and 8 thereof, (c) ratifies and
confirms all of their respective obligations and liabilities under the Loan
Documents to which any of them is a party and ratifies and confirms that such
obligations and liabilities extend to and continue in effect with respect to,
and continue to guarantee and secure, as applicable, the Obligations of the
Borrower under the Credit Agreement; (d) acknowledges and confirms that the
liens and security interests granted by such Guarantor pursuant to the Loan
Documents are and continue to be valid and perfected first priority liens and
security interests (subject only to Permitted Liens) that secure all of the
Obligations on and after the date hereof; (e) acknowledges and agrees that such
Guarantor does not have any claim or cause of action against the Administrative
Agent or any Lender (or any of its respective directors, officers, employees or
agents); and (f) acknowledges, affirms and agrees that such Guarantor does not
have any defense, claim, cause of action, counterclaim, offset or right of
recoupment of any kind or nature against any of their respective obligations,
indebtedness or liabilities to the Administrative Agent or any Lender.
 
 
 

   The Guarantors:          
EMMIS COMMUNICATIONS
   CORPORATION
EMMIS INDIANA BROADCASTING, L.P., by
   Emmis Operating Company, its General Partner
EMMIS INTERNATIONAL BROADCASTING
   CORPORATION
EMMIS LICENSE CORPORATION OF NEW
   YORK
EMMIS MEADOWLANDS CORPORATION
EMMIS PUBLISHING CORPORATION
EMMIS PUBLISHING, L.P., by Emmis
   Operating Company, its General Partner
EMMIS RADIO, LLC, by Emmis Operating
   Company, its Manager
 
         
 
By:
/s/  J. Scott Enright       Name:   J. Scott Enright       Title:     Executive
Vice President, General Counsel and Secretary        

 
 

[Signature Page to Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]




 
 

--------------------------------------------------------------------------------

 
-

 

   The Guarantors (cont):          
EMMIS RADIO LICENSE CORPORATION
   OF NEW YORK
EMMIS RADIO LICENSE, LLC, by Emmis
   Operating Company, its Manager
EMMIS TELEVISION LICENSE, LLC, by
   Emmis Operating Company, its Manager
EMMIS TELEVISION BROADCASTING, L.P.,
   by Emmis Operating Company, its General
   Partner
LOS ANGELES MAGAZINE HOLDING
   COMPANY, INC.
MEDIATEX COMMUNICATIONS
   CORPORATION
ORANGE COAST KOMMUNICATIONS, INC.
 
         
 
By:
/s/  J. Scott Enright       Name:   J. Scott Enright       Title:     Executive
Vice President, General Counsel and Secretary        

 


 


 


 
 


 

[Signature Page to Third Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement]


 
 

--------------------------------------------------------------------------------

 

Annex I
 
[See Attached]
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 
 
 
 
ANNEX I TO THE THIRD AMENDMENT
 
Published CUSIP Number:  29153EAA1
 


 
AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT


 
Dated as of November 2, 2006

 
among


 
EMMIS OPERATING COMPANY,
 
as Borrower


 
EMMIS COMMUNICATIONS CORPORATION,
 
as Parent


 
THE LENDERS LISTED ON SCHEDULE 1 HERETO


 
BANK OF AMERICA, N.A.,
 
as Administrative Agent,


 
DEUTSCHE BANK TRUST COMPANY AMERICAS,
 
as Syndication Agent


 
GENERAL ELECTRIC CAPITAL CORPORATION,
COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
"RABOBANK NEDERLAND", NEW YORK BRANCH and
SUNTRUST BANK,
as Co-Documentation Agents,
 
and
 
BANC OF AMERICA SECURITIES LLC,
DEUTSCHE BANK SECURITIES INC.,
as Joint Lead Arrangers and Joint Book Managers
 


 
 
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
           
Page

 
1.    DEFINITIONS AND RULES OF INTERPRETATION.
1
1.1.
Definitions
1
1.3.
Rules of Interpretation
44
2.           THE REVOLVING CREDIT FACILITY.
45
2.1.
Commitment to Lend
45
2.2.
Commitment Fee
46
2.3.
Reduction of Revolving Credit Commitment
46
2.4.
Evidence of Revolving Credit Loans; Revolving Credit Notes
46
2.5.
Interest on Revolving Credit Loans
47
2.6.
Requests for Revolving Credit Loans
47
2.7.
Conversion Options
48
 
2.7.1.  Conversion to Different Type of Revolving Credit Loan
48
 
2.7.2.  Continuation of Type of Revolving Credit Loan
48
 
2.7.3.  Eurodollar Rate Loans
49
2.8.
Funds for Revolving Credit Loans
49
 
2.8.1.  Funding Procedures
49
 
2.8.2.  Advances by Administrative Agent
49
2.9.
Settlements
50
 
2.9.1.  General
50
 
2.9.2.  Failure to Make Funds Available
51
 
2.9.3.  No Effect on Other Revolving Credit Lenders
52
2.10.
Repayment Of The Revolving Credit Loans
52
 
2.10.1.  Maturity
52
 
2.10.2.  Mandatory Repayments of Revolving Credit Loans
52
 
2.10.3.  Optional Repayments of Revolving Credit Loans
52
3.           THE TRANCHE B TERM LOAN.
53
3.1.
Commitment to Lend
53

 
i
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 
3.2.
Evidence of Tranche B Term Loan; Tranche B Term Notes
53
3.3.
Mandatory Prepayment of Tranche B Term Loan; Scheduled Amortization
54
3.4.
Optional Prepayment of Tranche B Term Loan
54
3.5.
Interest on Tranche B Term Loan
54
 
3.5.1.  Interest Rates
54
 
3.5.2.  Notification by Borrower
55
 
3.5.3.  Amounts, etc
55
4.           MANDATORY REPAYMENT OF THE LOANS.
56
4.1.
Excess Cash Flow Recapture
56
4.2.
Proceeds of Asset Sales and Asset Swaps; Etc
56
4.3.
Proceeds of Equity Issuances
58
4.4.
Proceeds of Issuances of Indebtedness
59
4.5.
Proceeds of Extraordinary Receipts
60
4.6.
Application of Payments
60
4.7.
Delivery of Proceeds
61
5.           LETTERS OF CREDIT.
61
5.1.
Letter of Credit Commitments
61
 
5.1.1.  Commitment to Issue Letters of Credit
61
 
5.1.2.  Letter of Credit Applications
63
 
5.1.3.  Terms of Letters of Credit
63
 
5.1.4.  Reimbursement Obligations of Revolving Credit Lenders
63
 
5.1.5.  Participations of Revolving Credit Lenders
63
5.2.
Reimbursement Obligation of the Borrower
63
5.3.
Letter of Credit Payments
64
5.4.
Obligations Absolute
65
5.5.
Reliance by Issuer
65

 
ii
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 
5.6.
Letter of Credit Fee
66
5.7.
Existing Letters of Credit
66
6.           CERTAIN GENERAL PROVISIONS.
66
6.1.
Closing Fees
66
6.2.
Administrative Agent’s Fee
67
6.3.
Funds for Payments
67
 
6.3.1.  Payments to Administrative Agent
67
 
6.3.2.  No Offset, etc
67
 
6.3.3.  Non-U.S. Lenders
68
6.4.
Computations
69
6.5.
Inability to Determine Eurodollar Rate
69
6.6.
Illegality
69
6.7.
Additional Costs, etc
70
6.8.
Capital Adequacy
71
6.9.
Certificate
71
6.10.
Indemnity
72
6.11.
Interest After Default
72
6.12.
Mitigation Obligations; Replacement of Lenders
72
7.           COLLATERAL SECURITY AND GUARANTIES.
73
7.1.
Security of Borrower
73
7.2.
Guaranties and Security of Parent and Subsidiaries
73
7.3.
Release of Collateral and Guaranties
74
7.4.
Post Second Amendment Effective Date Collateral Requirements
74
7.5.
Issuance of Replacement Equity Instruments
76
7.6.
Other Post-Second Amendment Effective Date Requirements
77

 
iii
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 
8.           REPRESENTATIONS AND WARRANTIES.
77
8.1.
Corporate Authority
77
 
8.1.1.  Incorporation; Good Standing
77
 
8.1.2.  Authorization
78
 
8.1.3.  Enforceability
78
8.2.
Governmental Approvals
78
8.3.
Title to Properties
78
8.4.
Financial Statements and Projections
79
 
8.4.1.  Fiscal Year
79
 
8.4.2.  Financial Statements
79
 
8.4.3.  Projections
79
8.5.
No Material Adverse Changes, etc
80
8.6.
Franchises, Patents, Copyrights, etc
80
8.7.
Litigation
80
8.8.
No Materially Adverse Contracts, etc
80
8.9.
Compliance with Other Instruments, Laws, Status as Senior Debt, etc
80
8.10.
Tax Status
80
8.11.
No Event of Default
81
8.12.
Investment Company Acts and Communications Act
81
8.13.
Absence of Financing Statements, etc
81
8.14.
Perfection of Security Interest
81
8.15.
Certain Transactions
81
8.16.
Employee Benefit Plans
82
 
8.16.1.  In General
82
 
8.16.2.  Terminability of Welfare Plans
82
 
8.16.3.  Guaranteed Pension Plans
82

 
iv
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 

 
8.16.4.  Multiemployer Plans
83
8.17.
Use of Proceeds
83
 
8.17.1.  General
83
 
8.17.2.  Regulation U
83
 
8.17.3.  Ineligible Securities
83
8.18.
Environmental Compliance
83
8.19.
Subsidiaries, etc
85
8.20.
Disclosure
85
8.21.
Licenses and Approvals
85
8.22.
Material Agreements
87
8.23.
Solvency
88
8.24.
Excluded Subsidiaries
88
9.           AFFIRMATIVE COVENANTS.
88
9.1.
Punctual Payment
88
9.2.
Maintenance of Office
88
9.3.
Records and Accounts
88
9.4.
Financial Statements, Certificates and Information
89
9.5.
Notices and Other Information
91
 
9.5.1.  Defaults
91
 
9.5.2.  Environmental Events
91
 
9.5.3.  Notification of Claim against Collateral
91
 
9.5.4.  Notice of Litigation and Judgments
91
 
9.5.5.  Notice of SEC Filings, etc
92
 
9.5.6.  Distribution of Materials
92
 
9.5.7.  Foreign Subsidiaries
92
9.6.
Legal Existence; Conduct of Business; Maintenance of Properties
93

 
 
v
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 
9.7.
Insurance
93
9.8.
Taxes
94
9.9.
Inspection of Properties and Books, etc
94
 
9.9.1.  General
94
 
9.9.2.  Appraisals
94
 
9.9.3.  Communications with Accountants
94
9.10.
Compliance with Laws, Contracts, Licenses, and Permits
95
9.11.
Employee Benefit Plans
96
9.12.
Use of Proceeds
96
9.13.
Additional Collateral
96
9.14.
Interest Rate Protection
97
9.15.
Additional Subsidiaries
98
9.16.
Further Assurances
99
9.17.
Bridge to Sale Transactions Generally.
99
10.           CERTAIN NEGATIVE COVENANTS.
102
10.1.
Restrictions on Indebtedness
102
10.2.
Restrictions on Liens
104
 
10.2.1.  Permitted Liens
104
 
10.2.2.  Restrictions on Negative Pledges and Upstream Limitations
107
10.3.
Restrictions on Investments
107
10.4.
Restricted Payments
109
10.5.
Merger, Consolidation, Acquisition and Disposition of Assets
111
 
10.5.1.  Mergers and Acquisitions
111
 
10.5.2.  Disposition of Assets
114
10.6.
Sale and Leaseback; LMA Agreements
116
10.7.
Compliance with Environmental Laws
118

 
vi
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 
10.8.
Subordinated Debt; Permitted Parent Indebtedness
118
10.9.
Employee Benefit Plans
119
10.10.
Fiscal Year
119
10.11.
Transactions with Affiliates
120
10.12.
Certain Intercompany Matters
121
10.13.
Activities and Indebtedness of the Parent
121
 
10.13.1.  Activities of Parent
121
 
10.13.2.  Permitted Parent Indebtedness, Interest Payments; Etc
122
10.14.
Restrictions on Equity Issuances
122
10.15.
Bridge to Sale Transactions Generally
123
10.16.
Debt Repurchases
125
10.17.
Restrictions on Excluded Subsidiaries
128
11.           FINANCIAL COVENANTS.
129
11.1.
Total Leverage Ratio
129
11.2.
Fixed Charge Coverage Ratio
129
11.3.
Minimum Liquidity
129
11.4.
Minimum Consolidated EBITDA
129
12.           CLOSING CONDITIONS.
130
12.1.
Loan Documents
130
12.2.
Certified Copies of Governing Documents
130
12.3.
Corporate or Other Action
130
12.4.
Officer’s Certificates
130
12.5.
Validity of Liens
131
12.6.
Perfection Certificates and UCC Search Results
131
12.7.
Date Down Endorsements to Title Insurance
131
12.8.
Financial Statements
131

 
vii
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 
12.9.
FCC Licenses; Third Party Consents
131
12.10.
Certificates of Insurance
132
12.11.
Opinions of Counsel
132
12.12.
Compliance Certificate
132
12.13.
[Intentionally Omitted]
132
12.14.
Financial Condition
132
12.15.
Payment of Fees; Administrative Agent Fee Letter
133
12.16.
Disbursement Instructions
133
12.17.
Sources and Uses of Cash
133
12.18.
Accountant’s Letter
133
13.           CONDITIONS TO ALL BORROWINGS.
133
13.1.
Representations True; No Event of Default
133
13.2.
No Legal Impediment
134
13.3.
Proceedings and Documents
134
13.4.
Liquidity/Leverage Compliance
134
14.       EVENTS OF DEFAULT; ACCELERATION; ETC.
135
14.1.
Events of Default and Acceleration
135
14.2.
Termination of Commitments
140
14.3.
Remedies
141
14.4.
Distribution of Collateral Proceeds
141
15.           [Intentionally omitted]
142
16.           THE ADMINISTRATIVE AGENT.
142
16.1.
Appointment and Authority
142
16.2.
Rights as a Lender
142
16.3.
Exculpatory Provisions
142
16.4.
Reliance by Administrative Agent
143
 
16.4.1.  General
143

 
viii
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 

 
16.4.2.  Non-Reliance on Administrative Agent and Other Lenders
144
 
16.4.3.  Delegation of Duties
144
16.5.
Payments
144
 
16.5.1.  Payments to Administrative Agent
144
 
16.5.2.  Distribution by Administrative Agent
145
 
16.5.3.  Delinquent Lenders
145
16.6.
Reimbursement by Lenders
146
16.7.
Resignation of Administrative Agent
146
16.8.
Administrative Agent May File Proofs of Claim
147
16.9.
No Other Duties, Etc
148
17.           ASSIGNMENT AND PARTICIPATION.
148
17.1.
Successors and Assigns; Conditions to Assignment
148
17.2.
Register
151
17.3.
Participations
151
17.4.
Miscellaneous Assignment Provisions
152
17.5.
Electronic Execution of Assignments
152
18.           PROVISIONS OF GENERAL APPLICATIONS.
153
18.1.
Setoff
153
18.2.
Expenses
154
18.3.
Indemnification
154
18.4.
Treatment of Certain Confidential Information
155
 
18.4.1.  Confidentiality
155
 
18.4.2.  Prior Notification
156
 
18.4.3.  Other
156
18.5.
Survival of Covenants, Etc
157
18.6.
Notices
157

 
ix
 

--------------------------------------------------------------------------------

 
 

 
TABLE OF CONTENTS
 
      (continued)      
Page

 
18.7.
Electronic Communications
158
18.8.
Governing Law
160
18.9.
Headings
160
18.10.
Counterparts
160
18.11.
Entire Agreement, Etc
161
18.12.
WAIVER OF JURY TRIAL
161
18.13.
Consents, Amendments, Waivers, Etc
161
18.14.
Severability
164
18.15.
USA PATRIOT Act Notice
164
18.16.
No Advisory or Fiduciary Responsibility
164
19.           FCC APPROVAL.
165
20.           TRANSITION ARRANGEMENTS.
166



 


x 
 

--------------------------------------------------------------------------------

 


Exhibits
 
Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Loan Request
Exhibit C
Form of Tranche B Term Note
Exhibit D
Projections
Exhibit E
Form of Compliance Certificate
Exhibit F
Form of Officer’s Certificate
Exhibit G
Form of Instrument of Accession
Exhibit H
Form of Assignment and Acceptance
Exhibit I
Form of U.S. Tax Compliance Certificate
Exhibit J
Dutch Auction Purchase Notice
Exhibit K
Dutch Auction Return Bid



 
Schedules
 
Schedule 1
Lenders and Commitments
Schedule 7.4
Real Property Owned by the Borrower and its Subsidiaries
Schedule 8.3(a)
Title to Properties
Schedule 8.3(b)
Stations
Schedule 8.5
Restricted Payments
Schedule 8.7
Litigation
Schedule 8.10
Tax Status
Schedule 8.18
Environmental Compliance
Schedule 8.19
Subsidiaries Etc.
Schedule 8.21
FCC Licenses
Schedule 10.1
Existing Indebtedness
Schedule 10.2
Existing Liens
Schedule 10.3
Existing Investments



 


 
 

--------------------------------------------------------------------------------

 


AMENDED AND RESTATED
REVOLVING CREDIT AND TERM LOAN AGREEMENT
 
This AMENDED AND RESTATED REVOLVING CREDIT AND TERM LOAN AGREEMENT (this “Credit
Agreement”) is made as of November 2, 2006 by and among (a) EMMIS OPERATING
COMPANY (the “Borrower”), an Indiana corporation having its principal place of
business at One Emmis Plaza, 40 Monument Circle, Suite 700, Indianapolis,
Indiana 46204, (b) EMMIS COMMUNICATIONS CORPORATION (the “Parent”), an Indiana
corporation having its principal place of business at One Emmis Plaza, 40
Monument Circle, Suite 700, Indianapolis, Indiana  46204, (c) the lending
institutions listed on Schedule 1 (together with any institution that becomes a
lender pursuant to §15 or §17, the “Lenders”), (d) BANK OF AMERICA, N.A. as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), (e) DEUTSCHE BANK TRUST COMPANY AMERICAS, as syndication agent for the
Lenders (in such capacity, the “Syndication Agent”), and (f) GENERAL ELECTRIC
CAPITAL CORPORATION, COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH and SUNTRUST BANK, as co-documentation
agents for the Lenders (in such capacity, each a “Co-Documentation Agent” and
collectively, the “Co-Documentation Agents”).
 
1.    DEFINITIONS AND RULES OF INTERPRETATION.
 
1.1. Definitions
 
  The following terms shall have the meanings set forth in this §1.1 or
elsewhere in the provisions of this Credit Agreement referred to below:
 
2006 Dividend.  The special cash dividend payable to the holders of Common Stock
authorized by the Parent on or about the Funding Date in an approximate
aggregate amount of $150,000,000 and anticipated to be paid by the end of
November 2006.
 
Acceptable Price.  See §10.16.(c).
 
Administrative Agent.  Bank of America, N.A., acting as administrative agent for
the Lenders, or any other Person which has been appointed as the successor
Administrative Agent in accordance with §16.8.
 
Administrative Agent Fee Letter.  That certain amended and restated fee letter
dated of even date herewith between the Borrower and the Administrative Agent
which supercedes that certain fee letter, dated October 10, 2006, by and among
the Borrower, the Administrative Agent and Banc of America Securities LLC.
 
Administrative Agent’s Fee.  See §6.2.
 


 
1

--------------------------------------------------------------------------------

 


Administrative Agent’s Office.  The Administrative Agent’s head office located
at 901 Main Street, 14th Floor, Dallas, Texas 75202-3714, or at such other
location as the Administrative Agent may designate from time to time.
 
Administrative Agent’s Special Counsel.  Winstead PC or such other counsel as
may be approved by the Administrative Agent.
 
Affiliate.  With respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.  Without limiting the generality
of the foregoing, a Person (for purposes of this sentence, the “specified
person”) shall be deemed to be Controlled by another Person if such other Person
possesses, directly or indirectly, power to vote ten percent (10%) or more of
the securities having ordinary voting power for the election of directors,
managing general partners or the equivalent of the specified person.
 
Agents.  Collectively, the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents.
 
Applicable Discount.  See §10.16.(c).
 
Applicable Extended Rate.  A rate per annum equal to the sum of one of the
combinations of Cash Portion and Paid-in-Kind Portion set forth below in the row
selected by the Borrower pursuant to a PIK Election Notice, provided that if the
Borrower chooses the 9.75% Cash Portion for any payment, it may also elect to
pay some or all of the Paid-in-Kind portion in cash for such period.
 
Cash Portion
Paid-in-Kind Portion
7.50%
7.00%
7.75%
6.50%
8.00%
6.00%
8.25%
5.50%
8.50%
5.00%
8.75%
4.50%
9.00%
4.00%

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
9.25%
3.50%
9.50%
3.00%
9.75%
2.50%

 
 
 
Applicable Margin.  For each Base Rate Loan, a per annum rate equal to 3.00%,
and for each Eurodollar Rate Loan, a per annum rate equal to 4.00%.  The
foregoing shall in no way limit the rights of the Administrative Agent or the
Lenders to exercise their rights to impose interest at the default rate as
provided herein.
 
Applicable Pension Legislation.  At any time, any pension or retirement benefits
legislation (be it national, federal, provincial, territorial or otherwise) then
applicable to the Borrower or any of its Subsidiaries.
 
Approved Bridge to Sale Transfer.  A Bridge to Sale Transfer approved in writing
by the Administrative Agent in its sole discretion and subject to the terms and
conditions of this Credit Agreement.
 
Approved Fund.  Any Fund that is administered or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
Asset Sale.  Any one or a series of related transactions (other than an Asset
Swap) pursuant to which any of the Parent, the Borrower, any Subsidiary, the
Austin Partnership or RAM, conveys, sells, leases, licenses or otherwise
transfers or disposes of, directly or indirectly (including by means of a
simultaneous exchange of Stations and any Bridge to Sale Transfer), any of its
properties, businesses or assets (other than to the Borrower or any wholly-owned
Subsidiary of the Borrower) (including the sale of the interest held by the
Borrower or any of its Subsidiaries in the Austin Partnership or in RAM and the
sale or issuance of Capital Stock of any Subsidiary other than to the Borrower
or any wholly-owned Subsidiary of the Borrower) whether owned on the date hereof
or thereafter acquired.
 
Asset Swap.  Any transfer of assets of any of the Borrower, any Subsidiary, the
Austin Partnership or RAM to any Person other than the Parent, the Borrower or a
wholly-owned Subsidiary of the Parent or the Borrower in exchange for assets of
such Person if such exchange would qualify, whether in part or in full, as a
like-kind exchange pursuant to §1031 of the Code.  Nothing in this definition
shall require the Parent, the Borrower, any Subsidiary, the Austin Partnership
or RAM to elect that §1031 of the Code be applicable to any Asset Swap.
 
Assignee Group.  Two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 


 
3

--------------------------------------------------------------------------------

 


Assignment and Acceptance.  See §17.1(b).
 
Attributable Indebtedness.  On any date, (a) in respect of any Capitalized Lease
of any Person, the capitalized amount thereof that would appear on a balance
sheet of such Person prepared as of such date in accordance with GAAP, (b) in
respect of any monetary obligation under any Synthetic Lease, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
Austin Investment.  The acquisition by the Borrower pursuant to the terms of the
Sinclair Definitive Agreement of a 50.1% combined economic and controlling
interest in the Austin Partnership and RAM, the sole general partner of the
Austin Partnership.
 
Austin Partnership.  That certain Emmis Austin Radio Broadcasting Company, L.P.
(formerly known as LBJS Broadcasting Company, L.P.), a Texas limited
partnership, and of which RAM is the sole general partner, referred to in the
Sinclair Definitive Agreement.
 
Balance Sheet Date.  February 28, 2006.
 
Bank of America.  Bank of America, N.A., a national banking association, in its
individual capacity.
 
Base Rate.  For any day a fluctuating rate per annum equal to the highest of
(a) the sum of 1/2 of 1% plus the Federal Funds Rate for such day, (b) the Prime
Rate for such day and (c) the sum of (i) 1.00% plus (ii) the Eurodollar Rate
(for an Interest Period of one month, determined in accordance with
subsection (b) of the definition of Eurodollar Rate).
 
Base Rate Loans.  All or any portion of the Revolving Credit Loans and Original
Tranche B Term Loan bearing interest calculated by reference to the Base Rate.
 
Borrower.  Emmis Operating Company, an Indiana corporation.
 
Borrower Materials.  See §9.5.6.
 
Bridge to Sale Excluded Subsidiary.  A wholly-owned Excluded Subsidiary of the
Borrower or any wholly-owned Subsidiary of the Borrower organized under the laws
of any state of the United States or the District of Columbia and with respect
to which the Borrower or such Subsidiary has granted to the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, a first
priority perfected security interest in the Capital Stock of such Excluded
Subsidiary and has taken all other actions relating thereto to the reasonable
satisfaction of the Administrative Agent.
 


 
4

--------------------------------------------------------------------------------

 


Bridge to Sale License Subsidiary.  A wholly-owned subsidiary of a Bridge to
Sale Excluded Subsidiary organized under the laws of any state of the United
States or the District of Columbia and the sole asset of which subsidiary is the
FCC License associated with the Station owned by such Bridge to Sale Excluded
Subsidiary.
 
Bridge to Sale Third Party Transaction.  The sale of a Station (and the FCC
License associated with such Station) by a Bridge to Sale Excluded Subsidiary
and a Bridge to Sale License Subsidiary, on the one hand, to a non-Affiliate
third party, on the other hand.
 
Bridge to Sale Transaction Conditions.  The satisfaction of the following
conditions:
 
(i)           the sale of the applicable Station (and the FCC License associated
with such Station) is consummated on an arm’s length basis to a non-Affiliate
third party for fair and reasonable consideration; and
 
(ii)           none of the Parent, the Borrower, any of their Subsidiaries, any
Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or any
Affiliate of any of the foregoing has made at any time during the twelve
consecutive month period ending immediately prior to, or in connection with, the
relevant Bridge to Sale Third Party Transaction, or, after giving effect to the
relevant Bridge to Sale Third Party Transaction, will make, an Investment in
such non-Affiliate third party purchaser or an Affiliate of such third party
which in the aggregate with all such Investments is in excess of 25% of the
total consideration received by the Borrower, any Subsidiary of the Borrower,
any Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or
Affiliate of any of the foregoing in connection with such sale of the Station
(and the FCC License associated with such Station), and any such Investment
otherwise permitted hereunder shall be in the form of one or more promissory
notes or any Capital Stock of such non-Affiliate third party purchaser or
Affiliate of such third party received by the applicable Bridge to Sale Excluded
Subsidiary and/or Bridge to Sale License Subsidiary as part of the consideration
for the relevant Bridge to Sale Third Party Transaction and subject to the first
priority security interest granted to the Administrative Agent pursuant to
§9.17(b)(i); and
 
(iii)           at least seventy-five percent (75%) of the consideration
received by such Bridge to Sale Excluded Subsidiary, Bridge to Sale License
Subsidiary or any other Affiliate of the Borrower (as applicable) is in the form
of cash and is received upon the consummation of the sale of such Station (and
the FCC License associated with such Station); and
 
(iv)           the Administrative Agent shall have received or will receive
subject to the applicable grace periods permitted hereunder the collateral
documents identified in §9.17(b)(i), together with all necessary consents
relating
 


 
5

--------------------------------------------------------------------------------

 


thereto, all in form, scope and substance satisfactory to the Administrative
Agent; and
 
(v)           such sale is consummated in accordance with the Bridge to Sale
Transaction Documents.
 
Bridge to Sale Transaction Documents.  Collectively, (i) an asset sale
agreement, put-call agreement or such other agreement (whether written or
otherwise) pursuant to which, among other things, a Bridge to Sale Excluded
Subsidiary and a Bridge to Sale License Subsidiary agrees to sell, transfer or
otherwise dispose of the Station (and the FCC License associated with such
Station) owned by such Person to a non-Affiliate third party and/or (ii) any LMA
Agreement relating to such Station (including the FCC License associated with
such Station), all in form, scope and substance satisfactory to the
Administrative Agent.
 
Bridge to Sale Transfer.  The transfer by the Borrower or any of its
Subsidiaries of a Station and the FCC License associated with such Station to
one or more Excluded Subsidiaries, whether or not such transfer occurs prior to
the effective date of the First Amendment.
 
Business Day.  Any day on which banking institutions in Dallas, Texas and New
York, New York, are open for the transaction of banking business and, in the
case of Eurodollar Rate Loans, also a day which is a Eurodollar Business Day.
 
Capital Assets.  Fixed assets, both tangible (such as land, buildings, fixtures,
machinery and equipment) and intangible (such as patents, copyrights,
trademarks, franchises and good will) to the extent such intangible assets have
not been acquired in connection with a Permitted Acquisition; provided that
Capital Assets shall not include any item customarily charged directly to
expense or depreciated over a useful life of twelve (12) months or less in
accordance with GAAP.
 
Capital Expenditures.  Amounts paid or Indebtedness incurred by the Borrower or
any of its Subsidiaries in connection with (i) the purchase or lease by the
Borrower or any of its Subsidiaries of Capital Assets that would be required to
be capitalized and shown on the balance sheet of such Person in accordance with
GAAP or (ii) the lease of any assets by the Borrower or any of its Subsidiaries
as lessee under any Synthetic Lease to the extent that such assets would have
been Capital Assets had the Synthetic Lease been treated for accounting purposes
as a Capitalized Lease.
 
Capital Stock.  Any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership or equity interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase any of the foregoing.
 
Capitalized Leases.  Leases under which the Borrower or any of its Subsidiaries
is the lessee or obligor, the discounted future rental payment obligations under
which are
 


 
6

--------------------------------------------------------------------------------

 


required to be capitalized on the balance sheet of the lessee or obligor in
accordance with GAAP.
 
CERCLA.  See §8.18(a).
 
Change of Control. An event or series of events as a consequence of which (a)
any “person” or “group” (as such terms are used in Section 13(d) and 14(d) of
the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), excluding
any Permitted Holder, shall become, or obtain rights (whether by means of
warrants, options or otherwise) to become, the “beneficial owner” (as defined in
Rule 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of 35%
or more of the Capital Stock of the Parent unless the Permitted Holders own
Capital Stock having a greater percentage of the general voting power of the
outstanding voting Capital Stock than that held by such person or group, (b) the
board of directors of the Parent or the Borrower shall cease to consist of a
majority of Continuing Directors; (c) the Borrower shall at any time (i) cease
to own Capital Stock of any Subsidiary representing the same percentage of
outstanding Capital Stock of such Subsidiary as held by the Borrower on the date
hereof or as of any later date on which any new Subsidiary is created or
acquired, unless the diminution of such percentage is attributable to a
disposition of Capital Stock which was permitted hereunder or (ii) cease to own
Capital Stock of any Subsidiary which enables it at all times to elect a
majority of the board of directors of such Subsidiary unless the disposition of
such Capital Stock was permitted hereunder; or (d) the Parent shall cease to
directly own one hundred percent (100%) of the issued and outstanding Capital
Stock of the Borrower.
 
Code.  The Internal Revenue Code of 1986.
 
Co-Documentation Agents.  As defined in the preamble hereto.
 
Collateral.  All of the property, rights and interests (other than Excluded
Assets) of the Parent, the Borrower and its Subsidiaries that are or are
intended to be subject to the Liens created by the Security Documents.
 
Collateral Assignments of Contracts.  Collectively, each collateral assignment
of contracts entered into by the Borrower and/or certain of its Subsidiaries
pursuant to §10.5.1.
 
Commitment.  With respect to each Lender, the amount set forth on Schedule 1
hereto as the amount of such Lender’s commitment to make Loans in respect of a
particular Tranche to, and to participate in the issuance, extension and renewal
of Letters of Credit for the account of, the Borrower, as the same may be
reduced or increased from time to time in accordance with the terms hereof; or
if such commitment is terminated pursuant to the provisions hereof, zero.
 
Commitment Fee.  See §2.2.
 


 
7

--------------------------------------------------------------------------------

 


Commitment Percentage.  With respect to each Lender and each Tranche, the
respective percentages set forth on Schedule 1 hereto as such Lender’s
percentage of such Loans in respect of such Tranche made or to be made by such
Lender as such percentage may be adjusted pursuant to §15 or §17.
 
Common Stock.  The common stock of the Parent, par value $.01 per share.
 
Communications Act.  The Communications Act of 1934, as amended, and the rules
and regulations of the FCC thereunder as now or hereafter in effect.
 
Compliance Certificate.  See §9.4(c).
 
Consolidated or consolidated.  With reference to any term defined herein, shall
mean that term as applied to the accounts of the Borrower and its Subsidiaries,
consolidated in accordance with GAAP.
 
Consolidated Current Assets.  As of any date, all assets of the Borrower and its
Subsidiaries on a consolidated basis that, in accordance with GAAP, are properly
classified as current assets as of such date, but excluding cash or cash
equivalents.
 
Consolidated Current Liabilities. As of any date, all liabilities and other
Indebtedness of the Borrower and its Subsidiaries on a consolidated basis as may
be properly classified as current liabilities in accordance with GAAP.
 
Consolidated EBITDA.  At any date of determination, an amount equal to
Consolidated Net Income of the Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period:
 
Plus
 
(a)               the sum of the following (but in each case only to the extent
deducted in calculating such Consolidated Net Income), without duplication:
 
(i)           Consolidated Interest Charges for such period,
 
(ii)          the provision for Federal, state, local and foreign income taxes
payable for such Measurement Period,
 
(iii)         depreciation and amortization expense (including amortization of
deferred debt issuance costs) for such Measurement Period,
 
(iv)         other expenses reducing such Consolidated Net Income which do not
represent a cash item in such period or any future period (in each case of or by
the Borrower and its Subsidiaries for such Measurement Period),
 
(v)          cash severance expenses and personnel and service contract
(including, without limitation, leases) termination expenses incurred on or
before the Second Amendment Effective Date, provided that the aggregate amount
of all such expenses added to Consolidated EBITDA for all periods on or before
the Second Amendment Effective Date may not exceed $10,000,000 in the aggregate,
 


 
8

--------------------------------------------------------------------------------

 


(vi)          cash severance expenses and personnel and service contract
(including, without limitation, leases) termination expenses incurred after the
Second Amendment Effective Date, provided that the aggregate amount of all such
expenses added to Consolidated EBITDA for all periods after the Second Amendment
Effective Date may not exceed $5,000,000 in the aggregate,
 
(vii)         (A)  fees and expenses incurred in connection with the Second
Amendment and paid in cash in the second and third fiscal quarter of fiscal
2010, including fees and expenses of advisors and legal counsel, and the costs
incurred in connection with the requirements under the Loan Documents with
respect to the Collateral, (B) fees and expenses incurred in connection with the
Third Amendment and paid in cash in the first and second fiscal quarter of
fiscal 2012, including fees and expenses of advisors and legal counsel, and the
costs incurred in connection with the requirements under the Loan Documents with
respect to the Collateral, and (C) fees and expenses, including fees and
expenses of legal counsel incurred and paid in cash in connection with the
compliance by the Borrower and its Subsidiaries with any request by the
Administrative Agent under the Loan Documents with respect to the Collateral
(including, without limitation, requests under §§7.4, 9.13 and 9.15),
 
(viii)        transaction costs required to be expensed in connection with
Permitted Acquisitions for Measurement Periods commencing after the Revert Date,
 
(ix)          losses actually incurred during any Measurement Period occurring
after the Revert Date by the Borrower and its Subsidiaries in connection with
Development Properties (subsequent to the date such Station or Magazine was
designated a Development Property) in an aggregate amount not to exceed
$5,000,000 in any Measurement Period, and
 
(x)           fees paid in connection with any prepayment of the Extended
Tranche B Term Loan,
 
provided that, notwithstanding the foregoing, in no event shall any gain
realized by the Borrower or any Subsidiary as a result of the purchase,
forgiveness or other cancellation of Indebtedness of the Borrower or any
Subsidiary for less than the face value of such Indebtedness be included in
Consolidated EBITDA;
 
Plus
 
(b)           the Borrower’s and any Subsidiary's equity in the EBITDA of any
Person if such Person is not a Subsidiary for such Measurement Period up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Borrower or a Subsidiary as a dividend or other
distribution (and in the case of a dividend or other distribution to a
Subsidiary (other than a Guarantor), such Subsidiary is not precluded from
further distributing such amount to the Borrower by operation of the terms of
its Governing Documents or any agreement, instrument or law applicable to such
Subsidiary during such Measurement Period), provided that, notwithstanding the
foregoing, with respect to the Austin Partnership only, Consolidated EBITDA
shall
 


 
9

--------------------------------------------------------------------------------

 


include the Borrower's equity in accumulated EBITDA of the Austin Partnership
for prior periods that was not previously distributed, but only to the extent of
the cash actually distributed by such Person during such Measurement Period to
the Borrower or a Subsidiary as a dividend or other distribution,
 
Minus
 
(c)               the sum of the following (but in each case only to the extent
included in calculating such Consolidated Net Income), without duplication:
 
(i)           any benefit for Federal, state, local and foreign income taxes
payable,
 
(ii)           to the extent paid or funded by the Borrower either directly or
through Distributions or Investments, HoldCo Corporate Overhead Expenses,
 
    (iii)         expenses for officers' and other employees' or consultants'
fees, salaries and bonuses (other than (i) bonuses paid by the Parent prior to
the date of the First Amendment and (ii) bonuses paid by the Parent from the TV
Asset Sale Proceeds on or after the date of the First Amendment but prior to the
occurrence of the Initial Parent Tranche B Purchase) paid by Parent for or in
connection with services rendered in connection with the operations of the
Borrower and its Subsidiaries, which for clarity shall not include officers’ and
other employees’ fees, salaries and bonuses incurred by Parent which are
attributable directly to an Excluded Subsidiary,
 
    (iv)          cash payments made with respect to non-cash charges added back
in prior periods and otherwise excluded, and
 
(v)           all non-cash items increasing Consolidated Net Income (in each
case of or by the Borrower and its Subsidiaries for such Measurement Period);
 
For purposes of calculating Consolidated EBITDA for any period (other than for
purposes of calculating Consolidated Excess Cash Flow), any Permitted
Acquisition, Asset Sale or Asset Swap of the Borrower or any of its Subsidiaries
which occurred during such period shall be deemed to have occurred on the first
date of such period and the calculation of Consolidated EBITDA shall be adjusted
on a Pro Forma Basis in connection therewith.
 
Consolidated Excess Cash Flow.  For any fiscal year ending after the Revert
Date, the difference (if any) between:
 
(a)           the sum of
 
(i)            Consolidated EBITDA for such fiscal year, plus
 
(ii)           the change in Consolidated Working Capital between the first day
of such fiscal year and the last day of such fiscal year, if negative, plus
 
(iii)          the sum of amounts received by the Borrower and its Subsidiaries
from Excluded Subsidiaries (including, without limitation, Bridge to Sale
Excluded Subsidiaries) and other Investments for such fiscal year, but only to
the
 


 
10

--------------------------------------------------------------------------------

 


extent such amounts (A) are not included in Consolidated EBITDA for such fiscal
year or (B) have not been used to prepay the Obligations hereunder pursuant to a
mandatory prepayment required by §4, plus
 
(iv)           all payments received by the Borrower and its Subsidiaries
related to LMA Agreements, except to the extent any such payments have been
included in Consolidated EBITDA for the same fiscal year.
 
(b)           minus the sum of (for such fiscal year) (without duplication
herein):
 
(i)            Consolidated Interest Charges actually paid in cash by the
Borrower and its Subsidiaries for such fiscal year,
 
(ii)           scheduled, mandatory and voluntary principal repayments (other
than refinancings of Indebtedness referenced in (C) below), to the extent
actually made, of (A) Revolving Credit Loans but only to the extent the
Revolving Credit Commitment was simultaneously and permanently reduced by a like
amount (not including any reduction of the Revolving Credit Commitment on the
Second Amendment Effective Date), (B) Tranche B Term Loans, in each case during
such fiscal year (including, to the extent added back to Consolidated EBITDA,
any fees paid in connection with the repayment of any Extended Tranche B Term
Loan), and (C) Indebtedness permitted to be incurred under §10.1(f),
 
(iii)          all taxes actually paid in cash by the Borrower and its
Subsidiaries for such fiscal year or Distributions made for the purpose of
payment by the Parent of taxes (except to the extent financed by the issuance of
equity or the incurrence of Indebtedness),
 
(iv)          the change in Consolidated Working Capital between the first day
of such fiscal year and the last day of such fiscal year, if positive,
 
(v)           all amounts included in Consolidated EBITDA related to Excluded
Subsidiaries, Investments and LMA Agreements,
 
(vi)          cash amounts paid in connection with Investments permitted
pursuant to §10.3 during such period (in each case to the extent not financed by
the issuance of equity or the incurrence of Indebtedness),
 
(vii)         Capital Expenditures actually paid by the Borrower and its
Subsidiaries during such fiscal year (other than Capital Expenditures financed
by the issuance of equity or the incurrence of Indebtedness other than Revolving
Credit Loans),
 
(viii)        (A) up to $1,300,000 of cash severance expenses and personnel and
service contract (including, without limitation, leases) termination expenses
for the Fiscal Quarter Period constituting the second fiscal quarter of fiscal
2010 of the Borrower, and (B) cash severance expenses and personnel and service
contract (including, without limitation, leases) termination expenses for such
fiscal year, provided that, such severance expenses and personnel and service
contract termination expenses incurred under this subsection (B), may only be
deducted to the extent that the sum of such amount, when added together with all
 


 
11

--------------------------------------------------------------------------------

 


other amounts deducted under this subsection (viii)(B) for all other fiscal
years occurring after the Second Amendment Effective Date, does not exceed
$5,000,000,
 
(ix)           (A) fees and expenses (including fees and expenses of advisors)
incurred in connection with the Second Amendment and paid in cash during the
second or third fiscal quarter of fiscal 2010, and (B) fees and expenses
(including the fees and expenses of advisors) incurred in connection with the
Third Amendment and paid in cash during the first or second fiscal quarter of
fiscal 2012,
 
(x)           fees and expenses (including the fees and expenses of legal
counsel) incurred and paid in cash (A) during the second or third fiscal quarter
of fiscal 2010 in connection with the requirements under the Loan Documents with
respect to the Collateral and (B) from time to time in connection with the
compliance by the Borrower and its Subsidiaries with the requests of the
Administrative Agent under the Loan Documents with respect to the Collateral,
including, without limitation, requests under §§7.4, 9.13 and 9.15,
 
(xi)          the amount of (A) Net Cash Sale Proceeds of Asset Sales and Asset
Swaps, (B) Net Cash Equity Issuance Proceeds of Equity Issuances, (C) Net Cash
Debt Issuance Proceeds of all issuances of Indebtedness, and (D) Extraordinary
Receipts, in each case only to the extent such proceeds are (I) held by the
Administrative Agent as collateral in accordance with the terms of §4.7,
(II) subject to the prepayment provisions of any one of §4.2, §4.3, §4.4, or
§4.5, and (III) otherwise included in the definition of Consolidated Excess Cash
Flow,
 
(xii)         the amount of Extraordinary Receipts, but only to the extent such
Extraordinary Receipts are (A) subject to the prepayment provisions of §4.5,
(B) not included in subsection (xi) above and (C) included in the calculation of
Consolidated EBITDA,
 
(xiii)        the amount of Consolidated Excess Cash Flow included in any
calculation of Suspension Period Excess Cash for a Fiscal Quarter Period during
such fiscal year prior to the Revert Date and that was subject to a mandatory
prepayment under §4.1, and
 
    (xiv)        $5,000,000.
 
Consolidated Interest Charges.  For any Measurement Period, the sum of (a) all
interest, premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, (b) all interest paid or payable with
respect to discontinued operations and (c) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Borrower and its Subsidiaries on a consolidated basis for the
applicable Measurement Period provided that, Consolidated Interest Charges shall
not include amortization of debt discount or issuance
 


 
12

--------------------------------------------------------------------------------

 


fees.  For purposes of calculating Consolidated Interest Charges for any period,
any Permitted Acquisition, Asset Sale or Asset Swap of the Borrower or any of
its Subsidiaries which occurred during such period shall be deemed to have
occurred on the first date of such period and the calculation of Consolidated
Interest Charges shall be adjusted on a Pro Forma Basis in connection therewith.
 
Consolidated Net Income.  At any date of determination, the net income (or loss)
of the Borrower and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that
 
(a)              To the extent included in the calculation of the net income (or
loss) of the Borrower and its Subsidiaries on a consolidated basis, Consolidated
Net Income shall exclude:
 
   (i)             extraordinary and/or nonrecurring gains and losses for such
Measurement Period including, without limitation, any (A) gains (or losses) from
any Asset Sale or (B) change in fair value of any Interest Rate Agreement that
fails to qualify as cash flow hedges in accordance with GAAP,
 
   (ii)            the net income of any Subsidiary (other than a Guarantor)
during such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Governing Documents or any agreement,
instrument or law applicable to such Subsidiary during such Measurement Period,
except that the Borrower’s and any Subsidiary's equity in any net loss of any
such Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income,
 
(iii)          non-cash dividends or non-cash distributions received from
Investments,
 
(iv)          any income (or loss) for such Measurement Period of any Person if
such Person is not a Subsidiary,
 
(v)           income and expenses arising from or in connection with Trades and
other non-cash credits to Consolidated Net Income other than income attributable
to cash payments received in a prior period to the extent that such cash
payments were not previously included in the calculation of Consolidated Net
Income in a prior period, and
 
(vi)          cash dividends or cash distributions received from Excluded
Subsidiaries; and
 
(b)           interest income included in the calculation of Consolidated Net
Income shall not exceed $2,000,000 in the aggregate during any Measurement
Period; and
 
(c)           the $14,000,000 prepayment under the LMA Agreement, dated as of
April 3, 2009, among KMVN, LLC, KMVN License, LLC, Grupo Radio Centro LA, LLC
and Grupo Radio Centro S.A.B. de C.V., received in April 2009 shall not be
included in Consolidated Net Income for any period.
 


 
13

--------------------------------------------------------------------------------

 


Consolidated Total Funded Debt.  As of any date of determination, for the
Borrower and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through (e)
above of Persons other than the Borrower or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (f) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation or limited liability company) in which the Borrower or a Subsidiary
is a general partner or joint venturer, unless such Indebtedness is expressly
made non-recourse to the Borrower or such Subsidiary.
 
Consolidated Working Capital.  The excess of Consolidated Current Assets over
Consolidated Current Liabilities, provided that, notwithstanding the foregoing,
(a) changes in accrued interest, (b) non-cash changes in tax receivables and
payables, and (c) any other asset or liability resulting from a non-cash gain or
loss to the extent such non-cash gain or loss was excluded from either
Consolidated EBITDA or Consolidated Net Income, shall be excluded from the
calculation of Consolidated Working Capital.
 
Continuing Directors. The directors of the Parent and the Borrower on the
Funding Date, and each other director of the Parent or the Borrower, if (a) in
case of the Parent, such other director’s nomination for election to the board
of directors of the Parent is recommended by at least 662/3% of the then
Continuing Directors of the Parent in his or her election by the shareholders of
the Parent, and (b) in the case of the Borrower, such other director’s
nomination for election to the board of directors of the Borrower is recommended
by either 662/3% of the then Continuing Directors of the Borrower or by the
majority of the shareholders in his or her election by the shareholders of the
Borrower.
 
Conversion Request.  A notice given by the Borrower to the Administrative Agent
of the Borrower’s election to convert or continue a Loan in accordance with §2.7
or §3.5.2.
 
Copyright Mortgage.  The Memorandum of Grant of Security Interest in Copyrights,
dated as of May 10, 2004, made by the Borrower and each of the Subsidiaries in
favor of the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent.
 
Credit Agreement.  This Amended and Restated Revolving Credit and Term Loan
Agreement, including the Schedules and Exhibits hereto.
 


 
14

--------------------------------------------------------------------------------

 


Credit Extension.  Any or each of the following: (a) the borrowing of a Loan and
(b) the issuance of a Letter of Credit.
 
Current Note.  See §15.2.
 
Default.  See §14.1.
 
Delinquent Lender.  See §16.5.3.
 
Development Property.  Any Station or Magazine (other than a Station or Magazine
located in the United States and owned by an Excluded Subsidiary) which the
Borrower designates as a Development Property in a written notice delivered to
the Administrative Agent and which either (a) is making or has made within the
six (6) months preceding such designation substantial changes in its format or
(b) has been acquired within the twelve (12) months preceding such designation;
provided, that a Station or Magazine which has been designated a Development
Property shall remain a Development Property until the earlier to occur of (i)
the date the Borrower notifies the Administrative Agent in writing that such
Station or Magazine is no longer a Development Property, (ii) other than in
respect of WRXP-FM and WFNI- AM, the date which is twelve (12) consecutive
months following the date of designation, and (iii) solely with respect to
WRXP-FM and WFNI-AM, February 28, 2010; and provided further that no Station or
Magazine may be re-designated as a Development Property unless twelve (12)
consecutive months have passed since such Station or Magazine ceased to be a
Development Property
 
Distribution.  The declaration or payment of any dividend on or in respect of
any shares of any class of Capital Stock of the Borrower or any of its
Subsidiaries, other than dividends payable solely in shares of common stock of
the Borrower; the purchase, redemption, defeasance, retirement or other
acquisition of any shares of any class of Capital Stock of the Borrower or any
of its Subsidiaries, directly or indirectly through a Subsidiary or otherwise
(including the setting apart of assets for a sinking or other analogous fund to
be used for such purpose); the return of capital by the Borrower or its
Subsidiaries to its shareholders as such; or any other distribution on or in
respect of any shares of any class of Capital Stock of the Borrower or its
Subsidiaries.
 
Dollars or $.  Dollars in lawful currency of the United States of America.
 
Domestic Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
located within the United States that will be making or maintaining Base Rate
Loans.
 
Drawdown Date.  The date on which any Revolving Credit Loan or any Term Loan is
made or is to be made.
 


 
15

--------------------------------------------------------------------------------

 


Dutch Auction.  One or more purchases by the Parent of a portion of the
Tranche B Term Loan; provided that each such purchase is made in accordance with
the terms of §10.16.(c).
 
EBITDA.  At any date of determination, an amount equal to net income of any
Excluded Subsidiary or other Person that is not a Subsidiary determined in
accordance with GAAP for the most recently completed Measurement Period:
 
(a)              Plus the sum of the following (but in each case only to the
extent deducted in calculating such net income), without duplication:
 
(i)           interest charges for such period determined in accordance with
GAAP,
 
(ii)           the provision for Federal, state, local and foreign income taxes
payable for such Measurement Period,
 
(iii)          depreciation and amortization expense (including amortization of
deferred debt issuance costs) for such Measurement Period,
 
(iv)          other expenses reducing such net income which do not represent a
cash item in such period or any future period (in each case of or by such Person
for such Measurement Period) for such Measurement Period,
 
provided that, notwithstanding the foregoing, in no event shall any gain
realized by such Person as a result of the purchase, forgiveness or other
cancellation of Indebtedness of such Person for less than the face value of such
Indebtedness be included in EBITDA;
 
(b)              Minus the sum of the following (but in each case only to the
extent included in calculating such net income), without duplication:
 
(i)           any benefit for Federal, state, local and foreign income taxes
payable,
 
(ii)           cash payments made with respect to non-cash charges added back in
prior periods and otherwise excluded, and
 
(iii)          all non-cash items increasing net income (in each case of or by
such Person for such Measurement Period).
 
Eligible Assignee.  Means (a) any Lender; provided that, assignments involving
all or any portion of a Revolving Credit Commitment and/or Revolving Credit
Loans to a Tranche B Lender that is not also a Revolving Credit Lender shall be
subject to the approvals specified in clause (d) below; (b) an Affiliate of a
Lender; (c) an Approved Fund; and (d) any other Person (other than a natural
person, the Borrower, any Affiliate of the Borrower or any Subsidiaries of the
Borrower) approved by (i) the Administrative Agent, and (ii) unless an Event of
Default has occurred and is continuing, the Borrower (each such approval not to
be unreasonably withheld or delayed).
 
Employee Benefit Plan.  Any employee benefit plan within the meaning of §3(3) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate, other
than a Guaranteed Pension Plan or a Multiemployer Plan.
 


 
16

--------------------------------------------------------------------------------

 


Environmental Laws.  See §8.18(a).
 
EPA.  See §8.18(b).
 
Equity Issuance.  The sale or issuance (whether by public or private offering)
by the Parent, the Borrower or any Subsidiary of any of its Capital Stock or any
Equity-Like Instrument, other than sales or issuances to the Parent, the
Borrower or any Subsidiary.
 
Equity-Like Instrument.  Any instrument that is equity-like in nature (including
without limitation, preferred stock and any instrument issued pursuant to the
conversion of convertible Indebtedness into Capital Stock), whether or not such
instrument is considered Capital Stock, which evidences a residual interest in
the issuer or its assets after the payment of all indebtedness and other
liabilities paid prior to equity in accordance with GAAP, and has no put or
similar provisions (except for put or similar provisions applicable in the event
of an asset sale or change of control), no fixed maturity date and no mandatory
redemption date, unless such maturity date or such mandatory redemption date is
more than six (6) months after the Final Maturity Date.  For the avoidance of
doubt, nothing contained herein permitting the existence in any Equity-Like
Instrument of put or similar provisions applicable in the event of an asset sale
or change of control shall be deemed a consent to the making of any payment
resulting from the exercise of such provisions.
 
ERISA.  The Employee Retirement Income Security Act of 1974.
 
ERISA Affiliate.  Any Person which is treated as a single employer with the
Borrower under §414 of the Code.
 
ERISA Reportable Event.  A reportable event with respect to a Guaranteed Pension
Plan within the meaning of §4043 of ERISA and the regulations promulgated
thereunder.
 
Eurocurrency Reserve Rate.  For any day with respect to a Eurodollar Rate Loan,
the maximum rate (expressed as a decimal) at which any bank subject thereto
would be required to maintain reserves under Regulation D of the Board of
Governors of the Federal Reserve System (or any successor or similar regulations
relating to such reserve requirements) against “Eurocurrency Liabilities” (as
that term is used in Regulation D), if such liabilities were outstanding.  The
Eurocurrency Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in the Eurocurrency Reserve Rate.
 
Eurodollar Business Day.  Any such day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
 
Eurodollar Lending Office.  Initially, the office of each Lender designated as
such in Schedule 1 hereto; thereafter, such other office of such Lender, if any,
that shall be making or maintaining Eurodollar Rate Loans.
 


 
17

--------------------------------------------------------------------------------

 


Eurodollar Rate.
 
(a)           For any Interest Period with respect to a Eurodollar Rate Loan,
the rate per annum equal to (i) the British Bankers Association LIBOR Rate as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) (“BBA LIBOR”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or (ii) if such published rate is not available at such
time for any reason, the rate determined by the Administrative Agent to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in same day funds in the approximate amount of the Eurodollar Rate Loan
being made, continued or converted by Bank of America and with a term equivalent
to such Interest Period would be offered by Bank of America’s London Branch to
major banks in the London interbank Eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period; provided that, for an Interest Period of
less than three months, if the Eurodollar Rate would, but for the application of
this proviso, be less than the Eurodollar Rate for an Interest Period of three
months, the Eurodollar Rate shall be the Eurodollar Rate for an Interest Period
of three months.
 
(b)           For any interest rate calculation with respect to a Base Rate
Loan, the rate per annum equal to (i) BBA LIBOR, at approximately 11:00 a.m.,
London time on the date of determination (provided that if such day is not a
London Business Day, the next preceding London Business Day) for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Administrative Agent to be the rate
at which deposits in Dollars for delivery on the date of determination in same
day funds in the approximate amount of the Base Rate Loan being made, continued
or converted by Bank of America and with a term equal to one month would be
offered by Bank of America’s London Branch to major banks in the London
interbank Eurodollar market at their request at the date and time of
determination.
 
Eurodollar Rate Loans.  Revolving Credit Loans and all or any portion of the
Original Tranche B Term Loan bearing interest calculated by reference to the
Eurodollar Rate.
 
Event of Default.  See §14.1.
 
Excluded Assets.  (a)  Real Estate other than owned Real Estate and (b) property
subject to Capitalized Leases and purchase money liens permitted hereunder if
such Capitalized Lease or purchase money agreement prohibits assignment or liens
in favor of the Administrative Agent and the Lenders to secure the Obligations
on the assets subject thereto (but solely to the extent that any such
restriction shall be enforceable under applicable law) without the consent of
the lessor thereof or other applicable party thereto.
 


 
18

--------------------------------------------------------------------------------

 


Excluded Subsidiaries.  Collectively, (a) Emmis Ventures, Inc., an Indiana
corporation, but only if Emmis Ventures, Inc. is dissolved prior to October 31,
2009, (b) each subsidiary of Emmis International Broadcasting Corporation which
is not organized under the laws of the United States or any state or political
subdivision of the United States unless included at the election of the Borrower
upon prior written notice to the Administrative Agent, (c) Ciudad, LLC, an
Indiana limited liability company and (d) the Austin Partnership and RAM, in
each case, until such subsidiary becomes wholly-owned by the Borrower and upon
prior written notice to the Administrative Agent.  Notwithstanding the
foregoing, no Person may be an Excluded Subsidiary hereunder if (i) it is a
“Guarantor” under any indenture or other document or instrument governing
Subordinated Debt or has otherwise guaranteed or given assurances of payment or
performance under or in respect of any Indebtedness (including Subordinated
Debt) of the Parent, the Borrower or any of the Subsidiaries or (ii) it is a
License Subsidiary formed or organized, as applicable, under the laws of the
United States.
 
Excluded Taxes.  See §6.3.2.
 
Existing Credit Agreement.  That certain Revolving Credit and Term Loan
Agreement, dated as of May 10, 2004, as amended and in effect on the Funding
Date, by and among the Borrower, the lending institutions party thereto, Bank of
America, N.A., as administrative agent, Wachovia Bank, N.A., Deutsche Bank
Securities Inc. and Credit Suisse First Boston, acting through its Cayman Island
Branch, as co-documentation agents, and Goldman Sachs Credit Partners, L.P. as
syndication agent.
 
Existing Lenders.  Those financial institutions party to the Existing Credit
Agreement.
 
Existing Letters of Credit.  Those Letters of Credit issued under the Existing
Credit Agreement and outstanding as of the Funding Date.
 
Extended Interest Period.  In connection with any PIK Election Notice on any
date of determination, that period which begins on the date that is one day
after the most recent Interest Payment Date for the related Extended Tranche B
Term Loan, and ending on the first Interest Payment Date for the Extended
Tranche B Term Loan occurring after such date of determination.
 
Extended Tranche B Term Loan.  The term loan made by the Extending Tranche B
Lenders, as set forth on Schedule 1, as such amount may be increased pursuant to
the terms and conditions set forth in §15.
 
Extending Tranche B Lenders.  Each Lender that has made an Extended Tranche B
Term Loan, as set forth on Schedule 1 and any other Person who becomes an
assignee of any rights and obligations of an Extended Tranche B Lender pursuant
to §17 or who agrees to advance additional Extended Tranche B Term Loans
pursuant to §15.
 
Extraordinary Receipt.  Any cash received by or paid to or for the account
(without duplication) of the Parent, the Borrower, any Subsidiary, the Austin
Partnership or RAM, not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (including business
interruption insurance), condemnation awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustments.  Notwithstanding the
foregoing, with respect to Extraordinary Receipts with respect to the assets of
the Austin Partnership and RAM,
 


 
19

--------------------------------------------------------------------------------

 


Extraordinary Receipts shall include only the Borrower's and its Subsidiaries'
aggregate equity percentage in the Austin Partnership or RAM of such
Extraordinary Receipts.
 
FCC.  The Federal Communications Commission (or any successor agency,
commission, bureau, department or other political subdivision of the United
States of America).
 
FCC License.  Any license, permit, certificate of compliance, antenna structure
registration, franchise, approval or authorization granted or issued by the FCC.
 
Federal Funds Rate.  For any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of America on
such day on such transactions as determined by the Administrative Agent.
 
Fees.  Collectively, the Commitment Fee, the Letter of Credit Fees, the
Administrative Agent’s Fee and any other fees that the Borrower may, after the
date hereof, agree in writing to pay to the Lenders or the Agents in connection
with this Credit Agreement.
 
Final Maturity Date.  The date which is the latest of (a) the Revolving Credit
Maturity Date, (b) the Tranche B Maturity Date and (c) the maturity date of any
new Tranches established pursuant to §15.1
 
Financial Affiliate.  A Subsidiary of the bank holding company controlling any
Lender that is engaging in any of the activities permitted by §4(e) of the Bank
Holding Company Act of 1956 (12 U.S.C. §1843).
 
First Amendment.  First Amendment and Consent to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of March 3, 2009, among the Borrower,
the Parent, the Lenders and the Administrative Agent.
 
Fiscal Quarter Period.  As of any date of determination, the period of one
fiscal quarter of the Borrower and its Subsidiaries ending on such date, or if
such date is not a fiscal quarter end date, the period of one fiscal quarter
most recently ended for which financial statements have been required to be
delivered pursuant to §9.4.
 
Fixed Charge Coverage Ratio.  At any date of determination in each case for the
most recently completed Reference Period, the ratio of (a) (i) Consolidated
EBITDA, less
(ii) the aggregate amount of all Capital Expenditures to (b) the sum of
(i) Consolidated


 
20

--------------------------------------------------------------------------------

 


Interest Charges, (ii) the aggregate principal amount of all regularly scheduled
principal payments of Consolidated Total Funded Debt, (iii) the aggregate amount
of all Restricted Payments (except Restricted Payments for taxes that are
included in subsection (iv) below and Restricted Payments for HoldCo Corporate
Overhead Expenses), (iv) the aggregate amount of Federal, state, local and
foreign income taxes paid in cash, in each case, of or by the Borrower and its
Subsidiaries for the most recently completed Reference Period (plus, without
duplication, Distributions made for the payment by the Parent of such taxes),
but excluding (1) cash taxes payable in respect of the cancellation of
indebtedness income arising as a result of any purchase of Consolidated Total
Funded Debt and (2) cash taxes paid in connection with any Asset Sale and paid
from the gross proceeds of such Asset Sale, plus (v) without duplication, the
aggregate amount of all Distributions that the Borrower paid with respect to its
Capital Stock, and which the Borrower paid to the Parent to enable the Parent to
make Distributions in respect of the Parent Preferred Stock.  For purposes of
calculating the Fixed Charge Coverage Ratio, with respect to any Permitted
Acquisition, Asset Sale or Asset Swap occurring during the Reference Period
applicable to such determination of the Fixed Charge Coverage Ratio, the
components listed above shall be calculated as if such Permitted Acquisition,
Asset Sale or Asset Swap occurred on the first day of such Reference Period.
 
Fund.  Any Person (other than a natural person) that is (or will be) engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its activities.
 
Funding Date.  The first date on which the conditions set forth in §12 have been
satisfied and any Revolving Credit Loans and the Term Loans are to be made or
any Letter of Credit is to be issued hereunder.
 
GAAP.  (a) When used in §11, whether directly or indirectly through reference to
a capitalized term used therein, means (i) principles that are consistent with
the principles promulgated or adopted by the Financial Accounting Standards
Board and its predecessors, in effect for the fiscal year ended on the Balance
Sheet Date, and (ii) to the extent consistent with such principles, the
accounting practice of the Borrower reflected in its financial statements for
the year ended on the Balance Sheet Date, and (b) when used in general, other
than as provided above, means principles that are (i) consistent with the
principles promulgated or adopted by the Financial Accounting Standards Board
and its predecessors, as in effect from time to time, and (ii) consistently
applied with past financial statements of the Borrower adopting the same
principles, provided that in each case referred to in this definition of “GAAP”
a certified public accountant would, insofar as the use of such accounting
principles is pertinent, be in a position to deliver an unqualified opinion
(other than a qualification regarding changes in GAAP) as to financial
statements in which such principles have been properly applied.  Notwithstanding
the foregoing, if at any time any change in GAAP would affect the computation of
any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or requirement to preserve the original intent thereof in light of such change
in GAAP
 


 
21

--------------------------------------------------------------------------------

 


(subject to the approval of the Required Lenders); provided that, until so
amended, (a) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (b) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Credit Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP.
 
Governing Documents.  With respect to any Person, its certificate or articles of
incorporation, membership agreement, partnership agreement or similar charter
document, any by-laws and all shareholder agreements, voting trusts and similar
arrangements applicable to any of its Capital Stock.
 
Governmental Authority.  Any foreign, federal, state, regional, local, municipal
or other government, or any department, commission, board, bureau, agency,
public authority or instrumentality thereof, or any court or arbitrator,
including, without limitation, the FCC.
 
Guarantee.  As to any Person, (a) any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
"primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part), or (b) any Lien on any assets of such
Person securing any Indebtedness or other obligation of any other Person,
whether or not such Indebtedness or other obligation is assumed by such Person
(or any right, contingent or otherwise, of any holder of such Indebtedness to
obtain any such Lien).  The amount of any Guarantee shall be deemed to be an
amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.
 
Guarantor.  Solely for purposes of this Credit Agreement, any Subsidiary of the
Borrower that is subject to the Guaranty (or a subsequent Guarantee of the
Obligations
acceptable to the Administrative Agent), in its capacity as a “Guarantor” under
the Guaranty or such subsequent Guarantee of the Obligations.


 
22

--------------------------------------------------------------------------------

 
 
Granting Lender.  See §17.1.
 
Guaranteed Pension Plan.  Any employee pension benefit plan within the meaning
of §3(2) of ERISA maintained or contributed to by the Borrower or any ERISA
Affiliate the benefits of which are guaranteed on termination in full or in part
by the PBGC pursuant to Title IV of ERISA, other than a Multiemployer Plan.
 
Guaranty.  The Guaranty, dated May 10, 2004, made by the Parent and each of the
Subsidiaries in favor of the Lenders and the Administrative Agent pursuant to
which the Parent and each such Subsidiary guaranties to the Lenders and the
Administrative Agent the payment and performance of the Obligations in form and
substance satisfactory to the Administrative Agent.
 
Hazardous Substances.  See §8.18(b).
 
HoldCo Corporate Overhead Expenses.  Means (i) accounting and audit costs and
expenses incurred by the Parent in the ordinary course of its business in
connection with preparing consolidated and consolidating financial reports and
tax filings, (ii) SEC filing fees and expenses incurred by the Parent, (iii)
legal fees relating to the corporate maintenance of the Parent, (iv) outside
director fees incurred by the Parent, (v) costs and expenses payable by the
Parent for director and officer insurance, (vi) transfer agent fees payable in
connection with Capital Stock of the Parent, (vii) proxy solicitation costs
incurred by the Parent, (viii) franchise taxes and other fees payable to the
jurisdictions of incorporation or qualification of the Parent and (ix) other
similar costs and expenses of the Parent incurred in the ordinary course of
conducting its business; provided, that in no event shall HoldCo Corporate
Overhead Expenses include (A) officers’ and other employees’ fees, salaries,
bonuses, debt service and dividends and other distributions in respect of the
Capital Stock of the Parent or (B) costs and expenses incurred by the Parent in
connection with any actual or proposed issuance of indebtedness or equity by the
Parent which is permitted hereunder.
 
Indebtedness.  As to any Person and whether recourse is secured by or is
otherwise available against all or only a portion of the assets of such Person
and whether or not contingent, but without duplication:
 
(a)             every obligation of such Person for money borrowed,
 
(b)             every obligation of such Person evidenced by bonds, debentures,
notes or other similar instruments, including obligations incurred in connection
with the acquisition of property, assets or businesses,
 
(c)             every reimbursement obligation of such Person with respect to
letters of credit, bankers’ acceptances or similar facilities issued for the
account of such Person,
 
(d)             every obligation of such Person issued or assumed as the
deferred purchase price of property or services (including securities repurchase
agreements but


 
23

--------------------------------------------------------------------------------

 


excluding trade accounts payable or accrued liabilities arising in the ordinary
course of business which are not overdue or which are being contested in good
faith),
 
(e)             every obligation of such Person under any Capitalized Lease,
 
(f)             every obligation of such Person under any Synthetic Lease,
 
(g)             all sales by such Person of (i) accounts or general intangibles
for money due or to become due, (ii) chattel paper, instruments or documents
creating or evidencing a right to payment of money or (iii) other receivables
(collectively “receivables”), whether pursuant to a purchase facility or
otherwise, other than in connection with the disposition of the business
operations of such Person relating thereto or a disposition of defaulted
receivables for collection and not as a financing arrangement, and together with
any obligation of such Person to pay any discount, interest, fees, indemnities,
penalties, recourse, expenses or other amounts in connection therewith,
 
(h)             every obligation of such Person (an “equity related purchase
obligation”) to purchase, redeem, retire or otherwise acquire for value any
shares of Capital Stock issued by such Person or any rights measured by the
value of such Capital Stock,
 
(i)             every net obligation of such Person under any forward contract,
futures contract, swap, option or other financing agreement or arrangement
(including, without limitation, caps, floors, collars and similar agreements),
the value of which is dependent upon interest rates, currency exchange rates,
commodities or other indices (a “derivative contract”),
 
(j)             every obligation in respect of Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent that such Person is liable therefor as a result of such Person’s
ownership interest in or other relationship with such entity, except to the
extent that the terms of such Indebtedness provide that such Person is not
liable therefor and such terms are enforceable under applicable law,
 
(k)             every obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guarantying or otherwise acting
as surety for, any obligation of a type described in any of clauses (a) through
(j) (the “primary obligation”) of another Person (the “primary obligor”), in any
manner, whether directly or indirectly, and including, without limitation, any
obligation of such Person (i) to purchase or pay (or advance or supply funds for
the purchase of) any security for the payment of such primary obligation, (ii)
to purchase property, securities or services for the purpose of assuring the
payment of such primary obligation, or (iii) to maintain working capital, equity
capital or other financial statement condition or liquidity of the primary
obligor so as to enable the primary obligor to pay such primary obligation.
 
The “amount” or “principal amount” of any Indebtedness at any time of
determination represented by (u) any Indebtedness, issued at a price that is
less than the principal amount at maturity thereof, shall be the amount of the
liability in respect thereof


 
24

--------------------------------------------------------------------------------

 


determined in accordance with GAAP, (v) any Capitalized Lease shall be the
principal component of the aggregate of the rentals obligation under such
Capitalized Lease payable over the term thereof that is not subject to
termination by the lessee, (w) any sale of receivables shall be the amount of
unrecovered capital or principal investment of the purchaser (other than the
Borrower or any of its wholly-owned Subsidiaries) thereof, excluding amounts
representative of interest earned on such investment, (x) any Synthetic Lease
shall be the stipulated loss value, termination value or other equivalent
amount, (y) any derivative contract shall be the maximum amount of any
termination or loss payment required to be paid by such Person if such
derivative contract were, at the time of determination, to be terminated by
reason of any event of default or early termination event thereunder, whether or
not such event of default or early termination event has in fact occurred and
(z) any equity related purchase obligation shall be the maximum fixed redemption
or purchase price thereof inclusive of any accrued and unpaid dividends to be
comprised in such redemption or purchase price.
 
Indemnified Liabilities.  See §18.3.
 
Indemnified Person.  See §18.3.
 
Ineligible Securities.  Securities which may not be underwritten or dealt in by
member banks of the Federal Reserve System under Section 16 of the Banking Act
of 1933 (12 U.S.C. §24, Seventh), as amended.
 
Initial Parent Tranche B Purchase.  The point in time at which the aggregate
purchase price of all Parent Tranche B Purchases reaches an amount equal to the
difference between $20,000,000 and the aggregate amount of bonuses paid on or
after February 1, 2009 by the Parent to officers and other employees of the
Parent, the Borrower or any of their Subsidiaries.
 
Instrument of Accession.  See §15.1.
 
Interest Election Period.  The period that is between five and ten Business Days
prior to the date on which any interest under the Extended Tranche B Term Loan
becomes due and payable, whether regularly scheduled, by prepayment, or
otherwise. 
 
Interest Payment Date.  (a) As to any Base Rate Loan, the last day of the
calendar quarter with respect to interest accrued during such calendar quarter,
including, without limitation, the calendar quarter which includes the Drawdown
Date of such Base Rate Loan; (b) as to any Eurodollar Rate Loan in respect of
which the Interest Period is (i) three months or less, the last day of such
Interest Period and (ii) more than three (3) months, the respective dates that
fall every three months after the beginning of such Interest Period; and (c) as
to any Extended Tranche B Term Loan, the last day of the calendar quarter with
respect to interest accrued during such calendar quarter and any other day on
which interest is due and payable on the Extended Tranche B Term Loans under
this Agreement, by prepayment or otherwise.
 
Interest Period.  With respect to each Revolving Credit Loan or all or any
relevant portion of the Original Tranche B Term Loan that is a Eurodollar Rate
Loan, (a) initially, the period commencing on the Drawdown Date of such Loan and
ending on the last day of a period consisting of one (1), two (2), three (3) or
six (6) months, and if acceptable to all Lenders within the relevant Tranche,
nine (9) or twelve (12) months, as selected by the Borrower in a Loan Request or
as otherwise required by the terms of this Credit
 


 
25

--------------------------------------------------------------------------------

 


Agreement, and (b) thereafter, each period commencing on the last day of the
next preceding Interest Period applicable to such Revolving Credit Loan or all
or such portion of the Original Tranche B Term Loan and ending on the last day
of one of the periods set forth above, as selected by the Borrower in a
Conversion Request; provided that all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(A)           if any Interest Period with respect to a Eurodollar Rate Loan
would otherwise end on a day that is not a Eurodollar Business Day, that
Interest Period shall be extended to the next succeeding Eurodollar Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month, in which event such Interest Period shall end on the
immediately preceding Eurodollar Business Day;
 
(B)           if the Borrower shall fail to give notice as provided in §2.7 or
§3.5.2, the Borrower shall be deemed to have requested a conversion of the
affected Eurodollar Rate Loan to a Base Rate Loan and the continuance of all
Base Rate Loans as Base Rate Loans on the last day of the then current Interest
Period with respect thereto;
 
(C)           any Interest Period relating to any Eurodollar Rate Loan that
begins on the last Eurodollar Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the calendar month at the end
of such Interest Period) shall end on the last Eurodollar Business Day of a
calendar month; and
 
(D)           any Interest Period that would otherwise extend beyond the
Revolving Credit Maturity Date (if comprising a Revolving Credit Loan) or the
Original Tranche B Maturity Date (if comprising the Original Tranche B Term Loan
or a portion thereof) shall end on the Revolving Credit Maturity Date or the
Tranche B Maturity Date, as the case may be.
 
Interest Rate Agreement.  Any interest rate swap agreement (whether from fixed
to floating or from floating to fixed), interest rate cap agreement, interest
rate collar agreement, interest rate futures contract, interest rate option
agreement or other similar agreement or arrangement to which the Borrower and
any Lender or Affiliate of any Lender is a party, designed to manage interest
rates or interest rate risk in connection with this Credit Agreement or any
other Indebtedness for borrowed money evidenced by bonds, debentures or other
similar instruments owed by the Borrower or any of its Subsidiaries.
 
Investments.
 
(a)           During the Suspension Period, all expenditures made and all
liabilities incurred (contingently or otherwise) for the acquisition of Capital
Stock or Indebtedness of, or in respect of any guaranties (or other commitments
as described under the definition of Indebtedness) of the obligations or
Indebtedness


 
26

--------------------------------------------------------------------------------

 


of, or obligations of, or loans, advances, capital contributions or transfers of
property to, any Person, but excluding accrued interest or earnings thereon.  In
determining the aggregate amount of Investments outstanding at any particular
time: (i) the amount of any Investment represented by a guaranty shall be taken
at not less than the principal amount of the obligations guaranteed and still
outstanding; (ii) there shall not be deducted in respect of any Investment any
amounts received as earnings on such Investment, whether as dividends, interest
or otherwise, (iii) there shall not be deducted from the aggregate amount of
Investments any decrease in the value thereof, and (iv) there shall be deducted
in respect of the total amount of Investments (A) the amount of Net Cash Equity
Issuance Proceeds of any Equity Issuance by the Borrower or the Parent, (B) the
amount of Net Cash Debt Issuance Proceeds of any issuance of Permitted Parent
Indebtedness, but in each of (A) and (B) above, only to the extent that such
proceeds (1) are not subject to a mandatory prepayment under §4.4, (2) are not
used or intended for use by the Parent in connection with any redemption,
purchase or other acquisition or extinguishment of any Parent Preferred Stock or
Common Stock of the Parent, (3) are not used or intended for use in connection
with any redemption, purchase or other acquisition or extinguishment of any
Indebtedness of the Borrower, the Parent or any Subsidiary (except a voluntary
prepayment of the Revolving Credit Loans at par that does not reduce the
Revolving Credit Commitment), (4) are not used or intended for use in connection
with a Dutch Auction, and (5) of the Parent are concurrently with such
transaction contributed to the Borrower in cash as equity, and (C) any deferred
purchase price of Asset Sales (excluding the sale of KMVN), but only to the
extent (1) such deferred purchase price was an Investment included in the
calculation of outstanding Investments at the time of such Asset Sale and at all
times prior to such date of determination, and (2) such amounts are applied to
prepay the Loans at par in accordance with the terms of this Credit
Agreement.  Notwithstanding the foregoing, in no event shall an amount in excess
of $25,000,000 be deducted from the determination of the aggregate amount of
Investments outstanding over the Suspension Period.
 
(b)           After the Revert Date, all expenditures made and all liabilities
incurred (contingently or otherwise) for the acquisition of Capital Stock or
Indebtedness of, or in respect of any guaranties (or other commitments as
described under the definition of Indebtedness) of the obligations or
Indebtedness of, or obligations of, or loans, advances, capital contributions or
transfers of property to, any Person, but excluding accrued interest or earnings
thereon.  In determining the aggregate amount of Investments outstanding at any
particular time: (i) the amount of any Investment represented by a guaranty
shall be taken at not less than the principal amount of the obligations
guaranteed and still outstanding; (ii) there shall be deducted in respect of
each such Investment any amount received as a return of capital (but only by
repurchase, redemption, retirement, repayment, liquidating dividend or
liquidating distribution); (iii) there shall not be deducted in respect of any
Investment any amounts received as
 


 
27

--------------------------------------------------------------------------------

 


earnings on such Investment, whether as dividends, interest or otherwise, and
(iv) there shall not be deducted from the aggregate amount of Investments any
decrease in the value thereof.
 
Lead Arrangers.  Collectively, Banc of America Securities LLC and Deutsche Bank
Securities Inc. acting as joint lead arrangers and joint book managers.
 
Lender Affiliate.  (a) With respect to any Lender, (i) an Affiliate of such
Lender or (ii) an Approved Fund and (b) with respect to an Approved Fund, any
other entity (whether a corporation, partnership, limited liability company,
trust or other legal entity) that is a fund that invests in bank loans and
similar extensions of credit and is managed by the same investment advisor as
such Approved Fund or by an Affiliate of such investment advisor.
 
Lenders.  Collectively, the Revolving Credit Lenders and the Tranche B Lenders
and any institution that becomes a Lender pursuant to §15 or §17.
 
Letter of Credit.  See §5.1.1.
 
Letter of Credit Application.  See §5.1.1.
 
Letter of Credit Fee.  See §5.6.
 
Letter of Credit Participation.  See §5.1.4.
 
License Subsidiaries.  Collectively, (a) Emmis License Corporation of New York,
Emmis Radio License Corporation, Emmis Radio License Corporation of New York,
Emmis Radio License, LLC, Emmis Television License, LLC and (b) any new
Subsidiaries that hold licenses to broadcast or transmit radio or television
signals formed or acquired in connection with any Permitted Acquisition, or any
internal reorganization permitted pursuant to §10.5.1(a).
 
Lien.  Any mortgage, deed of trust, security interest, pledge, hypothecation,
assignment, attachment, deposit arrangement, encumbrance, lien (statutory,
judgment or otherwise), or other security agreement or preferential arrangement
of any kind or nature whatsoever (including any conditional sale or other title
retention agreement, any Capitalized Lease, any Synthetic Lease, any financing
lease involving substantially the same economic effect as any of the foregoing
and the filing of any financing statement under the UCC or comparable law of any
jurisdiction and with respect to stock, a Person’s right to acquire such stock).
 
Liquidity.  On any date of determination, the difference between the sum of
(a)(i) the aggregate dollar amount of all unencumbered cash and unencumbered
cash equivalents of the Borrower and its Subsidiaries that are Guarantors
(except, in each case, Liens securing the Obligations) on such date plus
(ii) the Total Revolving Credit Commitment on such date, minus (b) the sum of
(i) the outstanding aggregate amount of
 


 
28

--------------------------------------------------------------------------------

 


the Revolving Credit Loans on such date, (ii) the aggregate Maximum Drawing
Amount of all Letters of Credit on such date and (iii) the aggregate amount of
Reimbursement Obligations for all Letters of Credit on such date.
 
LMA Agreement.  Any time brokerage agreement, local marketing agreement or
related or similar agreements pursuant to which a Person acquires the right to
program substantially all of the time and to sell all of the advertising spots
of a Station owned by another non-affiliated person or to otherwise operate a
Station in exchange for cash payment, entered into, directly or indirectly,
either between (i) the Borrower or any of its Subsidiaries, on the one hand, and
any Person other than the Parent, the Borrower or any of its Subsidiaries or
their respective Affiliates, on the other hand or (ii) a Bridge to Sale Excluded
Subsidiary, on the one hand, and any Person other than the Parent, the Borrower
or any of its Subsidiaries or their respective Affiliates, on the other hand.
 
Loan Documents.  Collectively, this Credit Agreement, the Notes (if any), the
Letter of Credit Applications, the Security Documents, the First Amendment, the
agreements executed by the Parent, the Borrower and the Subsidiaries in
connection with the First Amendment, the Second Amendment, the agreements
executed by the Parent, the Borrower and the Subsidiaries in connection with the
Second Amendment, the Third Amendment, the agreements executed by the Parent,
the Borrower and the Subsidiaries in connection with the Third
Amendment (including, without limitation, that certain letter agreement, dated
as of March 27, 2011, between the Borrower, the Parent, and Canyon Capital
Advisors LLC, on behalf of funds and accounts managed or advised by it), and any
other documents, agreements or instruments contemplated hereby or thereby or
executed by the Parent, the Borrower, a Subsidiary (or an Excluded Subsidiary,
to the extent required by the terms of this Credit Agreement and the other Loan
Documents) from time to time in connection herewith or therewith.
 
Loan Request.  See §2.6.
 
Loans.  Collectively, the Revolving Credit Loans and the Tranche B Term Loan and
for purposes of §15 only, any new loan provided to the Borrower in accordance
with the terms and conditions set forth in such §15.
 
Magazine.  All of the properties, assets and operating rights (including but not
limited to any ancillary publications) constituting a system for publishing a
magazine, including, without limitation, on-line publications of such magazine.
 
Material Adverse Effect.  With respect to any event or occurrence of whatever
nature (including any adverse determination in any litigation, arbitration or
governmental investigation or proceeding):
 
(a)              a material adverse effect on the business, properties,
condition (financial or otherwise), assets, operations or income of the Parent
and its Subsidiaries, taken as a whole;
 
(b)              a material adverse effect on the ability of the Parent or the
Borrower individually or the Parent and its Subsidiaries, taken as a whole,


 
29

--------------------------------------------------------------------------------

 


to perform any of their respective Obligations under any of the Loan Documents
to which it is a party; or
 
(c)              any impairment of the validity, binding effect or
enforceability of this Credit Agreement or any of the other Loan Documents, any
material impairment of the rights, remedies or benefits available to the
Administrative Agent or any Lender under any Loan Document or any impairment of
the attachment, perfection or priority of any Lien of the Administrative Agent
under the Security Documents.
 
Maximum Drawing Amount.  The maximum aggregate amount that the beneficiaries may
at any time draw under outstanding Letters of Credit, as such aggregate amount
may be reduced from time to time pursuant to the terms of the Letters of Credit.
 
Measurement Period.  Either a Reference Period or a Fiscal Quarter Period, as
applicable, in each case for which financial statements have been required to be
delivered pursuant to §9.4.
 
Moody’s.  Moody’s Investors Services, Inc.
 
Mortgaged Property.  Any Real Estate which is subject to any Mortgage.
 
Mortgages.  The mortgages and deeds of trust from the Borrower and/or its
Subsidiaries to the Administrative Agent with respect to the fee and leasehold
interests of the Borrower and its Subsidiaries in certain Real Estate and in
form and substance satisfactory to the Administrative Agent.
 
Multiemployer Plan.  Any multiemployer plan within the meaning of §3(37) of
ERISA maintained or contributed to by the Borrower or any ERISA Affiliate.
 
Necessary Authorization.  Any license, permit, consent, franchise, order,
approval or authorization from, or any filing, recording or registration with,
any Governmental Authority (including without limitation the FCC) necessary to
the conduct of any  business of the Borrower or any of its Subsidiaries or for
the ownership, maintenance and operation by such Person of its Stations and
other properties or to the performance by such Person of its obligations under
any LMA Agreement.
 
Net Cash Debt Issuance Proceeds.  With respect to any issuance of Indebtedness
of (a) the Borrower and its Subsidiaries in accordance with the terms of
§§10.1.(e) and (k), and (b) the Parent in accordance with the terms of §10.13.,
the excess of the gross cash proceeds received by the issuer for such issuance
of Indebtedness after deduction of all reasonable and customary transaction
expenses (including, without limitation, underwriting discounts and commissions)
actually incurred in connection with such issuance.
 


 
30

--------------------------------------------------------------------------------

 


Net Cash Equity Issuance Proceeds.  With respect to any Equity Issuance, the
excess of the gross cash proceeds received by the issuer for such Equity
Issuance after deduction of all reasonable and customary transaction expenses
(including, without limitation, underwriting discounts and commissions) actually
incurred in connection with such issuance.
 
Net Cash Sale Proceeds.  In respect of any Asset Sale or Asset Swap, the gross
cash proceeds (without duplication) received by the Parent, the Borrower, its
Subsidiaries, the Austin Partnership or RAM, as applicable, minus, the sum of
(a) all reasonable out-of-pocket fees, commissions and other reasonable and
customary direct expenses actually incurred in connection with such Asset Sale
or Asset Swap, including any income taxes payable as a result of such Asset Sale
and the amount of any transfer or documentary taxes required to be paid by such
Person or Persons in connection with such Asset Sale or Asset Swap, plus (b) the
aggregate amount of cash so received by such Person or Persons which is required
to be used to retire (in whole or in part) any Indebtedness (other than under
the Loan Documents) of such Person or Persons permitted by this Credit Agreement
that was secured by a lien or security interest permitted by this Credit
Agreement having priority over the liens and security interests (if any) of the
Administrative Agent (for the benefit of the Administrative Agent and the
Lenders) with respect to such assets transferred and which is required to be
repaid in whole or in part (which repayment, in the case of any other revolving
credit arrangement or multiple advance arrangement, reduces any commitment
thereunder) in connection with such Asset Sale or Asset Swap, plus (c) any cash
reserve in an amount reasonably determined by the Borrower to be necessary in
connection with indemnification obligations or potential post-closing purchase
price adjustments relating to such Asset Sale or Asset Swap so long as (i) the
Administrative Agent holds such cash reserve amount as cash collateral pursuant
to §4.7 hereof, (ii) the Borrower provides to the Administrative Agent an
accounting of such proceeds reasonably satisfactory to the Administrative Agent
and (iii) the Borrower prepays the Obligations hereunder with the remainder of
such funds promptly upon settlement or extinguishment of such obligations or
adjustments.  If any of the Parent, the Borrower, any Subsidiary, the Austin
Partnership or RAM receives any promissory notes or other instruments as part of
the consideration for such Asset Sale or Asset Swap or if payment in cash of any
portion of the consideration for such Asset Sale or Asset Swap is otherwise
deferred or if the amount previously held as a cash reserve for indemnification
obligations or purchase price adjustments is reduced, Net Cash Sale Proceeds
shall be deemed to include any cash payments in respect of such notes or
instruments or otherwise deferred portion of such consideration when and to the
extent received by such Person.  Notwithstanding the foregoing, with respect to
Asset Sales and Asset Swaps of the assets of the Austin Partnership and RAM, Net
Cash Sale Proceeds shall be calculated only to the extent of the Borrower's and
its Subsidiaries' aggregate equity percentage in the Austin Partnership or RAM,
as applicable.
 
Non-Excluded Taxes.  See §6.3.2.
 


 
31

--------------------------------------------------------------------------------

 


Notes.  Collectively, the Revolving Credit Notes, the Tranche B Term Notes and
any promissory notes of the Borrower evidencing a new Loan to the Borrower
advanced in accordance with the terms and conditions set forth in §15.
 
Obligations.  All indebtedness, obligations and liabilities of any of the
Parent, the Borrower and its Subsidiaries to any of the Lenders or any of the
Agents, individually or collectively, existing on the date of this Credit
Agreement or arising thereafter, direct or indirect, joint or several, absolute
or contingent, matured or unmatured, liquidated or unliquidated, secured or
unsecured, arising by contract, operation of law or otherwise, arising or
incurred under or in connection with this Credit Agreement or any of the other
Loan Documents or any of the Loans made or Reimbursement Obligations incurred or
any of the Notes, Letter of Credit Applications, Letters of Credit or other
instruments at any time evidencing any thereof or any Interest Rate Agreement
(a) required to be maintained pursuant to the terms of this Credit Agreement (or
otherwise maintained in respect of Loans made hereunder) or (b) in respect of
any other Indebtedness for borrowed money evidenced by bonds, debentures or
other similar instruments owed by the Borrower or any of its Subsidiaries.  This
term includes, without limitation, all interest that accrues after the
commencement of any case or proceeding by or against any credit party in
bankruptcy whether or not allowed in such case or proceeding.
 
Offer Price.  See §10.16.(c).
 
Omnibus Amendment and Reaffirmation Agreement.  The Omnibus Amendment and
Reaffirmation Agreement, dated on or about the date hereof, among the Borrower,
Parent and each Subsidiary.
 
Operating Subsidiaries.  Collectively, (a) Emmis Radio Corporation, Emmis
Meadowlands Corporation, Emmis Publishing Corporation, Mediatex Communications
Corporation, Los Angeles Magazine Holding Company, Inc., and Emmis Enterprises,
Inc., each an Indiana corporation; (b) Emmis Radio, LLC, an Indiana limited
liability company; (c) Emmis International Broadcasting Corporation, a
California corporation; (d) the Partnership Subsidiaries and their successors;
and (e) any new Subsidiaries acquired in connection with any Permitted
Acquisition or any internal reorganization permitted pursuant to §10.5.1(a) used
to hold assets (other than broadcast licenses) used in connection with, and to
conduct operations of, any Station.
 
Original Tranche B Lenders.  Each Lender that has made an Original Tranche B
Term Loan, as set forth on Schedule 1 and any other Person who becomes an
assignee of any rights and obligations of an Original Tranche B Lender pursuant
to §17 or who agrees to advance additional Original Tranche B Term Loans
pursuant to §15.
 
Original Tranche B Term Loan.  The term loan made by the Original Tranche B
Lenders, as set forth on Schedule 1, as such amount may be increased pursuant to
the terms and conditions set forth in §15.
 


 
32

--------------------------------------------------------------------------------

 


Outstanding.  With respect to the Loans, the aggregate unpaid principal thereof
as of any date of determination.
 
Parent.  Emmis Communications Corporation, an Indiana corporation.
 
Parent Preferred Stock.  The preferred stock of the Parent at any time.
 
Parent Tranche B Purchase.  Any purchase by the Parent of a portion of the
Tranche B Term Loan for an aggregate purchase price for all such purchases not
to exceed the Tranche B Adjusted Purchase Price (as defined in the First
Amendment), subject to the terms and conditions set forth in the First
Amendment.
 
Partnership Subsidiaries.  Collectively, Emmis Indiana Broadcasting, L.P., Emmis
Publishing, L.P. and Emmis Television Broadcasting, L.P., each an Indiana
limited partnership.
 
PBGC.  The Pension Benefit Guaranty Corporation created by §4002 of ERISA and
any successor entity or entities having similar responsibilities.
 
Perfection Certificates.  The Perfection Certificates as defined in the Security
Agreements.
 
Permitted Acquisition.  Any acquisition permitted under §10.5.1.
 
Permitted Holders.  Jeffrey Smulyan, his spouse, his children, his
grandchildren, his estate and trusts created for the benefit of any of the
foregoing.
 
Permitted Liens.  Liens permitted by §10.2.
 
Permitted Parent Indebtedness.  Indebtedness incurred by the Parent (and
refinancings thereof), in each case to the extent that the following conditions
have been satisfied prior to the incurrence or refinancing thereof by the
Parent:
 
(a)           the lender of such Permitted Parent Indebtedness shall not be the
Borrower, any Subsidiary of the Borrower, or any Excluded Subsidiary, and such
Indebtedness is incurred on an arm's-length basis;
 
(b)           no Default or Event of Default has occurred and is continuing or
would result from the incurrence of such Indebtedness or exist immediately after
the incurrence thereof;
 
(c)           such Indebtedness is unsecured and fully contractually
subordinated to the Obligations in all rights of payment, performance and
remedies (on terms, and pursuant to documentation, reasonably acceptable to the
Administrative Agent) and issued not for less than 90% cash of accreted value,
unless the transaction is in connection with a concurrent exchange (or a
transaction accomplishing the same result) and excluded from the mandatory
 


 
33

--------------------------------------------------------------------------------

 


prepayment provision due to the redemption or purchase of Parent Preferred Stock
or Common Stock with the proceeds, in which case there shall be no minimum cash
percentage;
 
(d)           the definitive loan documentation for such Indebtedness (i) does
not require any cash interest payments, scheduled amortization payments, any
mandatory prepayments or redemptions, or any scheduled payment of fees
(including, without limitation, any redemption, defeasance, setting aside of
funds, or other provision for, or assurance of, payment other than a permitted
refinancing) prior to the final payment and performance in full in cash of all
Obligations hereunder, including the cancellation or cash collateralization of
any Letters of Credit, and the termination of the Commitments hereunder; and
(ii) does not permit any voluntary prepayments (including, without limitation,
any redemption, defeasance, setting aside of funds, or other provision for, or
assurance of, payment) until after the Obligations have been paid in full (or
the Reimbursement Obligations have been cash collateralized on terms reasonably
acceptable to the Administrative Agent) and the Total Commitment has been
reduced to zero and terminated;
 
(e)           the final maturity date of such Indebtedness shall occur after the
Final Maturity Date; and
 
(f)           after the Revert Date, prior to the incurrence of such
Indebtedness by the Parent, the Total Leverage Ratio (calculated on a pro forma
basis after giving effect to such Indebtedness and any previously capitalized
interest thereon, and as though such Indebtedness were incurred directly by the
Borrower) shall be less than 8.50:1.00, provided that Permitted Parent
Indebtedness incurred during the Suspension Period in accordance with the
provisions of this Credit Agreement (including accretion thereon) will be
permitted hereunder after the Revert Date.
 
Person.  Any individual, corporation, limited liability company, partnership,
limited liability partnership, trust, other unincorporated association,
business, or other legal entity, and any Governmental Authority.
 
PIK Election Notice.  See §3.5.1(c).
 
Platform.  See §9.5.6.
 
Pledge Agreement.  Collectively, the Pledge Agreement, dated as of May 10, 2004,
by and among the Parent, the Borrower and each of the Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent and any other pledge agreement entered into by the Parent or any of its
Subsidiaries and the Administrative Agent, in form and substance reasonably
satisfactory to the Administrative Agent.
 
Prime Rate.  The rate of interest in effect for such day as publicly announced
from time to time by Bank of America as its “prime rate.”  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and
 


 
34

--------------------------------------------------------------------------------

 


desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Bank of America shall
take effect at the opening of business on the day specified in the public
announcement of such change.
 
Pro Forma Basis.  In connection with any proposed Permitted Acquisition,
(including acquisitions contemplated in connection with an LMA Agreement), Asset
Sale or Asset Swap, the calculation of compliance with the financial covenants
set forth in §11 by the Borrower and its Subsidiaries after including the
business, business division or Person to be acquired in connection with any
Permitted Acquisition or Asset Swap as if such business, business division or
Person were a Subsidiary and after excluding any business, business division or
Person to be sold or otherwise disposed of in connection with any Asset Sale or
Asset Swap.  The calculation of such compliance shall be determined as of the
most recently ended Reference Period by reference to the financial results of
the Borrower and its Subsidiaries for such Reference Period after adjusting the
same to (i) exclude the financial results attributable to any business, business
division or Person to be sold or otherwise disposed of as if such transaction
occurred on the first day of such Reference Period and (ii) include the audited
financial results of any business, business division or Person to be acquired,
if available for such Reference Period, or if such audited financial results are
not available for such Reference Period, any unaudited financial results or any
management reports as are approved by the Administrative Agent in respect of
such business, business division or Person, as if such Permitted Acquisition or
Asset Swap had occurred on the first day of such Reference Period and including
the adjustments described in clauses (a), (b), (c), (d), (e) and (f)
below.  Following a Permitted Acquisition, Asset Sale or Asset Swap, the
calculation of compliance with the covenants set forth in §11 for any Reference
Period which contains the fiscal quarter in which such Permitted Acquisition,
Asset Sale or Asset Swap occurred shall be calculated in the manner set forth
above for any portion of the then applicable Reference Period which occurred
prior to the date of such transaction including the adjustments described in
clauses (a), (b), (c), (d), (e) and (f) below:
 
(a)              all Indebtedness (whether under this Credit Agreement or
otherwise) and any other balance sheet adjustments incurred, made or assumed in
connection with a Permitted Acquisition or Asset Swap shall be deemed to have
been incurred, made or assumed on the first day of the Reference Period, and all
Indebtedness of the Person acquired or to be acquired in such Permitted
Acquisition or Asset Swap or which is attributable to the business or business
division acquired or to be acquired which was or will have been repaid in
connection with the consummation of the Permitted Acquisition or Asset Swap
shall be deemed to have been repaid on the first day of the Reference Period;
 
(b)              all Indebtedness assumed to have been incurred pursuant to the
preceding clause (a) in connection with a Permitted Acquisition or Asset
 


 
35

--------------------------------------------------------------------------------

 


Swap shall be deemed to have borne interest at (i) the arithmetic mean of (A)
the Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of one
(1) month in effect on the first day of the Reference Period and (B) the
Eurodollar Rate for Eurodollar Rate Loans having an Interest Period of one (1)
month in effect on the last day of the Reference Period plus (ii) the Applicable
Margin with respect to Revolving Credit Loans which are Eurodollar Rate Loans
then in effect (after giving effect to the Permitted Acquisition or Asset Swap
on a pro forma basis);
 
(c)              any interest paid in connection with Indebtedness which was or
will have been repaid or prepaid in connection with a Permitted Acquisition,
Asset Sale or Asset Swap shall be excluded in the pro forma calculation of the
financial covenants set forth in §11 (i.e., treated as though such interest
expense had not been incurred);
 
(d)              all Indebtedness which is to be or has been repaid or prepaid
in connection with an Asset Sale (and as to any prior Asset Sales which occurred
during such Reference Period) shall be deemed to have been repaid on the first
day of the Reference Period;
 
(e)              for purposes of calculating Consolidated EBITDA for the
Reference Period, other reasonable cost savings, expenses and other income
statement, or operating statement adjustments as may be approved by the
Administrative Agent in writing which are attributable to the change in
ownership and/or management resulting from such Permitted Acquisition or Asset
Swap (including the amount of any pre-acquisition management fees paid during
such period in connection with the operation of any Station subject to such
Permitted Acquisition or Asset Swap to the extent such fees are not payable
after such transaction) shall be deemed to have been realized on the first day
of the Reference Period, provided that the Administrative Agent shall be under
no obligation to approve such cost savings, expenses or other adjustments; and
 
(f)              for purposes of calculating Consolidated EBITDA for the
Reference Period, with respect to any Permitted Acquisition or Asset Swap,
Consolidated Net Income shall be increased by (i) the amount of any bad debt
reserve adjustment associated with any accounts receivable on the books of such
acquired Station on the date of acquisition thereof to the extent that such
accounts receivable are not acquired by the Borrower or any of such
Subsidiaries, and (ii) the amount of any bad debt reserve adjustment associated
with any accounts receivable on the books of such acquired Station on the date
of acquisition thereof and which are acquired by the Borrower or any of such
Subsidiaries to the extent such bad debt reserve adjustment exceeds the amount
the Borrower would have reserved with respect to such accounts receivable in
accordance with its customary reserve practices.
 


 
36

--------------------------------------------------------------------------------

 


Projections.  See §8.4.3.
 
Public Lender.  See §9.5.6.
 
Purchase Amount.  See §10.16.(c).
 
Purchase Notice.  See §10.16.(c).
 
Qualifying Lenders.  See §10.16.(c).
 
Qualifying Loans.  See §10.16.(c).
 
RAM.  Radio Austin Management, L.L.C., the sole general partner of the Austin
Partnership, which is and shall remain a single purpose entity whose sole
material asset is the general partnership interest in the Austin Partnership.
 
Real Estate.  All real property at any time owned or leased (as lessee or
sublessee) by the Borrower or any of its Subsidiaries.
 
Reference Period.  As of any date of determination, the period of four (4)
consecutive fiscal quarters of the Borrower and its Subsidiaries ending on such
date, or if such date is not a fiscal quarter end date, the period of four (4)
consecutive fiscal quarters most recently ended (in each case treated as a
single accounting period).
 
Register.  See §17.2.
 
Reimbursement Obligation.  The Borrower’s obligation to reimburse the
Administrative Agent and the Revolving Credit Lenders on account of any drawing
under any Letter of Credit as provided in §5.2.
 
Related Parties. With respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents and advisors of such Person and
of such Person’s Affiliates.
 
Reply Amount.  See §10.16.(c).
 
Required Lenders.  As of any date, the Lenders (other than Delinquent Lenders)
holding greater than fifty percent (50%) of the sum of (i) the aggregate
outstanding principal amount of the Tranche B Term Loans on such date, and (ii)
the Total Revolving Credit Commitment on such date, or, in the event that the
Total Revolving Credit Commitment has been terminated or otherwise reduced to
zero, the outstanding principal amount of Revolving Credit Loans on such date,
and (iii) the aggregate outstanding principal amount on such date of any new
Tranche structured as a term tranche pursuant to §15.1.
 


 
37

--------------------------------------------------------------------------------

 


Required Provisions.  Those provisions required by §10.13 and the definition of
Permitted Parent Indebtedness for the incurrence by the Parent of Permitted
Parent Indebtedness.
 
Required Revolver Lenders.  As of any date, the Revolving Credit Lenders (other
than Delinquent Lenders) holding greater than fifty percent (50%) of the Total
Revolving Credit Commitment on such date, or, in the event that the Total
Revolving Credit Commitment has been terminated or otherwise reduced to zero,
the outstanding principal amount of Revolving Credit Loans on such date.
 
Required Term Lenders. As of any date, the Tranche B Lenders and (as applicable)
the Lenders of any new Tranche structured as a term tranche pursuant to §15.1
(other than, in each case Delinquent Lenders) holding greater than fifty percent
(50%) of the sum of (i) the aggregate outstanding principal amount of the
Tranche B Term Loans on such date, and (ii) the aggregate outstanding principal
amount on such date of any new Tranche structured as a term tranche pursuant to
§15.1.
 
Restricted Payment.  In relation to the Borrower and its Subsidiaries, any (a)
Distribution, (b) payment in respect of Subordinated Debt, (c) payment of
management, consulting or similar fees to Affiliates of the Borrower or such
Subsidiary, or (d) derivatives or other transactions with any financial
institution, commodities or stock exchange or clearinghouse (a “Derivatives
Counterparty”) obligating the Borrower or such Subsidiary to make payments to
such Derivatives Counterparty as a result of any change in market value of any
Capital Stock of the Borrower or such Subsidiary.
 
Return Bid.  See §10.16.(c).
 
Revert Date.  The date of repayment in full of all Obligations and termination
of all Revolving Credit Obligations.
 
Revolving Credit Commitment.  With respect to each Revolving Credit Lender, the
amount set forth on Schedule 1 hereto (as adjusted from time to time pursuant to
§§15 and/or 17) as the amount of such Revolving Credit Lender’s commitment to
make Revolving Credit Loans to, and to participate in the issuance, extension
and renewal of Letters of Credit for the account of, the Borrower, as the same
may be reduced or increased from time to time pursuant to §15 or §17 hereof; or
if such commitment is terminated pursuant to the provisions hereof, zero.
 
Revolving Credit Lenders.  Each Lender which has a Revolving Credit Commitment
set forth opposite its name on Schedule 1 hereto and any other Person who
becomes an assignee of any rights and obligations of a Revolving Credit Lender
pursuant to §17 or who agrees to advance additional Revolving Credit Loans
pursuant to §15.
 
Revolving Credit Loans.  Revolving credit loans made or to be made by the
Revolving Credit Lenders to the Borrower pursuant to §2.
 


 
38

--------------------------------------------------------------------------------

 


Revolving Credit Maturity Date.  November 2, 2012.
 
Revolving Credit Notes.  See §2.4.
 
Second Amendment.  That certain Second Amendment to Amended and Restated
Revolving Credit and Term Loan Agreement, dated as of August 13, 2009, among the
Borrower, the Parent, the Administrative Agent, and the Lenders party thereto.
 
Second Amendment Effective Date.  August 13, 2009.
 
Security Agreement.  Collectively, (i) the Security Agreement, dated as of May
10, 2004, between the Borrower and each of the Subsidiaries and the
Administrative Agent, in form and substance satisfactory to the Administrative
Agent; and (ii) any other security agreement entered into thereafter by any
Bridge to Sale Excluded Subsidiary and/or Bridge to Sale License Subsidiary and
the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.
 
Security Documents.  The Omnibus Amendment and Reaffirmation Agreement, the
Guaranty, the Security Agreement, the Mortgages, the Trademark Agreement, the
Copyright Mortgage, the Pledge Agreement, the Collateral Assignments of
Contracts, any other security agreement, Guarantee, mortgage, deed of trust,
assignment, pledge, affirmation, or other document or instrument entered into
from time to time to grant a Lien to secure the Obligations or to Guarantee the
Obligations, or entered into from time to time pursuant to §9.17, and all other
instruments and documents, including without limitation UCC financing
statements, required to be executed or delivered from time to time pursuant to
any Security Document.
 
Settlement.  The making or receiving of payments, in immediately available
funds, by the Revolving Credit Lenders, to the extent necessary to cause each
Revolving Credit Lender’s actual share of the outstanding amount of Revolving
Credit Loans (after giving effect to any Loan Request) to be equal to such
Revolving Credit Lender’s Commitment Percentage of the outstanding amount of
such Revolving Credit Loans (after giving effect to any Loan Request), in any
case where, prior to such event or action, the actual share is not so equal.
 
Settlement Amount.  See §2.9.1.
 
Settlement Date.  (a) The Drawdown Date relating to any Loan Request, (b) Friday
of each week, or if a Friday is not a Business Day, the Business Day immediately
following such Friday, (c) at the option of the Administrative Agent, on any
Business Day following a day on which the account officers of the Administrative
Agent active upon the Borrower’s account become aware of the existence of an
Event of Default, (d) any Business Day on which the amount of Revolving Credit
Loans outstanding from Bank of America plus Bank of America’s Commitment
Percentage of the sum of the Maximum Drawing Amount and any Unpaid Reimbursement
Obligations is equal to or greater than Bank of America’s Commitment Percentage
of the Total Revolving Credit Commitment, (e) the Business Day immediately
following any Business Day on which
 


 
39

--------------------------------------------------------------------------------

 


the amount of Revolving Credit Loans outstanding increases or decreases by more
than $2,000,000 as compared to the previous Settlement Date, (f) any day on
which any conversion of a Base Rate Loan to a Eurodollar Rate Loan occurs, or
(g) any Business Day on which the amount of outstanding Revolving Credit Loans
decreases.
 
Settling Lender.  See §2.9.1.
 
Sinclair Definitive Agreement.  That certain Agreement for Purchase of Limited
Partner and Member Interests, dated as of March 3, 2003, between Sinclair
Telecable, Inc. and the Borrower, together with all other agreements and
documents entered into or delivered pursuant to or in connection therewith,
relating to the Austin Investment and the governance of, or operation of the
business of, the Austin Partnership thereafter.
 
Solvent.  With respect to any Person as of any date of determination, (a) the
fair value of the property of such Person (both at fair valuation and at present
fair saleable value) is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liabilities of such Person on its debts as they become absolute
and matured, (c) such Person is able to realize upon its assets and pay its
debts and other liabilities, contingent obligations and other commitments as
they mature in the normal course of business, (d) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to current and
anticipated future capital requirements and current and anticipated future
business conduct and the prevailing practice in the industry in which such
Person is engaged.  In computing the amount of contingent liabilities at any
time, such liabilities shall be computed in an amount which, in light of the
facts and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.
 
S&P.  Standard & Poor’s Ratings Group.
 
SPC.  See §17.1.
 
Station.  The properties, assets and operating rights constituting a system for
transmitting radio or television signals from a transmitter licensed by the FCC
or, solely for purposes of the definition of “Consolidated Net Income”, any
Foreign Governmental Authority with licensing authority over such Station,
together with any subsystem which is ancillary to such system and including all
the Stations set forth on Schedule 8.3(b) hereto.
 
Subordinated Debt.  Collectively, any unsecured Indebtedness (including
guaranties by Subsidiaries of such unsecured Indebtedness) issued by the
Borrower or any Subsidiary after the Funding Date that is expressly subordinated
and made junior to
 


 
40

--------------------------------------------------------------------------------

 


the payment and performance in full in cash of the Obligations, and evidenced as
such by a written instrument containing subordination provisions in form and
substance reasonably satisfactory to the Administrative Agent and approved by
the Administrative Agent in writing; provided that the material terms and
conditions of such Subordinated Debt are less restrictive than the terms and
conditions set forth in this Credit Agreement with respect to the Obligations
and otherwise reasonably acceptable as reasonably determined by the
Administrative Agent and provided, further that the Administrative Agent shall
have received from the Borrower a certificate from the principal financial or
accounting office of the Borrower or the Parent, as applicable, certifying that
the Obligations of the Borrower and its Subsidiaries arising under this Credit
Agreement and the other Loan Documents constitute “Senior Debt” under and as
defined in the definitive documentation governing such Indebtedness, and the
incurrence of the Obligations is permitted under the definitive documentation
governing such Indebtedness and will not cause a “Default” or “Event of Default”
under and as defined in such definitive documentation.
 
Subsidiary.  Any corporation, association, trust, partnership, limited liability
company or other business entity of which the designated parent shall at any
time own directly or indirectly through a Subsidiary or Subsidiaries at least a
majority of the shares of Capital Stock or other interests having ordinary
voting power for the election of directors or other governing body (other than
securities or interests having such power only by reason of the happening of a
contingency).  For purposes of this Credit Agreement, with respect to the
Parent, the Borrower or any of their respective Subsidiaries, “Subsidiary” shall
include all Subsidiaries of the Parent and the Borrower other than Excluded
Subsidiaries, except as otherwise expressly provided.
 
Suspension Period.  The period commencing on the Second Amendment Effective Date
through and including the Revert Date.
 
Suspension Period Excess Cash.  On the last day of each Fiscal Quarter Period of
the Borrower ending after the Second Amendment Effective Date and prior to the
Revert Date, an amount equal to the difference between (a) the aggregate dollar
amount of all cash and cash equivalents of the Borrower and its Subsidiaries on
such date, minus (b) the sum of (i) the outstanding aggregate amount of
Revolving Credit Loans on such date plus (ii) $5,000,000.
 
Syndication Agent.  As defined in the preamble hereto.
 
Synthetic Debt.  With respect to any Person as of any date of determination
thereof, all obligations of such Person in respect of transactions entered into
by such Person that are intended to function primarily as a borrowing of funds
(including any minority interest transactions that function primarily as a
borrowing) but are not otherwise included in the definition of “Indebtedness” or
as a liability on the consolidated balance sheet of such Person and its
Subsidiaries in accordance with GAAP.
 


 
41

--------------------------------------------------------------------------------

 


Synthetic Lease.  Any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.
 
Third Amendment.  That certain Third Amendment to Amended and Restated Revolving
Credit and Term Loan Agreement, dated as of March [__], 2011, among the
Borrower, the Parent, and the Lenders party thereto.
 
Title Insurance Company.  With respect to each Mortgaged Property, as
applicable, Chicago Title Insurance Company and/or any other title insurance
company reasonably acceptable to the Administrative Agent, and collectively if
the context requires, all such companies.
 
Title Policy.  In relation to each Mortgaged Property, an ALTA standard form
title insurance policy issued by the Title Insurance Company (with such
reinsurance or co-insurance as the Administrative Agent may require, any such
reinsurance to be with direct access endorsements) in such amount as may be
reasonably determined by the Administrative Agent insuring the priority of the
Mortgage of such Mortgaged Property and that the Borrower or one of its
Subsidiaries holds marketable fee simple or leasehold title (as applicable) to
such Mortgaged Property, subject only to the encumbrances permitted by such
Mortgage and which shall not contain exceptions for mechanics liens, persons in
occupancy or matters which would be shown by a survey (except as may be
permitted by such Mortgage), shall not insure over any matter except to the
extent that any such affirmative insurance is acceptable to the Administrative
Agent in its sole discretion, and shall contain such endorsements and
affirmative insurance as the Administrative Agent in its discretion may require,
including but not limited to (a) comprehensive endorsement, (b) variable rate of
interest endorsement, (c) usury endorsement, (d) revolving credit endorsement,
(e) tie-in endorsement, (f) doing business endorsement and (g) ALTA form 3.1
zoning endorsement.
 
Total Commitment.  The sum of (a) the Total Revolving Credit Commitment, plus
(b) the sum of the Tranche B Commitments of the Tranche B Lenders plus (c) to
the extent not otherwise included in the preceding clauses, the sum of the
commitments in respect of any new Tranche structured as a term tranche pursuant
to §15.1.
 
Total Leverage Ratio.  As at any date of determination, the ratio of
(a) Consolidated Total Funded Debt outstanding on such date to (b) Consolidated
EBITDA for the most recently completed Reference Period.
 
Total Percentage.  With respect to each Lender without duplication, the sum of
(a) the Tranche B Term Loan held by such Lender plus (b) the Revolving Credit
Commitment of such Lender (or, if such Revolving Credit Commitment has been
terminated, the Revolving Credit Loans, Letter of Credit Participations in
Unpaid Reimbursement Obligations, and participating interests in the risk
relating to outstanding Letters of Credit held by such Lender) plus (c) to the
extent not otherwise included in the foregoing, such Lender’s interest in any
new Tranche structured as a term tranche
 


 
42

--------------------------------------------------------------------------------

 


pursuant to §15.1 as a percentage of the sum of (x) the outstanding principal
amount of the Tranche B Term Loan plus (y) the greater of (i) the Total
Revolving Credit Commitment and (ii) the outstanding principal amount of the
Revolving Credit Loans, Unpaid Reimbursement Obligations and the Maximum Drawing
Amount of Letters of Credit plus (z) the outstanding principal amount of any new
Tranche structured as a term tranche pursuant to §15.1.
 
Total Revolving Credit Commitment.  The sum of the Revolving Credit Commitments
of the Revolving Credit Lenders, as in effect from time to time, which as of the
Funding Date shall be equal to the aggregate principal amount of $145,000,000,
as such amount may be decreased from time to time pursuant to the terms hereof
or increased thereafter pursuant to the terms and conditions set forth in §15.
 
Trademark Agreement.  The Trademark Collateral Security and Pledge Agreement,
dated as of May 10, 2004, by and among the Borrower and each of the Subsidiaries
and the Administrative Agent, in form and substance satisfactory to the
Administrative Agent.
 
Trades.  Those assets and liabilities of the Borrower and any of its
Subsidiaries which do not represent the right to receive payment in cash or the
obligation to make payment in cash and which arise pursuant to so-called trade
or barter transactions.
 
Tranche.  Collectively, or individually as the context indicates, the Revolving
Credit Loans if any are outstanding and/or the Tranche B Term Loan, and for
purposes of §15 only, any new Loan provided to the Borrower in accordance with
the terms and conditions set forth in such §15.
 
Tranche B Commitment.  With respect to each Tranche B Lender, the agreement of
such Person to make a Tranche B Term Loan on the Funding Date in the amount set
forth on Schedule 1 or any additional commitment to make a Tranche B Term Loan
as provided in §15 or as such amount may be adjusted pursuant to §17 hereof.
 
Tranche B Lenders.  The Original Tranche B Lenders and the Extending Tranche B
Lenders.
 
Tranche B Maturity Date.  With respect to the Original Tranche B Term Loans,
November 1, 2013, and with respect to the Extended Tranche B Term Loans,
November 1, 2014.
 
Tranche B Purchase Price.  See §10.16.(c)(i).
 
Tranche B Term Loan.  The Original Tranche B Term Loan and the Extended Tranche
B Term Loan.
 
Tranche B Term Notes.  See §3.2.
 


 
43

--------------------------------------------------------------------------------

 


TV Assets.  Television assets or businesses including, without limitation, the
television Stations and assets associated therewith listed on Schedule 8.3(b) of
the Credit Agreement and the television licenses listed on Schedule 8.21 of the
Credit Agreement.
 
TV Asset Sale.  Any one or series of transactions pursuant to which the Borrower
or any Subsidiary conveys, sells, leases, licenses or otherwise disposes of,
directly or indirectly, TV Assets.
 
TV Asset Sale Proceeds.  $19,400,000, which constitutes certain proceeds
received in connection with any TV Asset Sale as of the date of the First
Amendment.
 
Type.  As to any Revolving Credit Loan or all or any portion of the Original
Tranche B Term Loan or all or any portion of any additional term loan structured
as a term tranche pursuant to §15.1, its nature as a Base Rate Loan or a
Eurodollar Rate Loan.
 
UCC.  The Uniform Commercial Code as in effect in the State of New York.
 
Unpaid Reimbursement Obligation.  Any Reimbursement Obligation for which the
Borrower does not reimburse the Administrative Agent and the Revolving Credit
Lenders on the date specified in, and in accordance with, §5.2.
 
1.2.   Rules of Interpretation.
 
(a)              A reference to any document or agreement shall include such
document or agreement as amended, modified or supplemented from time to time in
accordance with its terms and the terms of this Credit Agreement.
 
(b)              The singular includes the plural and the plural includes the
singular.
 
(c)              A reference to any law includes any amendment or modification
to such law.
 
(d)              A reference to any Person includes its permitted successors and
permitted assigns.
 
(e)              Accounting terms not otherwise defined herein have the meanings
assigned to them by GAAP applied on a consistent basis by the accounting entity
to which they refer.
 
(f)              The words “include”, “includes” and “including” are not
limiting.
 
(g)              All terms not specifically defined herein or by GAAP, which
terms are defined in the UCC have the meanings assigned to them
 


 
44

--------------------------------------------------------------------------------

 


therein, with the term “instrument” being that defined under Article 9 of the
UCC.
 
(h)              Reference to a particular “§” refers to that section of this
Credit Agreement unless otherwise indicated.
 
(i)              The words “herein”, “hereof”, “hereunder” and words of like
import shall refer to this Credit Agreement as a whole and not to any particular
section or subdivision of this Credit Agreement.
 
(j)              Unless otherwise expressly indicated, in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including,” the words “to” and “until” each mean “to but
excluding,” and the word “through” means “to and including.”
 
(k)              This Credit Agreement and the other Loan Documents may use
several different limitations, tests or measurements to regulate the same or
similar matters.  All such limitations, tests and measurements are, however,
cumulative and are to be performed in accordance with the terms thereof.
 
(l)              This Credit Agreement and the other Loan Documents are the
result of negotiation among, and have been reviewed by counsel to, among others,
the Administrative Agent and the Borrower and are the product of discussions and
negotiations among all parties.  Accordingly, this Credit Agreement and the
other Loan Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent’s or
any Lender’s involvement in the preparation of such documents.
 
2.    THE REVOLVING CREDIT FACILITY.
 
2.1.   Commitment to Lend.  Subject to the terms and conditions set forth in
this Credit Agreement, each of the Revolving Credit Lenders severally agrees to
lend to the Borrower and the Borrower may borrow, repay, and reborrow from time
to time from the Funding Date up to but not including the Revolving Credit
Maturity Date upon notice by the Borrower to the Administrative Agent given in
accordance with §2.6, such sums as are requested by the Borrower up to a maximum
aggregate amount outstanding (after giving effect to all amounts requested) at
any one time equal to such Revolving Credit Lender’s Revolving Credit Commitment
minus such Revolving Credit Lender’s Commitment Percentage of the sum of the
Maximum Drawing Amount and all Unpaid Reimbursement Obligations, provided that
the sum of the outstanding aggregate amount of all Revolving Credit Loans (after
giving effect to all amounts requested) plus the Maximum Drawing Amount and all
Unpaid Reimbursement Obligations shall not at any time exceed the Total
Revolving Credit Commitment at such time.  The Revolving Credit Loans shall be
made pro rata in accordance with each Revolving Credit Lender’s
 


 
45

--------------------------------------------------------------------------------

 


Commitment Percentage of the Total Revolving Credit Commitment.  Each request
for a Revolving Credit Loan hereunder shall constitute a representation and
warranty by the Borrower that the conditions set forth in §12 and §13, in the
case of the initial Revolving Credit Loans to be made on the Funding Date, and
§13, in the case of all other Revolving Credit Loans, have been satisfied on the
date of such request.
 
2.2.   Commitment Fee.  The Borrower agrees to pay to the Administrative Agent
for the accounts of the Revolving Credit Lenders in accordance with their
respective Commitment Percentages of the Total Revolving Credit Commitment
(which shall be calculated without giving effect to any temporary reductions of
the Total Revolving Credit Commitment by virtue of the operation of §4.7) a
commitment fee (the “Commitment Fee”) calculated at the rate of 0.500% per
annum, on the actual daily amount during each calendar quarter or portion
thereof from the Funding Date to the Revolving Credit Maturity Date by which the
Total Revolving Credit Commitment minus the sum of the Maximum Drawing Amount
and all Unpaid Reimbursement Obligations exceeds the outstanding amount of
Revolving Credit Loans during such calendar quarter.  The Commitment Fee shall
be payable quarterly in arrears on each Interest Payment Date with respect to
Base Rate Loans, with a final payment on the Revolving Credit Maturity Date or
any earlier date on which the Revolving Credit Commitments shall terminate.
 
2.3.   Reduction of Revolving Credit Commitment.  The Borrower shall have the
right at any time and from time to time upon five (5) Business Days’ prior
written notice to the Administrative Agent to reduce by $2,000,000 or an
integral multiple thereof or to terminate entirely the Total Revolving Credit
Commitment, whereupon the Revolving Credit Commitments of the Revolving Credit
Lenders shall be reduced pro rata in accordance with their respective Commitment
Percentages of the Total Revolving Credit Commitment of the amount specified in
such notice or, as the case may be, terminated.  Promptly after receiving any
notice of the Borrower delivered pursuant to this §2.3, the Administrative Agent
will notify the Revolving Credit Lenders of the substance thereof.  Upon the
effective date of any such reduction or termination, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Revolving Credit
Lenders the full amount of any Commitment Fee then accrued on the amount of the
reduction.  No reduction or termination of the Revolving Credit Commitments may
be reinstated.  In addition, the Total Revolving Credit Commitment shall be
reduced in accordance with §4.
 
2.4.   Evidence of Revolving Credit Loans; Revolving Credit Notes.  The
Revolving Credit Loans made by each Revolving Credit Lender shall be evidenced
by one or more accounts or records maintained by such Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Revolving Credit Lender
shall be conclusive absent manifest error of the amount of the Revolving Credit
Loans made by the Revolving Credit Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In
 


 
46

--------------------------------------------------------------------------------

 


the event of any conflict between the accounts and records maintained by any
Revolving Credit Lender and the accounts and records of the Administrative Agent
in respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error.  In addition to such accounts or
records, upon request of any Revolving Credit Lender, its Revolving Credit Loans
shall be evidenced by a separate promissory note of the Borrower in
substantially the form of Exhibit A hereto or such other substantially similar
form with appropriate adjustments deemed necessary by the Administrative Agent
from time to time (each a “Revolving Credit Note”), and completed with
appropriate insertions.  Any such Revolving Credit Note shall be payable to the
order of such Revolving Credit Lender in a principal amount equal to such
Revolving Credit Lender’s Revolving Credit Commitment or, if less, the
outstanding amount of all Revolving Credit Loans made by such Revolving Credit
Lender, plus interest accrued thereon, as set forth below. Each Revolving Credit
Lender may attach schedules to its Revolving Credit Note and endorse thereon the
date, Type (if applicable), amount and maturity of its Revolving Credit Loans
and payments with respect thereto.
 
2.5.   Interest on Revolving Credit Loans .  Except as otherwise provided in
§6.11,
 
(a)              Each Revolving Credit Loan which is a Base Rate Loan shall bear
interest for each day on which such Base Rate Loan is outstanding at the rate
per annum equal to the Base Rate plus the Applicable Margin in effect from time
to time with respect to Revolving Credit Loans which are Base Rate Loans.
 
(b)              Each Revolving Credit Loan which is a Eurodollar Rate Loan
shall bear interest for each Interest Period applicable thereto at the rate per
annum equal to the Eurodollar Rate determined for each Interest Period plus the
Applicable Margin in effect from time to time with respect to Revolving Credit
Loans which are Eurodollar Rate Loans.
 
The Borrower promises to pay interest on each Revolving Credit Loan in arrears
on each Interest Payment Date with respect thereto.
 
2.6.   Requests for Revolving Credit Loans.  The Borrower shall give to the
Administrative Agent written notice in the form of Exhibit B hereto (or
telephonic notice confirmed in a writing in the form of Exhibit B hereto) of
each Revolving Credit Loan requested hereunder (a “Loan Request”) no later than
(a) 11:00 a.m. (Dallas, Texas time) on the day that is one (1) Business Day
prior to the proposed Drawdown Date of any Base Rate Loan and (b) 11:00 a.m.
(Dallas, Texas time) on the day that is three (3) Eurodollar Business Days prior
to the proposed Drawdown Date of any Eurodollar Rate Loan.  Each such notice
shall specify (i) the principal amount of the Revolving Credit Loan requested,
(ii) the proposed Drawdown Date of such Revolving Credit Loan, (iii) the Type of
such Revolving Credit Loan and (iv) in the case of a Eurodollar Rate Loan,
 


 
47

--------------------------------------------------------------------------------

 


the Interest Period for such Revolving Credit Loan.  Promptly upon receipt of
any such notice, the Administrative Agent shall notify each of the Revolving
Credit Lenders thereof.  Each Loan Request shall be irrevocable and binding on
the Borrower and shall obligate the Borrower to accept the Revolving Credit Loan
requested from the Revolving Credit Lenders on the proposed Drawdown Date.  Each
Loan Request shall be in a minimum aggregate amount of (a) in the case of Base
Rate Loans, $500,000 or in integral multiples of $100,000 in excess thereof and
(b) in the case of Eurodollar Rate Loans, $1,000,000 or in integral multiples of
$100,000 in excess thereof; provided, that no more than twelve (12) Eurodollar
Rate Loans having different Interest Periods may be outstanding at any time.
 
2.7.    Conversion Options.
 
2.7.1.    Conversion to Different Type of Revolving Credit Loan.  The Borrower
may elect from time to time to convert any outstanding Revolving Credit Loan to
a Revolving Credit Loan of another Type, provided that with respect to any such
conversion of a Base Rate Loan to a Eurodollar Rate Loan, the Borrower shall
give the Administrative Agent prior written notice of such election no later
than 11:00 a.m. (Dallas, Texas time) on the third (3rd) Eurodollar Business Day
prior to the date of such conversion; and no Revolving Credit Loan may be
converted into a Eurodollar Rate Loan when any Event of Default has occurred and
is continuing.  On the date on which such conversion is being made, each
Revolving Credit Lender shall take such action as is necessary to transfer its
Commitment Percentage of such Revolving Credit Loans to its Domestic Lending
Office or its Eurodollar Lending Office, as the case may be.  All or any part of
outstanding Revolving Credit Loans of any Type may be converted into a Revolving
Credit Loan of another Type as provided herein; provided that if a Eurodollar
Rate Loan is converted to a Base Rate Loan on a day which is not the last day of
the Interest Period relating thereto, the Borrower shall indemnify the Lenders
for any additional costs relating thereto pursuant to §6.10.  Each Conversion
Request relating to the conversion of a Revolving Credit Loan to a Eurodollar
Rate Loan shall be irrevocable by the Borrower.
 
2.7.2.  Continuation of Type of Revolving Credit Loan.  Any Revolving Credit
Loan of any Type may be continued as a Revolving Credit Loan of the same Type
upon the expiration of an Interest Period with respect thereto by compliance by
the Borrower with the notice provisions contained in §2.7.1; provided that no
Eurodollar Rate Loan may be continued as such when any Event of Default has
occurred and is continuing, but shall be automatically converted to a Base Rate
Loan on the last day of the first Interest Period relating thereto ending during
the continuance of any Event of Default of which officers of the Administrative
Agent active upon the Borrower’s account have actual knowledge.  In the event
that the Borrower fails to provide any such notice with respect to the
continuation of any Eurodollar Rate Loan as such, then such Eurodollar Rate Loan
shall be automatically converted to a Base Rate Loan on the last day of the
Interest Period relating thereto.  The Administrative Agent
 


 
48

--------------------------------------------------------------------------------

 


shall notify the Revolving Credit Lenders promptly when any such automatic
conversion contemplated by this §2.7.2 is scheduled to occur.
 
          2.7.3.     Eurodollar Rate Loans.  Any conversion to or from
Eurodollar Rate Loans shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of all Eurodollar Rate Loans having the same Interest Period shall not be less
than $1,000,000 or an integral multiple of $100,000 in excess thereof.  No more
than twelve (12) Eurodollar Rate Loans having different Interest Periods may be
outstanding at any time.
 
2.8.   Funds for Revolving Credit Loans.
 
          2.8.1.     Funding Procedures.  Not later than 12:00 noon (Dallas,
Texas time) on the proposed Drawdown Date of any Revolving Credit Loans, each of
the Revolving Credit Lenders will make available to the Administrative Agent, at
the Administrative Agent’s Office, in immediately available funds, the amount of
such Revolving Credit Lender’s Commitment Percentage of the amount of the
requested Revolving Credit Loans.  Upon receipt from each Revolving Credit
Lender of such amount, and upon receipt of the documents required by §§12 and 13
and the satisfaction of the other conditions set forth therein, to the extent
applicable, the Administrative Agent will make available to the Borrower the
aggregate amount of such Revolving Credit Loans made available to the
Administrative Agent by the Revolving Credit Lenders.  The failure or refusal of
any Revolving Credit Lender to make available to the Administrative Agent at the
aforesaid time and place on any Drawdown Date the amount of its Commitment
Percentage of the requested Revolving Credit Loans shall not relieve any other
Revolving Credit Lender from its several obligation hereunder to make available
to the Administrative Agent the amount of such other Revolving Credit Lender’s
Commitment Percentage of any requested Revolving Credit Loans.
 
2.8.2.     Advances by Administrative Agent.
 
(a)              The Administrative Agent may, unless notified to the contrary
by any Revolving Credit Lender prior to a Drawdown Date, assume that such
Revolving Credit Lender has made available to the Administrative Agent on such
Drawdown Date the amount of such Revolving Credit Lender’s Commitment Percentage
of the Revolving Credit Loans to be made on such Drawdown Date, and the
Administrative Agent may (but it shall not be required to), in reliance upon
such assumption, make available to the Borrower a corresponding amount.  If any
Revolving Credit Lender makes available to the Administrative Agent such amount
on a date after such Drawdown Date, such Revolving Credit Lender shall pay to
the Administrative Agent on demand an amount equal to the product of (i) the
average computed for the period referred to in clause (iii) below, of the
weighted average interest rate paid by the Administrative Agent for federal
funds acquired by the Administrative Agent during each day included in
 


 
49

--------------------------------------------------------------------------------

 


such period, times (ii) the amount of such Revolving Credit Lender’s Commitment
Percentage of such Revolving Credit Loans, times (iii) a fraction, the numerator
of which is the number of days that elapse from and including such Drawdown Date
to the date on which the amount of such Revolving Credit Lender’s Commitment
Percentage of such Revolving Credit Loans shall become immediately available to
the Administrative Agent, and the denominator of which is 360.  A statement of
the Administrative Agent submitted to such Revolving Credit Lender with respect
to any amounts owing under this paragraph shall be prima facie evidence of the
amount due and owing to the Administrative Agent by such Revolving Credit
Lender.  If the amount of such Revolving Credit Lender’s Commitment Percentage
of such Revolving Credit Loans is not made available to the Administrative Agent
by such Revolving Credit Lender within three (3) Business Days following such
Drawdown Date, the Administrative Agent shall be entitled to recover such amount
from the Borrower on demand, with interest thereon at the rate per annum
applicable to the Revolving Credit Loans made on such Drawdown Date.
 
(b)              Unless the Administrative Agent shall have received notice from
the Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due.  In such event, if the
Borrower has not in fact made such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, in immediately available funds with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
 
2.9.    Settlements.
 
2.9.1.    General.  On each Settlement Date, the Administrative Agent shall
promptly give notice (a) to the Revolving Credit Lenders and the Borrower of the
respective outstanding amount of Revolving Credit Loans made by the
Administrative Agent on behalf of the Revolving Credit Lenders from the
immediately preceding Settlement Date through the close of business on the prior
day and the amount of any Eurodollar Rate Loans to be made (following the giving
of notice pursuant to §2.6) on such date pursuant to a Loan Request and (b) to
the Revolving Credit Lenders of the amount (a “Settlement Amount”) that each
Revolving Credit Lender (a “Settling Lender”) shall pay to effect a Settlement
of any Revolving Credit Loan.  A statement of
 


 
50

--------------------------------------------------------------------------------

 


the Administrative Agent submitted to the Revolving Credit Lenders and the
Borrower or to the Revolving Credit Lenders with respect to any amounts owing
under this §2.9 shall be prima facie evidence of the amount due and owing.  Each
Settling Lender shall, not later than 1:00 p.m. (Dallas, Texas time) on such
Settlement Date, effect a wire transfer of immediately available funds to the
Administrative Agent in the amount of the Settlement Amount for such Settling
Lender.  All funds advanced by any Revolving Credit Lender as a Settling Lender
pursuant to this §2.9 shall for all purposes be treated as a Revolving Credit
Loan made by such Settling Lender to the Borrower and all funds received by any
Revolving Credit Lender pursuant to this §2.9 shall for all purposes be treated
as repayment of amounts owed with respect to Revolving Credit Loans made by such
Revolving Credit Lender.  In the event that any bankruptcy, reorganization,
liquidation, receivership or similar cases or proceedings in which the Borrower
is a debtor prevent a Settling Lender from making any Revolving Credit Loan to
effect a Settlement as contemplated hereby, such Settling Lender will make such
dispositions and arrangements with the other Revolving Credit Lenders with
respect to such Revolving Credit Loans, either by way of purchase of
participations, distribution, pro tanto assignment of claims, subrogation or
otherwise as shall result in each Revolving Credit Lender’s share of the
outstanding Revolving Credit Loans being equal, as nearly as may be, to such
Revolving Credit Lender’s Commitment Percentage of the outstanding amount of the
Revolving Credit Loans.
 
2.9.2.    Failure to Make Funds Available. The Administrative Agent may, unless
notified to the contrary by any Settling Lender prior to a Settlement Date,
assume that such Settling Lender has made or will make available to the
Administrative Agent on such Settlement Date the amount of such Settling
Lender’s Settlement Amount, and the Administrative Agent may (but it shall not
be required to), in reliance upon such assumption, make available to the
Borrower a corresponding amount.  If any Settling Lender makes available to the
Administrative Agent such amount on a date after such Settlement Date, such
Settling Lender shall pay to the Administrative Agent on demand an amount equal
to the product of (a) the average computed for the period referred to in clause
(c) below, of the weighted average interest rate paid by the Administrative
Agent for federal funds acquired by the Administrative Agent during each day
included in such period, times (b) the amount of such Settlement Amount, times
(c) a fraction, the numerator of which is the number of days that elapse from
and including such Settlement Date to the date on which the amount of such
Settlement Amount shall become immediately available to the Administrative
Agent, and the denominator of which is 360.  A statement of the Administrative
Agent submitted to such Settling Lender with respect to any amounts owing under
this §2.9.2 shall be prima facie evidence of the amount due and owing to the
Administrative Agent by such Settling Lender.  If such Settling Lender’s
Settlement Amount is not made available to the Administrative Agent by such
Settling Lender within three (3) Business Days following such Settlement Date,
the Administrative Agent shall be entitled to recover such amount from the
Borrower on demand, with interest thereon at the rate per annum applicable to
the Revolving Credit Loans as of such Settlement Date.
 


 
51

--------------------------------------------------------------------------------

 


2.9.3.    No Effect on Other Revolving Credit Lenders.  The failure or refusal
of any Settling Lender to make available to the Administrative Agent at the
aforesaid time and place on any Settlement Date the amount of such Settling
Lender’s Settlement Amount shall not (a) relieve any other Settling Lender from
its several obligations hereunder to make available to the Administrative Agent
the amount of such other Settling Lender’s Settlement Amount or (b) impose upon
any Revolving Credit Lender, other than the Settling Lender so failing or
refusing, any liability with respect to such failure or refusal or otherwise
increase the Revolving Credit Commitment of such other Revolving Credit Lender.
 
2.10.   Repayment Of The Revolving Credit Loans.
 
2.10.1.    Maturity.  The Borrower promises to pay on the Revolving Credit
Maturity Date, and there shall become absolutely due and payable on the
Revolving Credit Maturity Date, all of the Revolving Credit Loans outstanding on
such date, together with any and all accrued and unpaid interest thereon.
 
2.10.2.    Mandatory Repayments of Revolving Credit Loans.  If at any time the
sum of the outstanding amount of the Revolving Credit Loans, the Maximum Drawing
Amount and all Unpaid Reimbursement Obligations exceeds the Total Revolving
Credit Commitment at such time, then the Borrower shall immediately pay the
amount of such excess to the Administrative Agent for the respective accounts of
the Revolving Credit Lenders for application:  first, to any Unpaid
Reimbursement Obligations; second, to the Revolving Credit Loans; and third, to
provide to the Administrative Agent cash collateral for Reimbursement
Obligations as contemplated by §5.2(b) and §5.2(c).  Each payment of any Unpaid
Reimbursement Obligations or prepayment of Revolving Credit Loans shall be
allocated among the Revolving Credit Lenders, in proportion, as nearly as
practicable, to each Reimbursement Obligation or (as the case may be) the
respective unpaid principal amount of each Revolving Credit Lender’s Revolving
Credit Note, with adjustments to the extent practicable to equalize any prior
payments or repayments not exactly in proportion.  In addition, the Borrower
shall repay the Revolving Credit Loans in accordance with §4.
 
2.10.3.    Optional Repayments of Revolving Credit Loans.  The Borrower shall
have the right, at its election, to repay the outstanding amount of the
Revolving Credit Loans, in whole or in part, at any time without penalty or
premium, provided that no Eurodollar Rate Loans may be prepaid pursuant to this
§2.10.3 except on the last day of the Interest Period relating thereto unless
breakage costs incurred by the Revolving Credit Lenders in connection therewith
are paid by the Borrower in accordance with §6.10.  The Borrower shall give the
Administrative Agent written notice by no later than 11:00 a.m. (Dallas, Texas
time) at least one (1) Business Day prior to the proposed date of any prepayment
pursuant to this §2.10.3 of Base Rate Loans, and at least three (3) Eurodollar
Business Days’ prior to the proposed date of any prepayment pursuant to this
§2.10.3 of Eurodollar Rate Loans, in each case, specifying the proposed date of
prepayment of Revolving Credit Loans, the principal amount to be prepaid and, in
 


 
52

--------------------------------------------------------------------------------

 


the case of any prepayment Eurodollar Rate Loans, the Interest Period of such
Eurodollar Rate Loans.  Each such partial prepayment of the Revolving Credit
Loans shall be in an integral multiple of $2,000,000, shall be accompanied by
the payment of accrued interest on the principal prepaid to the date of
prepayment and, as applicable, any breakage costs incurred by the Revolving
Credit Lenders in connection therewith in accordance with §6.10 and shall be
applied, in the absence of instruction by the Borrower, first to the principal
of Base Rate Loans and then to the principal of Eurodollar Rate Loans.  Each
partial prepayment shall be allocated among the Revolving Credit Lenders, in
proportion, as nearly as practicable, to the respective unpaid principal amount
of each Revolving Credit Lender’s Revolving Credit Note, with adjustments to the
extent practicable to equalize any prior repayments not exactly in proportion.
 
3.    THE TRANCHE B TERM LOAN.
 
3.1.    Commitment to Lend.  Subject to the terms and conditions set forth in
this Credit Agreement, (i) the “Tranche B Term Loan” outstanding immediately
prior to the effectiveness of this Credit Agreement under the Existing Credit
Agreement that has been advanced by the Tranche B Lenders shall be continued as
and converted into the Tranche B Term Loan under this Credit Agreement, and (ii)
each Tranche B Lender severally agrees to lend to the Borrower on the Funding
Date the amount of its Commitment Percentage of the Tranche B Term Loan (less
the amount of Tranche B Term Loan continued and converted by such Tranche B
Lender pursuant to clause (i) above).
 
3.2.    Evidence of Tranche B Term Loan; Tranche B Term Notes.  The Tranche B
Term Loans made by each Tranche B Lender shall be evidenced by one or more
accounts or records maintained by such Tranche B Lender and by the
Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Tranche B Lender shall
be conclusive absent manifest error of the amount of the Tranche B Term Loan
made by the Tranche B Lenders to the Borrower and the interest and payments
thereon.  Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations.  In the event of any conflict
between the accounts and records maintained by any Tranche B Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  In addition to such accounts or records, upon request of any
Tranche B Lender, the Tranche B Term Loan shall be evidenced by separate
promissory notes of the Borrower in substantially the form of Exhibit C hereto
or such other substantially similar form with appropriate adjustments deemed
necessary by the Administrative Agent from time to time (each a “Tranche B Term
Note”), and completed with appropriate insertions.  Any such Tranche B Term Note
shall be payable to the order of such Tranche B Lender in a principal amount
equal to such Tranche B Lender’s Commitment Percentage of the Tranche B Term
Loan and representing the
 


 
53

--------------------------------------------------------------------------------

 


obligation of the Borrower to pay to such Tranche B Lender such principal amount
or, if less, the outstanding amount of such Tranche B Lender’s Commitment
Percentage of the Tranche B Term Loan, plus interest accrued thereon, as set
forth below.  Each Tranche B Lender may attach schedules to its Tranche B Term
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Tranche B Term Loans and payments with respect thereto.
 
3.3.    Mandatory Prepayment of Tranche B Term Loan; Scheduled Amortization.  On
the last day of each fiscal quarter of the Borrower commencing with the fiscal
quarter ending August 31, 2007, and ending on the fiscal quarter ending (x)
August 31, 2013 in the case of the Original Tranche B Term Loans and (y) August
31, 2014 in the case of the Extended Tranche B Term Loans, the Borrower promises
to pay to the Administrative Agent for the pro rata account of the Tranche B
Lenders an amount equal to 0.25% of the aggregate principal amount of the
Tranche B Term Loan outstanding on such date, with the entire remaining unpaid
principal balance (plus interest and other amounts payable in respect thereof)
of the Tranche B Term Loan due and payable on the Tranche B Maturity Date.  In
addition, the Borrower shall repay the Tranche B Term Loan in accordance with
§4.  No amount repaid with respect to the Tranche B Term Loan may be reborrowed.
 
3.4.    Optional Prepayment of Tranche B Term Loan.  The Borrower shall have the
right at any time to prepay the Tranche B Term Notes on or before the Tranche B
Maturity Date, in whole, or in part, upon three (3) business days’ prior written
notice to the Administrative Agent given on or before 11:00 a.m. (Dallas, Texas
time) prior to the date of such prepayment, without premium or penalty, provided
that (a) each partial prepayment shall be in the principal amount of $2,000,000
or an integral multiple thereof, (b) no portion of the Original Tranche B Term
Loan bearing interest at the Eurodollar Rate may be prepaid pursuant to this
§3.4 except on the last day of the Interest Period relating thereto unless
breakage costs incurred by the Original Tranche B Lenders in connection
therewith are paid by the Borrower in accordance with §6.10, and (c) each
partial prepayment shall be allocated among the Tranche B Lenders, in
proportion, as nearly as practicable, to the respective outstanding amount of
each Tranche B Lender’s Tranche B Term Note, with adjustments to the extent
practicable to equalize any prior prepayments not exactly in proportion.  Any
prepayment of principal of the Tranche B Term Loan shall include all interest
accrued to the date of prepayment and, as applicable, any breakage costs
incurred by the Original Tranche B Lenders in connection therewith in accordance
with §6.10 and shall be applied to reduce remaining scheduled installments of
principal due on the Tranche B Term Loan ratably.  No amount prepaid with
respect to the Tranche B Term Loan may be reborrowed.
 
3.5.    Interest on Tranche B Term Loan.
 
3.5.1.  Interest Rates.  Except as otherwise provided in §6.11, the Tranche B
Term Loan shall bear interest at the following rates:
 


 
54

--------------------------------------------------------------------------------

 


(a)             To the extent that all or any portion of the Original Tranche B
Term Loan bears interest at the Base Rate, the Original Tranche B Term Loan or
such portion shall bear interest at the rate per annum equal to the Base Rate
plus the Applicable Margin in effect with respect to that portion of the
Original Tranche B Term Loan comprised of Base Rate Loans.
 
(b)             To the extent that all or any portion of the Original Tranche B
Term Loan bears interest during any Interest Period at the Eurodollar Rate, the
Original Tranche B Term Loan or such portion shall bear interest during such
Interest Period at the rate per annum equal to the Eurodollar Rate determined
for such Interest Period plus the Applicable Margin in effect with respect to
that portion of the Original Tranche B Term Loans comprised of Eurodollar Rate
Loans.
 
(c)              The Extended Tranche B Term Loan shall bear interest at a rate
of 12.25% per annum; provided, that, during any Interest Election Period, the
Borrower may by written notice (the “PIK Election Notice”) to the Administrative
Agent elect that the Extended Tranche B Term Loan shall be deemed to have
accrued interest for the Extended Interest Period at the Applicable Extended
Rate.  Each such interest payment shall be paid in cash and, at the Borrower’s
election, if applicable, in kind, in each case in accordance with the definition
of “Applicable Extended Rate”, if applicable.
 
(d)   Any portion of the interest on the Extended Tranche B Term Loan that is
paid in kind shall be added to the outstanding principal balance of the Extended
Tranche B Term Loan on the date such interest is paid, provided that, to the
extent any such interest is paid in kind on a date that is also a date on which
a scheduled amortization payment is due under Section 3.3 hereof, such interest
shall be deemed to have been paid in kind after the scheduled amortization
payment has already been made.
 
The Borrower promises to pay interest on the Tranche B Term Loan or any portion
thereof outstanding in arrears on each Interest Payment Date.
 
3.5.2.    Notification by Borrower.  The Borrower shall notify the
Administrative Agent, such notice to be irrevocable, by 11:00 a.m. on the date
that is three (3) Eurodollar Business Days prior to the Drawdown Date of the
Original Tranche B Term Loan if all or any portion of the Original Tranche B
Term Loan is to bear interest at the Eurodollar Rate.  After the Original
Tranche B Term Loan has been made, the provisions of §2.7 shall apply mutatis
mutandis with respect to all or any portion of the Original Tranche B Term Loan
so that the Borrower may have the same interest rate options with respect to all
or any portion of the Original Tranche B Term Loan as it would be entitled to
with respect to the Revolving Credit Loans.
 
3.5.3.    Amounts, etc.  Any portion of the Original Tranche B Term Loan bearing
interest at the Eurodollar Rate relating to any Interest Period shall be in the
amount of $1,000,000 or in integral multiples of $100,000 in excess
thereof.  The number of Eurodollar Rate Loans having different Interest Periods
outstanding at any time shall not exceed ten (10).  No Interest Period relating
to the Original Tranche B Term Loan or any portion thereof bearing interest at
the Eurodollar Rate shall extend beyond the date on which a regularly scheduled
installment payment of the principal of the Original Tranche B Term Loan is to
be made unless a portion of the Original Tranche B Term Loan at least equal to
such installment payment has an Interest Period ending on such date or is then
bearing interest at the Base Rate.
 


 
55

--------------------------------------------------------------------------------

 


4.    MANDATORY REPAYMENT OF THE LOANS.
 
In addition to payments in respect of Revolving Credit Loans pursuant to §2.10
and scheduled amortization payments in respect of the Tranche B Term Loan
pursuant to §3.3, the Loans shall be repaid as follows:
 
4.1.   Excess Cash Flow Recapture. 
 
(a)          Commencing with the first Fiscal Quarter Period to end after the
Second Amendment Effective Date and continuing until and through the Revert
Date, the Borrower shall pay to the Administrative Agent, for the respective
accounts of the Lenders as provided in §4.6, an amount equal to one hundred
percent (100%) of Suspension Period Excess Cash, such prepayment to be due five
(5) days after receipt of the quarterly financial statements delivered pursuant
to §9.4(b)(i) but in any event no later than sixty (60) days after the end of
each applicable Fiscal Quarter Period, and to be applied to prepay the Loans in
the manner set forth in §4.6.
 
(b)           Commencing with the first fiscal year ending after the Revert Date
and continuing thereafter, the Borrower shall pay to the Administrative Agent,
for the respective accounts of the Lenders as provided in §4.6, an amount equal
to fifty percent (50%) of the Consolidated Excess Cash Flow for each such fiscal
year.  Each such prepayment of Consolidated Excess Cash Flow is due five (5)
days after receipt of the audited financial statements delivered pursuant to
§9.4(a) but in any event no later than one hundred (100) days after the end of
each applicable fiscal year and shall be applied to prepay the Loans in the
manner set forth in §4.6.
 
4.2.   Proceeds of Asset Sales and Asset Swaps; Etc.
 
(a)              (i)           During the Suspension Period, the Borrower shall
concurrently pay to the Administrative Agent, for the respective accounts of the
Lenders as provided in §4.6, an amount equal to one hundred percent (100%) of
the Net Cash Sale Proceeds from all Asset Sales (other than transactions
permitted pursuant to §10.6 which are addressed in clause (b) of this §4.2) or
Asset Swaps (whether through a single transaction or a series of related
transactions), provided, however, that with respect to Asset Sales and Asset
Swaps with Net Cash Sale Proceeds of less than $2,500,000, such prepayment shall
be deferred until such time that such Net Cash Sale Proceeds, when aggregated
together with all other Net Cash Sale Proceeds for less than $2,500,000 and not
yet used to prepay the Obligations pursuant to this §4.2(a)(i), equal $5,000,000
or more, at which such time all such Net Cash Sale Proceeds shall become
immediately due and payable directly to the Administrative Agent for the
respective accounts of the
 


 
56

--------------------------------------------------------------------------------

 


Lenders as provided in §4.6.  The Borrower shall not be entitled to reinvest any
Net Cash Sale Proceeds from Asset Sales and Asset Swaps.  Deferred Net Cash Sale
Proceeds shall in any event comply with §4.7; and
 
(ii)           After the Revert Date, the Borrower shall pay to the
Administrative Agent, for the respective accounts of the Lenders as provided in
§4.6, an amount equal to one hundred percent (100%) of the Net Cash Sale
Proceeds from all Asset Sales (other than transactions permitted pursuant to
§10.6 which are addressed in clause (b) of this §4.2) or Asset Swaps involving a
Station or any publishing asset (whether through a single transaction or a
series of related transactions) in excess of $15,000,000 in the aggregate for
all Asset Sales and Asset Swaps; provided, however, that if no Event of Default
has occurred and is continuing on any such date, (x) within three hundred
sixty-five (365) days of receipt of such Net Cash Sale Proceeds, the Borrower
identifies to the Administrative Agent in writing an investment or acquisition
otherwise permitted under §10.3(j) or §10.5.1, respectively, and (y) within five
hundred forty-five (545) days of receipt of such Net Cash Sale Proceeds (or
seven hundred thirty (730) days, in the case of an Asset Swap), the Borrower
consummates such Permitted Acquisition or investments permitted under §10.3 with
all or a portion of such Net Cash Sale Proceeds, the Borrower shall not be
required to prepay the Loans under this §4.2(a)(ii) with that portion of the Net
Cash Sale Proceeds applied to finance such Permitted Acquisition or permitted
investments but shall in any event comply with the terms of §4.7.
 
(b)              The Borrower shall pay to the Administrative Agent, for the
respective accounts of the Lenders as provided in §4.6, an amount equal to one
hundred percent (100%) of the Net Cash Sale Proceeds from Asset Sales described
under §10.6 (whether through a single transaction or a series of related
transactions).  Such payment shall be made promptly but in no event more than
two (2) Business Days following receipt of such Net Cash Sale Proceeds by the
Borrower or any Affiliate of the Borrower.
 
(c)              The Borrower shall pay to the Administrative Agent, for the
respective accounts of the Lenders as provided in §4.6, an amount equal to one
hundred percent (100%) of the gross cash proceeds received by any Bridge to Sale
Excluded Subsidiary, any Bridge to Sale License Subsidiary or any Affiliate of
the Borrower from the sale by such Person of the Station subject to a Bridge to
Sale Third Party Transaction (including the FCC License associated with the
Station subject of such Bridge to Sale Third Party Transaction), minus all
reasonable out-of-pocket fees, commissions and other reasonable and customary
direct expenses actually incurred in connection with such sale, including any
income taxes payable as a result of such sale and the amount of any transfer or
documentary taxes required to
 


 
57

--------------------------------------------------------------------------------

 


be paid by such Person in connection with such sale.  Such payment shall be made
promptly but in no event more than two (2) Business Days following receipt of
such cash proceeds by a Bridge to Sale Excluded Subsidiary, a Bridge to Sale
License Subsidiary or other Affiliate of the Borrower.
 
4.3.   Proceeds of Equity Issuances.
 
(a)            The Borrower and its Subsidiaries.
 
(i)            During the Suspension Period, if the Borrower or any Subsidiary
receives Net Cash Equity Issuance Proceeds from any Equity Issuance (other than
Equity Issuances (A) in accordance with the terms of §10.14.(a) and (B) received
in cash by the Borrower and which such funds constitute the proceeds of an
Equity Issuance by the Parent for which the Parent has complied with
§4.3(b)(i)), the Borrower shall pay to the Administrative Agent, for the
respective accounts of the Lenders as provided in §4.6, an amount equal to one
hundred percent (100%) of such Net Cash Equity Issuance Proceeds, such amount to
be applied to prepay the Loans in the manner set forth in §4.6.
 
(ii)            After the Revert Date, if the Borrower or any Subsidiary
receives Net Cash Equity Issuance Proceeds from any Equity Issuance and as of
the last day of the fiscal quarter ended immediately prior to the date of such
Equity Issuance, the Total Leverage Ratio is equal to or greater than 6:00:1:00,
the Borrower shall pay to the Administrative Agent for the respective accounts
of the Lenders as provided in §4.6 an amount equal to the lesser of (a) fifty
percent (50%) of such Net Cash Equity Issuance Proceeds or (b) that amount
necessary to reduce the Total Leverage Ratio to 6.00:1.00 after giving effect to
such prepayment, such amount to be applied to prepay the Loans in the manner set
forth in §4.6; provided, however, that the Borrower shall not be required to
prepay the Loans under this §4.3(a)(ii) with Net Cash Equity Issuance Proceeds
from an Equity Issuance permitted by §10.14(a) or §10.14(b)(i); and provided,
further, that the Borrower may apply all or any portion of Net Cash Equity
Issuance Proceeds which the Borrower or any Subsidiary may receive from Equity
Issuances to finance Permitted Acquisitions, so long as (i) within ninety (90)
days of receipt by such Person of such Net Cash Equity Issuance Proceeds, the
Borrower identifies to the Administrative Agent in writing an acquisition
permitted under §10.5.1 which will be financed with such proceeds, and (ii)
within three hundred sixty-five (365) days of receipt of such Net Cash Equity
Issuance Proceeds, the Borrower consummates such Permitted Acquisition with all
or a portion of such Net Cash Equity Issuance Proceeds.  The Borrower shall in
any event comply with the terms of §4.7.
 


 
58

--------------------------------------------------------------------------------

 


(b)           The Parent.
 
(i)            During the Suspension Period, if the Parent receives Net Cash
Equity Issuance Proceeds from any Equity Issuance (other than Equity Issuances
in accordance with the terms of §10.14.(b)(i)), the Borrower shall pay to the
Administrative Agent, for the respective accounts of the Lenders as provided in
§4.6, an amount equal to one hundred percent (100%) of such Net Cash Equity
Issuance Proceeds, such amount to be applied to prepay the Loans in the manner
set forth in §4.6.
 
(ii)           After the Revert Date, if the Parent receives Net Cash Equity
Issuance Proceeds from any Equity Issuance and as of the last day of the fiscal
quarter ended immediately prior to the date of such Equity Issuance, the Total
Leverage Ratio is equal to or greater than 6:00:1:00, the Borrower shall pay to
the Administrative Agent for the respective accounts of the Lenders as provided
in §4.6 an amount equal to the lesser of (a) fifty percent (50%) of such Net
Cash Equity Issuance Proceeds or (b) that amount necessary to reduce the Total
Leverage Ratio to 6.00:1.00 after giving effect to such prepayment, such amount
to be applied to prepay the Loans in the manner set forth in §4.5; provided,
however, that the Borrower shall not be required to prepay the Loans under this
§4.3(b)(ii) with Net Cash Equity Issuance Proceeds from an Equity Issuance
permitted by §10.14(b)(i); and provided, further, that the Borrower may apply
all or any portion of Net Cash Equity Issuance Proceeds which the Parent, the
Borrower or any Subsidiary may receive from Equity Issuances to finance
Permitted Acquisitions, so long as (i) within ninety (90) days of receipt by
such Person of such Net Cash Equity Issuance Proceeds, the Borrower identifies
to the Administrative Agent in writing an acquisition permitted under §10.5.1
which will be financed with such proceeds, and (ii) within three hundred
sixty-five (365) days of receipt of such Net Cash Equity Issuance Proceeds, the
Borrower consummates such Permitted Acquisition with all or a portion of such
Net Cash Equity Issuance Proceeds.  The Parent and the Borrower shall in any
event comply with the terms of §4.7.
 
4.4.    Proceeds of Issuances of Indebtedness.
 
(a)              During the Suspension Period, the Borrower shall concurrently
pay to the Administrative Agent, for the respective accounts of the Lenders as
provided in §4.6, an amount equal to (i) one hundred percent (100%) of the Net
Cash Debt Issuance Proceeds from each issuance by the Borrower or any Subsidiary
in accordance with the terms of §§10.1.(e) and (k), and (ii) one hundred percent
(100%) of the Net Cash Debt Issuance Proceeds from each issuance by the Parent
in accordance with the terms of §10.13.  After the Revert Date, prepayment under
this §4.4(a) shall only be required if an Event of Default has occurred and is
continuing.
 


 
59

--------------------------------------------------------------------------------

 


(b)              After the Revert Date, if the Borrower or any Subsidiary
receives Net Cash Debt Issuance Proceeds from any issuance of Subordinated Debt,
the Borrower shall pay to the Administrative Agent for the respective accounts
of the Lenders in the manner set forth in §4.6 an amount equal to one hundred
percent (100%) of such Net Cash Debt Issuance Proceeds; provided, that the
Borrower shall not be obligated to make any mandatory prepayment under this §4.4
to the extent that such Net Cash Debt Issuance Proceeds from any issuance of
Subordinated Debt is incurred in connection with any Permitted Acquisition and
so long as the Total Leverage Ratio as of the end of the fiscal quarter ended
immediately prior to the date of the issuance of such Subordinated Debt in
connection with a Permitted Acquisition (calculated on a pro forma basis after
giving effect to the incurrence of such Subordinated Debt) is less than
6.50:100.
 
4.5.  Proceeds of Extraordinary Receipts.  During the Suspension Period, upon
any Extraordinary Receipt received by or paid to or for the account of the
Parent, the Borrower, the Subsidiaries, the Austin Partnership or RAM, and not
otherwise included in §§4.1., 4.2., 4.3., or 4.4., the Borrower shall pay to the
Administrative Agent for the respective accounts of the Lenders as provided in
§4.6, an amount equal to one hundred percent 100% of all such Extraordinary
Receipts immediately upon receipt thereof by such Person; provided, however,
that with respect to any proceeds of casualty insurance, at the election of the
Borrower (as notified by the Borrower to the Administrative Agent on or prior to
the date of receipt of such insurance proceeds), the Borrower, the Parent, the
Subsidiaries, the Austin Partnership or RAM may use such proceeds to replace,
rebuild or repair the equipment, fixed assets or real property in respect of
which such cash proceeds were received, so long such Person commences such
action within 180 days after the receipt of such Extraordinary Receipts.  The
Parent and the Borrower shall in any event comply with the terms of §4.7.  After
the Revert Date, so long as no Event of Default has occurred and is continuing,
no such prepayment from Extraordinary Receipts will be required.
 
4.6.   Application of Payments.  All payments made pursuant to §§4.1 through 4.5
shall be accompanied by the payment of accrued interest on the principal repaid
and, as applicable, any breakage costs incurred by the Lenders in connection
therewith in accordance with §6.10 and shall be applied: first, to repay the
Tranche B Term Loan with payments applied ratably against the remaining
scheduled installments thereon; and second, if there are no outstanding amounts
owing in respect of the Tranche B Term Loan, then to reduce the outstanding
amount of the Revolving Credit Loans and to permanently reduce the Total
Revolving Credit Commitment by a like amount.  Such mandatory prepayments shall
be allocated among the Lenders in proportion, as nearly as practicable, to the
respective outstanding amounts of each Lender’s Tranche B Term Note or Revolving
Credit Note, as applicable, with adjustments to the extent practicable to
equalize any prior prepayments not exactly in proportion.  No amounts repaid
with respect to the Loans pursuant to this §4.6 may be reborrowed.
 


 
60

--------------------------------------------------------------------------------

 


4.7.   Delivery of Proceeds.  The Parent, the Borrower, the Subsidiaries, the
Austin Partnership and RAM, as applicable and required in §§4.2, 4.3, 4.4 and
4.5 above, shall deliver to the Administrative Agent, promptly upon receipt
thereof, all Net Cash Sale Proceeds, Net Cash Debt Issuance Proceeds, Net Cash
Equity Issuance Proceeds and Extraordinary Receipts that may have to be applied
to prepay the Loans if not reinvested (or used to replace, rebuild or repair, in
the case of Extraordinary Receipts constituting casualty insurance), in each
case as permitted in §§4.2, 4.3, 4.4 and 4.5 (as applicable at such time), and
any cash reserves in connection with an Asset Swap or Asset Sale that were
deducted from Net Cash Sale Proceeds, to be held as Collateral (in an interest
bearing account) pending reinvestment in accordance with such §§4.2, 4.3, 4.4
and 4.5 or, in the case of such reserves, pending an application or conversion
into Net Cash Sale Proceeds.  Upon the Borrower’s request, any cash amounts
delivered to the Administrative Agent to be held as Collateral under this §4.7
may be applied to repay Revolving Credit Loans, provided that an amount of the
Total Revolving Credit Commitment equal to the amount so repaid may not be
reborrowed until after or simultaneously with the final application of such
amounts so delivered to the Administrative Agent.
 
5.    LETTERS OF CREDIT.
 
5.1.    Letter of Credit Commitments
 
5.1.1.    Commitment to Issue Letters of Credit.
 
(a)              Subject to the terms and conditions hereof and the execution
and delivery by the Borrower of a letter of credit application on the
Administrative Agent’s customary form (a “Letter of Credit Application”), the
Administrative Agent on behalf of the Revolving Credit Lenders and in reliance
upon the agreement of the Revolving Credit Lenders set forth in §5.1.4 and upon
the representations and warranties of the Borrower contained herein, agrees, in
its individual capacity, to issue, extend and renew for the account of the
Borrower one or more standby letters of credit (individually, a “Letter of
Credit”), in such form as may be requested from time to time by the Borrower and
agreed to by the Administrative Agent; provided, however, that, after giving
effect to such request, (i) the sum of the aggregate Maximum Drawing Amount and
all Unpaid Reimbursement Obligations shall not exceed $20,000,000 at any one
time and (ii) the sum of (1) the Maximum Drawing Amount on all Letters of
Credit, (2) all Unpaid Reimbursement Obligations, and (3) the amount of all
Revolving Credit Loans outstanding shall not exceed the Total Revolving Credit
Commitment at such time.
 
(b)              Notwithstanding the foregoing, the Administrative Agent shall
have no obligation to issue any Letter of Credit:
 


 
61

--------------------------------------------------------------------------------

 


(i)              to support or secure any Indebtedness of an Excluded
Subsidiary;
 
(ii)           to support or secure any Indebtedness of the Borrower or any
Subsidiary of the Borrower to the extent that such Indebtedness was incurred
prior to the proposed issuance date of such Letter of Credit;
 
(iii)           if any order, judgment or decree of any Governmental Authority
or arbitrator shall by its terms purport to enjoin or restrain the
Administrative Agent from issuing such Letter of Credit, or any Law applicable
to the Administrative Agent or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over the
Administrative Agent shall prohibit, or request that the Administrative Agent
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon the Administrative Agent with respect
to such Letter of Credit any restriction, reserve or capital requirement (for
which the Administrative Agent is not otherwise compensated hereunder) not in
effect on the Funding Date, or shall impose upon the Administrative Agent any
unreimbursed loss, cost or expense which was not applicable on the Funding Date
and which the Administrative Agent in good faith deems material to it;
 
(iv)           if the issuance of such Letter of Credit would violate one or
more policies of the Administrative Agent applicable to letters of credit
generally;
 
(v)           except as otherwise agreed by the Administrative Agent, if such
Letter of Credit is in an initial stated amount less than $100,000, in the case
of a commercial Letter of Credit, or $500,000, in the case of a standby Letter
of Credit;
 
(vi)           if such Letter of Credit is to be denominated in a currency other
than Dollars;
 
(vii)          if such Letter of Credit contains any provision for automatic
reinstatement of the stated amount after any drawing thereunder; or
 
(viii)         if a default of any Lender’s obligations to fund under §5.1.4
exists or any Lender is at such time a Delinquent Lender hereunder, unless the
Administrative Agent has entered into satisfactory arrangements with the
Borrower or such Lender to eliminate the Administrative Agent’s risk with
respect to such Lender.
 


 
62

--------------------------------------------------------------------------------

 


5.1.2.    Letter of Credit Applications.  Each Letter of Credit Application
shall be completed to the satisfaction of the Administrative Agent.  In the
event that any provision of any Letter of Credit Application shall be
inconsistent with any provision of this Credit Agreement, then the provisions of
this Credit Agreement shall, to the extent of any such inconsistency, govern.
 
5.1.3.    Terms of Letters of Credit.  Each Letter of Credit issued, extended or
renewed hereunder shall, among other things, (a) provide for the payment of
sight drafts for honor thereunder when presented in accordance with the terms
thereof and when accompanied by the documents described therein, and (b) provide
for a term of no more than one (1) year subject to automatic renewals, but in no
event have an expiry date later than the date which is fourteen (14) days (or,
if the Letter of Credit is confirmed by a confirmer or otherwise provides for
one or more nominated persons, forty-five (45) days) prior to the Revolving
Credit Maturity Date. Each Letter of Credit so issued, extended or renewed shall
be subject to the Uniform Customs and Practice for Documentary Credits (1993
Revision), International Chamber of Commerce Publication No. 500 or any
successor version thereto adopted by the Administrative Agent in the ordinary
course of its business as a letter of credit issuer and in effect at the time of
issuance of such Letter of Credit (the “Uniform Customs”) or, in the case of a
standby Letter of Credit, either the Uniform Customs or the International
Standby Practices (ISP98), International Chamber of Commerce Publication No.
590, or any successor code of standby letter of credit practices among banks
adopted by the Administrative Agent in the ordinary course of its business as a
standby letter of credit issuer and in effect at the time of issuance of such
Letter of Credit.
 
5.1.4.    Reimbursement Obligations of Revolving Credit Lenders.  Each Revolving
Credit Lender severally agrees that it shall be absolutely liable, without
regard to the occurrence of any Default or Event of Default or any other
condition precedent whatsoever, to the extent of such Revolving Credit Lender’s
Commitment Percentage of the Total Revolving Credit Commitment, to reimburse the
Administrative Agent on demand for the amount of each draft paid by the
Administrative Agent under each Letter of Credit to the extent that such amount
is not reimbursed by the Borrower pursuant to §5.2 (such agreement for a
Revolving Credit Lender being called herein the “Letter of Credit Participation”
of such Revolving Credit Lender).
 
5.1.5.    Participations of Revolving Credit Lenders.  Each such payment made by
a Revolving Credit Lender shall be treated as the purchase by such Revolving
Credit Lender of a participating interest in the Borrower’s Reimbursement
Obligation under §5.2 in an amount equal to such payment.  Each Revolving Credit
Lender shall share in accordance with its participating interest in any interest
which accrues pursuant to §5.2.
 
5.2.    Reimbursement Obligation of the Borrower.  In order to induce the
Administrative Agent to issue, extend and renew each Letter of Credit and the
Revolving Credit Lenders to participate therein, the Borrower hereby agrees to
reimburse or pay to
 


 
63

--------------------------------------------------------------------------------

 


the Administrative Agent, for the account of the Administrative Agent or (as the
case may be) the Revolving Credit Lenders, with respect to each Letter of Credit
issued, extended or renewed by the Administrative Agent hereunder,
 
(a)              except as otherwise expressly provided in clauses (b) and (c),
on each date that any draft presented under such Letter of Credit is honored by
the Administrative Agent, or the Administrative Agent otherwise makes a payment
with respect thereto, (i) the amount paid by the Administrative Agent under or
with respect to such Letter of Credit and (ii) the amount of any taxes, fees,
charges or other costs and expenses whatsoever incurred by the Administrative
Agent or any Revolving Credit Lender in connection with any payment made by the
Administrative Agent or any Revolving Credit Lender under, or with respect to,
such Letter of Credit,
 
(b)              upon the reduction (but not termination) of the Total Revolving
Credit Commitment to an amount less than the Maximum Drawing Amount, an amount
equal to such difference, which amount shall be held by the Administrative Agent
for the benefit of the Revolving Credit Lenders and the Administrative Agent as
cash collateral for all Reimbursement Obligations, and
 
(c)              upon the termination of the Total Revolving Credit Commitment,
or the acceleration of the Reimbursement Obligations with respect to all Letters
of Credit in accordance with §14, an amount equal to the then Maximum Drawing
Amount on all Letters of Credit, which amount shall be held by the
Administrative Agent for the benefit of the Revolving Credit Lenders and the
Administrative Agent as cash collateral for all Reimbursement Obligations.
 
Each such payment shall be made to the Administrative Agent at the
Administrative Agent’s Office in immediately available funds.  Interest on any
and all amounts remaining unpaid by the Borrower under this §5.2 at any time
from the date such amounts become due and payable (whether as stated in this
§5.2, by acceleration or otherwise) until payment in full (whether before or
after judgment) shall be payable to the Administrative Agent on demand at the
rate calculated in accordance with §6.11 for Revolving Credit Loans.
 
5.3.    Letter of Credit Payments.  If any draft shall be presented or other
demand for payment shall be made under any Letter of Credit, the Administrative
Agent shall notify the Borrower of the date and amount of the draft presented or
demand for payment and of the date and time when it expects to pay such draft or
honor such demand for payment.  If the Borrower fails to reimburse the
Administrative Agent as provided in §5.2 on or before the date that such draft
is paid or other payment is made by the Administrative Agent, the Administrative
Agent may at any time thereafter notify the Revolving Credit Lenders of the
amount of any such Unpaid Reimbursement Obligation.
 


 
64

--------------------------------------------------------------------------------

 


No later than 1:00 p.m. (Dallas, Texas time) on the Business Day next following
the receipt of such notice, each Revolving Credit Lender shall make available to
the Administrative Agent, at the Administrative Agent’s Office, in immediately
available funds, such Revolving Credit Lender’s Commitment Percentage (in
respect of the Total Revolving Credit Commitment) of such Unpaid Reimbursement
Obligation, together with an amount equal to the product of (a) the average,
computed for the period referred to in clause (c) below, of the weighted average
interest rate paid by the Administrative Agent for federal funds acquired by the
Administrative Agent during each day included in such period, times (b) the
amount equal to such Revolving Credit Lender’s Commitment Percentage (in respect
of the Total Revolving Credit Commitment) of such Unpaid Reimbursement
Obligation, times (c) a fraction, the numerator of which is the number of days
that elapse from and including the date the Administrative Agent paid the draft
presented for honor or otherwise made payment to the date on which such
Revolving Credit Lender’s Commitment Percentage (in respect of the Total
Revolving Credit Commitment) of such Unpaid Reimbursement Obligation shall
become immediately available to the Administrative Agent, and the denominator of
which is 360.  The responsibility of the Administrative Agent to the Borrower
and the Revolving Credit Lenders shall be only to determine that the documents
(including each draft) delivered under each Letter of Credit in connection with
such presentment shall be in conformity in all material respects with such
Letter of Credit.
 
5.4.    Obligations Absolute.  The Borrower’s obligations under this §5 shall be
absolute and unconditional under any and all circumstances and irrespective of
the occurrence of any Default or Event of Default or any condition precedent
whatsoever or any setoff, counterclaim or defense to payment which the Borrower
may have or have had against the Administrative Agent, any Lender or any
beneficiary of a Letter of Credit.  The Borrower further agrees with the
Administrative Agent and the Lenders that the Administrative Agent and the
Revolving Credit Lenders shall not be responsible for, and the Borrower’s
Reimbursement Obligations under §5.2 shall not be affected by, among other
things, the validity or genuineness of documents or of any endorsements thereon,
even if such documents should in fact prove to be in any or all respects
invalid, fraudulent or forged, or any dispute between or among the Borrower, the
beneficiary of any Letter of Credit or any financing institution or other party
to which any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower against the beneficiary of any Letter of Credit or
any such transferee.  The Administrative Agent and the Revolving Credit Lenders
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit.  The Borrower agrees that
any action taken or omitted by the Administrative Agent or any Revolving Credit
Lender under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith, shall be binding upon the Borrower and
shall not result in any liability on the part of the Administrative Agent or any
Revolving Credit Lender to the Borrower.
 
5.5.    Reliance by Issuer.  To the extent not inconsistent with §5.4, the
Administrative Agent shall be entitled to rely, and shall be fully protected in
relying
 


 
65

--------------------------------------------------------------------------------

 


upon, any Letter of Credit, draft, writing, resolution, notice, consent,
certificate, affidavit, letter, cablegram, telegram, telecopy, telex or teletype
message, statement, order or other document believed by it to be genuine and
correct and to have been signed, sent or made by the proper Person or Persons
and upon advice and statements of legal counsel, independent accountants and
other experts selected by the Administrative Agent.  The Administrative Agent
shall be fully justified in failing or refusing to take any action under this
Credit Agreement unless it shall first have received such advice or concurrence
of the Required Lenders as the Administrative Agent reasonably deems appropriate
or it shall first be indemnified to its reasonable satisfaction by the Revolving
Credit Lenders against any and all liability and expense which may be incurred
by it by reason of taking or continuing to take any such action.  The
Administrative Agent shall in all cases be fully protected in acting, or in
refraining from acting, under this Credit Agreement in accordance with a request
of the Required Lenders, and such request and any action taken or failure to act
pursuant thereto shall be binding upon the Revolving Credit Lenders and all
future holders of the Revolving Credit Notes or of a Letter of Credit
Participation.
 
5.6.    Letter of Credit Fee.  The Borrower shall, on each Interest Payment Date
for Base Rate Loans pay a fee (in each case, a “Letter of Credit Fee”) to the
Administrative Agent in respect of each Letter of Credit in an amount equal to
the sum of (a) the Applicable Margin for Revolving Credit Loans outstanding
during the quarter ending on such date which bear interest based on the
Eurodollar Rate of the Maximum Drawing Amount of such standby Letter of Credit
plus (b) one-eighth of one percent (0.125%) per annum of the face amount of such
standby Letter of Credit.  The portion of the Letter of Credit Fee referred to
in clause (b) above shall be for the account of the Administrative Agent, as a
fronting fee, and the balance of such Letter of Credit Fee shall be for the
accounts of the Revolving Credit Lenders in accordance with their respective
Commitment Percentages in respect of the Total Revolving Credit Commitment.  In
respect of each Letter of Credit, the Borrower shall also pay to the
Administrative Agent for the Administrative Agent’s own account, at such other
time or times as such charges are customarily made by the Administrative Agent,
the Administrative Agent’s customary issuance, amendment, negotiation or
document examination and other administrative fees as in effect from time to
time.
 
5.7.    Existing Letters of Credit.  All Existing Letters of Credit shall be
deemed to have been issued pursuant hereto, and from and after the Funding Date
shall be subject to and governed by the terms and conditions hereof.
 
6.    CERTAIN GENERAL PROVISIONS.
 
6.1.    Closing Fees.  The Borrower agrees to pay all fees on the Funding Date
that have been expressly agreed to in writing between the Borrower and certain
of the Lenders to be paid on the Funding Date.
 


 
66

--------------------------------------------------------------------------------

 


6.2.    Administrative Agent’s Fee.  The Borrower shall pay to the
Administrative Agent annually in advance, for the Administrative Agent’s own
account, on the Funding Date and on each anniversary of the Funding Date, an
Administrative Agent’s fee (the “Administrative Agent’s Fee”) as set forth in
the Administrative Agent Fee Letter.
 
6.3.    Funds for Payments.
 
6.3.1.    Payments to Administrative Agent.  All payments of principal,
interest, Reimbursement Obligations, Fees and any other amounts due hereunder or
under any of the other Loan Documents shall be made on the due date thereof to
the Administrative Agent in Dollars, for the respective accounts of the
applicable Lenders and the Administrative Agent, at the Administrative Agent’s
Office or at such other place that the Administrative Agent may from time to
time designate, in each case no later than 2:00 p.m. (Dallas, Texas time) and in
immediately available funds.
 
6.3.2.    No Offset, etc.  All payments by the Borrower hereunder and under any
of the other Loan Documents shall be made without setoff or counterclaim and
free and clear of and without deduction for any taxes, levies, imposts, duties,
charges, fees, deductions, withholdings, restrictions or conditions of any
nature now or hereafter imposed or levied by any jurisdiction or any political
subdivision thereof or taxing or other authority therein excluding (A) income
and franchise taxes imposed on (or measured by) the net income or profits of any
Lender or the Administrative Agent by the jurisdictions under the laws of which
the Administrative Agent or any Lender is organized or any political subdivision
thereof, or by the jurisdictions in which the Administrative Agent or such
Lender is located or any political subdivision thereof, or by the jurisdictions
in which the Administrative Agent or such Lender is doing business or any
political subdivision thereof and (B) any branch profits taxes imposed by the
United States of America or any similar tax imposed by any other jurisdiction
described in clause (A) above unless, in each case, the Borrower is compelled by
law to make such deduction or withholding (such non-excluded items referred to
as “Non-Excluded Taxes”).  If any such Non-Excluded Taxes are imposed upon the
Borrower with respect to any amount payable by it hereunder or under any of the
other Loan Documents, the Borrower will pay to the Administrative Agent, for the
account of the Lenders or (as the case may be) the Administrative Agent, on the
date on which such amount is due and payable hereunder or under such other Loan
Document, such additional amount in Dollars as shall be necessary to enable the
Lenders or the Administrative Agent to receive the same net amount which the
Lenders or the Administrative Agent would have received on such due date had no
such obligation been imposed upon the Borrower; provided however that the
Borrower shall not be required to increase any such amounts payable to any
Lender or the Administrative Agent with respect to any such Non-Excluded Taxes
that are attributable to (i) such Administrative Agent’s or Lender’s failure to
comply with the provisions of §6.3.3 or (ii) that are withholding taxes imposed
on the amounts payable to such Administrative Agent or such Lender at the time
such Administrative Agent or Lender becomes a party to this Credit Agreement,
except to the extent that such Lender’s
 


 
67

--------------------------------------------------------------------------------

 


assignor (if any) was entitled, at the time of assignment, to receive additional
amounts from the Borrower with respect to such obligation pursuant to this
§6.3.2; provided, further, that the foregoing shall not relieve the Borrower of
its obligation to pay Non-Excluded Taxes in the event that, as a result of any
change in any applicable law, treaty or governmental rule, regulation or order,
or any change in interpretation, administration or application thereof, a
Non-U.S. Lender that was previously entitled to receive all payments under this
Credit Agreement and any Note without deduction or withholding of any United
States federal income taxes is no longer properly entitled by law to deliver
forms, certificates or other evidence at a subsequent date establishing the fact
that such Lender is not subject to withholding.  The Borrower will deliver
promptly to the Administrative Agent certificates  or other valid vouchers for
all taxes or other charges deducted from or paid with respect to payments made
by the Borrower hereunder or under such other Loan Document.
 
6.3.3.    Non-U.S. Lenders.  Each Lender and the Administrative Agent (including
any assignee) that is not a U.S. Person as defined in Section 7701(a)(30) of the
Code for federal income tax purposes (a “Non-U.S. Lender”) hereby agrees that,
if and to the extent it is legally able to do so, it shall, prior to the date of
the first payment by the Borrower hereunder to be made to such Lender or the
Administrative Agent or for such Lender’s or the Administrative Agent’s account,
deliver to the Borrower and the Administrative Agent, as applicable, such
certificates, documents or other evidence, as and when required by the Code or
Treasury Regulations issued pursuant thereto, including (a) in the case of a
Non-U.S. Lender that is a “bank” for purposes of Section 881(c)(3)(A) of the
Code, two (2) duly completed copies of Internal Revenue Service Form W-8BEN or
Form W-8ECI and any other certificate or statement of exemption required by
Treasury Regulations, or any subsequent versions thereof or successors thereto,
properly completed and duly executed by such Lender or the Administrative Agent
establishing that with respect to payments of principal, interest or fees
hereunder it is (i) not subject to United States federal withholding tax under
the Code because such payment is effectively connected with the conduct by such
Lender or Administrative Agent of a trade or business in the United States or
(ii) totally exempt or partially exempt from United States federal withholding
tax under a provision of an applicable tax treaty and (b) in the case of a
Non-U.S. Lender that is not a “bank” for purposes of Section 881(c)(3)(A) of the
Code, a certificate substantially in the form of Exhibit I hereto, together with
a properly completed and executed Internal Revenue Service Form W-8 or W-9, as
applicable (or successor forms).  Each Lender or the Administrative Agent agrees
that it shall, promptly upon a change of its lending office or the selection of
any additional lending office, to the extent the forms previously delivered by
it pursuant to this section are no longer effective, and promptly upon the
Borrower’s or the Administrative Agent’s reasonable request after the occurrence
of any other event (including the passage of time) requiring the delivery of a
Form W-8BEN, Form W-8ECI, Form W-8 or W-9 in addition to or in replacement of
the forms previously delivered, deliver to the  Borrower and the Administrative
Agent, as applicable, if and to the extent it is properly entitled to do so, two
(2) properly completed and executed copies of Form W-8BEN, Form W-8ECI, Form W-8
or W-9, as applicable (or any successor
 


 
68

--------------------------------------------------------------------------------

 


forms thereto).  Each Non-U.S. Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose).
 
6.4.    Computations.  All computations of interest on the Eurodollar Rate Loans
and of Fees shall be based on a 360-day year and paid for the actual number of
days elapsed.  All computations of interest on Base Rate Loans shall be based on
a 365-day or 366-day year, as the case may be, for the actual number of days
elapsed.  Except as otherwise provided in the definition of the term “Interest
Period” with respect to Eurodollar Rate Loans, whenever a payment hereunder or
under any of the other Loan Documents becomes due on a day that is not a
Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and interest shall accrue during such extension.  The
outstanding amount of the Loans as reflected from time to time in the accounts
or records maintained by the Lenders and by the Administrative Agent in
accordance with the provisions of this Credit Agreement shall be considered
correct and binding on the Borrower unless within five (5) Business Days after
receipt of any notice by the Administrative Agent or any of the Lenders of such
outstanding amount, the Administrative Agent or such Lender shall notify the
Borrower to the contrary.
 
6.5.    Inability to Determine Eurodollar Rate.  In the event, prior to the
commencement of any Interest Period relating to any Eurodollar Rate Loan, the
Administrative Agent shall determine or be notified by the Required Lenders that
adequate and reasonable methods do not exist for ascertaining the Eurodollar
Rate that would otherwise determine the rate of interest to be applicable to any
Eurodollar Rate Loan during any Interest Period, the Administrative Agent shall
forthwith give notice of such determination (which shall be conclusive and
binding on the Borrower and the Lenders) to the Borrower and the Lenders.  In
such event (a) any Loan Request or Conversion Request with respect to Eurodollar
Rate Loans shall be automatically withdrawn and shall be deemed a request for
Base Rate Loans, (b) each Eurodollar Rate Loan will automatically, on the last
day of the then current Interest Period relating thereto, become a Base Rate
Loan, and (c) the obligations of the Lenders to make Eurodollar Rate Loans shall
be suspended until the Administrative Agent or the Required Lenders determine
that the circumstances giving rise to such suspension no longer exist, whereupon
the Administrative Agent or, as the case may be, the Administrative Agent upon
the instruction of the Required Lenders, shall so notify the Borrower and the
Lenders.
 
6.6.    Illegality.  Notwithstanding any other provisions herein, if any present
or future law, regulation, treaty or directive or in the interpretation or
application thereof shall make it unlawful for any Lender to make or maintain
Eurodollar Rate Loans, such Lender shall forthwith give notice of such
circumstances to the Borrower and the other Lenders and thereupon (a) the
commitment of such Lender to make Eurodollar Rate Loans or convert Base Rate
Loans to Eurodollar Rate Loans shall forthwith be suspended
 


 
69

--------------------------------------------------------------------------------

 


and (b) such Lender’s Loans then outstanding as Eurodollar Rate Loans, if any,
shall be converted automatically to Base Rate Loans on the last day of each
Interest Period applicable to such Eurodollar Rate Loans or within such earlier
period as may be required by law.  The Borrower hereby agrees promptly to pay
the Administrative Agent for the account of such Lender, upon demand by such
Lender, any additional amounts necessary to compensate such Lender for any costs
incurred by such Lender in making any conversion in accordance with this §6.6,
including any interest or fees payable by such Lender to lenders of funds
obtained by it in order to make or maintain its Eurodollar Rate Loans hereunder.
 
6.7.    Additional Costs, etc.  If any present or future applicable law, which
expression, as used herein, includes statutes, rules and regulations thereunder
and interpretations thereof by any competent court or by any governmental or
other regulatory body or official charged with the administration or the
interpretation thereof and requests, directives, instructions and notices at any
time or from time to time hereafter made upon or otherwise issued to any Lender
or the Administrative Agent by any central bank or other fiscal, monetary or
other authority (whether or not having the force of law), shall:
 
(a)              subject any Lender or the Administrative Agent to any tax,
levy, impost, duty, charge, fee, deduction or withholding of any nature with
respect to this Credit Agreement, the other Loan Documents, any Letters of
Credit, such Lender’s Commitment or the Loans (other than taxes based upon or
measured by the income or profits of such Lender or the Administrative Agent),
or
 
(b)              materially change the basis of taxation (except for changes in
taxes on income or profits) of payments to any Lender of the principal of or the
interest on any Loans or any other amounts payable to any Lender or the
Administrative Agent under this Credit Agreement or any of the other Loan
Documents, or
 
(c)              impose or increase or render applicable (other than to the
extent specifically provided for elsewhere in this Credit Agreement) any special
deposit, reserve, assessment, liquidity, capital adequacy or other similar
requirements (whether or not having the force of law) against assets held by, or
deposits in or for the account of, or loans by, or letters of credit issued by,
or commitments of an office of any Lender, or
 
(d)              impose on any Lender or the Administrative Agent any other
conditions or requirements with respect to this Credit Agreement, the other Loan
Documents, any Letters of Credit, the Loans, such Lender’s Commitment, or any
class of loans, letters of credit or commitments of which any of the Loans or
such Lender’s Commitment forms a part;
 
and the result of any of the foregoing is:
 


 
70

--------------------------------------------------------------------------------

 


(i)           to increase the cost to any Lender of making, funding, issuing,
renewing, extending or maintaining any of the Eurodollar Rate Loans or such
Lender’s Commitment or any Letter of Credit, or
 
(ii)           to reduce the amount of principal, interest, Reimbursement
Obligation or other amount payable to such Lender or the Administrative Agent
hereunder on account of such Lender’s Commitment, any Letter of Credit or any of
the Loans, or
 
(iii)           to require such Lender or the Administrative Agent to make any
payment or to forego any interest or Reimbursement Obligation or other sum
payable hereunder, the amount of which payment or foregone interest or
Reimbursement Obligation or other sum is calculated by reference to the gross
amount of any sum receivable or deemed received by such Lender or the
Administrative Agent from the Borrower hereunder,
 
then, and in each such case, the Borrower will, upon demand made by such Lender
or (as the case may be) the Administrative Agent and as often as the occasion
therefor may arise and upon presentation by such Lender or the Administrative
Agent of a certificate pursuant to §6.9, pay to such Lender or the
Administrative Agent such additional amounts as will be sufficient to compensate
such Lender or the Administrative Agent on an after-tax basis for such
additional cost, reduction, payment or foregone interest or Reimbursement
Obligation or other sum.
 
6.8.    Capital Adequacy.  If after the date hereof any Lender determines that
(a) the adoption of or change in any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) regarding
capital requirements for Lenders or bank holding companies or any change in the
interpretation or application thereof by a Governmental Authority with
appropriate jurisdiction, or (b) compliance by such Lender or any corporation
controlling such Lender with any law, governmental rule, regulation, policy,
guideline or directive (whether or not having the force of law) of any such
entity regarding capital adequacy, has the effect of reducing the return on such
Lender’s commitment with respect to any Loans to a level below that which such
Lender could have achieved but for such adoption, change or compliance (taking
into consideration such Lender’s then existing policies with respect to capital
adequacy and assuming full utilization of such entity’s capital) by any amount
deemed by such Lender to be material, then such Lender may notify the Borrower
and the Administrative Agent of such fact.  To the extent that the amount of
such reduction in the return on capital is not reflected in the Base Rate, the
Borrower agrees to pay such Lender for the amount of such reduction in the
return on capital as and when such reduction is determined upon presentation by
such Lender of a certificate in accordance with §6.9.  Each Lender shall
allocate such cost increases among its customers in good faith and on an
equitable basis.
 
6.9.    Certificate.  A certificate setting forth any additional amounts payable
pursuant to §6.7 or §6.8 and a brief explanation of such amounts which are due,
 


 
71

--------------------------------------------------------------------------------

 


submitted by any Lender to the Borrower and the Administrative Agent, shall be
conclusive, absent manifest error, that such amounts are due and owing, which
certificate shall be delivered no later than one hundred and eighty (180) days
after the date the Administrative Agent and such Lender shall have determined
that any such additional amount is due.
 
6.10.  Indemnity.  The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from and against any loss (excluding any loss of anticipated
profits), cost or expense that such Lender may sustain or incur as a consequence
of (a) default by the Borrower in payment of the principal amount of or any
interest on any Eurodollar Rate Loans as and when due and payable, including any
such loss or expense arising from interest or fees payable by such Lender to
banks for funds obtained by it in order to maintain its Eurodollar Rate Loans,
(b) default by the Borrower in making a borrowing or conversion after the
Borrower has given (or is deemed to have given) a Loan Request notice (in the
case of all or any portion of the Tranche B Term Loan pursuant to §3.5.2) or a
Conversion Request relating thereto in accordance with §2.6, §2.7 or §3.5.2, as
the case may be, (c) the making of any payment of a Eurodollar Rate Loan or the
making of any conversion of any such Loan to a Base Rate Loan on a day that is
not the last day of the applicable Interest Period with respect thereto,
including interest or fees payable by such Lender to lenders of funds obtained
by it in order to maintain any such Loans.
 
6.11.   Interest After Default.  During the continuance of any Event of Default
of the type described in clauses (a) or (b) of §14.1, the Loans and all other
amounts payable hereunder or under any of the other Loan Documents shall
automatically bear interest, after as well as before judgment, compounded
monthly and payable on demand at a rate per annum equal to two percent (2%)
above the rate of interest then applicable thereto (or, if no rate of interest
is then applicable thereto, the Base Rate).
 
6.12.   Mitigation Obligations; Replacement of Lenders
 
(a)              If any Lender requests compensation under §6.7 or §6.8, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or any
Lender is subject to §6.6, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches, or Affiliates, if, in the reasonable judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to §6.7 or §6.8 or §6.3.2 or eliminate the effect of §6.6, as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender.  The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
 


 
72

--------------------------------------------------------------------------------

 


(b)              If any Lender requests compensation under §6.7 or §6.8, or if
the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to §6.3.2, or if
any Lender is subject to §6.6, or if any Lender does not agree to any amendment
hereunder requiring the consent of all Lenders and consented to by the Required
Lenders, or if any Lender is a Delinquent Lender, then the Borrower may, at its
sole expense and effort, upon notice to such Lender and the Administrative
Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in §17, including,
without limitation, as a condition precedent to such assignment, (i)  the
Administrative Agent’s consent to the assignee unless not otherwise required by
§17 and (ii) payment of the registration fee set forth in §17.1(b)), all its
interests, rights and obligations under this Credit Agreement to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that (i) such Lender shall have
received irrevocable payment in full in cash of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, and accrued fees
and all other Obligations and other amounts payable to it hereunder from the
assignee or the Borrower, (ii) such assignment will result in a reduction in
such compensation or payments or removal of such illegality or such amendment
being approved and (iii) such assignment does not conflict with applicable
laws.  A Lender shall not be required to make any such assignment and delegation
if, prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
7.    COLLATERAL SECURITY AND GUARANTIES.
 
7.1.    Security of Borrower.  The Obligations shall be secured by a perfected
first priority security interest (subject only to Permitted Liens entitled to
priority under applicable law) in all of the assets of the Borrower (other than
the Excluded Assets, the Capital Stock of any Excluded Subsidiary that is not
directly owned by the Borrower or a Subsidiary and, in respect of any foreign
subsidiary directly owned by the Borrower, shall be limited to a pledge of 66
2/3% of the issued and outstanding Capital Stock of such direct foreign
subsidiary owned by the Borrower) requested by the Administrative Agent or the
Required Lenders, whether now owned or hereafter acquired, including, without
limitation, an assignment of all of the Borrower’s rights and interests in, to
and under each contract and agreement entered into by the Borrower in connection
with the transactions contemplated by §10.5.1, pursuant to the terms of the
Security Documents to which the Borrower is a party.
 
7.2.    Guaranties and Security of Parent and Subsidiaries. The Obligations
shall also be guaranteed pursuant to the terms of the Guaranty.  The obligations
of the Parent under the Guaranty shall be secured by a perfected first priority
security interest in
 


 
73

--------------------------------------------------------------------------------

 


(i) all of the issued and outstanding Capital Stock of (x) the Borrower and (y)
each domestic Subsidiary of the Parent now existing, or hereafter created or
acquired and (ii) 66 2/3% of the issued and outstanding Capital Stock of each
direct foreign subsidiary of the Parent whether now existing or hereafter
created or acquired, in each case, pursuant to the terms of the Pledge
Agreement.  The obligations of the Borrower’s Subsidiaries under the Guaranty
shall be secured by a perfected first priority security interest (subject only
to Permitted Liens entitled to priority under applicable law) in all of the
assets of each such Person (other than (A) Excluded Assets and (B) the Capital
Stock of any Excluded Subsidiary that is not directly owned by the Borrower or a
Subsidiary) and in  respect of each direct foreign subsidiary of any of the
Borrower’s Subsidiaries (including, for the avoidance of doubt, Emmis
International Broadcasting Corporation), limited to not less than a pledge of 66
2/3% of the issued and outstanding Capital Stock of such direct foreign
subsidiary, whether now owned or hereafter acquired, including without
limitation an assignment of each such Person’s rights and interests in, to and
under each contract and agreement entered into by each such Person in connection
with the transactions contemplated by §10.5.1, pursuant to the terms of the
Security Documents to which such Person is a party.
 
7.3.    Release of Collateral and Guaranties.  The parties hereto acknowledge
and agree that, in accordance with §18.13 as soon as practicable following a
sale or disposition of assets permitted in accordance with the terms of this
Credit Agreement, including without limitation, §10.5.2, the Administrative
Agent shall release its Liens on the Collateral subject to such sale or
disposition and/or any Subsidiary of the Borrower which is the subject of such
sale or disposition from its obligations under the Guaranty.
 
7.4.    Post Second Amendment Effective Date Collateral Requirements.
 
(a)              Mortgages on Owned Property.  As to each of the real properties
owned in fee by the Borrower or any of its Subsidiaries as of the Second
Amendment Effective Date and listed on Schedule 7.4, within 45 days after the
Second Amendment Effective Date (provided that, if the Borrower has been
diligently exercising commercially reasonable efforts and submits a request in
writing to the Administrative Agent, the Administrative Agent may in its sole
discretion grant up to an aggregate of two 30-day extension periods), the
Borrower shall cause to be delivered to the Administrative Agent each of the
following:
 
(i)           evidence that counterparts of the Mortgages for such properties
have been duly executed, acknowledged and delivered and are in form suitable for
filing or recording in all appropriate filing or recording offices in order to
create a valid first and subsisting mortgage Lien on the property described
therein in favor of the Administrative Agent to secure the Obligations and that
all filing, documentary, stamp, intangible and recording taxes and fees have
been paid in full or an amount sufficient to
 


 
74

--------------------------------------------------------------------------------

 


pay any such taxes and fees in full has been deposited with the Administrative
Agent or title company;
 
(ii)           fully paid American Land Title Association Lender’s Extended
Coverage title insurance policies (the "Mortgage Policies") with customary
endorsements and in amounts reasonably acceptable to the Administrative Agent,
issued, coinsured and reinsured by title insurers reasonably acceptable to the
Administrative Agent, insuring the Mortgages to be valid first and subsisting
mortgage Liens on the property described therein, free and clear of all defects
(including, but not limited to, filed mechanics’ and materialmen’s Liens) and
encumbrances, excepting only Permitted Liens, and providing for such other
customary affirmative insurance and such coinsurance and direct access
reinsurance as the Administrative Agent may deem reasonably necessary or
desirable;
 
(iii)           American Land Title Association/American Congress on Surveying
and Mapping form surveys, for which all necessary fees (where applicable) have
been paid, certified to the Administrative Agent and the issuer of the
applicable Mortgage Policies in a manner reasonably satisfactory to the
Administrative Agent by a land surveyor duly registered and licensed in each
State in which the property described in such surveys is located and reasonably
acceptable to the Administrative Agent, showing all buildings and other
improvements, any off-site improvements, the location of any recorded easements,
parking spaces, recorded rights of way, building set-back lines and other
dimensional regulations and the existence of any encroachments, either by such
improvements or on to such property, and other matters that would be disclosed
by an accurate survey complying with the Minimum Standard Detail Requirements
for ALTA/ACSM Land Title Surveys, jointly established and adopted by ALTA and
the National Society of Professional Surveyors in 2005, provided that none of
the Borrower or any of its Subsidiaries shall be required to remedy any
encroachment or other issue noted on such survey;
 
(iv)           engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance satisfactory to the
Administrative Agent, provided that none of the Borrower or any of its
Subsidiaries shall be required to take any action or address any condition
identified in such reports;
 
(v)           a flood insurance policy in an amount equal to the lesser of the
maximum amount secured by the applicable Mortgage or the maximum amount of flood
insurance available under the Flood Disaster Protection Act of 1973, as amended,
and otherwise in compliance with the requirements of the Loan Documents, or
evidence satisfactory to the Administrative Agent that none of the improvements
located on such land is located in a flood hazard area;
 


 
75

--------------------------------------------------------------------------------

 


(vi)           evidence reasonably satisfactory to the Administrative Agent of
the insurance required by the terms of the applicable Mortgage and the Credit
Agreement, in each case reflecting the Administrative Agent on behalf of the
Lenders as additional insured or loss payee, as applicable;
 
(vii)           at the request of the Administrative Agent, an appraisal of each
or any of the properties described in the Mortgages complying with the
requirements of the Federal Financial Institutions Reform, Recovery and
Enforcement Act of 1989, which appraisals shall be from a Person reasonably
acceptable to the Administrative Agent;
 
(viii)           to the extent not included in the mortgage title policies,
evidence reasonably satisfactory to the Administrative Agent (i) of the identity
of all taxing authorities and utility districts (or similar authorities) having
jurisdiction over such property or any portion thereof, and (ii) that all taxes,
standby fees and any other similar charges have been paid, including copies of
receipts or statements marked "paid" by the appropriate authority, or an amount
sufficient to pay any such taxes and fees in full has been deposited with the
Administrative Agent or title company;
 
(ix)           local counsel opinions from counsel in each State addressed to
the Administrative Agent, the Lenders and the other secured parties regarding
the enforceability of the Mortgages (except to the extent that Rhode Island
statutory law prohibits an enforceability opinion) and such other customary
matters as reasonably requested by the Administrative Agent and its counsel; and
 
(b)              evidence that all other action that the Administrative Agent
may reasonably deem necessary or desirable in order to create valid first and
subsisting mortgage Liens (subject to Permitted Liens) on the properties
described in the Mortgages has been taken.
 
The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, as of the Second Amendment Effective Date, Schedule 7.4 is a true,
complete and correct list all of the real property owned in fee by the Parent,
the Borrower and the Subsidiaries.
 
7.5.    Issuance of Replacement Equity Instruments.  Within 45 days after the
Second Amendment Effective Date, all equity interests in the Subsidiaries of the
Borrower except those evidencing Emmis Radio License Corp. of New York, and
Emmis License Corp. of New York must have been re-issued with no restrictive
legend on any such certificates except the following:
 


 
76

--------------------------------------------------------------------------------

 


This security has not been registered under the United States Securities Act of
1933, as amended (the “Securities Act”), and accordingly, may not be offered or
sold except as set forth in the following sentence. By its acquisition hereof,
the holder agrees that it will not resell or otherwise transfer the security
evidenced hereby, except (a) to the Company; (b) under a registration statement
that has been declared effective under the Securities Act; or (c) under any
available exemption from the registration requirements of the Securities Act.
 
The Borrower and the Parent shall take all action in connection with each such
re-issuance to preserve and maintain the Administrative Agent's and the Lenders'
first and prior Lien on such equity interests securing the Obligations.
 
7.6.    Other Post-Second Amendment Effective Date Requirements.  Within 45 days
after the Second Amendment Effective Date:
 
(a)              the Borrower shall cause the Administrative Agent to have a
first and prior pledge of 66% of the Capital Stock of Emmis International
Holding BV under New York law pursuant to documentation substantially similar to
the Pledge Agreement and otherwise in form and substance reasonably satisfactory
to the Administrative Agent, and a UCC-1 in form reasonably required by the
Administrative Agent;
 
(b)              the Borrower shall deliver to the Administrative Agent
satisfactory evidence (i) of the cancellation and termination of the loan
between Emmis Ventures, Inc. and the Parent, (ii) of the merger of Emmis
Ventures, Inc. with and into the Borrower and (iii) that the cash of Emmis
Ventures, Inc. in an amount not less than $4,000,000 is in the possession of the
Borrower to be used for general corporate purposes; and
 
(c)              subject to the Borrower's determination that there exists no
adverse tax consequences related thereto, the Borrower shall deliver to the
Administrative Agent satisfactory evidence of the cancellation and termination
of all Permitted Parent Indebtedness in existence prior to the Second Amendment
Effective Date.
 
8.    REPRESENTATIONS AND WARRANTIES.
 
The Parent and the Borrower represent and warrant to the Lenders and the
Administrative Agent as follows:
 
8.1.    Corporate Authority.
 
8.1.1.  Incorporation; Good Standing.  Each of the Parent, the Borrower and the
Subsidiaries (a) is a corporation, partnership or limited liability company (or
similar business entity) duly organized, validly existing and in good standing
under the laws of its jurisdiction of incorporation or formation, (b) has all
requisite corporate,
 


 
77

--------------------------------------------------------------------------------

 


partnership or limited liability company (or the equivalent company) power to
own its property and conduct its business as now conducted and as presently
contemplated, and (c) is in good standing as a foreign corporation, partnership
or limited liability company (or similar business entity) and is duly authorized
to do business in each jurisdiction where such qualification is necessary except
where a failure to be so qualified would not have a Material Adverse Effect.
 
8.1.2.    Authorization.  The execution, delivery and performance of this Credit
Agreement and the other Loan Documents to which the Parent, the Borrower or any
Subsidiary is or is to become a party and the transactions contemplated hereby
and thereby (a) are within the corporate, partnership or limited liability
company (or the equivalent company) authority of such Person, (b) have been duly
authorized by all necessary corporate, partnership or limited liability company
(or the equivalent company) proceedings, (c) do not and will not conflict with
or result in any breach or contravention of any provision of law, statute, rule
or regulation to which such Person is subject or any judgment, order, writ,
injunction, license or permit applicable to such Person and (d) do not conflict
with any provision of the Governing Documents of, or any agreement or other
instrument binding upon, such Person.
 
8.1.3.    Enforceability.  The execution and delivery of this Credit Agreement
and the other Loan Documents to which the Parent, the Borrower or any Subsidiary
is or is to become a party will result in valid and legally binding obligations
of such Person enforceable against it in accordance with the respective terms
and provisions hereof and thereof, except as enforceability is limited by
bankruptcy, insolvency, reorganization, moratorium or other laws relating to or
affecting generally the enforcement of creditors’ rights and except to the
extent that availability of the remedy of specific performance or injunctive
relief is subject to the discretion of the court before which any proceeding
therefor may be brought.
 
8.2.    Governmental Approvals.  The execution, delivery and performance by the
Parent, the Borrower or any Subsidiary of this Credit Agreement and the other
Loan Documents to which such Person is or is to become a party and the
transactions contemplated hereby and thereby do not require the approval or
consent of, or filing with, any Governmental Authority other than those already
obtained.
 
8.3.    Title to Properties.
 
(a)              Except as indicated on Schedule 8.3(a) hereto, the Parent, the
Borrower and the Subsidiaries own all of the assets reflected in the
consolidated balance sheet of the Parent and its subsidiaries as at the Balance
Sheet Date or acquired since that date (except (i) property and assets which are
not integral to the operations of the Stations or publishing operations owned by
the Borrower or its Subsidiaries as such Stations or publishing operations are
operated immediately prior to the Balance Sheet Date, (ii) property and assets
which do not consist of a Station or publishing
 


 
78

--------------------------------------------------------------------------------

 


asset which have been sold or otherwise disposed of in the ordinary course of
business since that date, (iii) property and assets which have been replaced
since that date or (iv) property and assets which have been sold or otherwise
disposed of after the Funding Date as permitted hereunder), subject to no rights
of others, including any mortgages, leases, conditional sales agreements, title
retention agreements, liens or other encumbrances except Permitted Liens.
 
(b)              Schedule 8.3(b) hereto, as updated from time to time in
accordance with §10.5 sets forth all of the Stations of the Borrower and its
Subsidiaries at the time of reference thereto.
 
8.4.    Financial Statements and Projections.
 
8.4.1.    Fiscal Year.  The Parent, the Borrower and each of the Subsidiaries
has a fiscal year which is the twelve (12) months ending on February 28, or in
the case of a leap year, February 29, of each calendar year.
 
8.4.2.    Financial Statements.  There has been furnished to the Lenders the
consolidated balance sheet of the Parent, the Borrower and its subsidiaries, as
at the Balance Sheet Date, and the related, similarly adjusted, consolidated
statements of income and cash flow for the fiscal year then ended, each
certified by an authorized officer of the Borrower.  Such balance sheet and
statement of income and cash flow have been prepared in accordance with GAAP and
fairly present in all material respects the financial condition of the Parent,
the Borrower and its subsidiaries, as at the close of business on the date
thereof and the results of operations for the fiscal year then ended.  There are
no contingent liabilities of the Parent, the Borrower or any of its
subsidiaries, as of the Funding Date involving material amounts, known to any
officer of the Parent, the Borrower or of any of the Subsidiaries not disclosed
in the balance sheet dated the Balance Sheet Date and the related notes thereto
other than contingent liabilities disclosed to the Lenders in writing.
 
8.4.3.    Projections.  There has been furnished to the Lenders the projections
of the Borrower and its subsidiaries, which include a projection of revenue,
earnings before interest, taxes, depreciation and amortization, sources and uses
of cash, a funding analysis and capitalization for the fiscal years ended
February 28, 2006 through the fiscal year ended February 28, 2014, copies of
which are attached hereto as Exhibit D (the “Projections”), which disclose all
assumptions made with respect to general economic, financial and market
conditions used in formulating the Projections.  To the knowledge of the Parent,
the Borrower or any of the Subsidiaries as of the Funding Date, no facts exist
that (individually or in the aggregate) would result in any material change in
any of the Projections.  The Projections are based upon reasonable estimates and
assumptions at the time made, have been prepared on the basis of the assumptions
stated therein and reflect the reasonable estimates of the Parent, the Borrower
and the Subsidiaries, of the results of operations and other information
projected therein.
 


 
79

--------------------------------------------------------------------------------

 


8.5.    No Material Adverse Changes, etc.  Since the Balance Sheet Date there
has been no event or occurrence which has had a Material Adverse Effect.  Since
the Balance Sheet Date, neither the Borrower nor any Subsidiary has made any
Restricted Payment except as set forth on Schedule 8.5 hereto or after the
Funding Date as permitted by §10.4.
 
8.6.    Franchises, Patents, Copyrights, etc.  The Borrower and each of its
Subsidiaries possesses all material franchises, patents, copyrights, trademarks,
trade names, licenses and permits, and rights in respect of the foregoing,
necessary for the conduct of its business substantially as now conducted without
known material conflict with any rights of others.
 
8.7.    Litigation.  Except as set forth in Schedule 8.7 hereto, there are no
actions, suits, proceedings or investigations of any kind pending or threatened
against the Parent or any of its Subsidiaries before any Governmental Authority,
(a) that, could reasonably be expected to, in each case or in the aggregate, (i)
have a Material Adverse Effect or (ii) materially impair the right of the Parent
and its Subsidiaries, considered as a whole, to carry on business substantially
as now conducted by them, or result in any substantial liability not adequately
covered by insurance, or for which adequate reserves are not maintained on the
consolidated balance sheet of the Parent and its subsidiaries, or (b) which
question the validity of this Credit Agreement or any of the other Loan
Documents, or any action taken or to be taken pursuant hereto or thereto.
 
8.8.    No Materially Adverse Contracts, etc.  None of the Parent, the Borrower
or any of the Subsidiaries is subject to any Governing Document or other legal
restriction, or any judgment, decree, order, law, statute, rule or regulation
that has or is expected in the future to have a Material Adverse Effect.  None
of the Parent, the Borrower or any of the Subsidiaries is a party to any
contract or agreement that has or is expected, in the reasonable judgment of the
Borrower’s officers, to have any Material Adverse Effect.
 
8.9.    Compliance with Other Instruments, Laws, Status as Senior Debt,
etc.  None of the Parent, the Borrower or any of the Subsidiaries is in
violation of any provision of its Governing Documents, or any agreement or
instrument to which it may be subject or by which it or any of its properties
may be bound or any decree, order, judgment, statute, license, rule or
regulation, in any of the foregoing cases in a manner that could reasonably be
expected to have a Material Adverse Effect.
 
8.10.   Tax Status.  The Parent and the Subsidiaries (a) have made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which any of them is subject,
except where failure to have done so could not reasonably be expected to result
in a Material Adverse Effect and (b) have paid all taxes and other governmental
assessments and charges shown or determined to be due on such returns, reports
and declarations, except those being contested in good faith and by appropriate
proceedings and with respect to which adequate reserves in
 


 
80

--------------------------------------------------------------------------------

 


conformity with GAAP have been provided on the books of the Parent or its
Subsidiaries, as the case may be, and except where failure to do so could not
reasonably be expected to result in a Material Adverse Effect.  Except as set
forth on Schedule 8.10, there are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction (except those being
contested in good faith by appropriate proceedings subject to the Borrower or
the applicable Subsidiary having established adequate reserves in conformity
with GAAP for the payment of such disputed taxes and except where the failure to
pay such disputed taxes could not reasonably be expected to result in a Material
Adverse Effect), and none of the officers of the Borrower know of any reasonable
basis for any such claim.
 
8.11.   No Event of Default.  No Default or Event of Default has occurred and is
continuing.
 
8.12.     Investment Company Acts and Communications Act.  None of the Parent,
the Borrower, any Person Controlling the Parent, or any Subsidiary (i) is a
“public-utility company”, “holding company,” or a “subsidiary company” of a
“holding company,” or an “affiliate” of a “holding company”, as such terms are
defined in the Public Utility Holding Company Act of 2005, and neither Parent or
any of its Subsidiaries is subject to regulation as a “public utility” under the
Federal Power Act, as amended, or (ii) is or is required to be registered as an
“investment company” under the Investment Company Act of 1940, as amended.  The
Borrower and each of its Subsidiaries is in compliance with the Communications
Act with regard to alien control or ownership.
 
8.13.     Absence of Financing Statements, etc.  Except with respect to
Permitted Liens, there is no financing statement, security agreement, chattel
mortgage, real estate mortgage or other document filed or recorded with any
filing records, registry or other public office, that purports to cover, affect
or give notice of any present or possible future Lien on any assets or property
of the Parent, the Borrower or any of the Subsidiaries or any rights relating
thereto.
 
8.14.   Perfection of Security Interest.  All filings, assignments, pledges and
deposits of documents or instruments have been made and all other actions have
been taken that are necessary or advisable, under applicable law, to establish
and perfect the Administrative Agent’s security interest in the Collateral.  The
Collateral and the Administrative Agent’s rights with respect to the Collateral
are not subject to any setoff, claims, withholdings or other defenses.  The
Borrower or (as the case may be) a Subsidiary party to the Security Agreement is
the owner of the Collateral free from any Lien, except for Permitted Liens.
 
8.15.     Certain Transactions.  Except for arm’s length transactions pursuant
to which the Borrower or any of its Subsidiaries makes payments in the ordinary
course of business upon terms no less favorable than the Borrower or such
Subsidiary could obtain from third parties, none of the officers, directors, or
employees of the Borrower or any of
 


 
81

--------------------------------------------------------------------------------

 


its Subsidiaries is presently a party to any transaction with the Borrower or
any of its Subsidiaries (other than for services as employees, officers and
directors and independent contractors in the ordinary course of business),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any officer,
director or such employee or, to the knowledge of the Borrower, any corporation,
partnership, trust or other entity in which any officer, director, or any such
employee has a substantial interest or is an officer, director, trustee or
partner.
 
8.16.   Employee Benefit Plans.
 
8.16.1.    In General.  Each Employee Benefit Plan and each Guaranteed Pension
Plan has been maintained and operated in compliance in all material respects
with the provisions of ERISA and all Applicable Pension Legislation and, to the
extent applicable, the Code, including but not limited to the provisions
thereunder respecting prohibited transactions and the bonding of fiduciaries and
other persons handling plan funds as required by §412 of ERISA. The Borrower has
heretofore delivered to the Administrative Agent the most recently completed
annual report, Form 5500, with all required attachments, and actuarial statement
required to be submitted under §103(d) of ERISA, with respect to each Guaranteed
Pension Plan.
 
8.16.2.    Terminability of Welfare Plans.  No Employee Benefit Plan, which is
an employee welfare benefit plan within the meaning of §3(1) or §3(2)(B) of
ERISA, provides benefit coverage subsequent to termination of employment, except
as required by Title I, Part 6 of ERISA or the applicable state insurance laws.
The Borrower may terminate each employee welfare benefit plan at any time (or at
any time subsequent to the expiration of any applicable bargaining agreement) in
the discretion of the Borrower without liability to any Person other than for
claims arising prior to termination.
 
8.16.3.    Guaranteed Pension Plans.  Each contribution required to be made to a
Guaranteed Pension Plan, whether required to be made to avoid the incurrence of
an accumulated funding deficiency, the notice or lien provisions of §302(f) of
ERISA, or otherwise, has been timely made.  No waiver of an accumulated funding
deficiency or extension of amortization periods has been received with respect
to any Guaranteed Pension Plan, and neither the Borrower nor any ERISA Affiliate
is obligated to or has posted security in connection with an amendment to a
Guaranteed Pension Plan pursuant to §307 of ERISA or §401(a)(29) of the
Code.  No liability to the PBGC (other than required insurance premiums, all of
which have been paid) has been incurred by the Borrower or any ERISA Affiliate
with respect to any Guaranteed Pension Plan and there has not been any ERISA
Reportable Event (other than an ERISA Reportable Event as to which the
requirement of 30 days notice has been waived), or any other event or condition
which presents a material risk of termination of any Guaranteed Pension Plan by
the PBGC. Based on the latest valuation of each Guaranteed Pension Plan (which
in
 


 
82

--------------------------------------------------------------------------------

 


each case occurred within twelve months of the date of this representation), and
on the actuarial methods and assumptions employed for that valuation, the
aggregate benefit liabilities of all such Guaranteed Pension Plans within the
meaning of §4001 of ERISA did not exceed the aggregate value of the assets of
all such Guaranteed Pension Plans, disregarding for this purpose the benefit
liabilities and assets of any Guaranteed Pension Plan with assets in excess of
benefit liabilities.
 
8.16.4.    Multiemployer Plans.  Neither the Borrower nor any ERISA Affiliate
has incurred any material liability (including secondary liability) to any
Multiemployer Plan as a result of a complete or partial withdrawal from such
Multiemployer Plan under §4201 of ERISA or as a result of a sale of assets
described in §4204 of ERISA.  Neither the Borrower nor any ERISA Affiliate has
been notified that any Multiemployer Plan is in reorganization or insolvent
under and within the meaning of §4241 or §4245 of ERISA or is at risk of
entering reorganization or becoming insolvent, or that any Multiemployer Plan
intends to terminate or has been terminated under §4041A of ERISA.
 
8.17.   Use of Proceeds.
 
8.17.1.    General.  The proceeds of the Loans shall be used for the following
purposes: (a) to fund working capital and general corporate purposes, (b) to
fund Permitted Acquisitions, and (f) to fund Capital Expenditures permitted
hereunder.  The Borrower will obtain Letters of Credit solely for general
corporate purposes.
 
8.17.2.    Regulation U.  No portion of any Loan is to be used, and no portion
of any Letter of Credit is to be obtained, for the purpose of purchasing or
carrying any “margin security” or “margin stock” as such terms are used in
Regulation U of the Board of Governors of the Federal Reserve System, 12 C.F.R.
Part 221.
 
8.17.3.    Ineligible Securities.  No portion of the proceeds of any Loan is to
be used, and no portion of any Letter of Credit is to be obtained, for the
purpose of knowingly purchasing, or providing credit support for the purchase
of, during the underwriting or placement period or within thirty (30) days
thereafter, any Ineligible Securities underwritten or privately placed by a
Financial Affiliate.
 
8.18.   Environmental Compliance.  The Borrower has taken all necessary steps to
investigate the past and present condition and usage of the Real Estate and the
operations conducted thereon and, based upon such diligent investigation, has
determined that:
 
(a)              none of the Borrower, its Subsidiaries or any operator of the
Real Estate or any operations thereon is in violation, or alleged violation, of
any judgment, decree, order, law, license, rule or regulation pertaining to
environmental matters, including without limitation, those arising under the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act
 


 
83

--------------------------------------------------------------------------------

 


of 1980 as amended (“CERCLA”), the Superfund Amendments and Reauthorization Act
of 1986, the Federal Clean Water Act, the Federal Clean Air Act, the Toxic
Substances Control Act, or any state, local or foreign law, statute, regulation,
ordinance, order or decree relating to health, safety or the environment
(hereinafter “Environmental Laws”), which violation could reasonably be expected
to have a material adverse effect on the environment or a Material Adverse
Effect;
 
(b)              neither the Borrower nor any of its Subsidiaries has received
notice from any third party including, without limitation, any Governmental
Authority, (i) that any one of them has been identified by the United States
Environmental Protection Agency (“EPA”) as a potentially responsible party under
CERCLA with respect to a site listed on the National Priorities List, 40 C.F.R.
Part 300 Appendix B; (ii) that any hazardous waste, as defined by 42 U.S.C.
§6903(5), any hazardous substances as defined by 42 U.S.C. §9601(14), any
pollutant or contaminant as defined by 42 U.S.C. §9601(33) and any toxic
substances, oil or hazardous materials or other chemicals or substances
regulated by any Environmental Laws (“Hazardous Substances”) which any one of
them has generated, transported or disposed of has been found at any site at
which a Governmental Authority has conducted or has ordered that any Borrower or
any of its Subsidiaries conduct a remedial investigation, removal or other
response action pursuant to any Environmental Law; or (iii) that it is or shall
be a named party to any claim, action, cause of action, complaint, or legal or
administrative proceeding (in each case, contingent or otherwise) arising out of
any third party’s incurrence of costs, expenses, losses or damages of any kind
whatsoever in connection with the release of Hazardous Substances except where
any of the foregoing could not reasonably be expected to have a Material Adverse
Effect;
 
(c)              except as set forth on Schedule 8.18 attached hereto: (i) no
portion of the Real Estate has been used for the handling, processing, storage
or disposal of Hazardous Substances except in accordance with applicable
Environmental Laws; and no underground tank or other underground storage
receptacle for Hazardous Substances is located on any portion of the Real
Estate; (ii) in the course of any activities conducted by the Borrower, its
Subsidiaries or operators of its properties, no Hazardous Substances have been
generated or are being used on the Real Estate except in accordance with
applicable Environmental Laws, except where any failure to comply could not
reasonably be expected to result in a Material Adverse Effect, (iii) there have
been no releases (i.e. any past or present releasing, spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
disposing or dumping) or threatened releases of Hazardous Substances on, upon,
into or from the properties of the Borrower or its Subsidiaries, which releases
would have a material
 


 
84

--------------------------------------------------------------------------------

 


adverse effect on the value of any of the Real Estate or adjacent properties or
the environment; (iv) to the best of the Borrower’s knowledge, there have been
no releases on, upon, from or into any real property in the vicinity of any of
the Real Estate which, through soil or groundwater contamination, may have come
to be located on, and which would have a material adverse effect on the value
of, the Real Estate; and (v) in addition, any Hazardous Substances that have
been generated on any of the Real Estate have been transported offsite only by
carriers having an identification number issued by the EPA (or the equivalent
thereof in any foreign jurisdiction), treated or disposed of only by treatment
or disposal facilities maintaining valid permits as required under applicable
Environmental Laws, which transporters and facilities have been and are, to the
best of the Borrower’s knowledge, operating in compliance with such permits and
applicable Environmental Laws; and
 
(d)              none of the Borrower and its Subsidiaries, any Mortgaged
Property or any of the other Real Estate is subject to any applicable
Environmental Law requiring the performance of Hazardous Substances site
assessments, or the removal or remediation of Hazardous Substances, or the
giving of notice to any Governmental Authority or the recording or delivery to
other Persons of an environmental disclosure document or statement by virtue of
the transactions set forth herein and contemplated hereby, or as a condition to
the recording of any Mortgage or to the effectiveness of any other transactions
contemplated hereby.
 
8.19.   Subsidiaries, etc.  Schedule 8.19 hereto, as updated from time to time
in accordance with §9.15, sets forth all of the Subsidiaries of the
Parent.  Except as set forth on Schedule 8.19, neither the Parent nor any
Subsidiary is engaged in any joint venture or partnership with any other
Person.  The jurisdiction of incorporation/formation and principal place of
business of each Subsidiary is listed on Schedule 8.19 hereto.
 
8.20.   Disclosure.  Neither this Credit Agreement nor any of the other Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact (known to the Parent or any of its Subsidiaries in the case of any
document or information not furnished by it or any of its Subsidiaries)
necessary in order to make the statements herein or therein not
misleading.  There is no fact known to the Parent or any of its Subsidiaries
which has had a Material Adverse Effect, or which is reasonably likely in the
future to have a Material Adverse Effect, exclusive of effects resulting from
changes in general economic conditions, legal standards or regulatory conditions
or changes affecting the broadcasting or publishing industries generally
resulting from new technologies.
 
8.21.     Licenses and Approvals.
 
(a)              Each of the Borrower and its Subsidiaries has all requisite
power and authority and Necessary Authorizations to hold the FCC
 


 
85

--------------------------------------------------------------------------------

 


Licenses and to own and operate its Stations and to carry on its businesses as
now conducted.
 
(b)              Set forth in Schedule 8.21 hereto, as updated from time to time
in accordance with §10.5, is a complete description of all FCC Licenses of the
Borrower and/or its Subsidiaries and the dates on which such FCC Licenses
expire.  Complete and correct copies of all such FCC licenses have been
delivered to the Administrative Agent.  Except as set forth on Schedule 8.21,
each such FCC License which is necessary to the operation of the business of the
Borrower or any of its Subsidiaries is validly issued and in full force and
effect and, in respect of each such license that has expired by its terms, a
timely renewal application has been filed and the Borrower and/or its
Subsidiaries has authority to continue operating the applicable Station pending
action on such application and, except as set forth on Schedule 8.7 the Borrower
and its Subsidiaries do not know of any matters that could reasonably be
expected to result in the non-renewal of any material license; and except as set
forth on Schedule 8.7 and Schedule 8.21, the Borrower and each of its
Subsidiaries has fulfilled and performed in all material respects all of its
obligations with respect to each such FCC License; in each case, provided that
such exceptions could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect and provided further that the Borrower or such
Subsidiary is taking all reasonable and appropriate steps to contest or mitigate
its potential liabilities in respect of such exceptions and has set aside on its
books adequate reserves in conformity with GAAP with respect thereto.  Except as
set forth on Schedule 8.7 and Schedule 8.21, no event has occurred which: (i)
has resulted in, or after notice or lapse of time or both would result in,
revocation or termination of any FCC License, or (ii) materially and adversely
affects or in the future could reasonably be expected to materially adversely
affect any of the rights of the Borrower or any of its Subsidiaries under any
FCC License, except for such events (including such events set forth on Schedule
8.7 and Schedule 8.21) which could not reasonably be expected to cause an Event
of Default pursuant to §14.1(t) and so long as the Borrower or the applicable
Subsidiary shall have complied with §9.10(b)(iv).  No material license or
franchise, other than the FCC Licenses described in Schedule 8.21 which have
been obtained, is necessary for the operation of the business (including the
Stations) of the Borrower or any of its Subsidiaries as now conducted.
 
(c)              Except as set forth on Schedule 8.7 and Schedule 8.21, as such
Schedule 8.21 may be updated from time to time pursuant to §10.5, none of the
Borrower or any of its Subsidiaries is a party to or has knowledge of any
investigation, notice of violation, order or complaint issued by or before any
Governmental Authority, including the FCC, or of any other proceedings (other
than proceedings relating to the radio or
 


 
86

--------------------------------------------------------------------------------

 


television broadcasting industry generally) which could in any manner threaten
or adversely affect the validity or continued effectiveness of the FCC Licenses
of the Borrower and its Subsidiaries taken as a whole or the business of the
Borrower and its Subsidiaries taken as a whole, provided that any such
investigations, violations, orders or complaints issued by or before any
Governmental Authority or proceedings could not, in the aggregate, reasonably be
expected to have a Material Adverse Effect and provided further that the
Borrower or such Subsidiary is taking all reasonable and appropriate steps to
contest or mitigate its potential liabilities in respect of such investigations,
violations, orders or complaints or proceedings and has set aside on its books
adequate reserves in conformity with GAAP with respect thereto.  Except as set
forth on Schedule 8.7, none of the Borrower or any of its Subsidiaries has
reason to believe that any of the FCC Licenses described in Schedule 8.21, as
updated from time to time pursuant to §10.5, will not be renewed, except for
those the failure to be in full force and effect after the Funding Date could
not reasonably be expected to have a Material Adverse Effect.  Each of the
Borrower and its Subsidiaries has filed all material reports, applications,
documents, instruments and information required to be filed by it pursuant to
applicable rules and regulations or requests of every regulatory body having
jurisdiction over any of its FCC Licenses or the activities or business of such
Person with respect thereto and has timely paid all FCC annual regulatory fees
assessed with respect to its FCC Licenses.
 
(d)              All FCC Licenses and other licenses, permits and approvals
relating to the Stations are held by a License Subsidiary.  No License
Subsidiary (A) owns or holds any assets (including the ownership of stock or any
other interest in any Person) other than FCC Licenses and other licenses,
permits and approvals relating to the Stations, (B) is engaged in any business
other than the holding, acquisition and maintenance of FCC Licenses and other
licenses, permits and approvals relating to the Stations, (C) has any
Investments in any Person other than the Borrower or (D) owes any Indebtedness
(other than (x) Indebtedness to the Administrative Agent and the Lenders
pursuant to the Guaranty and (y) contingent obligations pursuant to Subordinated
Debt consisting of guaranties of Subordinated Debt to any Person other than the
Borrower).
 
8.22.     Material Agreements.  All material radio or television network
affiliation, programming, engineering, consulting, management, employment and
related agreements, if any, of the Borrower and its Subsidiaries which are
presently in effect in connection with, and are material and necessary to, the
conduct of the business of the Borrower or any of its Subsidiaries, including
without limitation the operation of any Station by the Borrower or any of its
Subsidiaries, are valid, subsisting and in full force and effect and none of the
Borrower, any of its Subsidiaries or, to the Borrower’s best knowledge, any
other Person are in material default thereunder.
 


 
87

--------------------------------------------------------------------------------

 


8.23.     Solvency.  As of the date on which this representation and warranty is
made or deemed made, each of the Parent, the Borrower and the Subsidiaries is
Solvent, both before and after giving effect to the transactions contemplated
hereby consummated on such date and to the incurrence of all Indebtedness and
other obligations incurred on such date in connection herewith and therewith.
 
8.24.   Excluded Subsidiaries.  The entities set forth in clause (b) of the
definition of “Excluded Subsidiaries” do not own or operate any Station,
broadcasting business or publishing business within the United States and either
own no assets or own only stock of Persons whose primary businesses are owning
or operating broadcasting businesses outside the United States.  The primary
business of Ciudad, LLC is the magazine publishing business.  The Austin
Partnership is a Texas limited partnership, 49.69443% of which is owned by the
Borrower.  RAM is a Texas limited liability company, 50.1% of which is owned by
the Borrower.
 
9.    AFFIRMATIVE COVENANTS.
 
The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letters of
Credit:
 
9.1.    Punctual Payment.  The Borrower will duly and punctually pay or cause to
be paid the principal and interest on the Loans, all Reimbursement Obligations,
the Letter of Credit Fees, the Commitment Fees and all other fees and amounts
provided for in this Credit Agreement and the other Loan Documents to which the
Borrower or any of its Subsidiaries is a party, all in accordance with the terms
of this Credit Agreement and such other Loan Documents.
 
9.2.    Maintenance of Office.  The Borrower will, and will cause Parent to,
maintain its chief executive office in the location set forth in the Perfection
Certificates or, in each case, at such other place in the United States of
America as the Borrower shall designate upon written notice to the
Administrative Agent, where notices, presentations and demands to or upon the
Borrower in respect of the Loan Documents to which the Borrower is a party may
be given or made.
 
9.3.    Records and Accounts.  The Borrower will (a) keep, and cause each of its
Subsidiaries to keep, true and accurate records and books of account in which
full, true and correct entries will be made in accordance with GAAP, (b)
maintain adequate accounts and reserves for all taxes (including income taxes),
depreciation, depletion, obsolescence and amortization of its properties and the
properties of its Subsidiaries, contingencies, and other reserves, and (c) at
all times engage Ernst & Young LLP or other independent certified public
accountants reasonably satisfactory to the Administrative Agent as the
independent certified public accountants of the Borrower and its Subsidiaries
and will not permit more than thirty (30) days to elapse between the
 


 
88

--------------------------------------------------------------------------------

 


cessation of such firm’s (or any successor firm’s) engagement as the independent
certified public accountants of the Borrower and its Subsidiaries and the
appointment in such capacity of a successor firm as shall be satisfactory to the
Administrative Agent.
 
9.4.    Financial Statements, Certificates and Information.  The Borrower will
deliver to each of the Lenders:
 
(a)              as soon as practicable, but in any event not later than eighty
(80) days after the end of each fiscal year of the Parent, the audited
consolidated balance sheet of the Parent and its subsidiaries, as at the end of
such year, and the related audited consolidated statements of income and audited
consolidated statements of cash flow, each setting forth in comparative form the
figures for the previous fiscal year and all such consolidated statements (i) to
be in reasonable detail, prepared in accordance with GAAP and the requirements
of the Securities and Exchange Commission (the “SEC”) and (ii) to be certified
without qualification and without an expression of uncertainty as to the ability
of the Parent, the Borrower or any of the Subsidiaries to continue as going
concerns, by Ernst & Young LLP or by other independent certified public
accountants reasonably satisfactory to the Administrative Agent (provided that
the absences of such qualification or expression shall not be required with
respect to any year prior to the fiscal year ending February 28, 2013), together
with a written statement from such accountants to the effect that, in making the
examination necessary to said certification, they have obtained no knowledge of
any Default or Event of Default related to or arising from accounting matters,
or, if such accountants shall have obtained knowledge of any then existing
Default or Event of Default they shall disclose in such statement any such
Default or Event of Default; provided that such accountants shall not be liable
to the Lenders for failure to obtain knowledge of any Default or Event of
Default;
 
(b)              (i)           as soon as practicable, but in any event not
later than fifty (50) days after the end of each of the fiscal quarters of the
Parent, copies of the unaudited consolidated balance sheets of the Parent and
its subsidiaries as at the end of such quarter, and the related consolidated
statements of income and cash flows for the fiscal quarter then ended, all in
reasonable detail and prepared in accordance with GAAP and SEC requirements,
together with a certification by the principal financial or accounting officer
of the Borrower that the information contained in such financial statements
fairly presents the financial position of the Parent, the Borrower and their
respective subsidiaries on the date thereof (subject to year-end adjustments);
 
(ii)          during the Suspension Period, as soon as practicable, but in any
event not later than thirty (30) days after the end of each month,
 


 
89

--------------------------------------------------------------------------------

 


copies of the unaudited consolidated balance sheets of the Parent and its
subsidiaries as at the end of such month, and the related consolidated
statements of income for the fiscal month then ended, all in reasonable detail
and prepared in accordance with GAAP, together with a certification by the
principal financial or accounting officer of the Borrower that the information
contained in such financial statements fairly presents the financial position of
the Parent, the Borrower and their respective subsidiaries on the date thereof
(subject to year-end and quarter-end adjustments);
 
(c)              simultaneously with the delivery of the financial statements
referred to in subsections (a) and (b)(i) above, (i) a statement certified by
the principal financial or accounting officer of the Borrower in substantially
the form of Exhibit E hereto or any other form acceptable to the Administrative
Agent (a “Compliance Certificate”) and certifying that no Default or Event of
Default is then continuing or describing the nature and duration of any then
continuing Default or Event of Default and setting forth in reasonable detail
computations evidencing compliance with the covenants contained in §11 and (if
applicable) reconciliations to reflect changes in GAAP since the Balance Sheet
Date, (ii) a schedule in form and detail reasonably satisfactory to the
Administrative Agent of computations of (x) Consolidated Net Income (along with
a schedule that reconciles the net income (or loss) of the Parent and its
subsidiaries on a consolidated basis to the net income (or loss) of the Borrower
and its Subsidiaries on a consolidated basis) and (y) Consolidated EBITDA and
other financial covenant-related calculations detailing the adjustments made to
exclude Excluded Subsidiaries from such computations, in each case, prepared by
the principal financial or accounting officer of the Borrower, (iii) during the
Suspension Period, a schedule in form and detail reasonably satisfactory to the
Administrative Agent of the amount of cash and cash equivalents as of the end of
such fiscal quarter in each of the Parent's, the Borrower's and each of the
Subsidiary's deposit accounts and securities accounts, (iv) during the
Suspension Period, a schedule in form and detail reasonably satisfactory to the
Administrative Agent tracking and detailing the existing Investments made
pursuant to the terms of §10.3(j) and the replenishment in accordance with the
terms of the definition of Investment and (v) during the Suspension Period, a
schedule in form and detail reasonably satisfactory to the Administrative Agent
tracking and detailing the Distributions of the Borrower made to the Parent and
the reasons therefor;
 
(d)              promptly upon completion thereof and in any event no later than
eighty (80) days after the beginning of each fiscal year of the Borrower, the
Borrower’s annual operating budget in the form of consolidated financial
projections for such fiscal year and prepared on a quarterly basis and setting
forth projected operating results for each quarter
 


 
90

--------------------------------------------------------------------------------

 


in such fiscal year and for the fiscal year as a whole, including projections of
operating cash flow together with a quarterly itemization of estimated taxes and
Capital Expenditures for such fiscal year, which are prepared on the basis of
reasonable assumptions; and
 
(e)              from time to time such other financial data and information
(including, without limitation, accountants’ management letters) with respect to
the condition or operations, financial or otherwise, of the Parent, the Borrower
and the subsidiaries (including Excluded Subsidiaries) as the Administrative
Agent or any Lender may reasonably request.
 
9.5.    Notices and Other Information.
 
9.5.1.    Defaults.  The Borrower will promptly notify the Administrative Agent
and each of the Lenders in writing of the occurrence of any Default or Event of
Default, together with a reasonably detailed description thereof, and the
actions the Borrower proposes to take with respect thereto.  If any Person shall
give any notice or take any other action in respect of a claimed default
(whether or not constituting an Event of Default) under this Credit Agreement or
any other note, evidence of indebtedness, indenture or other obligation in an
amount equal to or greater than $5,000,000 to which or with respect to which the
Parent, the Borrower or any of the Subsidiaries is a party or obligor, whether
as principal, guarantor, surety or otherwise, the Borrower shall forthwith give
written notice thereof to the Administrative Agent and each of the Lenders,
describing the notice or action and the nature of the claimed default.
 
9.5.2.    Environmental Events.  The Borrower will promptly give notice to the
Administrative Agent and each of the Lenders (a) of any violation of any
Environmental Law that the Borrower or any of its Subsidiaries reports in
writing or is reportable by such Person in writing (or for which any written
report supplemental to any oral report is made) to any Governmental Authority
and (b) upon becoming aware thereof, of any inquiry, proceeding, investigation,
or other action, including a notice from any agency of potential environmental
liability, of any Governmental Authority that could have a Material Adverse
Effect.
 
9.5.3.    Notification of Claim against Collateral.  The Borrower will,
immediately upon becoming aware thereof, notify the Administrative Agent and
each of the Lenders in writing of any setoff, claims (including, with respect to
the Real Estate, environmental claims), withholdings or other defenses to which
any of the Collateral, or the Administrative Agent’s rights with respect to the
Collateral, are subject.
 
9.5.4.    Notice of Litigation and Judgments.  The Borrower will, and will cause
each of its Subsidiaries to, give notice to the Administrative Agent and each of
the Lenders in writing within fifteen (15) days of becoming aware of any
litigation or proceedings threatened in writing or any pending litigation and
proceedings affecting the Parent, the Borrower or any of the Subsidiaries or to
which any such Person is or
 


 
91

--------------------------------------------------------------------------------

 


becomes a party involving an uninsured claim against any such Person that could
reasonably be expected to have a Material Adverse Effect and stating the nature
and status of such litigation or proceedings.  The Borrower will, and will cause
each of its Subsidiaries to, give notice to the Administrative Agent and each of
the Lenders, in writing, in form and detail reasonably satisfactory to the
Administrative Agent, within ten (10) days of any judgment not covered by
insurance, final or otherwise, against the Parent, the Borrower or any of the
Subsidiaries in an amount in excess of $5,000,000.
 
9.5.5.    Notice of SEC Filings, etc.  The Borrower will, and will cause each of
its Subsidiaries to, contemporaneously with the filing or mailing thereof, give
notice to the Administrative Agent, of such filing or mailing of (i) all
material of a financial nature filed with the SEC (including any registration
statements) or sent to the stockholders of the Parent or the Borrower, as
applicable, and (ii) any periodic or special reports of a material nature filed
with the FCC and relating to any Station owned or operated by the Borrower or
any of the Subsidiaries.
 
9.5.6.  Distribution of Materials.  The Parent and the Borrower each hereby
acknowledges that (a) the Administrative Agent and/or the Lead Arrangers will
make available to the Lenders materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks or another similar electronic system (the
“Platform”) and (b) certain of the Lenders may be “public-side” Lenders (i.e.,
Lenders that do not wish to receive material non-public information with respect
to the Borrower or its securities) (each, a “Public Lender”).  The Borrower
hereby agrees that it will use commercially reasonable efforts to identify that
portion of the Borrower Materials that may be distributed to the Public Lenders
and that (w) all such Borrower Materials shall be clearly and conspicuously
marked “PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers and the Lenders to treat such Borrower Materials as
not containing any material non-public information (although it may be sensitive
and proprietary) with respect to the Parent, the Borrower or its securities for
purposes of United States Federal and state securities laws; (y) all Borrower
Materials marked “PUBLIC” are permitted to be made available through a portion
of the Platform designated “Public Investor;” and (z) the Administrative Agent
and the Lead Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”
 
9.5.7.  Foreign Subsidiaries.  The Borrower will, and will cause each of its
Subsidiaries to, promptly give notice to the Administrative Agent in writing of
the acquisition or creation of any new direct subsidiary that is not organized
under the laws of the United States or any state or political subdivision of the
United States in accordance with §9.15(b).
 


 
92

--------------------------------------------------------------------------------

 


9.6.    Legal Existence; Conduct of Business; Maintenance of Properties.  Except
as otherwise permitted under §10.5.1(a), the Borrower will do or cause to be
done all things necessary to preserve and keep in full force and effect its
legal existence, rights and franchises and those of its Subsidiaries and will
not, and will not cause or permit any of its Subsidiaries to, convert to a
limited liability company or a limited liability partnership without providing
at least thirty (30) days’ prior written notice to the Administrative
Agent.  Except as otherwise permitted under §10.5, the Borrower (i) will cause
all of its properties and those of its Subsidiaries used or useful in the
conduct of its business or the business of its Subsidiaries to be maintained and
kept in good condition, repair and working order and supplied with all necessary
equipment, (ii) will cause to be made all necessary repairs, renewals,
replacements, betterments and improvements thereof, all as in the judgment of
the Borrower may be necessary so that the business carried on in connection
therewith may be properly and advantageously conducted at all times, (iii) will,
and will cause each of its Subsidiaries (other than the License Subsidiaries)
to, continue to engage primarily in the radio and television broadcasting and/or
magazine publishing businesses now conducted by each of them and in related
businesses, (iv) will cause each of the License Subsidiaries to engage solely in
the business of holding the FCC Licenses necessary for the Operating
Subsidiaries to operate the Stations operated by each of them, (v) will, and
will cause each of its Subsidiaries to, obtain, maintain, preserve, renew,
extend and keep in full force and effect all permits, rights, licenses,
franchises, authorizations, patents, trademarks, copyrights and privileges to
the extent necessary for the proper conduct of its business, including FCC
Licenses and (vi) will, and will cause each of its Subsidiaries to, continue to
engage primarily in the businesses now conducted by them and in related
businesses; provided that nothing in this §9.6 shall prevent the Borrower from
discontinuing the operation and maintenance of any of its properties or any of
those of its Subsidiaries if such discontinuance is, in the judgment of the
Borrower, desirable in the conduct of its or their business and that do not in
the aggregate have a Material Adverse Effect.
 
9.7.    Insurance.  The Borrower will, and will cause each of its Subsidiaries
to, maintain with financially sound and reputable insurers insurance with
respect to its properties and business against such casualties and contingencies
as shall be in accordance with the general practices of businesses engaged in
similar activities in similar geographic areas and in amounts, containing such
terms, in such forms and for such periods as may be reasonable and prudent and
in accordance with the terms of the Security Agreement.  In the event of any
failure by the Borrower or any of its Subsidiaries to provide and maintain
insurance as required herein or in the Security Agreement, the Administrative
Agent may after notice to the Borrower to such effect, provide such insurance
and charge the amount thereof to the Borrower and the Borrower hereby promises
to pay to the Administrative Agent on demand the amount of any disbursements
made by the Administrative Agent for such purpose.  Within ninety (90) days of
the end of each fiscal year of the Borrower, the Borrower shall furnish to the
Administrative Agent certificates or other evidence satisfactory to the
Administrative Agent of compliance with the foregoing provisions.
 


 
93

--------------------------------------------------------------------------------

 


9.8.    Taxes.  The Borrower will, and will cause each of its Subsidiaries to,
duly pay and discharge, or cause to be paid and discharged, before the same
shall become overdue, all taxes, assessments and other governmental charges
(other than taxes, assessments and other governmental charges imposed by foreign
jurisdictions that in the aggregate are not material to the business or assets
of the Borrower on an individual basis or of the Borrower and its Subsidiaries
on a consolidated basis) imposed upon it and its Real Estate, sales and
activities, or any part thereof, or upon the income or profits therefrom, as
well as all claims for labor, materials, or supplies that if unpaid might by law
become a Lien or charge upon any of its property unless failure to pay could not
reasonably be expected to cause a Material Adverse Effect; provided that any
such tax, assessment, charge, levy or claim need not be paid if the validity or
amount thereof is then being contested in good faith by appropriate proceedings
and if the Borrower or such Subsidiary shall have set aside on its books
adequate reserves in conformity with GAAP with respect thereto; and provided
further that the Borrower and each Subsidiary of the Borrower will pay all such
taxes, assessments, charges, levies or claims forthwith upon the commencement of
proceedings to foreclose any Lien that may have attached as security therefor.
 
9.9.    Inspection of Properties and Books, etc.
 
9.9.1.  General.  The Borrower shall permit the Administrative Agent, the
Lenders or any of the Administrative Agent’s or Lenders’ other designated
representatives to visit and inspect any of the properties of the Borrower or
any of its Subsidiaries, to examine the books of account of the Borrower and its
Subsidiaries (and to make copies thereof and extracts therefrom), and to discuss
the affairs, finances and accounts of the Borrower and its Subsidiaries with,
and to be advised as to the same by, its and their officers, all upon reasonable
advance notice to the Borrower and at such reasonable times and intervals as the
Administrative Agent or any Lender may reasonably request.
 
9.9.2.  Appraisals.  If an Event of Default shall have occurred and be
continuing, upon the request of the Administrative Agent, the Borrower will
obtain and deliver to the Administrative Agent appraisal reports in form and
substance and from appraisers satisfactory to the Administrative Agent, stating
(a) the then current fair market, orderly liquidation and forced liquidation
values of one or more of the Stations owned by the Borrower or its Subsidiaries,
business units that hold the publishing assets and/or the Mortgaged Properties
and (b) the then current business value of each of the Borrower and its
Subsidiaries.  All such appraisals shall be conducted and made at the expense of
the Borrower.
 
9.9.3.  Communications with Accountants.  Each of the Parent and the Borrower
authorizes the Administrative Agent and, if accompanied by the Administrative
Agent, the Lenders to communicate directly with such Person’s independent
certified public accountants and authorizes such accountants to disclose to the
Administrative Agent and the Lenders any and all financial statements and other
supporting financial
 


 
94

--------------------------------------------------------------------------------

 


documents and schedules including copies of any management letter with respect
to the business, financial condition and other affairs of the Parent, the
Borrower or any of the Subsidiaries.  At the request of the Administrative
Agent, the Parent and the Borrower shall deliver a letter addressed to such
accountants instructing them to comply with the provisions of this §9.9.3.
 
9.10.   Compliance with Laws, Contracts, Licenses, and Permits.
 
(a)              The Borrower will, and will cause each of its Subsidiaries to,
comply with (i) the applicable laws and regulations wherever its business is
conducted, including all Environmental Laws and the Communications Act, (ii) the
provisions of its Governing Documents, (iii) all agreements and instruments by
which it or any of its properties may be bound and (iv) all applicable decrees,
orders, and judgments, unless failure to comply could not reasonably be expected
to cause a Material Adverse Effect.  If any authorization, consent, approval,
permit or license from any officer, agency or instrumentality of any government
shall become necessary or required in order that the Borrower or any of its
Subsidiaries may fulfill any of its obligations hereunder or any of the other
Loan Documents to which the Borrower or such Subsidiary is a party, the Borrower
will, or (as the case may be) will cause such Subsidiary to, immediately take or
cause to be taken all reasonable steps within the power of the Borrower or such
Subsidiary to obtain such authorization, consent, approval, permit or license
and furnish the Administrative Agent and the Lenders with evidence thereof.
 
(b)              The Borrower will, and will cause each of its Subsidiaries to,
(i) operate its Stations, unless failure to comply could not reasonably be
expected to cause a Material Adverse Effect, in accordance with and in
compliance with the Communications Act, (ii) file in a timely manner all
necessary applications for renewal of all FCC Licenses that are material to the
operations of its Stations, (iii) use its reasonable best efforts to defend any
proceedings which could result in the termination, forfeiture or non-renewal of
any FCC License, and (iv) promptly furnish or cause to be furnished to the
Administrative Agent: (A) a copy of any order or notice of the FCC which
designates any of the Borrower’s or any of its Subsidiaries’ FCC Licenses for a
hearing or which refuses renewal or extension thereof, or reverses or suspends
its or any of its Subsidiaries’ authority to operate a Station, (B) a copy of
any competing application filed with respect to any of its franchises, licenses
(including FCC Licenses), rights, permits, consents or other authorizations
pursuant to which the Borrower or any of the Borrower’s Subsidiaries operates
any Station, (C) a copy of any citation, notice of violation or order to show
cause issued by the FCC in relation to any of the Borrower’s or any of its
Subsidiaries’ Stations and (D) a copy of any notice or application by the
Borrower or any of its Subsidiaries
 


 
95

--------------------------------------------------------------------------------

 


requesting authority to cease broadcasting on any Station or to cease operating
any Station for any period in excess of five (5) days.
 
9.11.    Employee Benefit Plans.  The Borrower will (a) promptly upon filing the
same with the Department of Labor or Internal Revenue Service, upon request of
the Administrative Agent, furnish to the Administrative Agent a copy of the most
recent actuarial statement required to be submitted under §103(d) of ERISA and
Annual Report, Form 5500, with all required attachments, in respect of each
Guaranteed Pension Plan, (b) promptly upon receipt or dispatch, furnish to the
Administrative Agent any notice, report or demand sent or received in respect of
a Guaranteed Pension Plan under §§302, 4041, 4042, 4043, 4063, 4065, 4066 and
4068 of ERISA, or in respect of a Multiemployer Plan, under §§4041A, 4202, 4219,
4242, or 4245 of ERISA and (c) promptly upon request of the Administrative
Agent, furnish to the Administrative Agent a copy of all actuarial statements
required to be submitted under all Applicable Pension Legislation.
 
9.12.     Use of Proceeds.  The Borrower will use the proceeds of the Loans and
obtain Letters of Credit solely for the purposes set forth in §8.17.1.
 
9.13.   Additional Collateral.
 
(a)          The Borrower will, and will cause each of its Subsidiaries to, from
time to time at its own cost and expense, promptly secure or cause to be secured
the Obligations by creating or causing to be created in favor of the
Administrative Agent for the benefit of the Lenders and the Administrative Agent
perfected security interests (subject only to Permitted Liens) in all assets of
the Borrower and its Subsidiaries, whether now owned or hereafter acquired,
except in each case (i) the Excluded Assets, (ii) the Capital Stock of any
Excluded Subsidiary that is not directly owned by a Subsidiary, and (iii) in
respect of each direct foreign subsidiary of any of the Borrower's Subsidiaries
(including, for the avoidance of doubt, Emmis International Broadcasting
Corporation), limited to not less than a pledge of 66 2/3% of the issued and
outstanding Capital Stock of such direct foreign subsidiary, including, without
limitation, all of the Borrower's and the Subsidiaries' inventory, cash,
securities, receivables, equipment, accounts, copyrights, patents, trademarks,
licenses, other general intangibles, Real Estate owned in fee, equity interests
in the Subsidiaries and other assets of the Borrower and the Subsidiaries (other
than Excluded Assets), in each case to the extent the Administrative Agent shall
so request.  All such security interests will be created under security
agreements, mortgages, control agreements, pledge agreements, and other
instruments and documents in form and substance reasonably satisfactory to the
Administrative Agent as reasonably deemed necessary by the Administrative Agent,
and the Borrower shall deliver to the Administrative Agent all such instruments
and documents (including, without limitation, legal opinions, title insurance
policies and lien searches) as the Administrative Agent shall reasonably request
to evidence the
 


 
96

--------------------------------------------------------------------------------

 


satisfaction of the obligations created by this §9.13, in each case at the
expense of the Borrower.  All such documentation and instruments related thereto
shall be duly recorded or filed in such manner and in such places as are
required by law to establish, perfect, preserve and protect the Liens in favor
of the Administrative Agent and the Lenders, and all taxes, fees and other
charges payable in connection therewith shall be paid in full or otherwise
provided for to the reasonable satisfaction of the Administrative Agent.  The
Borrower agrees to provide such evidence as the Administrative Agent shall
reasonably request as to the perfection and priority of such security interests
(subject only to Permitted Liens).
 
(b)          The Borrower will, and will cause each of the Subsidiaries to, at
the expense of the Borrower, make, execute, endorse, acknowledge, file and/or
deliver to the Administrative Agent from time to time such vouchers, invoices,
schedules, confirmatory assignments, conveyances, financing statements, transfer
endorsements, powers of attorney, certificates, real property surveys, reports
and other assurances or instruments and take such further steps relating to the
collateral covered by any of the Security Documents or as requested by the
Administrative Agent in accordance with subsection (a) above, as the
Administrative Agent may reasonably require and as are reasonably satisfactory
to the Borrower.  Furthermore, the Borrower shall cause to be delivered to the
Administrative Agent such opinions of counsel, title insurance, surveys,
appraisals, environmental assessments, local counsel opinions, engineering
reports, flood certifications and insurance, and other related documents as may
be reasonably requested by the Administrative Agent to assure itself that this
§9.13 has been complied with.
 
(c)          The Borrower shall promptly notify the Administrative Agent in the
event the Borrower or any Subsidiary acquires any assets or properties not
otherwise subject to (i) the first priority perfected security interest of the
Administrative Agent pursuant to existing Security Documents or (ii) an
exception or an exclusion expressly permitted hereunder.
 
(d)            Notwithstanding the foregoing, to the extent that any of the
foregoing provisions of this §9.13 will require any consent, affirmation or
other action of an independent third party Person (not the Borrower, a
Subsidiary, Excluded Subsidiary or an Affiliate under the control of the
Borrower or the Parent), the Borrower shall only be required to use its
commercially reasonable efforts to procure such consent, affirmation or other
action of such independent third party Person.
 
9.14.   Interest Rate Protection.  No later than one hundred eighty (180) days
from the date hereof, the Borrower will purchase or enter into an interest cap
or swap or other interest rate protection agreements having a term of not less
than three (3) years as shall be necessary to cap or fix the interest cost to
the Borrower with respect to not less
 


 
97

--------------------------------------------------------------------------------

 


than thirty percent (30%) of Consolidated Total Funded Debt outstanding at such
time at rates and on terms and conditions reasonably satisfactory to the
Administrative Agent.
 
9.15.   Additional Subsidiaries.
 
(a)              In the event that, after the date hereof, the Parent, the
Borrower or any Subsidiary creates any new Subsidiary or acquires a new
Subsidiary in accordance with §10.5.1 or otherwise or in the event that the
Borrower exercises its option to purchase the remaining Capital Stock of RAM and
the Austin Partnership pursuant to the Sinclair Definitive Agreement, (a) such
new Subsidiary or (as the case may be) RAM and the Austin Partnership shall,
concurrently with such event or as soon as practicable thereafter, execute and
deliver to the Administrative Agent an instrument of joinder and accession, in
form and substance reasonably satisfactory to the Administrative Agent, pursuant
to which such Person shall join the applicable Security Documents as if such
Person was an original signatory thereto, and (b) the Parent, the Borrower, the
applicable Subsidiary and/or such new Subsidiary or (as the case may be) RAM and
the Austin Partnership shall deliver such other instruments and documents,
including without limitation Perfection Certificates, UCC financing statements
and stock certificates representing all of the issued and outstanding Capital
Stock of such new Subsidiary or (as the case may be) RAM and the Austin
Partnership with accompanying stock powers duly executed in blank, in each case
required to be executed or delivered pursuant to such Security Documents in
order to grant to or maintain the Administrative Agent’s first priority
perfected security interest in and to the assets of and the Capital Stock issued
by such Person.  Further, contemporaneously with the formation or acquisition of
such new Subsidiary or the exercise of the option to purchase the remaining
Capital Stock of RAM and the Austin Partnership, the Parent, the Borrower, the
applicable Subsidiary and/or such new Subsidiary or (as the case may be) RAM and
the Austin Partnership shall execute and/or deliver to the Administrative Agent
such other documentation as the Administrative Agent may reasonably request in
furtherance of the intent of this §9.15, including without limitation an updated
Schedule 8.19 hereto and documentation of the type required to be supplied by
the Parent, the Borrower and the Subsidiaries as a condition precedent to the
initial Loans made hereunder pursuant to §12, as applicable to such new
Subsidiary or Permitted Acquisition or (as the case may be) RAM and the Austin
Partnership.
 
(b)              In the event that, after the date hereof, the Parent, the
Borrower or any domestic Subsidiary creates any new direct subsidiary or
acquires a new direct subsidiary, in each case, which is not organized under
 


 
98

--------------------------------------------------------------------------------

 


the laws of the United States or any state or political subdivision of the
United States, the Parent, the Borrower, the applicable Subsidiary and/or such
new subsidiary shall promptly notify the Administrative Agent thereof and, upon
the request of the Administrative Agent, deliver a Pledge Agreement and such
other instruments, documents and certificates with accompanying transfer powers
duly executed in blank, in each case, as required or necessary to be executed or
delivered in order to grant to or maintain the Administrative Agent’s first
priority perfected security interest in and to 66 2/3% of the issued and
outstanding Capital Stock of such Person.
 
9.16.    Further Assurances.  The Borrower will, and will cause each of its
Subsidiaries to, cooperate with the Lenders and the Administrative Agent and
execute such further instruments and documents as the Lenders or the
Administrative Agent shall reasonably request to carry out to their satisfaction
the transactions contemplated by this Credit Agreement and the other Loan
Documents.
 
9.17.     Bridge to Sale Transactions Generally. 
 
(a)           Bridge to Sale Transfers Generally.  The Borrower agrees that the
Borrower will not, and will not permit any Subsidiary to, consummate a Bridge to
Sale Transfer unless the following conditions have been satisfied to the
satisfaction of the Administrative Agent:
 
(A)           such Bridge to Sale Transfer is to a Bridge to Sale Excluded
Subsidiary and a Bridge to Sale License Subsidiary; and
 
(B)           the Investment constituting the Bridge to Sale Transfer satisfies
the conditions set forth in §10.3(j); and
 
(C)           the Asset Sale constituting the Bridge to Sale Transfer satisfies
the conditions set forth in §10.5.2(g)(i), (g)(ii)(y), (g)(vi) and (g)(vii); and
 
(D)           the terms of paragraph (b) of this §9.17 shall have been satisfied
as provided therein or will be satisfied as provided therein subject to the
applicable grace periods permitted hereunder; and
 
(E)           except in respect of any Bridge to Sale Transfer occurring prior
to the effective date of the First Amendment, such Bridge to Sale Transfer shall
occur contemporaneously with the execution and delivery of a LMA Agreement that
is a Bridge to Sale Transaction Document by the applicable Bridge to Sale
Excluded Subsidiary and, if applicable, the applicable Bridge to Sale License
Subsidiary, on the one hand, and a non-Affiliate third party, on the other hand.
 


 
99

--------------------------------------------------------------------------------

 


(ii)          Interests of Bridge to Sale Excluded Subsidiary and Bridge to Sale
License Subsidiary.  The Borrower agrees that, at all times, (i) the Borrower or
one of its Subsidiaries shall hold 100% of the issued and outstanding Capital
Stock of each Bridge to Sale Excluded Subsidiary and (ii) the applicable Bridge
to Sale Excluded Subsidiary shall hold 100% of the issued and outstanding
Capital Stock of any Bridge to Sale License Subsidiary that holds the FCC
License associated with any Station held by such Bridge to Sale Excluded
Subsidiary.
 
(b)   Collateral Matters Generally.
 
(i)          Prior to or contemporaneously with the entry of any Bridge to Sale
Transaction Documents relating to the assets subject to a Bridge to Sale
Transfer, the Borrower shall, and shall cause the applicable Bridge to Sale
Excluded Subsidiary, the applicable Bridge to Sale License Subsidiary or such
other Affiliate of the Borrower (as applicable) to, take all actions necessary
to provide to the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, (A) a collateral assignment of the Bridge to Sale
Transaction Documents, together with all consents necessary for the pledge of
cash payments and other proceeds received under the Bridge to Sale Transaction
Documents and all rights (but not any of the obligations) of the applicable
Bridge to Sale Excluded Subsidiary, the applicable Bridge to Sale License
Subsidiary or such other Affiliate of the Borrower (as applicable) thereunder,
and (B) a first priority perfected security interest in the cash payments and
other proceeds payable to the applicable Bridge to Sale Excluded Subsidiary, the
applicable Bridge to Sale License Subsidiary or such other Affiliate of the
Borrower (as applicable) under the Bridge to Sale Transaction Documents, which
includes, for the avoidance of doubt, any promissory notes and/or Capital Stock
received as part of the consideration for any Bridge to Sale Third Party
Transaction; in each case, pursuant to Security Documents in form and substance
satisfactory to the Administrative Agent.
 
(ii)           Each of the parties hereto hereby acknowledges and agrees, for
itself and on behalf of its Affiliates (including any Bridge to Sale Excluded
Subsidiary and any Bridge to Sale License Subsidiary) that, notwithstanding
anything in the Loan Documents to the contrary, the Administrative Agent shall
have no obligation to release any of its Liens on the assets subject to a Bridge
to Sale Transfer, unless (A) the Borrower shall have satisfied the conditions
set forth in §9.17(a) and §9.17(b)(i) to the satisfaction of the Administrative
Agent and (B) substantially contemporaneously with such release, the applicable
Bridge to Sale Excluded Subsidiary, the applicable Bridge to Sale License
Subsidiary and the LMA Agreement counterparty shall have entered into a LMA
Agreement relating to such Station.
 


 
100

--------------------------------------------------------------------------------

 


(iii)           In the event that any LMA Agreement relating to the assets
subject to a Bridge to Sale Transfer is terminated or otherwise not in effect
for any reason whatsoever at any time after March 1, 2010, the applicable Bridge
to Sale Excluded Subsidiary and Bridge to Sale License Subsidiary shall become
without any need for any further action or acknowledgment by any Person and
shall automatically and immediately be deemed a “Subsidiary” under this Credit
Agreement for all purposes, including, without limitation, the calculation of
Consolidated EBITDA, determination of the covenants set forth in §11 and
determination of the occurrence of Events of Default under §14.1, and the
Borrower shall, and shall cause the applicable Affiliate to, cause such Bridge
to Sale Excluded Subsidiary and such Bridge to Sale License Subsidiary to take
all actions required under §9.13 and §9.15 as though such Bridge to Sale
Excluded Subsidiary and such Bridge to Sale License Subsidiary were new
Subsidiaries.  For purposes of §10.3(j), the conversion of such Bridge to Sale
Excluded Subsidiary and such Bridge to Sale License Subsidiary to a “Subsidiary”
and the satisfaction of the requirements under §9.13 and §9.15 as hereinabove
provided shall constitute a return of capital received in respect of such Bridge
to Sale Transfer Investment in the original amount of such Bridge to Sale
Transfer Investment without giving effect to any changes in value thereafter.
 
(c)              Distributions.  Upon receipt by a Bridge to Sale Excluded
Subsidiary, a Bridge to Sale License Subsidiary or other Affiliate of the
Borrower of any cash payments under a Bridge to Sale Transaction Document, the
Borrower shall cause such Person to promptly, but in no event more than (i) two
(2) Business Days thereafter for any proceeds of any Bridge to Sale Third Party
Transaction and (ii) five (5) Business Days thereafter for any cash payments
made under any LMA Agreement, make a cash distribution to the Borrower equal to
100% of such cash payments and other proceeds received by such Person, provided
that such Bridge to Sale Excluded Subsidiary, such Bridge to Sale License
Subsidiary or other Affiliate of the Borrower may retain and shall not be
required to make a cash distribution as otherwise required (x) with respect to
that portion of any cash payments received pursuant to any LMA Agreement that
are used to pay reasonable out-of-pocket expenses incurred by such Bridge to
Sale Excluded Subsidiary in connection with the operation of the relevant
Station during the period for which such cash payments relate, (y) with respect
to that portion of any cash payments received pursuant to any LMA Agreement
approved by the Agent in writing (such approval not to be unreasonably withheld)
that are reserved to pay reasonable out-of-pocket expenses anticipated to be
incurred by such Bridge to Sale Excluded Subsidiary in connection with the
operation of the relevant Station during the relevant period for which such cash
payments relate and (z) with respect to that portion of proceeds received from a
Bridge to Sale Third Party
 


 
101

--------------------------------------------------------------------------------

 


Transaction that are applied to pay reasonable out-of-pocket fees, commissions
and other reasonable and customary direct expenses actually incurred in
connection with such sale, including any income taxes payable as a result of
such sale and the amount of any transfer or documentary taxes required to be
paid by such Person in connection with such sale.  Such cash distributions shall
not constitute cash returns of capital for purposes of §10.3(j).
 
(d)             Bridge to Sale Third Party Transactions Generally.
 
(i)              Not less than three Business Days prior to the entry by the
Borrower, any Bridge to Sale Excluded Subsidiary, any Bridge to Sale License
Subsidiary or any other Affiliate thereof into any Bridge to Sale Transaction
Documents, the Borrower shall deliver to the Administrative Agent current drafts
of all such Bridge to Sale Transaction Documents.  Further, concurrently with
the execution and delivery of such Bridge to Sale Transaction Documents by the
Borrower, any Bridge to Sale Excluded Subsidiary, any Bridge to Sale License
Subsidiary or any other Affiliate thereof, the Borrower shall deliver to the
Administrative Agent certified true, correct and complete copies of all such
Bridge to Sale Transaction Documents.
 
(ii)             The Borrower shall not permit any Bridge to Sale Excluded
Subsidiary or any Bridge to Sale Licensed Subsidiary to consummate a Bridge to
Sale Third Party Transaction unless the Bridge to Sale Transaction Conditions
have been satisfied or, solely in respect of §9.17(b)(i) will have been
satisfied within the applicable grace periods permitted hereunder.
 
10.    CERTAIN NEGATIVE COVENANTS.
 
The Parent and the Borrower covenant and agree that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit, Note or other Obligation is
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligations to issue, extend or renew any Letters
of Credit:
 
10.1.    Restrictions on Indebtedness.  The Borrower will not, and will not
permit any of its Subsidiaries to, create, incur, assume, guarantee or be or
remain liable, contingently or otherwise, with respect to any Indebtedness other
than:
 
(a)              Indebtedness owing to the Lenders and the Agents arising under
any of the Loan Documents;
 
(b)              current liabilities of the Borrower or such Subsidiary
(including under any operating leases and studio and tower leases) incurred in
the ordinary course of business not incurred through (i) the borrowing of
 


 
102

--------------------------------------------------------------------------------

 


money, or (ii) the obtaining of credit except for credit on an open account
basis customarily extended and in fact extended in connection with normal
purchases of goods and services;
 
(c)              endorsements for collection, deposit or negotiation and
warranties of products or services, in each case incurred in the ordinary course
of business;
 
(d)              Indebtedness in respect of (i) judgments or awards that have
been in force for less than the applicable period for taking an appeal so long
as execution is not levied thereunder or in respect of which the Borrower or
such Subsidiary (as the case may be) shall at the time in good faith be
prosecuting an appeal or proceedings for review and in respect of which a stay
of execution shall have been obtained pending such appeal or review, (ii) final
judgments against the Borrower or any of its Subsidiaries that in the aggregate
at any time do not exceed $5,000,000 and (iii) claims which are currently being
contested in good faith by appropriate proceedings if adequate reserves shall
have been set aside with respect thereto;
 
(e)              upon not less than five (5) Business Days' prior written notice
to the Administrative Agent, Subordinated Debt, provided that, (i) the Net Cash
Debt Issuance Proceeds of any such Subordinated Debt shall be applied in
accordance with §4.4 (as applicable at the time), (ii) any such Subordinated
Debt must not be issued for a cash amount that is less than 90% of the accreted
value of such Subordinated Debt at issuance, and (iii) no Default or Event of
Default has occurred and is continuing at the time of the incurrence of such
Subordinated Debt or would result after giving effect thereto;
 
(f)              Indebtedness incurred in connection with, and within 180 days
of, the acquisition after the date hereof of any real or personal property by
the Borrower or such Subsidiary or under any Capitalized Lease and any
refinancings thereof provided that (x) the aggregate principal amount of such
Indebtedness (including any refinancings thereof) of the Borrower and its
Subsidiaries shall not exceed the aggregate amount of, so long as no Event of
Default has occurred and is continuing at the time of its incurrence or
refinancing, $5,000,000 at any one time; (y) the amount of such Indebtedness
does not exceed the fair market value of the property so acquired; and (z) the
assets securing such Indebtedness are limited to the assets so acquired.
 
(g)              upon prior written notice to the Administrative Agent,
Indebtedness in respect of interest rate agreements (whether from fixed to
floating or from floating to fixed), swaps or similar arrangements entered into
pursuant to §9.14 or designed to manage interest rates or interest rate
 


 
103

--------------------------------------------------------------------------------

 


risk in connection with this Credit Agreement or any other Indebtedness for
borrowed money evidenced by bonds, debentures or other similar instruments owed
by the Borrower or any of its Subsidiaries;
 
(h)              Indebtedness existing on the date hereof and listed and
described on Schedule 10.1 hereto;
 
(i)              Indebtedness of a Subsidiary of the Borrower owing to the
Borrower or of the Borrower or any Subsidiary to any wholly-owned Subsidiary of
the Borrower that is a Guarantor;
 
(j)              Indebtedness in respect of taxes, assessments, governmental
charges or levies and claims for labor, materials and supplies to the extent
that payment therefor shall not at the time be required to be made in accordance
with the provisions of §9.8; and
 
(k)              upon not less than five (5) Business Days' prior written notice
to the Administrative Agent, other unsecured Indebtedness in an aggregate amount
outstanding at any one time not to exceed $100,000,000, provided that (i) no
Default or Event of Default has occurred and is continuing at the time of the
incurrence of such unsecured Indebtedness or would result after giving effect
thereto, (ii) the maturity date of such unsecured Indebtedness shall occur after
the Final Maturity Date, (iii) any such Indebtedness must not be issued for a
cash amount that is less than 90% of the accreted value of such Indebtedness at
issuance, (iv) during the Suspension Period, 100% of all Net Cash Debt Issuance
Proceeds shall prepay the Loans in accordance with §4.4 and (v) neither the
Borrower nor any Subsidiary of the Borrower shall have the right or any
obligation to make any principal payment in respect of such unsecured
Indebtedness prior to the final payment and performance in full in cash of the
Obligations, the termination or cancellation of any Letters of Credit and the
termination of Commitments hereunder.
 
Concurrent with the consummation of each such Issuance of Indebtedness permitted
under clauses (e) and (k) above, the Borrower shall provide a detailed good
faith estimate of the calculation of the Net Cash Debt Issuance Proceeds,
together with the usage and anticipated usage of such Net Cash Debt Issuance
Proceeds.
 
10.2.      Restrictions on Liens.
 
10.2.1.    Permitted Liens.  The Borrower will not, and will not permit any of
its Subsidiaries to, (a) create or incur or suffer to be created or incurred or
to exist any Lien upon any of its property or assets of any character whether
now owned or hereafter acquired, or upon the income or profits therefrom; (b)
transfer any of such property or assets or the income or profits therefrom
outside the ordinary course of business for the purpose of subjecting the same
to the payment of Indebtedness or
 


 
104

--------------------------------------------------------------------------------

 


performance of any other obligation in priority to payment of its general
creditors; (c) acquire, or agree or have an option to acquire, any property or
assets upon conditional sale or other title retention or purchase money security
agreement, device or arrangement; (d) suffer to exist for a period of more than
thirty (30) days after the same shall have been incurred any Indebtedness or
claim against it that if unpaid might by law or upon bankruptcy or insolvency,
or otherwise, be given any priority whatsoever over its general creditors (other
than in respect of de minimus amounts); or (e) sell, assign, pledge or otherwise
transfer any “receivables” as defined in clause (g) of the definition of the
term “Indebtedness,” with or without recourse (other than in connection with the
disposition of the business operations of such Person relating thereto or a
disposition of defaulted receivables for collection and not as a financing
arrangement); provided that the Borrower or any of its Subsidiaries may create
or incur or suffer to be created or incurred or to exist:
 
(i)               Liens in favor of the Borrower on all or part of the assets of
Subsidiaries of the Borrower securing Indebtedness owing by Subsidiaries of the
Borrower to the Borrower;
 
(ii)             Liens to secure taxes, assessments and other government charges
in respect of obligations not overdue or that are being diligently contested in
good faith and in respect of which appropriate reserves have been set aside or
Liens on properties to secure claims for labor, material or supplies in respect
of obligations not overdue or that are being diligently contested in good faith
and in respect of which appropriate reserves have been set aside;
 
(iii)            deposits or pledges made in connection with, or to secure
payment of, workmen’s compensation, unemployment insurance, old age pensions or
other social security obligations or other obligations incurred in the ordinary
course of business or consistent with past practices or security or good faith
deposits made in connection with a Permitted Acquisition which are not overdue;
 
(iv)            Liens on properties in respect of judgments or awards that have
been in force for less than the applicable period for taking an appeal so long
as execution is not levied thereunder or in respect of which the Borrower or
such Subsidiary (as the case may be) shall at the time in good faith be
prosecuting an appeal or proceedings for review and in respect of which a stay
of execution shall have been obtained pending such appeal or review, the
Indebtedness with respect to which is permitted by §10.1(d);
 
(v)             Liens of carriers, warehousemen, mechanics and materialmen, and
other like Liens on properties, in existence less than one hundred twenty (120)
days from the date of creation thereof in respect of obligations not overdue;
 


 
105

--------------------------------------------------------------------------------

 


(vi)            encumbrances on Real Estate consisting of easements, rights of
way, zoning restrictions, restrictions on the use of real property and defects
and irregularities in the title thereto, landlord’s or lessor’s liens and other
minor Liens, provided that none of such Liens (A) interferes materially with the
use of the property affected in the ordinary conduct of the business of the
Borrower and its Subsidiaries, and (B) individually or in the aggregate has a
Material Adverse Effect;
 
(vii)           Liens existing on the date hereof and listed on Schedule 10.2
hereto;
 
(viii)          purchase money security interests in or purchase money mortgages
on real or personal property, other than Mortgaged Properties acquired after the
date hereof, to secure Capitalized Leases or purchase money Indebtedness, in
each case of the type and amount permitted by §10.1(f), which security interests
or mortgages cover only the real or personal property so acquired or leased;
 
(ix)             Liens on each Mortgaged Property as and to the extent permitted
by the Mortgage applicable thereto; and
 
(x)             Liens in favor of the Administrative Agent for the benefit of
the Lenders and the Administrative Agent under the Loan Documents and any
Interest Rate Agreements with a Lender;
 
(xi)             Liens on leasehold interests created by the Borrower or any of
its Subsidiaries, as lessee, in favor of any mortgagee of the leased premises to
the extent not prohibited by the terms of the lease;
 
(xii)            Liens securing Indebtedness permitted by §10.1(f)(ii) which
security interests or mortgages cover only the real or personal property so
acquired;
 
(xiii)           Liens constituting leasehold or license interests held by a
lessee or licensee in respect of leases or licenses made by the Borrower or any
of its Subsidiaries as lessor or licensor with respect to intellectual property,
space or broadcast towers or sub-channel or broadcast spectrum or similar leases
or licenses in each case entered into by the Borrower or such Subsidiary in the
ordinary course of its business consistent with past practices; and
 
(xiv)           Liens constituting options of Persons other than the Borrower or
any Subsidiary to purchase Capital Stock of any non-wholly owned Subsidiary.
 


 
106

--------------------------------------------------------------------------------

 


10.2.2.  Restrictions on Negative Pledges and Upstream Limitations.  The
Borrower will not, nor will it permit any of its Subsidiaries to, (a) enter into
or permit to exist any arrangement or agreement (other than the Credit Agreement
and the other Loan Documents) which directly or indirectly prohibits the
Borrower or any of its Subsidiaries from creating, assuming or incurring any
Lien upon its properties, revenues or assets or those of any of its Subsidiaries
whether now owned or hereafter acquired to secure the Obligations (other than
restrictions on specific assets, which assets are the subject of purchase money
security interests to the extent permitted under §10.2.1(viii)), or (b) enter
into any agreement, contract or arrangement (other than the Credit Agreement and
the other Loan Documents) restricting the ability of any Subsidiary of the
Borrower to pay or make dividends or distributions in cash or kind to the
Borrower, to make loans, advances or other payments of any nature to the
Borrower, or to make transfers or distributions of all or any part of its assets
to the Borrower; in each case other than (i) restrictions on specific assets
which assets are the subject of purchase money security interests to the extent
permitted under §10.2.1(viii), (ii) customary anti-assignment provisions
contained in leases and licensing agreements entered into by the Borrower or
such Subsidiary in the ordinary course of its business and (iii) property
subject to a pending Asset Sale which would be permitted under §10.5.2 if and
from which an executed purchase agreement has been delivered to the
Administrative Agent.
 
10.3.     Restrictions on Investments.  The Borrower will not, and will not
permit any of its Subsidiaries to, make or permit to exist or to remain
outstanding any Investment, except Investments in:
 
(a)              marketable direct or guaranteed obligations of the United
States of America that mature within one (1) year from the date of purchase by
the Borrower;
 
(b)             demand deposits, certificates of deposit, bank acceptances and
time deposits of United States banks having total assets in excess of
$1,000,000,000;
 
(c)              securities commonly known as “commercial paper” issued by a
corporation organized and existing under the laws of the United States of
America or any state thereof that at the time of purchase have been rated and
the ratings for which are not less than “P 1” if rated by Moody’s, and not less
than “A 1” if rated by S&P;
 
(d)              Investments existing on the date hereof and listed on Schedule
10.3 hereto;
 
(e)              Investments in the Borrower and in any Subsidiary that is a
Guarantor, either in the form of equity Investments or Indebtedness permitted by
§10.1(i) so long as such entity remains the Borrower, or a Subsidiary Guarantor,
as applicable;
 


 
107

--------------------------------------------------------------------------------

 


(f)              upon five (5) Business Days' prior written notice to the
Administrative Agent, Investments consisting of the Guaranty and subordinated
guaranties constituting Subordinated Debt made in accordance with the definition
of “Subordinated Debt”, provided that such subordinated guarantees otherwise
constitute Indebtedness permitted by §10.1(e);
 
(g)              Investments consisting of promissory notes or other deferred
payment arrangements received as proceeds of, or entered into in connection
with, asset dispositions permitted by §10.5.2;
 
(h)              Investments consisting of loans and advances to employees for
moving, entertainment, travel and other similar expenses in the ordinary course
of business not to exceed $1,000,000 in the aggregate at any time outstanding;
 
(i)              After the Revert Date, Investments by the Borrower or a
Subsidiary of the Borrower in Subsidiaries formed for the purpose of
consummating Permitted Acquisitions or acquired in connection with Permitted
Acquisitions; and
 
(j)      other Investments; provided that


 (i)    at the time such Investment is made, the aggregate amount of all
Investments (including, without limitation, any Investments constituting Bridge
to Sale Transfers) made by the Borrower or any of its Subsidiaries under this
clause (j) after the Second Amendment Effective Date and after taking into
account any Loans advanced to finance such Investment shall not exceed the sum
of:


     (x)    $20,000,000, and


(y)   for Investments in non cash consideration received pursuant to Asset Sales
under Section 10.5.2(g) after March 29, 2011, the non cash consideration so
received (provided that no Investment may be made under this Section 10.3(j) in
the non cash consideration of an Asset Sale if, after giving effect to such
Asset Sale on a Pro Forma Basis, the Total Leverage Ratio would increase), for
all such Investments made during the Suspension Period (including all Bridge to
Sale Transfers referenced below) (the “Non Cash Investments”);


provided, that the sum of Investments made under clauses (x) and (y) shall not
exceed $150,000,000 plus the Non Cash Investments arising after March 29, 2011;
 


 
108

--------------------------------------------------------------------------------

 
 
(ii)      with respect to Investments constituting Bridge to Sale Transfers, at
the time any such Investment is made, the aggregate value of all Investments
that constitute Bridge to Sale Transfers (which value for each such Bridge to
Sale Transfer shall be calculated based upon an appraisal of the assets subject
to such Bridge to Sale Transfer, which appraisal shall be current at the time of
the transfer of such assets pursuant to a Bridge to Sale Transfer, shall be
conducted by a recognized appraiser of broadcasting assets and shall otherwise
be in form and substance reasonably satisfactory to the Administrative Agent)
shall (I) be included in the $20,000,000 maximum amount referenced in clause (i)
preceding during the Suspension Period, and (II) shall not exceed $100,000,000
at any time outstanding at any time after the Funding Date, and in each case
shall not include more than one Approved Bridge to Sale Transfer, provided that
the aggregate amount of all Bridge to Sale Transfers that are not Approved
Bridge to Sale Transfers shall not exceed $25,000,000 (calculated as the
aggregate of the values of each such Investment at the time each such Investment
was made without giving effect to any changes in value thereafter);


(iii)      no Default or Event of Default has occurred and is continuing at the
time such Investment is made or would result on a Pro Forma Basis therefrom
after taking into account any Loans advanced to finance such Investment; and


(iv)     the Borrower delivers to the Administrative Agent a duly executed
certificate substantially in the form of Exhibit F hereto in connection with
such Investment;
 
provided, however, that, with the exception of (i) Investments referred to in
§10.3(a), (b) and (c), (ii) loans and advances referred to in §10.3(h), (iii)
Excluded Assets and (iv) Investments in any Bridge to Sale License Subsidiary,
such Investments will be considered Investments permitted by this §10.3 only if
all actions have been taken to the reasonable satisfaction of the Administrative
Agent to provide to the Administrative Agent, for the benefit of the Lenders and
the Administrative Agent, a first priority perfected security interest in all of
such Investments free of all Liens other than Permitted Liens; and
 
provided, further, that notwithstanding anything to the contrary contained in
this Credit Agreement, in no event shall the Borrower or any Subsidiary of the
Borrower make any Investment in a non-Affiliate third party or an Affiliate of
such Person (which for purposes of this §10.3 shall include fundings pursuant to
prior commitments to fund Investments) at any time in connection with, or during
the twelve consecutive month period ending immediately prior to or at any time
following, (A) the entry into any Bridge to Sale Transaction Document with such
non-Affiliate third party or the performance of any obligation thereunder or (B)
the consummation of a Bridge to Sale Third Party Transaction with such
non-Affiliate third party, provided that the Borrower or any Subsidiary of the
Borrower may make an Investment in such a non-Affiliate third party or Affiliate
of such third party to the extent permitted under clause (ii) of the definition
of “Bridge to Sale Transaction Conditions” in connection with the consummation
of a Bridge to Sale Third Party Transaction.
 
10.4.     Restricted Payments.  The Borrower will not, and will not permit any
of its Subsidiaries to, make any Restricted Payments; provided, however, that:
 
(a)              wholly-owned direct or indirect Subsidiaries of the Borrower
may make Restricted Payments to the Borrower or any wholly-owned Subsidiary of
the Borrower that is a Guarantor, and Subsidiaries which are not wholly-owned
Subsidiaries of the Borrower may make Distributions in respect of their Capital
Stock so long as the Borrower and/or any of its Subsidiaries (as applicable)
receives at least its or their pro rata share of such Distribution in accordance
with its or their proportional interests in such Subsidiaries’ Capital Stock;

 
 
109

--------------------------------------------------------------------------------

 


(b)              so long as the payment is required by the terms thereof, and so
long as no Default or Event of Default shall have occurred and be continuing or
would result from such payment, the Borrower may make scheduled payments of
interest on Subordinated Debt permitted by §10.1(e) and §10.1(k), and the
Borrower delivers to the Administrative Agent a duly executed certificate
substantially in the form of Exhibit F hereto;
 
(c)              Intentionally Deleted;
 
(d)              the Borrower may (i) make cash payments to its employees
pursuant to one or more of its 401(k), profit sharing, equity incentive or other
benefit plans (including payments in respect of terminated employees (as a
result of death or otherwise) whose economic interest in such plan does not
exceed $5,000), (ii) repurchase fractional shares of common stock issued to or
for the benefit of the employees of the Borrower or any of its Subsidiaries, and
(iii) make cash payments to the applicable taxing authorities for the benefit of
its employees to the extent of the Borrower’s withholding tax liability
resulting from the issuances of common stock to its employees in connection with
any bona fide employee stock option, stock purchase or similar plan of the
Borrower;
 
(e)              the Borrower may make cash Distributions to the Parent for
(i) actual taxes paid by the Parent as a result of the operations of the
Borrower and its Subsidiaries and (ii) HoldCo Corporate Overhead Expenses
incurred by the Parent in the ordinary course of business for any fiscal quarter
of the Parent; and
 
(f)              after the Revert Date and so long as (1) no Default or Event of
Default has occurred and is continuing or would result from such payments and
(2) the Borrower delivers to the Administrative Agent a duly executed
certificate substantially in the form of Exhibit F hereto, the Borrower may
make: (i) cash Distributions to the Parent derived from the Net Cash Sale
Proceeds of TV Asset Sales to the extent not otherwise applied as set forth in
§10.3(j)(i)(y), (ii) cash Distributions to the Parent to fund the 2006 Dividend,
(iii) cash Distributions to the Parent to enable it to pay scheduled dividends
on the Parent Preferred Sock, provided that in the case of preferred stock
issued after the date hereof, contemporaneously with the issuance of such
preferred stock (other than preferred stock issued to refinance, replace or
redeem outstanding preferred stock), the Borrower received the Net Cash Equity
Issuance Proceeds from such Equity Issuance, (iv) cash Distributions to the
Parent to enable it to pay dividends on Common Stock, (v) cash Distributions to
the Parent to enable it to repurchase its Common Stock or Parent Preferred
Stock, and (vi) cash Distributions to the Parent to enable Parent to make cash
interest payments and voluntary prepayments on any Permitted Parent Indebtedness
(other than on any Permitted Parent Indebtedness incurred by the Parent for the
 


 
110

--------------------------------------------------------------------------------

 


purpose of financing a Parent Tranche B Purchase); provided that, in the case of
clauses  (iv), (v) and (vi) herein, (A) such cash Distributions shall not be
permitted if the Total Leverage Ratio as of the last day of the fiscal quarter
most recently ended prior to the proposed date of such payment or repurchase
(calculated on a pro forma basis after giving effect to such cash Distribution)
is greater than or equal to 7.00:1.00, and (B) such cash Distribution shall not
exceed $200,000,000 in the aggregate if the Total Leverage Ratio as of the last
day of the fiscal quarter most recently ended prior to the proposed date of such
payment or repurchase (calculated on a pro forma basis after giving effect to
such cash Distribution) is greater than or equal to 5.00:1.00 but less than
7.00:1.00, provided further that such cash Distributions shall not exceed
$100,000,000 if such Total Leverage Ratio is greater than or equal to 6.00:1.00
but less than 7.00:1.00.
 
10.5.     Merger, Consolidation, Acquisition and Disposition of Assets.
 
10.5.1.    Mergers and Acquisitions.  The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to any merger, amalgamation or
consolidation, or agree to or effect any asset acquisition or stock acquisition,
or enter into any LMA Agreement, except:
 
(a)              upon prior written notice to the Administrative Agent, the
merger or consolidation of one (1) or more of the Operating Subsidiaries of the
Borrower with and into the Borrower, or the merger or consolidation of two (2)
or more wholly-owned (A) Operating Subsidiaries or (B) License Subsidiaries of
the Borrower, so long as in each case the surviving Subsidiary is a Guarantor;
 
(b)             after the Revert Date upon prior written notice to the
Administrative Agent, the acquisition (whether pursuant to an Asset Swap or
otherwise) of stock, or other securities of, or any assets of, any Person, in
each case to the extent such acquisition would involve all or substantially all
of a radio broadcasting, television broadcasting or publishing business or
business unit thereof, provided that:
 
(i)               no Default or Event of Default has occurred and is continuing
or would result from such acquisition;
 
(ii)              not less than five (5) Business Days prior to the consummation
of such proposed acquisition, the Borrower shall have delivered to the
Administrative Agent a duly executed certificate substantially in the form of
Exhibit F hereto, and upon the Administrative Agent’s request, such financial
projections as shall be necessary, in the reasonable judgment of the
Administrative Agent, to demonstrate that, after giving effect to such
acquisition, all covenants contained herein will be satisfied on a Pro Forma
Basis and that the Borrower’s ability to satisfy
 


 
111

--------------------------------------------------------------------------------

 


its payment obligations hereunder and under the other Loan Documents will not be
impaired in any way;
 
(iii)           all actions have been taken to the reasonable satisfaction of
the Administrative Agent to provide to the Administrative Agent, for the benefit
of the Lenders and the Administrative Agent, a first priority perfected security
interest in all of the assets so acquired (excluding any Excluded Assets)
pursuant to the Security Documents, free of all Liens other than Permitted
Liens;
 
(iv)           in the event of a stock acquisition, the acquired Person shall
become a wholly-owned Subsidiary of the Borrower and shall comply with the terms
and conditions set forth in §9.15;
 
(v)           the board of directors and (if required by applicable law) the
shareholders, or the equivalent thereof, of the business to be acquired has
approved such acquisition;
 
(vi)           all of the Borrower’s and/or its Subsidiaries’ (as the case may
be) rights and interests in, to and under each contract and agreement entered
into by such Person in connection with such acquisition to the extent permitted
have been assigned to the Administrative Agent as security for the irrevocable
payment and performance in full of the Obligations, pursuant to Collateral
Assignments of Contracts in form and substance reasonably satisfactory to
Administrative Agent;
 
(vii)           in the case of any acquisition involving domestic radio or
television assets, the FCC shall have issued orders approving or consenting to
such acquisition;
 
(viii)           the Borrower shall have delivered to the Administrative Agent
evidence reasonably satisfactory to the Administrative Agent that all liens and
encumbrances with respect to the properties and assets so acquired, other than
Permitted liens, have been discharged in full;
 
(ix)           the Borrower shall have delivered to the Administrative Agent (A)
evidence satisfactory to the Administrative Agent that the Borrower or such
Subsidiary has completed such acquisition in accordance with the terms of the
contracts and agreements entered into by such Person in connection with such
acquisition, and (B) certified copies of all such documents shall have been
delivered to the Administrative Agent;
 
(x)           all FCC Licenses acquired in connection with such acquisition
shall be transferred immediately upon consummation of such acquisition to a
License Subsidiary;
 


 
112

--------------------------------------------------------------------------------

 


(xi)           substantially contemporaneously with such acquisition, the
Borrower shall have delivered to the Administrative Agent an updated Schedule
8.3(b) and an updated Schedule 8.21 to this Credit Agreement, as applicable,
after giving effect to such acquisition.
 
Notwithstanding the foregoing, during the Suspension Period, if each of the
above requirements in this §10.5.1.(b) have been met and the Borrower has
obtained a fairness opinion reasonably acceptable to the Administrative Agent
for all transactions in excess of $10,000,000, the Borrower may enter into Asset
Swaps otherwise permitted pursuant to the terms of this Credit Agreement.
 
(c)              After the Revert Date, other media-related acquisitions not
included in clause (b) above, provided that (i) so long as the Total Leverage
Ratio calculated on a Pro Forma Basis after giving effect to such acquisition is
greater than 6.00:1.00, the aggregate purchase price for all such acquisitions,
whether payable in cash or otherwise, shall not exceed $100,000,000, and (ii)
each of the conditions set forth in clause (b)(i) through (xi) above shall have
been satisfied;
 
(d)              upon prior written notice to the Administrative Agent, the
Borrower or any of its Subsidiaries may enter into LMA Agreements provided that
(i) at the time the Borrower or such Subsidiary enters into an LMA Agreement, no
Default or Event of Default has occurred and is then continuing or could
reasonably be expected to result as a consequence of entering into such LMA
Agreement, (ii) during the Suspension Period, the Borrower shall not, nor shall
any of the Subsidiaries, have an obligation to purchase any Station, (iii) if
(A) the Borrower or any of its Subsidiaries has, acquired an option to acquire a
Station or, after the Revert Date, is otherwise obligated to purchase a Station
in connection with such LMA Agreement or in a related transaction or (B) such
LMA Agreement is material as determined in the reasonable judgment of the
Administrative Agent after consultation with the Borrower, then, in each case,
all of the Borrower’s and/or its Subsidiaries’ (as the case may be) rights and
interests in, to and under each such LMA Agreement shall have been assigned to
the Administrative Agent as security for the irrevocable payment and performance
in full of the Obligations, pursuant to Collateral Assignments of Contracts in
form and substance satisfactory to Administrative Agent, (iv) if such LMA
Agreement contemplates a Station acquisition, such Station acquisition must
satisfy the provisions of clause (b) above; provided that, if such LMA Agreement
grants the Borrower or such Subsidiary an option to purchase a Station, the
relevant date for determining whether the provisions of clause (b) above have
been satisfied with respect to such acquisition shall be a date not earlier than
five (5) Business Days prior to the date on which the Borrower or such
Subsidiary proposes to exercise such option, with the intent that this clause
(iv) shall not operate to prevent the
 


 
113

--------------------------------------------------------------------------------

 


Borrower or such Subsidiary from entering into such LMA Agreement if all of the
other conditions of this clause (d) have been satisfied, save that the
provisions of clause (b) cannot be satisfied with respect to such optional
acquisition on the date of the Borrower’s or such Subsidiary’s entry into such
LMA Agreement, (v) if such LMA Agreement contemplates an Asset Sale or Asset
Swap, such Asset Sale or Asset Swap is otherwise permitted pursuant to §10.5
hereof, (vi) such LMA Agreement is with a non-Affiliate third party and on fair
and reasonable terms substantially similar to those that would be obtained in
comparable arm’s length transactions, (vii) such LMA Agreement shall be for cash
consideration to the Borrower and the Subsidiaries only, and (viii) the Borrower
shall have delivered to the Administrative Agent a duly executed certificate
substantially in the form of Exhibit F hereto; and
 
(e)              after the Revert Date, any Investments permitted under §10.3.
 
For the avoidance of doubt, except for Asset Swaps consummated in accordance
with the terms of this Credit Agreement, during the Suspension Period, the
Borrower and the Subsidiaries shall not be permitted to acquire any Subsidiary
or make any acquisition of equity interests, assets constituting a line of
business or Stations.
 
10.5.2.    Disposition of Assets.  The Borrower will not, and will not permit
any of its Subsidiaries to, become a party to or agree to or effect any
disposition or swap of assets (which, for the avoidance of doubt, shall include
Asset Sales and Asset Swaps), including Capital Stock of any Subsidiary (whether
by means of a public or private offering or otherwise), other than:
 
(a)              the transfers of assets from the Borrower or any Guarantor to
the Borrower or another Guarantor;
 
(b)              the sale of inventory,
 
(c)              the licensing of intellectual property,
 
(d)              the disposition of obsolete assets, in each case in the
ordinary course of business consistent with past practices,
 
(e)              the sale of receivables in connection with the business
operations of such Person relating thereto or disposition of defaulted
receivables for collection and not as a financing arrangement, and
 
(f)              Intentionally Deleted;
 
(g)              (i)           During the Suspension Period, Asset Sales and
Asset Swaps not described in clauses (a) through (e) above subject to
 


 
114

--------------------------------------------------------------------------------

 


five (5) Business Days' prior written notice to the Administrative Agent,
provided that in the case of each such Asset Sale or Asset Swap, (A) no Default
or Event of Default has occurred and is continuing or would result on a Pro
Forma Basis from such Asset Sale or Asset Swap, (B) each such Asset Sale or
Asset Swap is for fair market value and consummated on an arm’s length basis for
fair consideration with a non-Affiliate in whom the Parent, the Borrower or any
of their Subsidiaries has not and will not after giving effect to the
contemplated Asset Sale or Asset Swap have made an Investment in excess of 25%
of the total consideration received in connection with such Asset Sale or Asset
Swap, (C) the Borrower applies the Net Cash Sale Proceeds received by the
Borrower or any of its Subsidiaries in connection with such Asset Sale or Asset
Swap in accordance with §4.2, (D) the Borrower or such Subsidiary has complied
with the provisions of §10.5.1(b)(iii) with respect to the assets acquired in
such Asset Swap, (E) the Borrower has obtained a fairness opinion reasonably
acceptable to the Administrative Agent for Asset Swaps having a value in excess
of $10,000,000 and (F) contemporaneously with such Asset Sale or Asset Swap, the
Borrower shall have delivered to the Administrative Agent (x) an updated
Schedule 8.3(b) and/or Schedule 8.21, as applicable, after giving effect to such
Asset Sale or Asset Swap and (y) an officer’s certificate, duly executed by a
senior financial officer of the Borrower, setting forth in detail reasonably
satisfactory to the Administrative Agent the cumulative calculations of
Consolidated EBITDA as set forth herein, and
 
(ii)           After the Revert Date, Asset Sales and Asset Swaps not described
in clauses (a) through (e) above, provided that in the case of each such Asset
Sale or Asset Swap, (A) no Default or Event of Default has occurred and is
continuing or would result on a Pro Forma Basis from such Asset Sale or Asset
Swap, (B) in the case of an Asset Sale, either (x) at least seventy-five percent
(75%) of the consideration received by the Borrower or such Subsidiary in
connection with any such Asset Sale is in the form of cash and is received upon
consummation of such Asset Sale (provided that (I) Investments permitted
hereunder and converted to cash within thirty (30) days and (II) any
Indebtedness secured by the assets sold and assumed by the buyer shall be
treated as cash proceeds for purposes of calculating compliance with the
seventy-five percent (75%) requirement set forth in this clause (B) but not for
purposes of calculating Net Cash Sale Proceeds), or (y) such disposition
constitutes a permitted Investment pursuant to §10.3(j), (C) each such Asset
Sale (other than a Bridge to Sale Transfer as provided under §9.17) or Asset
Swap is consummated on an arm’s length basis for fair consideration with a
non-Affiliate in whom the Parent, the Borrower or any of their Subsidiaries has
not and will not after giving effect to the contemplated Asset Sale or Asset
Swap have made an Investment in excess of 25% of the total consideration
received in connection with such Asset Sale or Asset Swap, (D) the Borrower
applies the Net Cash Sale Proceeds received by the Borrower or any of
 


 
115

--------------------------------------------------------------------------------

 


its Subsidiaries in connection with such Asset Sale or Asset Swap in accordance
with §4.2, (E) in the case of an Asset Swap, the Borrower or such Subsidiary has
complied with the provisions of §10.5.1(b)(iii) with respect to the assets
acquired in such Asset Swap, (F) in the case of an Asset Sale under this clause
(g)(ii), the aggregate amount of Consolidated EBITDA generated by, or attributed
to such asset, together with any other assets disposed of pursuant to this
clause (g)(ii) (calculating such generated or attributed Consolidated EBITDA, as
of the most recent Reference Period for which financial statements were
delivered prior to the closing of such applicable disposition), shall not exceed
(x) in the 365 days immediately preceding such proposed disposition (as
reasonably determined by a senior financial officer of the Borrower at the time
of the respective Asset Sale), ten percent (10%) of the Consolidated EBITDA for
the Reference Period most recently ended prior to such proposed disposition for
which financial statements have been delivered, and (y) during the term of this
Credit Agreement (as reasonably determined by a senior financial officer of the
Borrower at the time of the respective Asset Sale), the greater of (I) thirty
percent (30%) of the Consolidated EBITDA for the Reference Period most recently
ended prior to such proposed disposition for which financial statements have
been delivered and (II) $25,000,000 of Consolidated EBITDA, and (G)
contemporaneously with such Asset Sale or Asset Swap, the Borrower shall have
delivered to the Administrative Agent (x) an updated Schedule 8.3(b) and/or
Schedule 8.21, as applicable, after giving effect to such Asset Sale or Asset
Swap and (y) an officer’s certificate, duly executed by a senior financial
officer of the Borrower, setting forth in detail reasonably satisfactory to the
Administrative Agent the cumulative calculations of Consolidated EBITDA as set
forth herein.  Notwithstanding the foregoing, the Borrower or any Subsidiary
shall not be required to comply with any of the conditions described in clauses
(B) and (C) of this §10.5.2(g)(ii) in connection with any transfer of certain
assets used in connection with the Borrower’s Hawaiian operations into a trust
for FCC regulatory purposes or the subsequent sale or disposal by such trust of
such assets, so long as the Borrower applies the Net Cash Sale Proceeds received
by the Borrower or any of its Subsidiaries in connection with any such Asset
Sale in accordance with §4.2.
 
All non-cash proceeds from any Asset Sale must be included in the calculation of
Investments in connection with compliance with §10.3.(j).
 
Concurrent with the consummation of each such Asset Sale or Asset Swap permitted
under clauses (e) and (g) above, the Borrower shall provide a detailed good
faith estimate of the calculation of the Net Cash Sale Proceeds of such Asset
Sale or Asset Swap together with the usage and anticipated usage of such Net
Cash Sale Proceeds.
 
10.6.     Sale and Leaseback; LMA Agreements.
 
(a)              During the Suspension Period, the Borrower will not, and will
not permit any of its Subsidiaries to, enter into any arrangement,
 


 
116

--------------------------------------------------------------------------------

 


directly or indirectly, whereby the Borrower or any Subsidiary of the Borrower
shall sell or transfer any property or Station or any significant portion of the
property, assets and ownership rights used in connection with the operation of a
Station owned by it in order then or thereafter to lease such property or
Station (or associated rights or assets) or lease other property that the
Borrower or any Subsidiary of the Borrower intends to use for substantially the
same purpose as the property being sold or transferred or in order to then or
thereafter enter into a LMA Agreement (or a similar agreement regardless of
whether such agreement is with a non-Affiliate or an Affiliate) directly or
indirectly relating to such property or the Station operated in connection with
such property unless such LMA Agreement is permitted pursuant to §10.5.1(d)
hereof, provided, however, the Borrower or any of its Subsidiaries may (i) sell
equipment which constitutes Capital Assets which have been not been acquired by
such Person for the purpose of such sale for the fair market value to an
unaffiliated third party and thereafter lease back such equipment and (ii) sell
(A) the Real Estate located at One Emmis Plaza, 40 Monument Circle,
Indianapolis, Indiana 46204 and (B) the Real Estate located at the tower site at
Flint Peak in the County of Los Angeles, California, provided that in each case
(A) the net present value of liabilities under such leaseback arrangements in
aggregate with Indebtedness incurred under Capitalized Leases and permitted
under §10.1(f) shall not exceed an aggregate amount of $10,000,000 at any one
time, (B) all such sales must be for cash only except to the extent the Borrower
or a Subsidiary receives an Investment calculated to be within the amount
permitted during the Suspension Period, (C) any sale is to a non-Affiliate, (D)
the terms of any such sale and the related lease transaction are at least as
favorable to the Borrower and its Subsidiaries as would have been obtainable in
a transaction entered into on an arm’s length basis in the ordinary course of
business and (E) the proceeds of any such sale are treated as Net Cash Sale
Proceeds and 100% of such Net Cash Sale Proceeds are applied to prepay the
Obligations in accordance with §4.2.
 
(b)              After the Revert Date, the Borrower will not, and will not
permit any of its Subsidiaries to, enter into any arrangement, directly or
indirectly, whereby the Borrower or any Subsidiary of the Borrower shall sell or
transfer any property or Station or any significant portion of the property,
assets and ownership rights used in connection with the operation of a Station
owned by it in order then or thereafter to lease such property or Station (or
associated rights or assets) or lease other property that the Borrower or any
Subsidiary of the Borrower intends to use for substantially the same purpose as
the property being sold or transferred or in order to then or thereafter enter
into a LMA Agreement (or a similar agreement regardless of whether such
agreement is with a non-Affiliate or an Affiliate) directly or indirectly
relating to such property or the Station operated in connection with such
property unless such LMA Agreement is permitted pursuant to
 


 
117

--------------------------------------------------------------------------------

 


§10.5.1(d) hereof, provided, however, the Borrower or any of its Subsidiaries
may (i) sell equipment which constitutes Capital Assets which have been acquired
by such Person within 180 days prior to such sale and thereafter lease back such
equipment, provided that (A) the net present value of liabilities under such
leaseback arrangements in aggregate with Indebtedness incurred under Capitalized
Leases and permitted under §10.1(f) shall not exceed an aggregate amount of
$35,000,000 at any one time and (B) the proceeds of such sale shall be treated
as Net Cash Sale Proceeds and applied to prepay the Obligations in accordance
with §4.2; and (ii) sell (A) the Real Estate located at One Emmis Plaza, 40
Monument Circle, Indianapolis, Indiana 46204 and (B) the Real Estate located at
the tower site at Flint Peak in the County of Los Angeles, California, provided,
in each case, that (x) any sale of such Real Estate is to a non-Affiliate, (y)
the terms of any such sale and the related lease transaction are at least as
favorable to the Borrower and its Subsidiaries as would have been obtainable in
a transaction entered into on an arm’s length basis in the ordinary course of
business and (z) the proceeds of any such sale are treated as Net Cash Sale
Proceeds and 100% of such Net Cash Sale Proceeds are applied to prepay the
Obligations in accordance with §4.2(b).
 
10.7.   Compliance with Environmental Laws.  The Borrower will not, and will not
permit any of its Subsidiaries to, (a) use any of the Real Estate or any portion
thereof for the handling, processing, storage or disposal of Hazardous
Substances, (b) cause or permit to be located on any of the Real Estate any
underground tank or other underground storage receptacle for Hazardous
Substances, (c) generate any Hazardous Substances on any of the Real Estate, (d)
conduct any activity at any Real Estate or use any Real Estate in any manner so
as to cause a release (i.e. releasing, spilling, leaking, pumping, pouring,
emitting, emptying, discharging, injecting, escaping, leaching, disposing or
dumping) or threatened release of Hazardous Substances on, upon or into the Real
Estate or (e) otherwise conduct any activity at any Real Estate or use any Real
Estate in any manner that in any of clauses (a) through (e) would violate any
Environmental Law or bring such Real Estate in violation of any Environmental
Law, except where failure to comply could not reasonably be expected to result
in a Material Adverse Effect.
 
10.8.   Subordinated Debt; Permitted Parent Indebtedness.
 
(a)              The Borrower will not, and will not permit any of its
Subsidiaries to, amend, supplement or otherwise modify the terms of, or any
other agreement relating to, Subordinated Debt or (except as otherwise expressly
permitted under §10.4) prepay, redeem, repurchase, defease, or issue any notice
of redemption or defeasance with respect to, any of the Subordinated Debt,
provided, however, this §10.8 shall not restrict the right of the Borrower to
amend any document evidencing Subordinated Debt to
 


 
118

--------------------------------------------------------------------------------

 


extend the maturity thereof or amend any covenants therein so as to make such
covenants less restrictive for the Borrower and its subsidiaries.
 
(b)              The Parent will not, amend, supplement or otherwise modify the
terms of any of the Required Provisions of any documentation related to any
Permitted Parent Indebtedness, (including, without limitation, any subordination
provisions), or prepay, redeem, repurchase, defease, or issue any notice of
redemption or defeasance with respect to, any of the Permitted Parent
Indebtedness, except refinancings thereof that include the Required Provisions
and would have otherwise been permitted by §10.13 for an initial incurrence of
Permitted Parent Indebtedness.
 
10.9.     Employee Benefit Plans.  Neither the Borrower nor any ERISA Affiliate
will:
 
(a)              engage in any “prohibited transaction” within the meaning of
§406 of ERISA or §4975 of the Code which could result in a material liability
for the Borrower or any of its Subsidiaries; or
 
(b)              permit any Guaranteed Pension Plan to incur an “accumulated
funding deficiency”, as such term is defined in §302 of ERISA, whether or not
such deficiency is or may be waived; or
 
(c)              fail to contribute to any Guaranteed Pension Plan to an extent
which, or terminate any Guaranteed Pension Plan in a manner which, could result
in the imposition of a lien or encumbrance on the assets of the Borrower or any
of its Subsidiaries pursuant to §302(f) or §4068 of ERISA; or
 
(d)              amend any Guaranteed Pension Plan in circumstances requiring
the posting of security pursuant to §307 of ERISA or §401(a)(29) of the Code; or
 
(e)              permit or take any action which would result in the aggregate
benefit liabilities (with the meaning of §4001 of ERISA) of all Guaranteed
Pension Plans exceeding the value of the aggregate assets of such Plans,
disregarding for this purpose the benefit liabilities and assets of any such
Plan with assets in excess of benefit liabilities; or
 
(f)              permit or take any action which would contravene any Applicable
Pension Legislation in any way which could reasonably be expected to have a
Material Adverse Effect.
 
10.10.   Fiscal Year.  The Borrower will not, and will not permit any of it
Subsidiaries to, change the date of the end of its fiscal year from that set
forth in §8.4.1.
 


 
119

--------------------------------------------------------------------------------

 


10.11.   Transactions with Affiliates.  The Borrower will not, and will not
permit any of its Subsidiaries to, engage in any transaction with any Affiliate
(including, without limitation, the Excluded Subsidiaries), and the Parent will
not engage in any transaction with any Excluded Subsidiary, in each case whether
or not in the ordinary course of business and including, without limitation, any
contract, agreement or other arrangement providing for the furnishing of
services to or by, providing for rental of real or personal property to or from,
or otherwise requiring payments to or from any such Affiliate or, to the
knowledge of the Borrower, any corporation, partnership, trust or other entity
in which any such Affiliate has a substantial interest or is an officer,
director, trustee or partner, other than on fair and reasonable terms
substantially similar to those that would be obtainable at the time by the
Borrower or such Subsidiary, as applicable, and such Affiliate in a comparable
arm’s length transaction between or among Persons that are not Affiliates of one
another, provided, that the foregoing limitation shall not extend to (i)
transactions for services as directors and for services or activities of
employees and officers to the extent the expenses incurred in connection with
such services or activities would constitute “HoldCo Corporate Overhead
Expenses” (as described in clauses (i) through (viii) thereof) or, in respect of
any executive officer that is an Affiliate, are more favorable to the Parent,
the Borrower and its Subsidiaries as a result of any reduced salary and other
employment benefits received by such executive officer that is an Affiliate,
(ii) tax sharing arrangements pursuant to tax sharing agreements between the
Parent and the Borrower in form and substance reasonably acceptable to the
Administrative Agent, (iii) transactions between or among the Borrower or any
Subsidiary, on the one hand, and one or more Subsidiaries, on the other hand,
and (iv) services being provided to the Borrower or any of its Subsidiaries as
at the effective date of the First Amendment by Emmis Interactive, Inc. which
are similar to those services provided by Emmis Interactive, Inc. to
non-Affiliate third-parties and services related or similar thereto, and
services relating to the use of an airplane by Emmis Interactive, Inc. so long
as all such services are being provided to the Borrower or any of its
Subsidiaries on terms at least as favorable to the Borrower and its Subsidiaries
as would have been obtainable in a transaction entered into on an arm’s length
basis in the ordinary course of business.  In addition to and without limiting
the foregoing, except with respect to services permitted in clause (iv) above by
Emmis Interactive, Inc., the Borrower will not, and will not permit any of its
Subsidiaries to, (x) transfer any portion of the operations of the Borrower or
its Subsidiaries (whether related to general overhead functions and expenses or
operating activities at, or expenses of, any Station or Magazine, or any
significant portion of the property, assets and ownership rights used in
connection with the operation of a Station or Magazine), (y) outsource any
services required in connection with the operation of any such Station or
Magazine, or any significant portion of the property, assets and ownership
rights used in connection with the operation of a Station or Magazine owned by
it, or (z) engage in any other activity or enter into any other arrangement in
connection with such Station or Magazine, or any significant portion of the
property, assets and ownership rights used in connection with the operation of
such Station or Magazine owned by it; in each of clauses (x), (y) and (z), with
or to any Excluded Subsidiary, any Affiliate of the Borrower or any of its
 


 
120

--------------------------------------------------------------------------------

 


Subsidiaries or any other Person in whom the Borrower or any of its Subsidiaries
has an Investment if in any such case the effect would be to increase the
Borrower’s Consolidated EBITDA for any period to an amount in excess of what the
Borrower’s Consolidated EBITDA would have been in the absence of such activity
or arrangement, provided, that the foregoing shall not be deemed to limit any
Bridge to Sale Transfer otherwise permitted pursuant to the terms of §9.17
hereof.  Notwithstanding the foregoing, prior to the occurrence of the Initial
Parent Tranche B Purchase, the Parent may pay bonuses to officers and other
employees of the Parent, the Borrower or any of their Subsidiaries.
 
10.12.   Certain Intercompany Matters.  The Borrower will not permit any of its
Excluded Subsidiaries to (a) fail to satisfy customary formalities with respect
to organization separateness, including (i) the maintenance of separate books
and records and (ii) the maintenance of separate bank accounts in its own name,
(b) fail to act solely in its own name and through its authorized officers and
agents, (c) commingle any money or other assets of any Excluded Subsidiary with
any money or other assets of the Borrower or any other Subsidiary of the
Borrower, or (d) take any action, or conduct its affairs in a manner, which
could reasonably be expected to result in the separate organizational existence
of the Excluded Subsidiaries being ignored under any circumstance.
 
10.13.    Activities and Indebtedness of the Parent.
 
10.13.1.    Activities of Parent.  The Parent shall not (i)(x) perform any
services or activities, or make any cash payments for the performance of any
services or activities, other than those services and activities described in
clauses (i) through (viii) of the definition of “HoldCo Corporate Overhead
Expenses” or reasonably related thereto, or (y) perform any services or
activities, or make any cash payments for the performance of any services or
activities that are ordinarily performed or paid for by an operating company,
(ii) engage in any trade or business, (iii) own any assets, (iv) directly or
indirectly, beneficially or otherwise, hold or own (whether pursuant to an Asset
Swap or otherwise) any Capital Stock or other securities of any Person, (v)
issue or incur any Indebtedness or (vi) effect any Equity Issuances, except that
the Parent may:
 
(a)              hold and own the Capital Stock of the Borrower and, indirectly,
any other Person that is either a Subsidiary of the Borrower or an Excluded
Subsidiary which is a subsidiary of the Borrower,
 
(b)              make Investments described under §10.3(a), (b) and (c) hereof,
and make Investments permitted under §10.3 hereof which are held by the Borrower
or any of its Subsidiaries but only to the extent the Borrower and its
Subsidiaries are permitted to make such Investment,
 
(c)              incur Indebtedness in respect of the Obligations and Permitted
Parent Indebtedness so long as any Permitted Parent Indebtedness
 


 
121

--------------------------------------------------------------------------------

 


continues to qualify as Permitted Parent Indebtedness at all times after the
incurrence thereof, and
 
(d)              issue any Capital Stock or other Equity-Like Instrument if
issued in accordance with §10.14(b).
 
10.13.2.   Permitted Parent Indebtedness, Interest Payments; Etc.
 
(a)              The Parent shall not make, nor shall it permit the Borrower or
any Subsidiary to make, any cash interest, principal, fees, charges or other
cash payments of any kind, whether required or voluntary (including, without
limitation, any redemption, defeasance, setting aside of funds, or other
provision for, or assurance of, payment other than a permitted refinancing) on
or in connection with any Permitted Parent Indebtedness.
 
(b)              The Borrower will not, and will not permit any of its
Subsidiaries to, Guarantee any Permitted Parent Indebtedness.
 
Concurrent with the consummation of each such Equity Issuance and issuance of
Permitted Parent Indebtedness permitted under clauses (c) and (d) of §10.13.1
above, the Borrower shall provide a detailed good faith estimate of the
calculation of the Net Cash Equity Issuance Proceeds or Net Cash Debt Issuance
Proceeds, as applicable, together with the usage and anticipated usage of such
proceeds.
 
10.14.   Restrictions on Equity Issuances.  None of the Parent, the Borrower or
any Subsidiary shall effect any Equity Issuance on or after the Funding Date,
except that
 
(a)          the Borrower may issue common stock to its employees in connection
with any bona fide employee stock option, stock purchase or similar plan of the
Borrower, and
 
(b)          the Parent may:
 
(i)           issue Common Stock to employees of the Borrower or any Subsidiary
in connection with any bona fide employee stock option, stock purchase or
similar plan of the Parent, and
 
(ii)           upon not less than five (5) Business Days' prior written notice
to the Administrative Agent, issue Capital Stock and/or Equity-Like Instruments
for not less than 90% cash, provided that (A) in the case of the redemption of
Parent Preferred Stock, the terms of any new Capital Stock or Equity-Like
Instrument so issued shall not be materially less favorable or more restrictive
than the terms of the Parent Preferred Stock being redeemed and (B) the Parent
complies with §4.3(b).  Net Cash Equity Issuance Proceeds of the Parent not
subject to a mandatory prepayment of the Loans in accordance with the terms of
§4.3(b), and not (1) used to
 


 
122

--------------------------------------------------------------------------------

 


redeem or purchase the Parent Preferred Stock or the Common Stock of the Parent
or (2) used to conduct a Dutch Auction in accordance with the terms of §10.16,
or (3) contributed to the Borrower as an equity cash contribution, shall remain
in the Parent to be used for general corporate capital purposes not inconsistent
with activities which are normal and customary for a publicly-held holding
company and until so used may be utilized for the making of Investments (but
excluding any acquisition that is an Investment and provided that any such
Investment must be included in the calculation of maximum Investments in
§10.3(j), and when aggregated together with all other Investments made by the
Borrower, the Subsidiaries and the Parent, must be permitted to be made within
the maximum amount allowed therein).  Notwithstanding the foregoing requirement
that such Equity Issuance must be for not less than 90% cash, to the extent that
any such Equity Issuances by the Parent are in connection with a concurrent
exchange (or another transaction accomplishing a concurrent exchange) that are
excluded from the mandatory prepayment provisions of §4.3(b) due to the
redemption or purchase of the Parent Preferred Stock or Common Stock of the
Parent, such proceeds will not be subject to the 90% cash requirement.
 
Concurrent with the consummation of each such Equity Issuance permitted under
clause (b)(ii) above, the Borrower shall provide a detailed good faith estimate
of the calculation of the Net Cash Equity Issuance Proceeds of such Equity
Issuance together with the usage and anticipated usage of such Net Cash Equity
Issuance Proceeds.
 
10.15.   Bridge to Sale Transactions Generally. The Borrower shall not permit or
otherwise allow any Bridge to Sale Excluded Subsidiary or Bridge to Sale License
Subsidiary to:
 
(i)           create, incur, assume, guarantee or be or remain liable,
contingently or otherwise, for any Indebtedness; or
 
(ii)           create or incur or suffer to be created or incurred or to exist
any Lien upon any of its property or assets of any character whether now owned
or hereafter acquired, other than (A) Liens in favor of the Administrative
Agent, for the benefit of the Lenders and the Administrative Agent, under the
Loan Documents, (B) Liens in favor of the non-Affiliate third party that is
purchasing the assets or properties subject to a permitted Bridge to Sale
Transfer pursuant to the Bridge to Sale Transaction Documents and (C) Liens to
secure taxes, assessments and other government charges in respect of obligations
not overdue or that are being diligently contested in good faith and in respect
of which appropriate reserves have been set aside or Liens on properties to
secure claims for labor, material or supplies in respect of obligations not
overdue or that are being diligently contested in good faith and in respect of
which appropriate reserves have been set aside; or
 


 
123

--------------------------------------------------------------------------------

 


(iii)           transfer or otherwise dispose of any its assets or properties
(including the Station and the FCC License associated with such Station that was
subject to a Bridge to Sale Transfer) other than a Bridge to Sale Third Party
Transaction otherwise permitted hereunder; or
 
(iv)           enter into or permit to exist any arrangement or agreement (other
than the Loan Documents and the Bridge to Sale Transaction Documents) which
directly or indirectly prohibits such Bridge to Sale Excluded Subsidiary or such
Bridge to Sale License Subsidiary from creating, assuming or incurring any Lien
upon its properties, revenues or assets; or
 
(v)           make or permit to exist or remain outstanding any Investment other
than (A) an Investment constituting the Bridge to Sale Transfer to such Bridge
to Sale Excluded Subsidiary and Bridge to Sale License Subsidiary which does not
violate §9.17 or (B) in connection with the consummation of a Bridge to Sale
Third Party Transaction, an Investment which does not violate clause (ii) of the
definition of “Bridge to Sale Transaction Conditions;” or
 
(vi)           merge, amalgamate or consolidate (or agree to any merger,
amalgamation or consolidation) or agree to or effect any asset acquisition or
asset disposition, including the Capital Stock of any subsidiary, other than a
Bridge to Sale Third Party Transaction otherwise permitted hereunder; or
 
(vii)           enter into any Bridge to Sale Transaction Document, perform any
obligations thereunder or consummate a Bridge to Sale Third Party Transaction
with any Person or an Affiliate of such Person in whom the Parent, the Borrower,
any of their Subsidiaries, any Bridge to Sale Excluded Subsidiary, any Bridge to
Sale License Subsidiary or any Affiliate of any of the foregoing has made any
Investment (which for purposes of this §10.15 shall include fundings pursuant to
prior commitments to fund Investments) at any time in connection with the
activities described in this clause (vii), or during the twelve consecutive
month period ending immediately prior thereto or at any time following
thereafter, other than an Investment made in connection with the consummation of
a Bridge to Sale Third Party Transaction which does not violate clause (ii) of
the definition of “Bridge to Sale Transaction Conditions;” or
 
(viii)           perform any services or activities other than those services
and activities identified in the LMA Agreement entered into by such Bridge to
Sale Excluded Subsidiary or such Bridge to Sale License Subsidiary or reasonably
related to the operation of a Station in the event no such LMA Agreement is in
effect.
 


 
124

--------------------------------------------------------------------------------

 


10.16.   Debt Repurchases. The Borrower and the Parent shall not, and shall not
permit any Subsidiary, Excluded Subsidiary or other Affiliate to, repurchase,
buy, redeem, prepay, defease, receive an assignment of, issue any notice of
redemption or defeasance with respect to, or otherwise cause the cancellation,
forgiveness or purchase (including, without limitation, any setting aside of
funds, or other provision for, or assurance of, payment), or enter into any
other transaction which accomplishes a like result, of any of its Indebtedness
including the Loans and Obligations, provided that, notwithstanding the
preceding,
 
(a)              The Parent may enter into any refinancing of Permitted Parent
Indebtedness in accordance with the terms of §10.13 and the definition of
Permitted Parent Indebtedness,
 
(b)              The Borrower may (i) prepay the Loans hereunder at par plus, if
applicable, any premium and (ii) refinance  Indebtedness permitted under
§10.1(b), §10.1(c), §10.1(d), §10.1(f),  §10.1(g), §10.1(h), §10.1(i) and
§10.1(j) provided that such refinanced Indebtedness is otherwise permitted
pursuant to §10.1,
 
(c)              Subject to the terms and conditions set forth herein and
notwithstanding the definition of "Eligible Assignee" set forth herein, the
Parent may purchase Tranche B Term Loans, but only pursuant to a Dutch Auction
conducted subject to the terms of this Credit Agreement with the proceeds of the
Tranche B Purchase Price and pursuant to the terms, and only upon satisfaction
of each of the conditions, set forth below to the reasonable satisfaction of the
Administrative Agent:
 
(i)              the funds used to purchase the Tranche B Term Loan shall be
only that portion of the Net Cash Equity Issuance Proceeds received in
connection with a permitted Equity Issuance by the Parent after the Second
Amendment Effective Date that is (A) not subject to a mandatory prepayment in
accordance with the terms of §4.3., (B) not used to redeem or purchase any
Parent Preferred Stock or Common Stock of the Parent, (C) not used by the Parent
for any Investment, (D) not contributed, loaned or advanced to the Borrower, any
Subsidiary or otherwise transferred out of the Parent and (E) otherwise not used
by the Parent for any other purpose (such remaining portion of such Net Cash
Equity Issuance Proceeds of the Parent, the "Tranche B Purchase Price");
 
(ii)            simultaneously with any purchase of the Tranche B Term Loan by
the Parent as permitted hereby, the Parent shall immediately cancel and forgive
the Tranche B Term Loan so purchased and related Obligations acquired by the
Parent in a manner reasonably satisfactory to the Administrative Agent and shall
promptly (but in any event within two Business Days after any such purchase)
deliver to the Administrative
 


 
125

--------------------------------------------------------------------------------

 


Agent evidence reasonably satisfactory to the Administrative Agent of the
cancellation of such Tranche B Term Loan and related Obligations;
 
(iii)           any purchase of the Tranche B Term Loan by the Parent as
permitted hereby shall be consummated, and the cancellation or forgiveness of
the Tranche B Term Loan so purchased and related Obligations acquired by the
Parent as provided in clause (ii) above shall be completed, prior to 180 days
after such Equity Issuance described in clause (i) above;
 
(iv)           no Default or Event of Default shall then be continuing or would
arise as a result of such purchase;
 
(v)           notwithstanding anything herein or in any other Loan Document to
the contrary, at no time shall the Parent be considered a "Lender" under the
Credit Agreement or any other Loan Document for any purpose, which includes,
without limitation, for the purpose of voting interests held by the Parent while
holding such outstanding Tranche B Term Loans and related Obligations; and
 
(vi)           the Dutch Auction purchase shall be conducted pursuant to the
following terms, conditions and methodology:
 
(A)           the Parent will notify Bank of America and the Administrative
Agent in writing substantially in the form of Exhibit J hereto (a "Purchase
Notice") (and the Administrative Agent will deliver such Purchase Notice to all
of the Tranche B Lenders holding the Tranche B Term Loan) that Parent wishes to
make an offer to purchase the Tranche B Term Loan in an aggregate purchase
amount as is specified by the Parent (the "Purchase Amount") subject to a range
or minimum discount to par expressed as a price or range of prices at which the
Parent would consummate the purchase of a portion of the Tranche B Term Loan
(the "Offer Price"); provided that (A) the Purchase Notice shall specify that
each Return Bid (as defined below) must be submitted by a date and time to be
specified in the Purchase Notice, which date shall be no earlier than the second
Business Day following the date of the Purchase Notice and no later than the
fifth Business Day following the date of the Purchase Notice; (B) at the time of
delivery of the Purchase Notice to Bank of America and the Administrative Agent,
no Default or Event of Default shall have occurred and be continuing or would
result therefrom (which condition shall, in the case of a Purchase Notice
delivered by the Parent, be certified by the Parent and the Borrower as being
satisfied in such Purchase Notice); (C) the Purchase Amount
 


 
126

--------------------------------------------------------------------------------

 


specified in each Purchase Notice delivered by the Parent to Bank of America and
the Administrative Agent shall not be less than $5,000,000 in the aggregate (or
such lesser amount as is all of the remaining amount the Parent is permitted to
use for the Dutch Auction pursuant to §10.16.(c)(i)); and (D) at no time shall
the aggregate purchase price for all such purchases of the Tranche B Term Loan
by the Parent in all Dutch Auctions exceed the Tranche B Purchase Price;
 
(B)           the Parent will allow each Tranche B Lender holding a Tranche B
Term Loan to submit a notice of participation substantially in the form of
Exhibit K (each, a "Return Bid") which shall specify (A) one or more discounts
to par of such Tranche B Lender's Tranche B Term Loan expressed as a price
(each, an "Acceptable Price") (but in no event will any such Acceptable Price be
greater than the highest Offer Price specified in such Purchase Notice) and (B)
the principal amount of such Tranche B Lender's Tranche B Term Loan at which
such Tranche B Lender is willing to sell at each such Acceptable Price (the
"Reply Amount");
 
(C)           based on the Acceptable Prices and Reply Amounts of the Tranche B
Term Loan as are specified by the Tranche B Lenders, Bank of America in
consultation with the Parent will determine the applicable discount (the
"Applicable Discount") which will be the lower of (A) the lowest Acceptable
Price at which the Parent can complete the purchase for the entire Purchase
Amount and (B) in the event that the aggregate Reply Amounts relating to such
Purchase Notice are insufficient to allow the Parent to complete a purchase of
the entire Purchase Amount, the highest Acceptable Price that is less than or
equal to the Offer Price;
 
(D)           the Parent shall purchase the Tranche B Term Loan (or the
respective portions thereof) from each Tranche B Lender with one or more
Acceptable Prices that are equal to or less than the Applicable Discount at the
Applicable Discount plus accrued and unpaid interest thereon through the date of
such purchase (such Tranche B Term Loans being referred to as "Qualifying Loans"
and such Tranche B Lenders being referred to as "Qualifying Lenders"), subject
to clauses (E), (F) and (G) below;
 
(E)           the Parent shall purchase the Qualifying Loans offered by the
Qualifying Lenders at the Applicable Discount plus accrued and unpaid interest
thereon through the date of such purchase; provided that if the aggregate
principal amount required to purchase the Qualifying Loans would exceed the
Purchase
 


 
127

--------------------------------------------------------------------------------

 


Amount, each such purchase shall be allocated to, and pro-rated among,
Qualifying Lenders with the lowest Acceptable Price first (based on the
aggregate principal amounts of all such Qualifying Loans with the lowest
Acceptable Price tendered by Qualified Lenders), and then among Qualifying
Lenders with the Qualified Loans at the next-lowest Acceptable Price and
continuing in that manner until fully allocated;
 
(F)           the purchase by the Parent of a portion of the Tranche B Term Loan
shall be consummated pursuant to procedures (including as to timing, rounding
and minimum amounts, Interest Periods, and other notices by the Parent) mutually
acceptable to the Administrative Agent and the Parent (provided that such
purchase of the Tranche B Term Loan by the Parent shall be required to be
consummated no later than three (3) Business Days after the time that Return
Bids are required to be submitted by the Tranche B Lenders pursuant to the
applicable Purchase Notice); and
 
(G)           upon submission by a Tranche B Lender of a Return Bid, such
Tranche B Lender will be irrevocably obligated to sell the entirety or its pro
rata portion (as applicable pursuant to clause (E) above) of the Reply Amount at
the Applicable Discount plus accrued and unpaid interest thereon through the
date of purchase to the Parent as provided herein.
 
10.17.   Restrictions on Excluded Subsidiaries.  The Parent and the Borrower
will not permit any of the Excluded Subsidiaries to, (a) enter into or permit to
exist any arrangement or agreement (other than the Credit Agreement and the
other Loan Documents) which directly or indirectly prohibits any such Excluded
Subsidiary from creating, assuming or incurring any Lien upon its properties,
revenues or assets or those of any of its subsidiaries whether now owned or
hereafter acquired to secure the Obligations (other than restrictions on
specific assets, which assets are the subject of purchase money security
interests), or (b) enter into any agreement, contract or arrangement (other than
the Credit Agreement and the other Loan Documents) restricting the ability of
any such Excluded Subsidiary to pay or make dividends or distributions in cash
or kind to the Borrower or any other Subsidiary or Excluded Subsidiary, to make
loans, advances or other payments of any nature to the Borrower or any other
Subsidiary or Excluded Subsidiary, or to make transfers or distributions of all
or any part of its assets to the Borrower or any other Subsidiary or Excluded
Subsidiary; in each case other than (i) restrictions on specific assets which
assets are the subject of purchase money security interests, (ii) customary
anti-assignment provisions contained in leases and licensing agreements entered
into by any Excluded Subsidiary in the ordinary course of its business and (iii)
property subject to a pending Asset Sale.
 


 
128

--------------------------------------------------------------------------------

 


11.    FINANCIAL COVENANTS.
 
The Borrower covenants and agrees that, so long as any Loan, Unpaid
Reimbursement Obligation, Letter of Credit or Note is outstanding or any Lender
has any obligation to make any Loans or the Administrative Agent has any
obligation to issue, extend or renew any Letters of Credit, the Borrower will
comply with the following financial covenants as set forth below during the time
periods set forth below (and which shall be calculated on a Pro Forma Basis with
respect to any Permitted Acquisitions which occurred during the relevant
Reference Period):
 
11.1.    Total Leverage Ratio.  The Borrower will not permit the Total Leverage
Ratio as of the last day of each fiscal quarter of the Borrower ending during
any period described in the table set forth below to exceed the ratio set forth
opposite such period in such table:
 
Period (inclusive of dates)
Ratio
11/30/12 – 11/01/14
5.00:1.00



11.2.     Fixed Charge Coverage Ratio.  The Borrower will not permit the Fixed
Charge Coverage Ratio as of the last day of each fiscal quarter of the Borrower
to be less than 1.15:1.00 during any period ending on or after November 30,
2012.
 
11.3.     Minimum Liquidity.  The Borrower will not permit Liquidity as of the
last day of each fiscal quarter of the Borrower ending on or prior to August 31,
2012, to be less than $5,000,000.
 
11.4.     Minimum Consolidated EBITDA.  The Borrower will not permit
Consolidated EBITDA for the most recently completed Reference Period, tested as
of the last day of each fiscal quarter of the Borrower ending during any period
described in the table set forth below, whether during or after the Suspension
Period, to be less than the amount set forth opposite such period in such table:
 
Period (inclusive of dates)
Amount
August 31, 2009
$ 22,800,000
November 30, 2009
$ 21,600,000
February 28, 2010
$ 23,400,000
May 31, 2010
$ 23,200,000
August 31, 2010
$ 22,400,000
November 30, 2010
$ 22,700,000
February 28, 2011
$ 22,900,000
May 31, 2011
$ 23,600,000
August 31, 2011 through August 31, 2012
$ 25,000,000
Thereafter
N/A

 

 
 
129

--------------------------------------------------------------------------------

 
 
12.    CLOSING CONDITIONS.
 
Unless otherwise agreed to by the Administrative Agent in writing, the
obligations of the Lenders to make the initial Revolving Credit Loans and the
Tranche B Term Loan and of the Administrative Agent to issue any initial Letters
of Credit shall be subject to the satisfaction as of the date on which such
initial Loans and any such initial Letters of Credit are to be advanced of the
following conditions precedent:
 
12.1.   Loan Documents.  Each of this Credit Agreement, the Omnibus Amendment
and Reaffirmation Agreement and the Notes shall have been duly executed and
delivered by the respective parties thereto, shall be in full force and effect
and shall be in form and substance satisfactory to each of the Lenders.
 
12.2.    Certified Copies of Governing Documents.  The Administrative Agent
shall have received from the Parent, the Borrower and each of the Subsidiaries a
copy, certified by a duly authorized officer of such Person to be true and
complete on the Funding Date, of each of its Governing Documents as in effect on
such date of certification.
 
12.3.   Corporate or Other Action.  All corporate (or other) action necessary
for the valid execution, delivery and performance by the Parent, the Borrower
and each of the Subsidiaries of this Credit Agreement and the other Loan
Documents to which it is or is to become a party shall have been duly and
effectively taken, and evidence thereof satisfactory to the Lenders shall have
been provided to each of the Lenders.
 
12.4.   Officer’s Certificates.
 
(a)              The Administrative Agent shall have received from the Parent,
the Borrower and each of the Subsidiaries an incumbency certificate, dated as of
the Funding Date, signed by a duly authorized officer of such Person, and giving
the name and bearing a specimen signature of each individual who shall be
authorized:  (i) to sign, in the name and on behalf of each of such Person, each
of the Loan Documents to which such Person is or is to become a party; (ii) in
the case of the Borrower, to make Loan Requests and Conversion Requests and to
apply for Letters of Credit; and (iii) to give notices and to take other action
on its behalf under the Loan Documents.
 
(b)              The Administrative Agent shall have received from each of the
Parent and the Borrower a certificate, dated as of the Funding Date, certifying
that (i) each of the representations and warranties made by such Person under
this Credit Agreement and the other Loan Documents are true
 


 
130

--------------------------------------------------------------------------------

 


and correct on the Funding Date as though made on such date, and (ii) each of
the conditions set forth in this §12 have been satisfied.
 
12.5.   Validity of Liens.  The Security Documents shall be effective to create
in favor of the Administrative Agent, for the benefit of the Lenders and the
Administrative Agent, a legal, valid and enforceable first priority (except for
Permitted Liens entitled to priority under applicable law) security interest in
and Lien upon the Collateral.  All filings, recordings, deliveries of
instruments and other actions necessary or desirable in the opinion of the
Administrative Agent to protect and preserve such security interests shall have
been duly effected or provided for.  The Administrative Agent shall have
received evidence thereof in form and substance satisfactory to the
Administrative Agent.
 
12.6.   Perfection Certificates and UCC Search Results.  The Administrative
Agent shall have received from each of the Parent, the Borrower and the
Subsidiaries a completed and fully executed Perfection Certificate and shall
have received the results of UCC searches with respect to the Collateral,
indicating no Liens other than Permitted Liens and otherwise in form and
substance satisfactory to the Administrative Agent.
 
12.7.    Date Down Endorsements to Title Insurance.  The Administrative Agent
shall have received a date down endorsements to each Title Policy covering each
Mortgaged Property, together with proof of payment of all fees and premiums for
such endorsements and policies, from the Title Insurance Company and in amounts
reasonably satisfactory to the Administrative Agent, insuring the interest of
the Administrative Agent and each of the Lenders as mortgagee under the
Mortgages.
 
12.8.     Financial Statements.  The Administrative Agent shall have received
copies of the consolidated financial statements of the Parent and its
subsidiaries as at February 28, 2006, prepared in accordance with GAAP and SEC
requirements, together with a certification by the principal financial or
accounting officer of the Borrower that the information contained in such
financial statements fairly represents the financial position of the Parent and
its subsidiaries on the date thereof and that there are no contingent
liabilities of the Parent, the Borrower or any of its subsidiaries, as of the
Funding Date involving material amounts, known to any officer of the Parent, the
Borrower or of any of the Subsidiaries not disclosed such consolidated financial
statements and the related notes thereto other than contingent liabilities
disclosed to the Lenders in writing prior to the Funding Date.
 
12.9.     FCC Licenses; Third Party Consents.
 
(a)              The Borrower shall have furnished to the Administrative Agent
certified copies of all FCC Licenses necessary for the operation of the business
of each of the Borrower and its Subsidiaries, or necessary for the operation of
any Station owned by the Borrower or any of the Subsidiaries, in each case, to
the extent not previously delivered pursuant to the Existing Credit Agreement.
 


 
131

--------------------------------------------------------------------------------

 


(b)              The Borrower shall have furnished to the Administrative Agent
certified copies of all agreements pursuant to which the Operating Subsidiaries
shall have acquired the rights to use the FCC Licenses held by the License
Subsidiaries, in each case, to the extent not previously delivered pursuant to
the Existing Credit Agreement.
 
(c)              All other necessary governmental and third party consents to
and notices of the transactions contemplated by the Loan Documents shall have
been obtained and given, and evidence thereof satisfactory to the Administrative
Agent shall have been provided to the Administrative Agent.
 
12.10.   Certificates of Insurance.  The Administrative Agent shall have
received a certificate of insurance from an independent insurance broker dated
as of the Funding Date, identifying insurers, types of insurance, insurance
limits, and policy terms, and otherwise describing the insurance obtained in
accordance with the provisions of the Security Agreement and naming the
Administrative Agent as additional insured and, on all casualty insurance, loss
payee.
 
12.11.    Opinions of Counsel.  Each of the Lenders and the Administrative Agent
shall have received a favorable legal opinion addressed to the Lenders and the
Administrative Agent, dated as of the Funding Date, in form and substance
satisfactory to the Lenders and the Administrative Agent, from:
 
(a)              Paul, Weiss, Rifkind, Wharton & Garrison LLP, counsel to the
Parent and its Subsidiaries;
 
(b)              counsel to the Parent and its Subsidiaries in Indiana and
California as applicable; and
 
(c)              FCC counsel to the Parent and its Subsidiaries.
 
12.12.   Compliance Certificate.  The Administrative Agent shall have received
from the Borrower a Compliance Certificate demonstrating compliance with the
covenants set forth in §11 as of the Funding Date (provided that, for purposes
of this §12.12, the Borrower shall use Consolidated EBITDA for the Reference
Period ended May 31, 2006), together with a certificate from the principal
financial or accounting officer of the Borrower certifying that no Default or
Event of Default has occurred and is continuing as of the Funding Date.
 
12.13.   [Intentionally Omitted]
 
12.14.   Financial Condition.  The Administrative Agent shall be reasonably
satisfied and shall have received an officer’s certificate certifying that there
has been no event or occurrence which has had a Material Adverse Effect since
the Balance Sheet Date.
 


 
132

--------------------------------------------------------------------------------

 


12.15.   Payment of Fees; Administrative Agent Fee Letter.  The Borrower shall
have paid to the Lenders or the Administrative Agent, as appropriate, the Fees
pursuant to §§6.1 and 6.2 and all fees and expenses of the Administrative
Agent’s Special Counsel and the expenses of the Administrative Agent; the
Administrative Agent Fee Letter shall have been duly executed and delivered by
the respective parties thereto, shall be in full force and effect and shall be
in form and substance satisfactory to the Administrative Agent and the
Administrative Agent shall have received a fully executed copy of such document.
 
12.16.   Disbursement Instructions.  The Administrative Agent shall have
received Loan Requests and disbursement instructions from the Borrower with
respect to the proceeds of the Loans to be made on the Funding Date.
 
12.17.   Sources and Uses of Cash.  The Administrative Agent shall have received
a statement of the sources and uses of proceeds of the Loans advanced hereunder
as of the date hereof.
 
12.18.   Accountant’s Letter.  The Administrative Agent shall have received a
copy of the letter to the Borrower’s accountants pursuant to §9.9.3.
 
13.    CONDITIONS TO ALL BORROWINGS.
 
The obligations of the Lenders to make any Loan, and of the Administrative Agent
to issue, extend or renew any Letter of Credit, in each case whether on or after
the Funding Date, shall also be subject to the satisfaction of the following
conditions precedent:
 
13.1.    Representations True; No Event of Default.  Each of the representations
and warranties of the Parent, the Borrower and the Subsidiaries contained in
this Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with this Credit Agreement shall be true
in all material respects as of the date as of which they were made and shall
also be true in all material respects at and as of the time of the making of
such Loan or the issuance, extension or renewal of such Letter of Credit, with
the same effect as if made at and as of that time (except to the extent of
changes resulting from transactions contemplated or permitted by this Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and to the extent that such representations and warranties relate expressly to
an earlier date); and no Default or Event of Default shall have occurred and be
continuing or would have occurred as of the last day of the last Reference
Period if the amount of Consolidated Total Funded Debt on the last day of such
Reference Period was the amount of Consolidated Total Funded Debt on such
proposed date of borrowing after giving effect to all borrowings, Credit
Extensions and other extensions of credit on such date and the use of proceeds
thereof.  The Administrative Agent shall have received an officer’s certificate
duly executed by a senior financial officer of the Borrower certifying that the
 


 
133

--------------------------------------------------------------------------------

 


Borrower would have been in compliance with §11.1 as of the last day of the then
most recently ended Reference Period for which financial statements have been
delivered on a pro forma basis after giving effect to the making of such Loan or
issuance, renewal or extension of such Letter of Credit as if such Loan and/or
Letter of Credit had been included in Consolidated Total Funded Debt on such
date.
 
13.2.     No Legal Impediment.  No change shall have occurred in any law or
regulations thereunder or interpretations thereof that in the reasonable opinion
of any Lender would make it illegal for such Lender to make such Loan or to
participate in the issuance, extension or renewal of such Letter of Credit or in
the reasonable opinion of the Administrative Agent would make it illegal for the
Administrative Agent to issue, extend or renew such Letter of Credit.
 
13.3.     Proceedings and Documents.  All proceedings in connection with the
transactions contemplated by this Credit Agreement, the other Loan Documents and
all other documents incident thereto shall be satisfactory in substance and in
form to the Lenders and to the Administrative Agent and the Administrative
Agent’s Special Counsel, and the Lenders, the Administrative Agent and such
counsel shall have received all information and such counterpart originals or
certified or other copies of such documents as the Administrative Agent may
reasonably request.
 
13.4.    Liquidity/Leverage Compliance.
 
(a)              During the Suspension Period and thereafter through the date
that includes the first 50 days after the first full fiscal quarter after the
Revert Date, on any date of any Credit Extension, the Borrower shall demonstrate
that it is in pro forma compliance with §11.3. after giving effect to any and
all Credit Extensions and other Indebtedness made or to be made on such date,
pursuant to a compliance certificate delivered to the Administrative Agent prior
to such Credit Extension and in form and detail reasonably acceptable to the
Administrative Agent; and
 
(b)              During the period beginning the date that is 50 days after the
first full fiscal quarter after the Revert Date, on any date of any Credit
Extension, the Borrower shall demonstrate that it is in pro forma compliance
with §11.1. after giving effect to any and all Credit Extensions and other
Indebtedness made or to be made on such date, pursuant to a compliance
certificate delivered to the Administrative Agent prior to such Credit Extension
and in form and detail reasonably acceptable to the Administrative Agent
(calculated using Consolidated EBITDA as of the most recently completed fiscal
quarter for which a Compliance Certificate has been delivered but based on
outstanding Consolidated Total Funded Debt on the date of the proposed Credit
Extension, after giving effect to all proposed Credit Extensions and any other
borrowings and Indebtedness on such date).
 


 
134

--------------------------------------------------------------------------------

 


14.    EVENTS OF DEFAULT; ACCELERATION; ETC.
 
14.1.     Events of Default and Acceleration.  If any of the following events
(“Events of Default” or, if the giving of notice or the lapse of time or both is
required, then, prior to such notice or lapse of time, “Defaults”) shall occur:
 
(a)              the Borrower shall fail to pay any principal of the Loans or
any Reimbursement Obligation when the same shall become due and payable, whether
at the stated date of maturity or any accelerated date of maturity or at any
other date fixed for payment;
 
(b)              the Borrower or any of its Subsidiaries shall fail to pay any
interest on the Loans, any Fees, or other sums due hereunder or under any of the
other Loan Documents, within three (3) Business Days of when the same shall
become due and payable, whether at the stated date of maturity or any
accelerated date of maturity or at any other date fixed for payment;
 
(c)              (i) the Parent or the Borrower, as applicable, shall fail to
comply with any of its covenants contained in §9.2, §9.4, §9.5 (other than
§9.5.5 and §9.5.6), §9.6(iii) through (vi), §9.9, §9.12, §9.15, §9.17 (other
than §9.17(b)(i), §9.17 (b)(ii) and §9.17 (d)(i)), §10 or §11 after the
expiration of any applicable period; or (ii) the Parent, the Borrower, any
Bridge to Sale Excluded Subsidiary, any Bridge to Sale License Subsidiary or any
Affiliate thereof shall fail to comply with §9.17(b)(i), §9.17 (b)(ii) or
§9.17(d)(i) and such failure continues for fifteen (15) days;
 
(d)              the Borrower or any of its Subsidiaries shall fail (i) to
comply with §9.7 for ten (10) Business Days after written notice of such failure
has been given to the Borrower by the Administrative Agent; or (ii) to perform
any term, covenant or agreement contained herein or in any of the other Loan
Documents (other than those specified elsewhere in this §14.1) for thirty (30)
days after written notice of such failure has been given to the Borrower by the
Administrative Agent;
 
(e)              any representation or warranty of the Parent, the Borrower or
any of the Subsidiaries in this Credit Agreement or any of the other Loan
Documents or in any other document or instrument delivered pursuant to or in
connection with this Credit Agreement shall prove to have been false in any
material respect upon the date when made or deemed to have been made or
repeated;
 
(f)              any of the Parent, the Borrower, any Subsidiary, the Austin
Partnership or RAM, shall fail to pay at maturity, or within any applicable
period of grace, any obligation for borrowed money or credit received or in
respect of any Capitalized Leases in each case in an amount greater than
$5,000,000, or fail to observe or perform any material term, covenant or
 


 
135

--------------------------------------------------------------------------------

 


agreement contained in any agreement by which it is bound, evidencing or
securing borrowed money or credit received or in respect of any Capitalized
Leases in each case in an amount greater than $5,000,000 for such period of time
as would permit (assuming the giving of appropriate notice if required) the
holder or holders thereof or of any obligations issued thereunder to accelerate
the maturity thereof, or any such holder or holders shall rescind or shall have
a right to rescind the purchase of any such obligations;
 
(g)              any of the Parent, the Borrower, any of the Subsidiaries or the
Austin Partnership or RAM, shall make an assignment for the benefit of
creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any of
the Parent, the Borrower, any of the Subsidiaries, or the Austin Partnership or
RAM, or of any substantial part of the assets of any such Person, or shall
commence any case or other proceeding relating to any such Person under any
bankruptcy, reorganization, arrangement, insolvency, readjustment of debt,
dissolution or liquidation or similar law of any jurisdiction, now or hereafter
in effect, or shall take any action to authorize or in furtherance of any of the
foregoing, or if any such petition or application shall be filed or any such
case or other proceeding shall be commenced against any of the Parent, the
Borrower, any Subsidiary, the Austin Partnership or RAM, and any such Person
shall indicate its approval thereof, consent thereto or acquiescence therein or
such petition or application shall not have been dismissed within sixty (60)
days following the filing thereof;
 
(h)              a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any of the Parent, the
Borrower, any Subsidiary, the Austin Partnership or RAM, bankrupt or insolvent,
or approving a petition in any such case or other proceeding, or a decree or
order for relief is entered in respect of any such Person in an involuntary case
under federal bankruptcy laws as now or hereafter constituted;
 
(i)              there shall remain in force, undischarged, unsatisfied and
unstayed, for more than thirty (30) days, whether or not consecutive, any final
judgment against any of the Parent, the Borrower, any Subsidiary, the Austin
Partnership or RAM, that, with other outstanding final judgments, undischarged,
against such Person exceeds in the aggregate $5,000,000;
 
(j)              any default shall occur with respect to all or any part of the
Subordinated Debt or the holders of all or any part of the Subordinated Debt
shall accelerate the maturity of all or any part of the Subordinated Debt; the
Subordinated Debt shall be prepaid, redeemed or repurchased in whole or in part
(other than pursuant to §10.4(d)) or an offer to prepay, redeem or
 


 
136

--------------------------------------------------------------------------------

 


repurchase the Subordinated Debt in whole or in part shall have been made (other
than pursuant to §10.4(d)) or the subordination provisions of such Subordinated
Debt are found by any court, or asserted by the trustee in respect of, or any
holder of, Subordinated Debt in a judicial proceeding to be, invalid or
unenforceable;
 
(k)              any of the Loan Documents shall be cancelled, terminated,
revoked or rescinded or the Administrative Agent’s security interests, mortgages
or liens in a material portion of the Collateral shall cease to be perfected, or
shall cease to have the priority contemplated by the Security Documents
otherwise than in accordance with the terms thereof with respect to the release
of any Collateral or in each case with the express prior written agreement,
consent or approval of the Lenders, or any action or suit at law or in equity or
other legal proceeding to cancel, revoke or rescind any of the Loan Documents
shall be commenced by or on behalf of the Parent, the Borrower or any of the
Subsidiaries party thereto or any of their respective stockholders, or any court
or any other governmental or regulatory authority or agency of competent
jurisdiction shall make a determination that, or issue a judgment, order, decree
or ruling to the effect that, any one or more of the Loan Documents is illegal,
invalid or unenforceable in accordance with the terms thereof;
 
(l)              the Borrower or any ERISA Affiliate incurs any liability to the
PBGC or a Guaranteed Pension Plan pursuant to Title IV of ERISA in an aggregate
amount exceeding $5,000,000, or the Borrower or any ERISA Affiliate is assessed
withdrawal liability pursuant to Title IV of ERISA by a Multiemployer Plan
requiring aggregate annual payments exceeding $5,000,000, or any of the
following occurs with respect to a Guaranteed Pension Plan: (i) an ERISA
Reportable Event, or a failure to make a required installment or other payment
(within the meaning of §302(f)(1) of ERISA), provided that the Administrative
Agent determines in its reasonable discretion that such event (A) could be
expected to result in liability of the Borrower or any of its Subsidiaries to
the PBGC or such Guaranteed Pension Plan in an aggregate amount exceeding
$5,000,000 and (B) is reasonably likely to constitute grounds for the
termination of such Guaranteed Pension Plan by the PBGC, for the appointment by
the appropriate United States District Court of a trustee to administer such
Guaranteed Pension Plan or for the imposition of a lien in favor of such
Guaranteed Pension Plan; or (ii) the appointment by a United States District
Court of a trustee to administer such Guaranteed Pension Plan; or (iii) the
institution by the PBGC of proceedings to terminate such Guaranteed Pension
Plan;
 
(m)              any of the Borrower, any Subsidiary, the Austin Partnership or
RAM, shall be enjoined, restrained or in any way prevented by the order
 


 
137

--------------------------------------------------------------------------------

 


of any Governmental Authority from conducting any material part of its business
and such order shall continue in effect for more than thirty (30) days, provided
that with respect to any such order relating to the renewal or availability of
any Necessary Authorization, if the issuance of such order would not otherwise
constitute an Event of Default under §14.1(t), it shall not cause an Event of
Default solely by virtue of meeting the criteria of this clause (m);
 
(n)              there shall occur any material damage to, or loss, theft or
destruction of, any Collateral, whether or not insured, or any strike, lockout,
labor dispute, embargo, condemnation, act of God or public enemy, or other
casualty, which in any such case causes, for more than fifteen (15) consecutive
days, the cessation or substantial curtailment of revenue producing activities
at any facility of the Borrower or any of its Subsidiaries if such event or
circumstance is not covered by business interruption insurance and would have a
Material Adverse Effect;
 
(o)              there shall occur the loss, suspension or revocation of, or
failure to renew, any license or permit now held or hereafter acquired by any of
the Borrower, any Subsidiary, the Austin Partnership or RAM, if such loss,
suspension, revocation or failure to renew would have a Material Adverse Effect;
 
(p)              a Change of Control shall occur;
 
(q)              any default or event of default shall occur under any documents
entered into in connection with any Permitted Acquisition, which such default or
event of default could reasonably be expected to have a Material Adverse Effect;
 
(r)              at any time, any of the Subsidiaries or Excluded Subsidiaries
shall provide a guaranty of the Borrower’s obligations under any Subordinated
Debt if such subsidiary is not at such time guarantying the Obligations pursuant
to the Guaranty or if such guaranty of the Borrower’s obligations under such
other Subordinated Debt, as applicable, is not subordinated to such subsidiary’s
Obligations under the Guaranty;
 
(s)              the commencement of proceedings to suspend, revoke, terminate
or substantially and adversely modify any material FCC License or other material
license of any of the Borrower, any Subsidiary, the Austin Partnership or RAM,
or of any Stations of any thereof, if such proceeding shall continue uncontested
for forty-five (45) days;
 
(t)              appropriate proceedings for the renewal of any material
Necessary Authorization shall not be commenced prior to the expiration thereof
or if such Necessary Authorization is not renewed or otherwise
 


 
138

--------------------------------------------------------------------------------

 


made available for the use of any of the Borrower, any Subsidiary, the Austin
Partnership or RAM, provided that no Event of Default shall be deemed to occur
under this clause (t) if (A) no Material Adverse Effect shall have occurred as a
result of such event and (B) the Borrower shall have demonstrated compliance
with §11 on a Pro Forma Basis (both before and after giving effect to such
event) as though the affected Station had been sold in an Asset Sale as of the
first day of the Reference Period most recently ended and the Borrower, the
Subsidiary, the Austin Partnership or RAM, (as applicable) received no
consideration for such sale;
 
(u)              any contractual obligation which is necessary to the
broadcasting operations of any of the Borrower, any Subsidiary, the Austin
Partnership or RAM, shall be revoked or terminated and not replaced by a
substitute, without a Material Adverse Effect, within ninety (90) days after
such revocation or termination;
 
(v)              any order of the FCC relating to any Permitted Acquisition
granting or consenting to a transfer of an FCC License in connection with any
Permitted Acquisition which has been completed shall not have become final and
any Governmental Authority shall have entered an order reversing such order
(whether or not such order shall be subject to further appeal);
 
(w)              Intentionally Deleted;
 
(x)              the Parent shall fail to make any equity contribution to the
Borrower in the amount or at the time required pursuant to §10.14;
 
(y)              (i) the Austin Partnership shall incur any Indebtedness in an
aggregate amount at any one time outstanding in excess of $20,000,000 or (ii)
the partnership agreement or any other governing documents relating to the
Austin Partnership shall permit, after giving effect to any amendment,
modification or waiver of the terms thereof, or there shall occur, any cash or
other distribution (including any redemption, purchase, retirement or other
acquisition of any partnership interests or return of capital attributable to
any partnership interests) by the Austin Partnership to all or any of its
partners which is not made simultaneously to all of its partners on a pro rata
basis, in terms of both value and kind, in accordance with such partners’
proportional equity interests in the Austin Partnership; provided that it shall
not be an Event of Default hereunder if the Borrower or any of its Subsidiaries
receives any distribution in excess of their pro rata share as so determined or
if the Borrower or any of its Subsidiaries receives any repayment of
Indebtedness advanced by the Borrower or any of its Subsidiaries to the Austin
Partnership;
 
(z)              any Bridge to Sale Excluded Subsidiary or any Bridge to Sale
License Subsidiary shall make an assignment for the benefit of
 


 
139

--------------------------------------------------------------------------------

 


creditors, or admit in writing its inability to pay or generally fail to pay its
debts as they mature or become due, or shall petition or apply for the
appointment of a trustee or other custodian, liquidator or receiver of any
Bridge to Sale Excluded Subsidiary or any Bridge to Sale License Subsidiary or
of any substantial part of the assets of such Person or shall commence any case
or other proceeding relating to such Person under any bankruptcy,
reorganization, arrangement, insolvency, readjustment of debt, dissolution or
liquidation or similar law of any jurisdiction, now or hereafter in effect, or
shall take any action to authorize or in furtherance of any of the foregoing, or
if any such petition or application shall be filed or any such case or other
proceeding shall be commenced against any Bridge to Sale Excluded Subsidiary or
any Bridge to Sale License Subsidiary and such Person shall indicate its
approval thereof, consent thereto or acquiescence therein or such petition or
application shall not have been dismissed within sixty (60) days following the
filing thereof; or
 
(aa)              a decree or order is entered appointing any such trustee,
custodian, liquidator or receiver or adjudicating any Bridge to Sale Excluded
Subsidiary or any Bridge to Sale License Subsidiary bankrupt or insolvent, or
approving a petition in any such case or other proceeding, or a decree or order
for relief is entered in respect of any such Person in an involuntary case under
federal bankruptcy laws as now or hereafter constituted;
 
then, and in any such event, so long as the same may be continuing, the
Administrative Agent may, and upon the request of the Required Lenders shall, by
notice in writing to the Borrower declare all amounts owing with respect to this
Credit Agreement, the Notes and the other Loan Documents and all Reimbursement
Obligations to be, and they shall thereupon forthwith become, immediately due
and payable without presentment, demand, protest or other notice of any kind,
all of which are hereby expressly waived by the Borrower; provided that in the
event of any Event of Default specified in §14.1(g) or §14.1(h), all such
amounts shall become immediately due and payable automatically and without any
requirement of notice from the Administrative Agent or any Lender.  In addition,
the Administrative Agent may direct the Borrower by notice in writing to pay
(and the Borrower hereby agrees upon notice to pay) to the Administrative Agent
such additional amounts of cash, to be held as security for all Reimbursement
Obligations, equal to the Maximum Drawing Amount of Letters of Credit then
outstanding.
 
14.2.     Termination of Commitments.  If any one or more of the Events of
Default specified in §14.1(g) or §14.1(h) shall occur, any unused portion of the
credit hereunder shall forthwith terminate and each of the Lenders shall be
relieved of all further obligations to make Loans to the Borrower and the
Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit.  If any other Event of Default shall have
occurred and be continuing the Administrative Agent may and, upon the request of
the Required Lenders, shall, by notice to the Borrower, terminate
 


 
140

--------------------------------------------------------------------------------

 


the unused portion of the credit hereunder, and upon such notice being given
such unused portion of the credit hereunder shall terminate immediately and each
of the Lenders shall be relieved of all further obligations to make Loans and
the Administrative Agent shall be relieved of all further obligations to issue,
extend or renew Letters of Credit.  No termination of the credit hereunder shall
relieve the Borrower or any of its Subsidiaries of any of the Obligations.
 
14.3.   Remedies.  Subject to §18.1, in case any one or more of the Events of
Default shall have occurred and be continuing, and whether or not the Lenders
shall have accelerated the maturity of the Loans pursuant to §14.1, each Lender,
if owed any amount with respect to the Loans or the Reimbursement Obligations,
may, with the consent of the Required Lenders but not otherwise, proceed to
protect and enforce its rights by suit in equity, action at law or other
appropriate proceeding, whether for the specific performance of any covenant or
agreement contained in this Credit Agreement and the other Loan Documents or any
instrument pursuant to which the Obligations to such Lender are evidenced,
including as permitted by applicable law the obtaining of the ex parte
appointment of a receiver, and, if such amount shall have become due, by
declaration or otherwise, proceed to enforce the payment thereof or any other
legal or equitable right of such Lender.  No remedy herein conferred upon any
Lender or the Administrative Agent or the holder of any Note or purchaser of any
Letter of Credit Participation is intended to be exclusive of any other remedy
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity or
by statute or any other provision of law.
 
14.4.   Distribution of Collateral Proceeds.  In the event that, following the
occurrence or during the continuance of any Default or Event of Default, the
Administrative Agent or any Lender, as the case may be, receives any monies in
connection with the enforcement of any of the Security Documents, or otherwise
with respect to the realization upon any of the Collateral, such monies shall be
distributed for application as follows:
 
(a)              First, to the payment of, or (as the case may be) the
reimbursement of the Administrative Agent, in its capacity as such, for or in
respect of all reasonable costs, expenses, disbursements and losses which shall
have been incurred or sustained by the Administrative Agent in connection with
the collection of such monies by the Administrative Agent, for the exercise,
protection or enforcement by the Administrative Agent of all or any of the
rights, remedies, powers and privileges of the Administrative Agent under this
Credit Agreement or any of the other Loan Documents or in respect of the
Collateral or in support of any provision of adequate indemnity to the
Administrative Agent against any taxes or liens which by law shall have, or may
have, priority over the rights of the Administrative Agent to such monies;
 


 
141

--------------------------------------------------------------------------------

 


(b)              Second, to all other Obligations in such order or preference as
the Required Lenders may determine; provided, however, that (i) distributions
shall be made (A) pari passu among Obligations with respect to the
Administrative Agent’s Fee and all other Obligations and (B) with respect to
each type of Obligation owing to the Lenders, such as interest, principal, fees
and expenses, among the Lenders pro rata across all Tranches and (ii) the
Administrative Agent may in its discretion make proper allowance to take into
account any Obligations not then due and payable;
 
(c)              Third, upon payment and satisfaction in full in cash or other
provisions for payment in full satisfactory to the Lenders and the
Administrative Agent of all of the Obligations, to the payment of any
obligations required to be paid pursuant to §9-615 of the UCC of the State of
New York; and
 
(d)              Fourth, the excess, if any, shall be returned to the Borrower
or to such other Persons as are entitled thereto.
 
15.    [INTENTIONALLY OMITTED]
 
16.    THE ADMINISTRATIVE AGENT.
 
16.1.    Appointment and Authority. Each Lender hereby irrevocably appoints Bank
of America to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this §16 are
solely for the benefit of the Administrative Agent and the Lenders and neither
the Parent nor the Borrower shall have rights as a third party beneficiary of
any such provisions.
 
16.2.     Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as Lender as any
other Lender and may exercise the same as though it were not the Administrative
Agent and the term “Lender” or “Lenders” shall, unless otherwise expressly
indicated or unless the context otherwise requires, include the Person serving
as the Administrative Agent hereunder in its individual capacity.  Such Person
and its Affiliates may accept deposits from, lend money to, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Parent, the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.
 
16.3.    Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:
 


 
142

--------------------------------------------------------------------------------

 


(a)              shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)              shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)              shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Parent, the Borrower or the
Subsidiaries or any of their respective Affiliates that is communicated to or
obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in §18.2 and §14.3) or (ii) in the absence of its own
gross negligence or willful misconduct.  The Administrative Agent shall be
deemed not to have knowledge of any Default unless and until notice describing
such Default is given to the Administrative Agent by the Parent, the Borrower or
a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Credit Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Credit Agreement, any other
Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in §12 and §13 or elsewhere herein,
other than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
 
16.4.     Reliance by Administrative Agent.
 
16.4.1.    General.  The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate,
 


 
143

--------------------------------------------------------------------------------

 


consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance of a Letter of Credit, that by its terms must be
fulfilled to the satisfaction of a Lender, the Administrative Agent may presume
that such condition is satisfactory to such Lender unless the Administrative
Agent shall have received notice to the contrary from such Lender prior to the
making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Parent, the Borrower or its Subsidiaries), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
 
16.4.2.    Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Credit Agreement.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Credit Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.
 
16.4.3.    Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
§16 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
 
16.5.     Payments.
 
16.5.1.    Payments to Administrative Agent.  A payment by the Parent or the
Borrower to the Administrative Agent hereunder or any of the other Loan
Documents for the account of any Lender shall constitute a payment to such
Lender.  The Administrative Agent agrees promptly to distribute to each Lender
such Lender’s pro rata
 


 
144

--------------------------------------------------------------------------------

 


share of payments received by the Administrative Agent for the account of the
Lenders except as otherwise expressly provided herein or in any of the other
Loan Documents.
 
16.5.2.    Distribution by Administrative Agent.  If in the opinion of the
Administrative Agent the distribution of any amount received by it in such
capacity hereunder, under the Notes or under any of the other Loan Documents
might involve it in liability, it may refrain from making such distribution
until its right to make such distribution shall have been adjudicated by a court
of competent jurisdiction.  If a court of competent jurisdiction shall adjudge
that any amount received and distributed by the Administrative Agent is to be
repaid, each Person to whom any such distribution shall have been made shall
either repay to the Administrative Agent its proportionate share of the amount
so adjudged to be repaid or shall pay over the same in such manner and to such
Persons as shall be determined by such court.
 
16.5.3.    Delinquent Lenders.  Notwithstanding anything to the contrary
contained in this Credit Agreement or any of the other Loan Documents, any
Lender that (a) fails to make available to the Administrative Agent its pro rata
share of any Loan or to purchase any Letter of Credit Participation within one
Business Day of the date required to be made available to the Administrative
Agent by it hereunder unless such failure has been cured, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within one Business Day of the date
when due, unless the subject of a good faith dispute, (c) fails to comply with
the provisions of §16.1 with respect to making dispositions and arrangements
with the other Lenders, where such Lender’s share of any payment received,
whether by setoff or otherwise, is in excess of its pro rata share of such
payments due and payable to all of the Lenders within one Business Day of the
date when due, unless the subject of a good faith dispute or unless such failure
has been cured, (d) has been deemed insolvent or become the subject of a
bankruptcy or insolvency proceeding, in each case as, shall be deemed
delinquent, (e) the Administrative Agent has a good faith belief that such
Lender has defaulted in fulfilling its obligations under one or more other
syndicated credit facilities or (f) an entity that controls such Lender has been
deemed insolvent or become subject to a bankruptcy or other similar proceeding.
(a “Delinquent Lender”) and shall be deemed a Delinquent Lender until such time
as such delinquency is satisfied.  The Administrative Agent may, in its
discretion, apply any and all payments otherwise due to a Delinquent Lender from
the Borrower, whether on account of outstanding Loans, Unpaid Reimbursement
Obligations, interest, fees or otherwise, to the remaining nondelinquent Lenders
for application to, and reduction of, their respective pro rata shares of all
outstanding Loans and Unpaid Reimbursement Obligations.  The Delinquent Lender
hereby authorizes the Administrative Agent to distribute and apply such payments
to the nondelinquent Lenders in proportion to their respective pro rata shares
of all outstanding Loans and Unpaid Reimbursement Obligations.  A Delinquent
Lender shall be deemed to have satisfied in full a delinquency when and if, as a
result of application of the assigned payments to all outstanding Loans and
Unpaid Reimbursement Obligations of the nondelinquent Lenders, the Lenders’
respective pro rata shares of all outstanding Loans
 


 
145

--------------------------------------------------------------------------------

 


and Unpaid Reimbursement Obligations have returned to those in effect
immediately prior to such delinquency and without giving effect to the
nonpayment causing such delinquency.
 
16.6.     Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under §18.2 or §18.3 to be
paid by it to the Administrative Agent (or any sub-agent thereof) or any Related
Party of any of the foregoing (and without limiting the Borrower’s obligation to
do so), each Lender severally agrees to pay to the Administrative Agent (or any
such sub-agent) or such Related Party, as the case may be, such Lender’s Total
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) in its capacity as such, or against
any Related Party acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.  The obligations of the Lenders under this §16.6
are several and the failure or refusal of any Lender to reimburse the
Administrative Agent for its portion of such unpaid amount shall not relieve any
other Lender from its several obligation hereunder.  The undertaking in this
§16.6 shall survive termination of the Total Commitment, the payment of all
other Obligations and the resignation of the Administrative Agent.
 
16.7.     Resignation of Administrative Agent.  The Administrative Agent may at
any time give notice of its resignation to the Lenders and the Borrower.  Upon
receipt of any such notice of resignation, the Required Lenders shall have the
right, in consultation with the Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the
Lenders, appoint a successor Administrative Agent meeting the qualifications set
forth above, provided that if the Administrative Agent shall notify the Borrower
and the Lenders that no qualifying Person has accepted such appointment and that
any present or future law, regulation, treaty or directive or in the
interpretation or application thereof shall make it unlawful for the
Administrative Agent to continue to act as Administrative Agent hereunder, then
such resignation shall nonetheless become effective in accordance with such
notice and (a) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents (except that
in the case of any collateral security held by the Administrative Agent on
behalf of the Lenders under any of the Loan Documents, the retiring
Administrative Agent shall continue to hold such collateral security until such
time as a successor Administrative Agent is appointed) and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a
 


 
146

--------------------------------------------------------------------------------

 


successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or retired) Administrative Agent and the term
“Administrative Agent” shall mean such successor administrative agent and the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents (if not already
discharged therefrom as provided above in this Section). The Borrower agrees to
pay the fees of the successor Administrative Agent as may be agreed between the
Borrower and such successor Administrative Agent.  After any retiring
Administrative Agent’s resignation hereunder and under the other Loan Documents,
the provisions of this §16 and §§18.2 and 18.3 shall continue in effect for the
benefit of the retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
Any resignation by Bank of America as Administrative Agent pursuant to this §16
shall also constitute Bank of America’s resignation as issuer of Letters of
Credit.  Notwithstanding Bank of America’s resignation as Administrative Agent
and issuer of Letters of Credit hereunder, Bank of America shall retain all the
rights, powers, privileges and duties of the issuer of Letters of Credit
hereunder with respect to all Letters of Credit outstanding as of the effective
date of its resignation as issuer of Letters of Credit and all Unpaid
Reimbursement Obligations with respect thereto (including the right to require
the Lenders to make Base Rate Loans or fund risk participations in Unpaid
Reimbursement Obligations pursuant to §5.3).  Upon the appointment of a
successor issuer of Letters of Credit, (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring issuer of Letters of Credit, as the case may be, (b) the retiring
issuer of Letters of Credit shall be discharged from all of its respective
duties and obligations hereunder or under the other Loan Documents and (c) the
successor issuer of Letters of Credit shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to Bank of America to
effectively assume the obligations of Bank of America with respect to such
Letters of Credit.
 
16.8.     Administrative Agent May File Proofs of Claim.  In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Parent, the Borrower or any Subsidiary, the
Administrative Agent (irrespective of whether the principal of any Loan or
Reimbursement Obligation shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower or any other Person primarily or
secondarily liable) shall be entitled and empowered, by intervention in such
proceeding or otherwise
 
(a)              to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans, Reimbursement Obligations
and all other Obligations that are owing and
 


 
147

--------------------------------------------------------------------------------

 


unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders and the Administrative Agent (including
any claim for the reasonable compensation, expenses, disbursements and advances
of the Lenders and the Administrative Agent and their respective agents and
counsel and all other amounts due the Lenders and the Administrative Agent under
§5.6, §6 and §18.2) allowed in such judicial proceeding; and
 
(b)              to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under §6 and §18.2.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.
 
16.9.     No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, none of the book managers, arrangers listed on the cover page
hereof shall have any powers, duties or responsibilities under this Credit
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.
 
17.    ASSIGNMENT AND PARTICIPATION.
 
17.1.     Successors and Assigns; Conditions to Assignment.
 
(a)              The provisions of this Credit Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns permitted hereby, except that neither the Parent nor the Borrower
may assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Administrative Agent and each Lender
and no Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (i) to an Eligible Assignee in accordance with the provisions
of clause (b) of this §17.1, (ii) by way of participation in accordance with the
provisions of §17.3, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of §17.4, or (iv) to an SPC in accordance with the
provisions
 


 
148

--------------------------------------------------------------------------------

 


of §17.1(c) (and any other attempted assignment or transfer by any party hereto
shall be null and void).  Nothing in this Credit Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in §17.3 and, to the extent expressly contemplated
hereby, an Indemnified Person) any legal or equitable right, remedy or claim
under or by reason of this Credit Agreement.
 
(b)              Any Lender may at any time assign to one or more Eligible
Assignees all or a portion of its rights and obligations under this Credit
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this clause (b), participations in Reimbursement Obligations) at
the time owing to it); provided that (i) except in the case of an assignment of
the entire remaining amount of the assigning Lender’s Commitment and the Loans
at the time owing to it or in the case of an assignment to a Lender or an
Affiliate of a Lender or an Approved Fund with respect to a Lender, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) subject to each such assignment, determined as of the
date the Assignment and Acceptance (as defined below) with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date, shall not be
less than $2,000,000, in respect of assignments of Revolving Credit Commitments
and/or Revolving Credit Loans and $1,000,000, in respect of assignments of
Tranche B Term Loans or loans made in connection with any new Tranche structured
as a term tranche pursuant to §15.1 unless, in each case, each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing and such assignee lender is not an Eligible Assignee, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single assignee (or to an assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met; (ii) each partial assignment shall be made as an assignment
of a proportionate part of all the assigning Lender’s rights and obligations
under this Credit Agreement with respect to the Loans or the Commitment
assigned; (iii) any assignment of a Commitment must be approved by the
Administrative Agent (such consent not to be unreasonably withheld or delayed)
unless the Person that is the proposed assignee is itself a Lender (whether or
not the proposed assignee would otherwise qualify as an Eligible Assignee); and
(iv) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Acceptance substantially in the form of
Exhibit H hereto (an “Assignment and Acceptance”), together with a processing
and
 


 
149

--------------------------------------------------------------------------------

 


recordation fee of $3,500; provided, however that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The Eligible Assignee, if not a Lender, shall
deliver to the Administrative Agent an administrative questionnaire in the form
supplied by the Administrative Agent.  Subject to acceptance and recording
thereof by the Administrative Agent pursuant to §17.2, from and after the
effective date specified in each Assignment and Acceptance, the Eligible
Assignee thereunder shall be a party to this Credit Agreement and, to the extent
of the interest assigned by such Assignment and Acceptance, have the rights and
obligations of a Lender under this Credit Agreement, and the assigning Lender
thereunder shall, to the extent of the interest assigned by such Assignment and
Acceptance, be released from its obligations under this Credit Agreement (and,
in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Credit Agreement, such Lender shall
cease to be a party hereto but shall continue to be entitled to the benefits of
§§6.3, 6.7, 6.8, 6.10, 18.2 and 18.3 with respect to facts and circumstances
occurring prior to the effective date of such assignment).  Upon request, the
Borrower (at its expense) shall execute and deliver a Note(s) to the assignee
Lender.  Any assignment or transfer by a Lender of rights or obligations under
this Credit Agreement that does not comply with this clause (b) shall be treated
for purposes of this Credit Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with §17.3.
 
(c)              Special Purpose Funding Vehicles.  Notwithstanding anything to
the contrary contained herein, any Lender (a “Granting Lender”) may grant to a
special purpose funding vehicle identified as such in writing from time to time
by the Granting Lender to the Administrative Agent and the Borrower (an “SPC”)
the option to provide all or any part of any Loan that such Granting Lender
would otherwise be obligated to make pursuant to this Credit Agreement; provided
that (i) nothing herein shall constitute a commitment by any SPC to fund any
Loan, and (ii) if an SPC elects not to exercise such option or otherwise fails
to make all or any part of such Loan, the Granting Lender shall be obligated to
make such Loan pursuant to the terms hereof or, if it fails to do so, to make
such payment to the Administrative Agent as is required under §2.8.2(b).  Each
party hereto hereby agrees that (i) neither the grant to any SPC nor the
exercise by any SPC of such option shall increase the costs or expenses or
otherwise increase or change the obligations of the Borrower under this Credit
Agreement (including its obligations under §§6.3, 6.7, 6.8 and 6.10), (ii) no
SPC shall be liable for any indemnity or similar payment obligation under this
Credit Agreement for which a Lender would be liable, and (iii) the Granting
Lender shall for all purposes, including the approval of any amendment, waiver
or other modification of any provision of any Loan Document, remain the lender
of record hereunder.  The making of a Loan by
 


 
150

--------------------------------------------------------------------------------

 


an SPC hereunder shall utilize the Commitment of the Granting Lender to the same
extent, and as if, such Loan were made by such Granting Lender.  In furtherance
of the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Credit Agreement) that, prior to the date that is one
year and one day after the payment in full of all outstanding commercial paper
or other senior debt of any SPC, it will not institute against, or join any
other Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency, or liquidation proceeding under the laws of the United
States or any State thereof.  Notwithstanding anything to the contrary contained
herein, any SPC may (i) with notice to, but without prior consent of the
Borrower and the Administrative Agent and with the payment of a processing fee
in the amount of $3,500 (which processing fee may be waived by the
Administrative Agent in its sole discretion) assign all or any portion of its
right to receive payment with respect to any Loan to the Granting Lender and
(ii) disclose on a confidential basis any non-public information relating to its
funding of Loans to any rating agency, commercial paper dealer or provider of
any surety or Guarantee or credit or liquidity enhancement to such SPC.
 
17.2.   Register.  The Administrative Agent, acting solely for this purpose as
an agent of the Borrower, shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts of the Loans and Reimbursement Obligations owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”).  The
entries in the Register shall be conclusive, and the Borrower, the
Administrative Agent and the Lenders may treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Credit Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
the Lenders at any reasonable time and from time to time upon reasonable prior
written notice to the Administrative Agent.
 
17.3.     Participations.
 
(a)              Any Lender may at any time, without the consent of, or notice
to, the Borrower or the Administrative Agent, sell participations to any Person
(other than a natural person or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Credit Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s Letter of
Credit Participations) owing to it); provided that (i) such Lender’s obligations
under this Credit Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the
 


 
151

--------------------------------------------------------------------------------

 


Borrower, the Administrative Agent and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Credit Agreement.  Any agreement or instrument pursuant
to which a Lender sells such a participation shall provide that such Lender
shall retain the sole right to enforce this Credit Agreement and to approve any
amendment, modification or waiver of any  provision of this Credit Agreement;
provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in clauses (a) and (b) of §18.13 that directly
affects such Participant.  Subject to clause (b) of this §17.3, the Borrower
agrees that each Participant shall be entitled to the benefits of §§6.3, 6.7,
6.8 and 6.10 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to §17.1.  To the extent permitted by law, each
Participant also shall be entitled to the benefits of §18.1 as though it were a
Lender, provided such Participant agrees to be subject to §18.1 as though it
were a Lender.
 
(b)              A Participant shall not be entitled to receive any greater
payment under §6.3 §6.7, or §6.8 than the applicable Lender would have been
entitled to receive with respect to the participation sold to such Participant,
unless the sale of the participation to such Participant is made with the
Borrower’s prior written consent.  A Participant that would be a Non-U.S. Lender
if it were a Lender shall not be entitled to the benefits of §6.3 unless the
Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrower, to comply with §6.3.3 as
though it were a Lender.
 
17.4.     Miscellaneous Assignment Provisions.  Any Lender may, without the
consent of the Borrower or the Administrative Agent, at any time pledge or
assign a security interest in all or any portion of its rights under this Credit
Agreement (including any portion of its Loans owing to it and its Notes, if any,
held by it) to secure obligations of such Lender, including any pledge or
assignment to secure obligations to a Federal Reserve Bank; provided that no
such pledge or assignment shall release such Lender from any of its obligations
hereunder or substitute any such pledgee or assignee for such Lender as a party
hereto.
 
17.5.     Electronic Execution of Assignments.  The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic
 


 
152

--------------------------------------------------------------------------------

 


Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
 
18.    PROVISIONS OF GENERAL APPLICATIONS.
 
18.1.     Setoff.  The Borrower hereby grants to the Administrative Agent and
each of the Lenders a continuing lien, security interest and right of setoff as
security for all liabilities and obligations to the Administrative Agent and
each Lender, whether now existing or hereafter arising, upon and against all
deposits, credits, collateral and property, now or hereafter in the possession,
custody, safekeeping or control of the Administrative Agent or such Lender or
any Lender Affiliate and their successors and assigns or in transit to any of
them. Regardless of the adequacy of any collateral, if any of the Obligations
are due and payable and have not been paid, any deposits or other sums credited
by or due from any of the Lenders to the Borrower and any securities or other
property of the Borrower in the possession of such Lender may be applied to or
set off by such Lender against the payment of Obligations and any and all other
liabilities, direct, or indirect, absolute or contingent, due or to become due,
now existing or hereafter arising, of the Borrower to such Lender.  ANY AND ALL
RIGHTS TO REQUIRE ANY LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO
ANY OTHER COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS
RIGHT OF SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE
BORROWER ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.  Each of the
Lenders agrees with each other Lender that (a) if an amount to be set off is to
be applied to Indebtedness of the Borrower to such Lender, other than
Indebtedness owed to such Lender evidenced by this Credit Agreement or any Notes
held by such Lender or constituting Reimbursement Obligations owed to such
Lender, such amount shall be applied ratably to such other Indebtedness and to
the Indebtedness evidenced by this Credit Agreement and such Notes or such
Reimbursement Obligations, and (b) if such Lender shall receive from the
Borrower, whether by voluntary payment, exercise of the right of setoff,
counterclaim, cross action, enforcement of the claim evidenced by this Credit
Agreement, the Notes (if any) held by, or constituting Reimbursement Obligations
owed to, such Lender by proceedings against the Borrower at law or in equity or
by proof thereof in bankruptcy, reorganization, liquidation, receivership or
similar proceedings, or otherwise, and shall retain and apply to the payment of
the Obligations owed to, the Note or Notes (if any) held by, or Reimbursement
Obligations owed to, such Lender any amount in excess of its ratable portion of
the payments received by all of the Lenders with respect to the Obligations owed
to, the Notes (if any) held by, and Reimbursement Obligations owed to, all of
the Lenders, such Lender will make such disposition and arrangements with the
other Lenders with respect to such excess, either by way of distribution, pro
tanto assignment of claims, subrogation or otherwise as shall result in each
Lender receiving in respect of the Obligations and Reimbursement Obligations
owed to it, its proportionate payment as contemplated by this Credit Agreement;
provided that if all or any part of such excess payment is thereafter recovered
from such Lender,
 


 
153

--------------------------------------------------------------------------------

 


such disposition and arrangements shall be rescinded and the amount restored to
the extent of such recovery, but without interest.
 
18.2.     Expenses.  The Borrower agrees to pay (a) the reasonable costs of the
Administrative Agent in producing and reproducing this Credit Agreement, the
other Loan Documents and the other agreements and instruments mentioned herein,
(b) any taxes (including any interest and penalties in respect thereto), other
than Excluded Taxes (as defined in §6.3.2), payable by the Administrative Agent
or any of the Lenders (other than taxes based upon the Administrative Agent’s or
any Lender’s net income or profits) on or with respect to the transactions
contemplated by this Credit Agreement (the Borrower hereby agreeing to indemnify
the Administrative Agent and each Lender with respect thereto), (c) the
reasonable fees, expenses and disbursements of the Administrative Agent’s
Special Counsel (and only one such Administrative Agent’s Special Counsel at any
one time) and any local or FCC counsel to the Administrative Agent incurred in
connection with the preparation, syndication, administration or interpretation
of the Loan Documents and other instruments mentioned herein, each closing
hereunder, any amendments, modifications, approvals, consents or waivers hereto
or hereunder, or the cancellation of any Loan Document upon payment in full in
cash of all of the Obligations or pursuant to any terms of such Loan Document
providing for such cancellation, (d) the fees, expenses and disbursements (other
than reimbursements of legal fees and expenses) of the Administrative Agent,
Syndication Agent or any of their respective affiliates incurred by such Person
or such affiliate in connection with the preparation, syndication,
administration or interpretation of the Loan Documents and other instruments
mentioned herein, including all title insurance premiums and surveyor,
engineering, appraisal and examination charges, (e) all reasonable out-of-pocket
expenses (including without limitation reasonable attorneys’ fees and costs,
which attorneys may be employees of any Lender or the Administrative Agent, and
reasonable consulting, accounting, appraisal, investment bankruptcy and similar
professional fees and charges) incurred by any Lender or the Administrative
Agent in connection with (i) the enforcement of or preservation of rights under
any of the Loan Documents against the Parent, the Borrower or any of the
Subsidiaries or the administration thereof after the occurrence of a Default or
Event of Default and (ii) any litigation, proceeding or dispute whether arising
hereunder or otherwise, in any way related to any Lender’s or the Administrative
Agent’s relationship with the Borrower or any of its Subsidiaries, and (f) all
reasonable fees, expenses and disbursements of the Administrative Agent incurred
in connection with UCC searches, UCC filings, intellectual property searches,
intellectual property filings or mortgage recordings.  The covenants contained
in this §18.2 shall survive payment or satisfaction in full of all other
obligations.
 
18.3.    Indemnification.  The Borrower agrees to indemnify and hold harmless
each of the Administrative Agent, the Syndication Agent and the Lenders and
their respective affiliates, officers, directors, employees, agents, trustees
and advisors (each such Person an “Indemnified Person”) from and against any and
all claims, actions and suits whether groundless or otherwise, and from and
against any and all liabilities, losses, damages and expenses of every nature
and character arising out of this Credit Agreement
 


 
154

--------------------------------------------------------------------------------

 


or any of the other Loan Documents or the transactions contemplated hereby
including, without limitation, (a) any actual or proposed use by the Borrower or
any of its Subsidiaries of the proceeds of any of the Loans or Letters of
Credit, (b) the reversal or withdrawal of any provisional credits granted by the
Administrative Agent upon the transfer of funds from lock box, bank agency,
concentration accounts or otherwise under any cash management arrangements with
the Borrower or any Subsidiary or in connection with the provisional honoring of
funds transfers, checks or other items, (c) any actual or alleged infringement
of any patent, copyright, trademark, service mark or similar right of the
Borrower or any of its Subsidiaries comprised in the Collateral, (d) the Parent,
the Borrower or any of the Subsidiaries entering into or performing this Credit
Agreement or any of the other Loan Documents or (e) with respect to the Borrower
and its Subsidiaries and their respective properties and assets, the violation
of any Environmental Law, the presence, disposal, escape, seepage, leakage,
spillage, discharge, emission, release or threatened release of any Hazardous
Substances or any action, suit, proceeding or investigation brought or
threatened with respect to any Hazardous Substances (including, but not limited
to, claims with respect to wrongful death, personal injury or damage to
property), in each case including, without limitation, the reasonable fees and
disbursements of counsel and allocated costs of internal counsel incurred in
connection with any such investigation, litigation or other proceeding (all the
foregoing, collectively, the “Indemnified Liabilities”), except to the extent
any of the foregoing Indemnified Liabilities result solely from the gross
negligence or willful misconduct of any such Indemnified Person.  In litigation,
or the preparation therefor, such Indemnified Person shall be entitled to select
its own counsel and, in addition to the foregoing indemnity, the Borrower agrees
to pay promptly the reasonable fees and expenses of such counsel.  If, and to
the extent that the obligations of the Borrower under this §18.3 are
unenforceable for any reason, the Borrower hereby agrees to make the maximum
contribution to the payment in satisfaction of such obligations which is
permissible under applicable law.  The covenants contained in this §18.3 shall
survive payment or satisfaction in full of all other Obligations.
 
18.4.     Treatment of Certain Confidential Information.
 
18.4.1.    Confidentiality.  Each of the Lenders and the Agents agrees, on
behalf of itself and each of its affiliates, directors, officers, employees and
any Person which manages such Lender, to use reasonable precautions to keep
confidential, in accordance with their customary procedures for handling
confidential information of the same nature and in accordance with safe and
sound financial industry practices, any non-public information supplied to it by
the Borrower or any of its Subsidiaries pursuant to this Credit Agreement,
provided that nothing herein shall limit the disclosure of any such information
(a) after such information shall have become public other than through a
violation of this §18, or becomes available to any of the Lenders or the Agents
on a nonconfidential basis from a source other than the Borrower, (b) to the
extent required by statute, law, rule, regulation or judicial process, (c) to
such Agent’s and Lender’s Affiliates, directors, officers, employees, trustees,
advisors, and agents, including, without limitation, counsel or financial
advisers for any of the Lenders or Agents (it
 


 
155

--------------------------------------------------------------------------------

 


being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of the information and instructed to keep
such information confidential), (d) to bank examiners or any other regulatory or
self-regulatory authority having or reasonably claiming to have jurisdiction
over any Lender or Agent, or to auditors or accountants, (e) to the
Administrative Agent, any Lender or any Financial Affiliate, (f) in connection
with any litigation to which any one or more of the Lenders, the Agents or any
Financial Affiliate is a party, or in connection with the enforcement of rights
or remedies hereunder or under any other Loan Document, (g) to a Lender
Affiliate or a Subsidiary or affiliate of the Administrative Agent, (h) to any
actual or prospective assignee, pledgee or participant or any actual or
prospective direct or indirect counterparty (or its advisors) to any swap,
derivative or securitization transactions relating to credit or other risks or
events arising under this Credit Agreement or any other Loan Document so long as
such assignee, participant or direct or indirect counterparty (or its advisors),
as the case may be, agrees to be bound by the provisions of §18.4 or (i) with
the consent of the Borrower.  Moreover, each of the Agents, the Lenders and any
Financial Affiliate is hereby expressly permitted by the Parent and the Borrower
to refer to any of the Parent, the Borrower and their respective Subsidiaries in
connection with any advertising, promotion or marketing undertaken by any such
Agent, such Lender or such Financial Affiliate and, for such purpose, any such
Agent, such Lender or such Financial Affiliate may utilize any trade name,
trademark, logo or other distinctive symbol associated with the Parent, the
Borrower or any of their respective Subsidiaries or any of their businesses.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) any
confidential information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including Federal and state securities Laws.
 
18.4.2.    Prior Notification.  Unless specifically prohibited by applicable law
or court order, each of the Lenders and the Administrative Agent shall, prior to
disclosure thereof, notify the Borrower of any request for disclosure of any
such non-public information by any governmental agency or representative thereof
(other than any such request in connection with an examination of the financial
condition of such Lender by such governmental agency) or pursuant to legal
process.
 
18.4.3.   Other.  In no event shall any Lender or Agent be obligated or required
to return any materials furnished to it or any Financial Affiliate by the
Parent, the Borrower or any of their respective Subsidiaries.  The obligations
of each Lender under this §18 shall supersede and replace the obligations of
such Lender under any confidentiality letter in respect of this financing signed
and delivered by such Lender to the Borrower prior to the date hereof and shall
be binding upon any assignee of, or purchaser of any participation in, any
interest in any of the Loans or Reimbursement Obligations from any Lender.
 


 
156

--------------------------------------------------------------------------------

 


18.5.     Survival of Covenants, Etc.  All covenants, agreements,
representations and warranties made herein and in any of the other Loan
Documents or in any documents or other papers delivered by or on behalf of the
Borrower or any of its Subsidiaries pursuant hereto (i) shall be deemed to have
been relied upon by the Lenders and the Administrative Agent, notwithstanding
any investigation heretofore or hereafter made by any of them, and (ii) shall
survive the execution and delivery hereof and thereof and the making by the
Lenders of any of the Loans and the issuance, extension or renewal of any
Letters of Credit, as herein contemplated, and (iii) shall continue in full
force and effect so long as any Letter of Credit or any amount due under this
Credit Agreement or the Notes or any of the other Loan Documents remains
outstanding or any Lender has any obligation to make any Loans or the
Administrative Agent has any obligation to issue, extend or renew any Letter of
Credit, and for such further time as may be otherwise expressly specified in
this Credit Agreement.  All statements contained in any certificate or other
paper delivered to any Lender or the Administrative Agent at any time by or on
behalf of the Borrower or any of its Subsidiaries pursuant hereto or in
connection with the transactions contemplated hereby shall constitute
representations and warranties by the Borrower or such Subsidiary hereunder and
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender
or on their behalf and notwithstanding that the Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any
borrowing hereunder, and shall continue in full force and effect as long as any
Loan or any other Obligation hereunder shall remain unpaid or unsatisfied or any
Letter of Credit shall remain outstanding.
 
18.6.     Notices.  Except as otherwise expressly provided in this Credit
Agreement, all notices and other communications made or required to be given
pursuant to this Credit Agreement or any Note or any Letter of Credit
Applications shall be in writing and shall be delivered in hand, mailed by
United States registered or certified first class mail, postage prepaid, sent by
overnight courier, or sent by telegraph, telecopy, facsimile or telex and
confirmed by delivery via courier or postal service, addressed as follows:
 
(a)              if to the Parent, the Borrower or any of the Subsidiaries, at
One Emmis Plaza, 40 Monument Circle, Suite 700, Indianapolis, Indiana 46204,
Attention: Jeffrey H. Smulyan, Chairman, with a copy to J. Scott Enright, Esq.,
Emmis Operating Company, 40 Monument Circle, Suite 700, Indianapolis, Indiana
46204 and Eric Goodison, Esq., Paul, Weiss, Rifkind, Wharton & Garrison LLP,
1285 Avenue of the Americas, New York, New York 10019, or at such other address
for notice as the Borrower shall last have furnished in writing to the Person
giving the notice; and
 
(b)              if to any Lender or the Administrative Agent, at such Lender’s
or Administrative Agent’s address set forth on Schedule 1 hereto, with a copy to
Melissa R. Stewart, Esq., Winstead PC, 5400 Renaissance Tower, 1201 Elm Street,
Dallas, Texas, 75270, or such other address for
 


 
157

--------------------------------------------------------------------------------

 


notice as such party shall have last furnished in writing to the Person giving
the notice.
 
Any such notice or demand shall be deemed to have been duly given or made and to
have become effective (i) if delivered by hand, overnight courier or facsimile
to a responsible officer of the party to which it is directed, at the time of
the receipt thereof by such officer or the sending of such facsimile and (ii) if
sent by registered or certified first-class mail, postage prepaid, on the third
Business Day following the mailing thereof.  Any notice or other communication
to be made hereunder or under any Note or any Letter of Credit Applications,
even if otherwise required to be in writing under other provisions of this
Credit Agreement, any Note or any Letter of Credit Applications, may
alternatively be made in an electronic record transmitted electronically under
such authentication and other procedures as the parties hereto may from time to
time agree in writing (but not an electronic record), and such electronic
transmission shall be effective at the time set forth in such
procedures.  Unless otherwise expressly provided in such procedures, such an
electronic record shall be equivalent to a writing under the other provisions of
this Credit Agreement, any Note or any Letter of Credit Applications, and such
authentication, if made in compliance with the procedures so agreed by the
parties hereto in writing (but not an electronic record), shall be equivalent to
a signature under the other provisions of this Credit Agreement, any Note or any
Letter of Credit Applications.
 
18.7.     Electronic Communications.
 
(a)              Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Section 2 if such Lender has notified
the Administrative Agent that it is incapable of receiving notices under such
Section by electronic communication.  The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as
 


 
158

--------------------------------------------------------------------------------

 


described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor.
 
(b)              The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Parent, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final and nonappealable judgment to have resulted from the
gross negligence or willful misconduct of such Agent Party; provided, however,
that in no event shall any Agent Party have any liability to Parent, the
Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).
 
(c)              Change of Address, Etc.  Each of Parent, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name, telephone number,
telecopier number and electronic mail address to which notices and other
communications may be sent and (ii) accurate wire instructions for such Lender.
 
(d)              Reliance by Administrative Agent and Lenders.  The
Administrative Agent and the Lenders shall be entitled to rely and act upon any
notices (including telephonic Loan Notices) purportedly given by or on
 


 
159

--------------------------------------------------------------------------------

 


behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof.  The Borrower shall indemnify
the Administrative Agent, each Lender and the Related Parties of each of them
from all losses, costs, expenses and liabilities resulting from the reliance by
such Person on each notice purportedly given by or on behalf of the
Borrower.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
 
18.8.      Governing Law.  THIS CREDIT AGREEMENT AND, EXCEPT AS OTHERWISE
SPECIFICALLY PROVIDED THEREIN, EACH OF THE OTHER LOAN DOCUMENTS ARE CONTRACTS
UNDER THE LAWS OF THE STATE OF NEW YORK AND SHALL FOR ALL PURPOSES BE CONSTRUED
IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF SAID STATE OF NEW YORK (EXCLUDING
THE LAWS APPLICABLE TO CONFLICTS OR CHOICE OF LAW).  EACH OF THE PARENT AND THE
BORROWER AGREES THAT ANY SUIT FOR THE ENFORCEMENT OF THIS CREDIT AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW
YORK OR ANY FEDERAL COURT SITTING THEREIN AND CONSENTS TO THE NONEXCLUSIVE
JURISDICTION OF SUCH COURT AND SERVICE OF PROCESS IN ANY SUCH SUIT BEING MADE
UPON SUCH PERSON BY MAIL AT THE ADDRESS SPECIFIED IN §18.6.  EACH OF THE PARENT
AND THE BORROWER HEREBY WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE
TO THE VENUE OF ANY SUCH SUIT OR ANY SUCH COURT OR THAT SUCH SUIT IS BROUGHT IN
AN INCONVENIENT COURT.
 
18.9.     Headings.  The captions in this Credit Agreement are for convenience
of reference only and shall not define or limit the provisions hereof.
 
18.10.    Counterparts.  This Credit Agreement and any amendment hereof may be
executed in several counterparts and by each party on a separate counterpart,
each of which when executed and delivered shall be an original, and all of which
together shall constitute one instrument.  In proving this Credit Agreement it
shall not be necessary to produce or account for more than one such counterpart
signed by the party against whom enforcement is sought.  Delivery by facsimile
by any of the parties hereto of an executed counterpart hereof or of any
amendment or waiver hereto shall be as effective as an original executed
counterpart hereof or of such amendment or waiver and shall be considered a
representation that an original executed counterpart hereof or such amendment or
waiver, as the case may be, will be delivered.
 


 
160

--------------------------------------------------------------------------------

 


18.11.    Entire Agreement, Etc.  The Loan Documents and any other documents
executed in connection herewith or therewith express the entire understanding of
the parties with respect to the transactions contemplated hereby. Neither this
Credit Agreement nor any term hereof may be changed, waived, discharged or
terminated, except as provided in §18.13.
 
18.12.    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES ITS RIGHT TO A
JURY TRIAL WITH RESPECT TO ANY ACTION OR CLAIM ARISING OUT OF ANY DISPUTE IN
CONNECTION WITH THIS CREDIT AGREEMENT, THE NOTES OR ANY OF THE OTHER LOAN
DOCUMENTS, ANY RIGHTS OR OBLIGATIONS HEREUNDER OR THEREUNDER OR THE PERFORMANCE
OF SUCH RIGHTS AND OBLIGATIONS OR ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY, INCLUDING ANY
COURSE OF CONDUCT, COURSE OF DEALINGS, STATEMENTS OR ACTIONS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER RELATING TO THE ADMINISTRATION OF THE LOANS
OR ENFORCEMENT OF THE LOAN DOCUMENTS AND AGREES THAT IT WILL NOT SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED.  Except as prohibited by law, each of the Parent and
the Borrower hereby waives any right it may have to claim or recover in any
litigation referred to in the preceding sentence any special, exemplary,
punitive or consequential damages or any damages other than, or in addition to,
actual damages.  Each of the Parent and the Borrower (a) certifies that no
representative, agent or attorney of any Lender or any Agent has represented,
expressly or otherwise, that such Lender or such Agent would not, in the event
of litigation, seek to enforce the foregoing waivers and (b) acknowledges that
the Agents and the Lenders have been induced to enter into this Credit
Agreement, the other Loan Documents to which it is a party by, among other
things, the waivers and certifications contained herein.
 
18.13.    Consents, Amendments, Waivers, Etc.  Any consent or approval required
or permitted by this Credit Agreement to be given by the Lenders may be given,
and any term of this Credit Agreement, the other Loan Documents or any other
instrument related hereto or mentioned herein may be amended, and the
performance or observance by the Parent, the Borrower or any of the Subsidiaries
of any terms of this Credit Agreement, the other Loan Documents or such other
instrument or the continuance of any Default or Event of Default may be waived
(either generally or in a particular instance and either retroactively or
prospectively) with, but only with, the written consent of the Parent, the
Borrower and the written consent of the Required Lenders and acknowledged by the
Administrative Agent; provided, however, that any amendment or waiver of any
condition described in §13 shall require the written consent of the Parent, the
Borrower, the Required Revolver Lenders and the Required Term Lenders and
acknowledged by the Administrative Agent.  Notwithstanding the foregoing, no
amendment, modification or waiver shall:
 


 
161

--------------------------------------------------------------------------------

 


(a)           without the written consent of the Parent, the Borrower and each
Lender directly affected thereby:
 
(i)           reduce or forgive the principal amount of any Loans, Reimbursement
Obligations or other amounts payable to such Lender, or reduce the rate of
interest on the Loans or the amount of the Commitment Fee or Letter of Credit
Fees, amend the definition of Total Leverage Ratio or any of the components
thereof or the method of calculation thereof solely for purposes of calculating
the Applicable Margin;
 
(ii)           (A) increase the aggregate amount of such Lender’s Revolving
Credit Commitment or Tranche B Commitment, as the case may be, subject to
increases set forth in §15; (B) extend the expiration date of such Lender’s
Revolving Credit Commitment or Tranche B Commitment; or (C) change the
requirement that any scheduled payments of principal of the Loans or voluntary
or mandatory prepayments of the Loans or reductions in the Revolving Credit
Commitments be applied pro rata to all Loans outstanding within the applicable
Tranche or outstanding Revolving Credit Commitments, as applicable; and
 
(iii)           postpone or extend the Revolving Credit Maturity Date or the
Tranche B Maturity Date or any other regularly scheduled dates for payments of
principal of, or interest on, the Loans or Reimbursement Obligations or any Fees
or other amounts payable to such Lender (it being understood that (A) any vote
to rescind any acceleration made pursuant to §14.1 of amounts owing with respect
to the Loans and other Obligations and (B) any modifications of the provisions
relating to amounts, timing or application of prepayments of Loans and other
Obligations shall require only the approval of the Required Lenders); and
 
(iv)           amend the definition of “Interest Period” so as to permit
Eurodollar Rate Loan intervals in excess of six months without regard to a
Lender’s capacity to lend in any such greater intervals; and
 
(b)              without the written consent of all of the Lenders, amend or
waive (i) this §18.13, (ii) the definition of Required Lenders, (iii) the
distribution of collateral proceeds after an Event of Default pursuant to §14.4,
(iv) other than pursuant to a transaction permitted by the terms of this Credit
Agreement, release any material portion of the Collateral, release any material
guarantor from its guaranty obligations under the Guaranty (excluding, if the
Parent, the Borrower or any Subsidiary becomes a debtor under the federal
Bankruptcy Code, the release of “cash collateral”, as defined in Section 363(a)
of the federal Bankruptcy Code pursuant to a cash collateral stipulation with
the debtor approved by the Required Lenders), or change the seniority of any
Loans or the priority of any Loans with respect to any Collateral or guarantor;
or
 


 
162

--------------------------------------------------------------------------------

 


(c)              without the consent of each Granting Lender, amend, waive or
otherwise modify all or any part of the Loans that are being funded by an SPC at
the time of such amendment, waiver or other modification; or
 
(d)              without the written consent of the Administrative Agent, (i)
amend or waive §16, or amend or waive the amount or time of payment of the
Administrative Agent’s Fee or any Letter of Credit Fees payable for the
Administrative Agent’s account or any other provision applicable to the
Administrative Agent or (ii) affect the rights and duties of the Administrative
Agent in respect of Letters of Credit issued by the Administrative Agent
hereunder or under any Letter of Credit Applications or any Letter of Credit, or
(iii) and, without the consent of the Required Revolver Lenders, change the
definition of “Required Revolver Lenders” or (iv) and without the consent of the
Required Term Lenders, change the definition of “Required Term Lenders.”
 
Notwithstanding anything to the contrary contained herein, no Delinquent Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder, except that the Commitment of such Lender may not be increased or
extended without the consent of such Lender.
 
Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
Administrative Agent may, without the consent of any Lender, at its option and
in its discretion:
 
(i)           release liens on Excluded Assets;
 
(ii)           release its liens on the Collateral and/or any Subsidiary from
its obligations under the Guaranty solely to the extent that such Collateral
and/or Subsidiary is sold (or to be sold) or otherwise disposed of in accordance
with the terms of this Credit Agreement, including without limitation, §10.5.2;
 
(iii)           subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by §10.2.1(viii);
 
(iv)           take any and all action necessary, including, without limitation,
entering into joinder and accession agreements with additional Subsidiaries (or
RAM or the Austin Partnership, as the case may be) and amendments to any of the
Security Documents, all in furtherance of the provisions of §9.13 and
§9.15.  Any termination or other modification of any Interest Rate Agreement
with a Lender as a counterparty shall not require the consent of any other
Lender hereunder; or
 


 
163

--------------------------------------------------------------------------------

 


(v)           release its liens on the Collateral upon termination of the
Commitments and payment in full in cash of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit.
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
§18.13.  In each case as specified in this §18.13, the Administrative Agent
will, at the Borrower’s expense, execute and deliver to the Borrower such
documents as the Borrower may reasonably request to evidence the release of such
item of Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this §18.13.
 
No waiver shall extend to or affect any obligation not expressly waived or
impair any right consequent thereon.  No course of dealing or delay or omission
on the part of the Administrative Agent or any Lender in exercising any right
shall operate as a waiver thereof or otherwise be prejudicial thereto.  No
notice to or demand upon the Borrower shall entitle the Borrower to other or
further notice or demand in similar or other circumstances.
 
18.14.    Severability.  The provisions of this Credit Agreement are severable
and if any one clause or provision hereof shall be held invalid or unenforceable
in whole or in part in any jurisdiction, then such invalidity or
unenforceability shall affect only such clause or provision, or part thereof, in
such jurisdiction, and shall not in any manner affect such clause or provision
in any other jurisdiction, or any other clause or provision of this Credit
Agreement in any jurisdiction.
 
18.15.    USA PATRIOT Act Notice. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act.
 
18.16.    No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower and Parent each
acknowledge and agree, and acknowledge their respective Affiliates’
understanding, that: (i) the credit facilities provided for hereunder and any
related arranging or other services in connection therewith (including in
connection with any amendment, waiver or other modification hereof or of any
other Loan Document) are an arm’s-length commercial transaction
 


 
164

--------------------------------------------------------------------------------

 


between the Borrower, the Parent and their respective Affiliates, on the one
hand, and the Administrative Agent the Lead Arrangers, on the other hand, and
each of the Borrower and Parent is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, the Administrative Agent and each Lead
Arranger each is and has been acting solely as a principal and is not the
financial advisor, agent or fiduciary, for the Borrower, the Parent or any of
their respective Affiliates, stockholders, creditors or employees or any other
Person; (iii) neither the Administrative Agent nor any Lead Arranger has assumed
or will assume an advisory, agency or fiduciary responsibility in favor of the
Borrower or Parent with respect to any of the transactions contemplated hereby
or the process leading thereto, including with respect to any amendment, waiver
or other modification hereof or of any other Loan Document (irrespective of
whether the Administrative Agent or any Lead Arranger has advised or is
currently advising the Borrower, the Parent or any of their respective
Affiliates on other matters) and neither the Administrative Agent nor any Lead
Arranger has any obligation to the Borrower, the Parent or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Lead Arrangers and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, the Parent and their
respective Affiliates, and neither the Administrative Agent nor any Lead
Arranger has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Lead Arrangers have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and Parent has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrower and Parent hereby waives and releases, to the
fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Lead Arrangers with respect to any breach or
alleged breach of agency or fiduciary duty.
 
19.    FCC APPROVAL.
 
Notwithstanding anything to the contrary contained in this Credit Agreement or
in the other Loan Documents, neither the Administrative Agent nor any Lender
will take any action pursuant to this Credit Agreement or any of the other Loan
Documents, which would constitute or result in a change in control of the
Borrower or any of its Subsidiaries requiring the prior approval of the FCC
without first obtaining such prior approval of the FCC.  After the occurrence of
an Event of Default, the Borrower shall take or cause to be taken any action
which the Administrative Agent may reasonably request in order to obtain from
the FCC such approval as may be necessary to enable the Administrative Agent to
exercise and enjoy the full rights and benefits granted to the Administrative
Agent, for the benefit of the Administrative Agent and the Lenders by this
Credit
 


 
165

--------------------------------------------------------------------------------

 


Agreement or any of the other Loan Documents, including, at the Borrower’s cost
and expense, the use of the Borrower’s best efforts to assist in obtaining such
approval for any action or transaction contemplated by this Credit Agreement or
any of the other Loan Documents for which such approval is required by law,
including specifically, without limitation, upon request, to prepare, sign and
file with the FCC the assignor’s or transferor’s portion of any application or
applications for the consent to the assignment or transfer of control necessary
or appropriate under the FCC’s rules and approval of any of the transactions
contemplated by this Credit Agreement or any of the other Loan Documents.
 
20.    TRANSITION ARRANGEMENTS.
 
Upon the effectiveness of this Credit Agreement, this Credit Agreement shall
supersede the Existing Credit Agreement in its entirety, except as otherwise
provided in this §20.  This Credit Agreement constitutes an amendment and
restatement of the Existing Credit Agreement effective from and after the
Funding Date.  The execution and delivery of this Credit Agreement shall not
constitute a novation of any indebtedness or other obligations owing to the
Lenders or the Administrative Agent under the Existing Credit Agreement or
evidence repayment of any such indebtedness or other obligations.  It is the
intent of the parties hereto that this Credit Agreement amend and restate in its
entirety the Existing Credit Agreement and re-evidence the obligations of the
Borrower outstanding thereunder, secured by the Security Documents.  As of the
Funding Date, the rights and obligations of the parties under the Existing
Credit Agreement and the "Notes" (as defined in the Existing Credit Agreement)
shall be subsumed within and be governed by this Credit Agreement and the Notes;
provided, however, that each of the "Loans" (as defined in the Existing Credit
Agreement) advanced by the Existing Lenders and outstanding under the Existing
Credit Agreement immediately prior to the effectiveness of this Credit Agreement
shall be refinanced on the Funding Date, subject to the provisions of §6.10
hereof, with the proceeds of the Loans advanced hereunder.  Interest with
respect to Loans outstanding under the Existing Credit Agreement on the Funding
Date shall be paid on the Funding Date.  As of the Funding Date, the Existing
Letters of Credit shall be deemed to be a Letter of Credit issued pursuant and
subject to the conditions of §5 hereof and the Borrower hereby affirms its
obligations thereunder.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 


 


 


 
166
 

--------------------------------------------------------------------------------

 
